Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 1 of 362 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ALLSTATE INSURANCE COMPANY, ALLSTATE FIRE AND CASUALTY X
INSURANCE COMPANY, ALLSTATE INDEMNITY COMPANY, AND ALLSTATE )
PROPERTY AND CASUALTY INSURANCE COMPANY,                           ) CIVIL ACTION
                                                                   )
                              Plaintiffs,                          ) 20-CV-3302
          -against-                                                )
                                                                   )
DAVID ABAYEV, RICHARD ANDERSON, MIKHAIL BAYBEKOV, MARKIEL ) COMPLAINT
BOROOCHOV, OLEG BORUKHOV, ALEXANDER CHERNYSHEV, YAKUB )
DAVYOV, MIKHAIL FISUN, VLADIMIR GAVRILOV, OLGA GINDINOVA, )
STANISLAV GLIKMAN, SOFIA IBORO, VYACHESLAV KHAIMOV, ROMAN )
KHAITOV, ALINA KHARISOVA, YEFIM KLIKSHTEYN, ARTUR LEVIT, ) (TRIAL BY
MICHAEL MAGOR, EDUARD MERGOLD, SIMON MIRAKOV, DMITRIY )                  JURY
PROSOLOV, ROSTISLAV REYZIS, ALBERT RUBINOV, AHARON SHIMONOV, )
                                                                     DEMANDED)
VYACHESLAV SOROKIN, GRIGORIY TOKAR, PENAY YAGUDAEV, ALBERT )
YAKUBOV, YAKOV YOUNATANOV, ALENA ZAKHAROVA, AK GLOBAL )
SUPPLY CORP, AZCARE INC., BIG APPLE MED EQUIPMENT INC, CENTRAL )
SUPPLIES OF NY CORP, EZ TRIBORO SERVICES, INC., FIVE BOROUGH )
SUPPLY INC, FRONTLINE FITTERS SURGICAL SUPPLY INC, HEALTH CHOICE )
PHARMACY INC, HEALTHY LIVING MEDICAL AND SURGICAL PRODUCTS, )
INC., HEALTHY SUPPORT, INC., ISUPPLY MEDICAL INC, LIVE AGAIN )
MEDICAL SUPPLY INC., M & M SUPPLIES GROUP INC, METAMED SPORTS )
& SUPPLY INC., MFS SUPPLY CORP, MOGUL SUPPLIES INC, NEW CAPITAL )
1 INC., PROTECHMED INC, RVS SUPPLY CORP, SALUTEM PRODUCTS CORP, )
SP ONE SERVICES, INC., SUTPHIN SUPPLY INC, UNICAST, INC, UNION DME )
CORP, U.S. HEALTH PRODUCTS INC., V V X, INC., WALLEGOOD INC., YBD )
UNIVERSAL CORP, JOHN DOES 1 THROUGH 20 AND ABC CORPORATIONS 1 )
THROUGH 20,
                                                                   )
                                                                   )
                             Defendants.                           X

        Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company,

 Allstate Indemnity Company, and Allstate Property and Casualty Insurance Company (collectively

 “Plaintiffs” or “Allstate”), by their attorneys, Morrison Mahoney, LLP, for their Complaint

 against Defendants David Abayev, Richard Anderson, Mikhail Baybekov, Markiel Boroochov,

 Oleg Borukhov, Alexander Chernyshev, Yakub Davyov, Mikhail Fisun, Vladimir Gavrilov, Olga

 Gindinova, Stanislav Glikman, Sofia Iboro, Vyacheslav Khaimov, Roman Khaitov, Alina

 Kharisova, Yefim Klikshteyn, Artur Levit, Michael Magor, Eduard Mergold, Simon Mirakov,
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 2 of 362 PageID #: 2




Dmitriy Prosolov, Rostislav Reyzis, Albert Rubinov, Aharon Shimonov, Vyacheslav Sorokin,

Grigoriy Tokar, Penay Yagudaev, Albert Yakubov,           Yakov Younatanov, Alena Zakharova

(collectively “Retail Owners”), AK Global Supply Corp, Azcare Inc., Big Apple Med Equipment

Inc, Central Supplies of NY Corp, EZ Triboro Services, Inc., Five Borough Supply Inc, Frontline

Fitters Surgical Supply Inc, Health Choice Pharmacy Inc, Healthy Living Medical and Surgical

Products, Inc., Healthy Support, Inc., iSupply Medical Inc, Live Again Medical Supply Inc.,

M & M Supplies Group Inc, MetaMed Sports & Supply Inc., MFS Supply Corp, Mogul Supplies

Inc, New Capital 1 Inc., Protechmed Inc, RVS Supply Corp, Salutem Products Corp, SP One

Services, Inc., Sutphin Supply Inc, Unicast, Inc, Union DME Corp, U.S. Health Products Inc.,

V V X, Inc., Wallegood Inc., YBD Universal Corp (collectively “Retailers”; Retail Owners and

Retailers are collectively referred to as “Retail Defendants”), John Does 1 through 20,

(collectively “Wholesale Owners”), and ABC Corporations 1 through 20 (collectively

“Wholesalers”; Wholesalers and Wholesale Owners are collectively referred to as “Wholesale

Defendants”), (collectively the Retail Defendants and Wholesale Defendants are referred to herein

as “Defendants”) allege as follows:

                                PRELIMINARY STATEMENT

       1.       On information and belief, from at least July 2012, and continuing through the date

of the filing of this Complaint, Defendants engaged in separate, but fundamentally similar schemes

to defraud automobile insurance companies, including Plaintiffs, through New York State’s No-

fault system.

       2.       This action seeks to recover more than $1,200,000.00 that Defendants stole from

Plaintiffs through the submission of thousands of false and/or fraudulent insurance claims for

durable medical equipment (“DME”) and/or orthotic devices. As used herein, (i) “DME” generally




                                                 2
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 3 of 362 PageID #: 3




refers to equipment and/or supplies used for medical purposes by individuals in their homes,

including, among other things, cervical pillows, cervical traction units, cold/hot water circulating

pumps, EMS units, hot/cold packs, infrared heat lamps, lumbar cushions, massagers, mattresses

and whirlpools; and (ii) “orthotic devices” generally refers to items that are used to support a weak

or deformed body member or to restrict or eliminate movement for medical purposes. Such items

include, but are not limited to, back braces, cervical collars, knee braces, shoulder braces and wrist

braces.

          3.     At all relevant times mentioned herein, each and every DME and/or orthotic device

supplied by the Retailers was provided pursuant to a predetermined course of treatment,

irrespective of medical necessity, based on illicit kickback and/or other financial compensation

agreements between and among one or more of the Defendants and the No-fault Clinics, as defined

below.

          4.     To execute the scheme to defraud alleged herein, one or more of the Retail Owners,

through their respective Retailers, entered into separate arrangements with one or more of the

Wholesale Defendants, and one or more medical clinics operating in the New York metropolitan

area that bills No-fault insurers for medical services (hereinafter “No-fault Clinics”).

          5.     On information and belief, pursuant to these arrangements and in exchange for

kickbacks and/or other financial compensation, the managers, owners and/or controllers of No-

fault Clinics, which are not named as defendants in this action, facilitated the scheme in several

ways, including but not limited to:

          (i) ensuring that their associated doctors and/or chiropractors (hereinafter “Health Care
          Practitioners” or “HCPs”) prescribed large amounts of virtually identical DME and/or
          orthotic devices to their patient population, pursuant to a predetermined course of treatment
          irrespective of medical necessity, with the prescribed items being dictated by the Retailers;




                                                   3
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 4 of 362 PageID #: 4




        (ii) fabricating and/or falsifying DME prescriptions by:

                (a) utilizing blank prescription forms signed by their HCPs in order to unilaterally
                fill in the prescription with expensive and unnecessary DME and/or orthotic
                devices;

                (b) duplicating and/or photocopying the HCPs’ signatures onto new prescription
                forms, which the Clinic would then fill in with expensive and unnecessary DME
                and/or orthotic devices; and

                (c) fraudulently altering otherwise valid prescriptions issued by their HCPs by
                adding or changing the DME and/or orthotic device(s) prescribed in order to
                conform the prescription to a pre-determined protocol designed to maximize
                reimbursement by insurance companies; and

        (iii) ensuring that the prescriptions were sufficiently generic so that the nature, quality and
        cost of any DME and/or orthotic device could not be verified based on the description of
        the prescribed item alone.

        6.      The use of generic descriptions in the fraudulent prescriptions enabled the Retail

Defendants to: (i) misrepresent the nature and quality of the DME and/or orthotic devices

prescribed to the patient, if any items were legitimately prescribed at all; (ii) misrepresent the

nature and quality of the items that were dispensed to the patient, if any items were dispensed at

all; and (iii) fraudulently bill for products that would result in the highest forms of reimbursement

from insurers, in general, and Plaintiffs, in particular.

        7.      Pursuant to the fraudulent prescriptions, the Retailers routinely provided (or

purported to provide) a nearly identical battery of DME and/or orthotic devices to persons injured

in automobile accidents insured by Plaintiffs (hereinafter “Claimants” or “No-fault Claimants”),

regardless of medical necessity, in order to maximize reimbursement from insurers in general, and

Plaintiffs in particular.

        8.      On information and belief, the Retail Defendants then paid kickbacks or other forms

of compensation to the No-fault Clinics for the fraudulent prescriptions, which were transmitted

directly by the Clinics to the Retail Defendants to support their claims for reimbursement.


                                                   4
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 5 of 362 PageID #: 5




        9.      On information and belief, in many instances, the Retail Owners submitted to

Plaintiffs, through their respective Retailers, prescription forms which they knew to be fabricated

and/or fraudulently altered and/or duplicated, in order to misrepresent the number and/or quality

of DME and/or orthotic devices actually prescribed by the No-fault Clinics’ HCPs, if any were

prescribed at all.

        10.     On information and belief, pursuant to similar agreements, and in exchange for

kickbacks and/or other financial compensation, including, but not limited to, a share in the profits

of the scheme to defraud, the Wholesale Defendants provided one or more of the Retailers with

inexpensive DME and/or orthotic devices, along with fraudulent wholesale invoices that grossly

inflated the amounts the Retailers paid for the DME and/or orthotic devices. Other times, the

Wholesale Defendants provided the Retailers with fraudulent wholesale invoices that reflected

DME and/or orthotic devices that were never actually provided to Retailers. In fact, irrespective

of whether any DME and/or orthotic devices were actually provided to Retailers, the wholesale

invoices typically reflected prices that exceeded 10 times the actual prices that the Retailers paid

to the Wholesale Defendants and/or were sufficiently generic and devoid of detail to allow the

Retailers to seek reimbursement for expensive, complex DME when simple and/or counterfeit

DME was provided.

        11.     On information and belief, in some instances, to create the illusion that the Retailers

paid the grossly inflated prices on the wholesale invoices, as more fully alleged in the “Money

Laundering Scheme” section below, one or more of the Retailers issued checks to the Wholesale

Defendants for the full amounts reflected on the wholesale invoices. The Retailers then used those

checks to demonstrate to Plaintiffs, and others, that they had paid the false wholesale invoice

amounts. In reality, the Wholesale Defendants converted the checks they received from the




                                                  5
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 6 of 362 PageID #: 6




Retailers to cash and secretly returned to the Retailers a portion of the profits of the scheme through

kickbacks or other financial compensation. These covert cash transactions were facilitated through

various clandestine arrangements among the Retailers, the Wholesale Defendants, check brokers,

check cashers and/or others unknown to Plaintiffs.

       12.      On information and belief, through these transactions, the Retailers were able to

surreptitiously obtain cash, which then was used for, among other things, kickbacks to the No-

fault Clinics from which the Retailers received fraudulent prescriptions for DME and/or orthotic

devices.

       13.      On information and belief, in other instances, the Retail Owners, through the

Retailers, purchased inexpensive DME and/or orthotic devices from wholesalers not named as

defendants herein that were counterfeit or knockoffs of trademarked items made by other

manufacturers. At all relevant times mentioned herein, the Retailers knew that they could purchase

the counterfeit items at a fraction of the cost of the actual, trademarked items and bill for such

items under expensive codes for complex DME when, in fact, the items were cheaply

manufactured.

       14.      On information and belief, in furtherance of the scheme to defraud alleged herein,

the Retailers purchased the cheap DME and/or orthotic devices in bulk and routinely mispresented

the nature, quality and cost of the items in order to fraudulently obtain and maximize their

reimbursement far in excess of the amounts they were entitled to receive under the No-fault Law.

       15.      After obtaining the fraudulent prescriptions from the No-fault Clinics and the

inflated invoices from the Wholesale Defendants and/or counterfeit DME from the non-party

wholesalers and suppliers, the Retail Owners, through their respective Retailers, generated and

submitted bills to Plaintiffs, among others, knowingly misrepresenting the actual amounts they




                                                  6
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 7 of 362 PageID #: 7




paid for the DME and/or orthotic devices, as well as the nature and quality of the items, and the

medical necessity of the purportedly prescribed DME and/or orthotics.

       16.     In order to prevent Plaintiffs from determining the appropriate charges associated

with any such DME and/or orthotic device, or whether the specific DME and/or orthotic device

billed for was medically necessary, the documents submitted to Plaintiffs by the Retail Owners

through their respective Retailers in support of their fraudulent claims, including the wholesale

invoices, deliberately omitted and/or misrepresented basic information about the DME and/or

orthotic devices, including, but not limited to, the manufacturer, make, model, size, features and/or

functions of the item and/or included information that was meaningless in determining the kind

and quality of any specific DME and/or orthotic device.

       17.     On information and belief, the Retail Owners, through their respective Retailers,

routinely purchased basic, low-quality and inexpensive items from the Wholesale Defendants or

other suppliers, but submitted documents, including, but not limited to, in some instances, inflated

wholesale invoices, to insurers, including Plaintiffs, that failed to accurately reflect the actual

nature, quality, and purchase price of each item.

       18.     On information and belief, in support of their claims for reimbursement, and to

facilitate the fraud described herein, the Retail Owners, through their respective Retailers,

generated delivery receipts that included a space for the patient’s signature to document receipt of

each item for which the Retail Owners, through their respective Retailers, billed Plaintiffs.

       19.     On information and belief, in many instances and pursuant to the agreements

between the Retailer Defendants and the No-fault Clinics, patients were directed to sign these

delivery receipts upon presenting to the No-fault Clinics, irrespective of whether any DME and/or

orthotic devices were provided to the patient at that time. The Retailer Defendants then submitted




                                                    7
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 8 of 362 PageID #: 8




to Plaintiffs the signed delivery receipts as purported evidence of DME and/or orthotic devices

allegedly supplied to a patient, when, in fact, no DME or orthotic device was ever supplied to the

patient. On information and belief, in other instances where the patient did not sign the delivery

receipt, the Retailers, working with the No-fault Clinics, arranged for the No-fault patient’s

signature to be forged on the delivery receipt, thereby falsely representing that the patient

acknowledged receipt of the billed-for DME and/or orthotic devices.

       20.     At all relevant times mentioned herein, Defendants collectively utilized a common

fraudulent blueprint as a business plan, sharing common documentation, using the same fraudulent

billing codes, using prescriptions from the same No-fault Clinics, with the same battery of DME

prescribed to nearly every patient, making the same misrepresentations, and engaging in virtually

identical patterns of fraud that were not the product of happenstance, but instead evidence of

related and parallel fraudulent billing schemes that trace back to a common genesis and framework.

       21.     In order to execute the same fraudulent blueprint, at all relevant times mentioned

herein, the Retail Owners, through their respective Retailers, undertook distinctly common actions,

including but not limited to one or more of the following: (i) paying kickbacks or other financial

compensation to No-fault Clinics in exchange for fraudulent prescriptions of DME and/or orthotic

devices; (ii) obtaining prescriptions that were provided pursuant to a predetermined course of

treatment as opposed to medical need; (iii) obtaining and submitting to insurers, in general, and

Plaintiffs, in particular, prescriptions which they knew to be fabricated and/or fraudulently

altered/duplicated; (iv) paying fees to the Wholesale Defendants in exchange for fraudulent

wholesale invoices that the Retailers, in turn, would use to substantiate bogus claims for

reimbursement of No-fault benefits; (v) arranging for the No-fault Clinics to have assignments of

benefits and acknowledgement of delivery of receipt forms pre-signed by Claimants to ensure that




                                                8
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 9 of 362 PageID #: 9




they had all of the documents necessary to submit claims to insurers, in general, and Plaintiffs, in

particular, and (vi) systematically submitting bills to insurers, in general, and Plaintiffs, in

particular, for DME and/or orthotic devices that the Retail Owners, through their respective

Retailers, determined should be prescribed by the No-fault Clinics, with virtually every claimant

receiving substantially similar DME and/or orthotic devices.

       22.     At all relevant times mentioned herein, the Retail Owners, through their respective

Retailers, engaged in a fraudulent billing scheme involving the same or similar material

misrepresentations and/or omitted material statements in No-fault claims submitted to Plaintiffs

for payment. In that regard, each and every bill and supporting documentation submitted by the

Retailers contained the same or similar false representations of material facts, including, but not

limited to one or more of the following: (i) false and misleading statements as to the nature, quality

and cost of the DME and/or orthotic devices purportedly supplied to No-fault Claimants; (ii) false

and misleading statements as to the amounts the Retailers were entitled to be reimbursed under the

No-fault Law; (iii) false and misleading statements that the DME and/or orthotic devices allegedly

supplied were in fact the items supplied to the No-fault Claimants; (iv) false and misleading

prescriptions for the DME and/or orthotic devices purportedly supplied to No-fault Claimants,

which generically described the item(s) in order to conceal the nature, type, and quality of item(s)

being prescribed and/or provided; (v) false and misleading wholesale invoices that greatly inflated

the true cost and/or quantity of the DME and/or orthotic devices purportedly supplied to No-fault

Claimants, and which failed to provide a meaningful description of the DME and/or orthotic

devices provided (i.e., make and model) and/or additional information necessary to determine

whether the charges submitted are legitimate; and (vi) fabricated, false and misleading

prescriptions for DME and/or orthotic devices, concealing the fact that the DME and/or orthotic




                                                  9
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 10 of 362 PageID #: 10




  devices either were not prescribed as alleged, or were prescribed and supplied pursuant to a pre-

  determined, fraudulent protocol, whereby the Retailers paid kickbacks to No-fault Clinics to

  induce the No-fault Clinics to provide fraudulent and fabricated prescriptions for large amounts of

  substantially similar, medically unnecessary DME and/or orthotic devices. On information and

  belief, all of foregoing was intended to manipulate the payment formulas under the No-fault Law

  in order to maximize the charges that the Retailers could submit to Plaintiffs and other insurers

  under the No-fault Law.

         23.     By way of further example and not limitation of Defendants’ nearly identical

  parallel schemes to defraud, every Retailer submitted the same type of documentation in support

  of their claims for reimbursement, including, but not limited to, substantially similar delivery

  receipts and assignment of benefits forms, many containing the same typos, misspellings and stray

  marks, and purporting to document the delivery of the same or similar battery of DME and/or

  orthotic devices. By way of example and not limitation, Exhibit “1” in the accompanying

  Compendium of Exhibits is a spreadsheet containing a representative sample of claims submitted

  by one or more of the Retailers containing substantially similar delivery receipts and/or assignment

  of benefits forms that were obviously based on a shared template.

         24.     In furtherance of the schemes to defraud alleged herein, Defendants undertook

  identifiable fraudulent actions pursuant to a common multiple part blueprint under the same

  reimbursement system billing for the same DME, following the same billing protocol, using the

  same billing codes and making the same multiple misrepresentations.

         25.     By way of further example and not limitation that Defendants engaged in a

  common, uniform scheme to defraud, nearly all of the Retail Defendants submitted bills to

  Plaintiffs for reimbursement using the same types of codes that were not recognized by, or




                                                  10
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 11 of 362 PageID #: 11




  otherwise listed in, the relevant New York State Medicaid fee schedule (“phantom codes”) in effect

  at the time the Retailers purported to supply the listed items to patients. By billing under the same

  phantom codes for the same items, the Retailers charged Plaintiffs inflated amounts for cheap

  DME, materially misrepresenting the amounts that they were entitled to receive, and deceived

  Plaintiffs, among others, into paying many times over what the No-fault Law would have

  otherwise allowed for reimbursement. By way of example and not limitation, Exhibit “2” in the

  accompanying Compendium of Exhibits is a representative sample of claims paid by one or more

  Plaintiffs in which the Retailers submitted fraudulent bills for Non-Fee Schedule items, often using

  the same phantom codes for the same items.

         26.     The use of identical, non-existent product codes to bill for the same items across

  multiple Retailers cannot be the result of coincidence, but rather, indicates the use of a common

  blueprint and parallel scheme to defraud.

         27.     In addition to utilizing the same phantom codes for the same items, the Retail

  Defendants engaged in other types of billing fraud that were identical in scope. For example,

  nearly half of the Retailers, as identified further below, routinely submitted bills to Plaintiffs for

  “eggcrate mattresses” (a Non-Fee Schedule item), which is nothing more than a thin, foam mattress

  pad, using code E0272, which is a Fee Schedule code reserved for a “Foam Rubber Mattress”;

  and/or code E0184, which is a Fee Schedule code reserved for a “Dry Pressure Mattress.” By

  selecting an existing fee schedule code for a mattress that the foregoing Retailers did not actually

  provide, the identified Retailers materially misrepresented the amounts they were entitled to

  receive and further deceived Plaintiffs in paying amounts in excess of what the No-fault Law

  would have otherwise allowed for reimbursement, in exactly the same way.




                                                   11
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 12 of 362 PageID #: 12




          28.     On information and belief, in these and in other ways set forth herein, the

  Defendants engaged in a pattern of similar and/or concerted conduct to defraud insurers in general,

  and Plaintiffs in particular.

          29.     In carrying out the scheme to defraud, Defendants stole in excess of $1,200,000.00

  from Plaintiffs by submitting, causing to be submitted or facilitating the submission of fraudulent

  claims for persons who allegedly sustained injuries covered by the New York State Comprehensive

  Motor Vehicle Insurance Reparations Act, Ins. Law §§ 5101, et seq. (popularly known as the “No-

  fault Law”).

                                 STATUTORY/REGULATORY SCHEME

          30.     Pursuant to the No-fault Law, Plaintiffs are required to pay, inter alia, for health

  service expenses that are reasonably incurred as a result of injuries suffered by occupants of their

  insured motor vehicles or pedestrians, which arise from the use or operation of such motor vehicles

  in the State of New York. Claimants can also assign these benefits to doctors and other properly

  licensed healthcare providers, including DME retailers, enabling them to bill insurance companies

  directly for their services.

          31.     As alleged herein, Defendants exploited and continue to exploit this system by

  obtaining such assignments and billing Plaintiffs for DME and/or orthotic devices that were never

  provided, not provided as billed or, if provided, were of inferior quality relative to what was

  represented to have been provided in the bills submitted to Plaintiffs, and/or were otherwise

  medically unnecessary and provided pursuant to fraudulent prescriptions in conformity with a

  predetermined course of treatment in which virtually all Claimants received substantially similar

  DME and/or orthotic devices. Exhibit “3” in the accompanying Compendium of Exhibits is a

  representative sample of claims paid by one or more Plaintiffs to the Retailers for medical




                                                   12
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 13 of 362 PageID #: 13




  equipment and/or other services provided pursuant to fraudulent prescriptions based upon a

  predetermined course of treatment, irrespective of medical necessity.

          32.     The Retailers are ostensibly DME supply companies that bill for medical supplies

  provided to, among others, individuals covered under the No-fault Law. In exchange for their

  services, the Retailers accepted (and continue to accept) assignments of benefits from Claimants

  and submitted (and continue to submit) claims for payment to No-fault insurance carriers, in

  general, and to Plaintiffs, in particular.

          33.     In accordance with the No-fault Law and 11 N.Y.C.R.R. §§ 65 et seq., the Retailers

  submitted (and continue to submit) bills for their claims to Plaintiffs using the claim form

  prescribed by the New York State Department of Financial Services (“DFS,” f/k/a the Department

  of Insurance), known as a “Verification of Treatment by Attending Physician or Other Provider of

  Health Service” or “NYS form NF-3” (hereinafter “NF-3”), or a substantially similar form.

          34.     Pursuant to Section 403 of the New York State Insurance Law, the claim forms

  submitted to Plaintiffs by the Retailers contained the following warning at the foot of the page:

                  Any person who knowingly and with intent to defraud any insurance
                  company or other person files an application for insurance or
                  statement of claim containing any materially false information, or
                  conceals for the purpose of misleading, information concerning any
                  fact material thereto, commits a fraudulent insurance act, which is a
                  crime….

          35.     Pursuant to the No-fault Law and implementing regulations, as well as the

  applicable policies of insurance, Plaintiffs were (and are) required to promptly process claims

  within 30 days of receipt of proof of claim.

          36.      Section 5108 of the No-fault Law circumscribes the amount that a licensed

  healthcare provider or other authorized person, such as a DME provider, may recover for health

  service related expenses. In particular, under this section, such persons are only entitled to



                                                  13
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 14 of 362 PageID #: 14




  reimbursement of necessary medically related expenses in accordance with the applicable fee

  schedules established by the Chairman of the Workers’ Compensation Board and adopted by the

  Superintendent of the DFS.

         37.     Pursuant to Ins. Law § 5108, the Superintendent of the DFS adopted, by

  promulgation of Regulation 83, the Workers’ Compensation Board (“WCB”) Fee Schedules for

  determining the maximum permissible reimbursement amounts for which health care providers

  may charge for services provided to Claimants under the No-fault law. 11 N.Y.C.R.R. § 68.1.

         38.     Effective July 11, 2007, the WCB established a fee schedule for DME and orthotic

  devices, which adopts the New York State Medicaid fee schedule for durable medical equipment,

  medical/surgical supplies, orthopedic footwear and orthotic and prosthetic appliances (hereinafter

  the “Fee Schedule”). 12 N.Y.C.R.R. § 442.2(a). The Fee Schedule was, and is, in effect at all

  relevant times mentioned herein.

         39.     With respect to items that are not on the Fee Schedule (hereinafter “ Non-Fee

  Schedule” items ), the regulations further provide:

                 [I]f the New York State Medicaid program has not established a fee
                 payable for the specific item, then the fee payable, shall be the lesser
                 of: (1) the acquisition cost (i.e. the line item cost from a
                 manufacturer or wholesaler net of any rebates, discounts or other
                 valuable considerations, mailing, shipping, handling, insurance
                 costs or any sales tax) to the provider plus 50%; or (2) the usual and
                 customary price charged to the general public.

  Id.


         40.     Accordingly, at all relevant times mentioned herein, providers of DME are entitled

  to reimbursement in the amounts set forth in the Fee Schedule. For Non-Fee Schedule items, the

  provider is only entitled to reimbursement in an amount equal to the lesser of either: (i) the net




                                                   14
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 15 of 362 PageID #: 15




  acquisition cost of the medical equipment to the provider, plus 50%, or (ii) the usual and customary

  price charged to the public. 11 N.Y.C.R.R. § 68.1.; 12 N.Y.C.R.R. § 442.2(a).

         41.     Pursuant to Section 5108(c) of the No-fault Law, “no provider of health services

  . . . may demand or request any payment in addition to the charges authorized pursuant to this

  section.”

         42.     Moreover, to be eligible for reimbursement under the No-fault law, all claims for

  reimbursement must include a description of the “full particulars of the nature and extent of

  the . . . treatment received,” including DME. See 11 N.Y.C.R.R. § 65-1.1.

         43.     At all relevant times mentioned herein, nearly each and every bill mailed to

  Plaintiffs by the Retail Owners, through their respective Retailers, sought reimbursement in excess

  of the amounts authorized by the No-fault Law, by materially misrepresenting the DME and/or

  orthotic devices provided, if provided at all, as well as the cost, quality, and medical necessity of

  the billed-for DME and/or orthotic devices. To the extent the DME and/or orthotic devices were

  provided at all, each item was a basic, low-quality piece of medical equipment for which the proper

  reimbursement amount, if reimbursable at all, was a mere fraction of the amount they charged

  Plaintiffs, and/or was medically unnecessary because it was provided pursuant to a predetermined

  course of treatment, irrespective of medical need.

         44.     At all times relevant herein, the Defendants exploited the No-fault Law through the

  utilization of various deceptive and identical billing tactics engineered to maximize the amount of

  reimbursement from insurers, in general, and Plaintiffs, in particular, through the submission of

  fraudulent billing documents that misrepresented the nature, quality and cost of items that both are

  and are not listed on the relevant fee schedule (“Fee Schedule items” and “Non-Fee Schedule

  items,” respectively) purportedly provided to Claimants.




                                                   15
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 16 of 362 PageID #: 16




         45.     As set forth in the “Non-Fee Schedule Scheme to Defraud” below, nearly all the

  Retail Owners, through their respective Retailers, routinely submitted bills to Plaintiffs for Non-

  Fee Schedule items wherein the Retailers misrepresented that (i) the DME and/or orthotic devices

  purportedly provided were reimbursable under the relevant Fee Schedule in existence at the time,

  when, in fact, the Retailers were utilizing codes that were not recognized by, or otherwise listed

  in, the relevant Fee Schedule (“phantom codes”); (ii) the charges reflected on the Retailers’ bills

  were in accordance with 12 N.Y.C.R.R. § 442.2, when, in fact, the charges were grossly inflated;

  and/or (iii) the DME and/or orthotic devices purportedly provided were reimbursable pursuant to

  the Fee Schedule, when they were not. In doing so, the Retail Owners identified in the “Non-Fee

  Schedule Scheme to Defraud” section below, through their respective Retailers, deliberately

  misrepresented the amounts that they were entitled to receive under the No-fault Law.

         46.     In addition, as set forth in the “Fee Schedule Scheme to Defraud” section below,

  the Retail Owners, through their respective Retailers, also routinely submitted fraudulent bills to

  Plaintiffs for DME and/or orthotic devices that were never provided, including, but not limited to,

  expensive custom-fabricated or custom-fit DME and/or orthotic devices.

         47.     In addition to engaging in the parallel and related scheme to defraud alleged herein

  against the Retailers, defendant Health Choice Pharmacy, in furtherance of its scheme to defraud

  and as set forth below, as a matter of pattern, practice and protocol, routinely provided Claimants

  with expensive compound topical anesthetic cream (the “Compound Pain Cream”), irrespective of

  whether such Compound Pain Cream was medically necessary, and submitted fraudulent claims

  to Allstate for reimbursement. On information and belief, as part of this scheme to defraud, Health

  Choice Pharmacy entered into kickback arrangement with No-fault Clinics pursuant to which the

  No-fault Clinics prescribed (the “Prescribing No-fault Clinics”) the Compound Pain Cream rather




                                                  16
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 17 of 362 PageID #: 17




  than commercially available, cheaper, over-the-counter and FDA approved medications for no

  other purpose than to submit fraudulent and inflated claims to Allstate for reimbursement. As

  alleged in detail below, the Compound Pain Cream purportedly provided by Health Choice

  Pharmacy as a result of its illicit arrangements with the Prescribing No-fault Clinics, was not

  specifically tailored to individuals, and were produced in bulk in direct contravention with Food

  and Drug Administration (“FDA”) regulations regarding the compounding of medications, in order

  to maximize reimbursement from Allstate without regard to needs of the Claimants.

         48.     Moreover, on information and belief, in furtherance of the scheme to defraud

  alleged herein, and in addition to fraudulently billing insurers, and Plaintiffs in particular, for

  DME and/or orthotic devices, Retailers Azcare, EZ Triboro, iSupply Medical, MetaMed Sports &

  Supply, New Capital 1, Protechmed, SP One Services, Unicast, and YBD Universal (hereinafter the

  “Rental Retailers”), as a matter of pattern, practice and protocol, routinely provided Claimants with

  expensive rental and/or compression DME items that were medical unnecessary and provided as

  part of an elaborate kickback scheme for unnecessary referrals in order to maximize

  reimbursement.

         49.     On information and belief, as part of a fraudulent protocol of treatment, after

  receiving a standard battery of medical treatment, including the provision of several pieces of

  DME such as cervical pillows, cervical traction units, cold/hot water circulating pumps, EMS

  units, infrared heat lamps, lumbar cushions, massagers, mattresses, whirlpools; back braces,

  cervical collars, knee braces, and/or shoulder braces, many of the Claimants are eventually

  referred for arthroscopic surgery at ambulatory surgical centers (“ASCs”) throughout New York

  and New Jersey. These surgical procedures are performed on outpatient basis, not requiring an

  overnight hospital stay, and, in many cases, are not medical necessary. On the same day as the




                                                   17
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 18 of 362 PageID #: 18




  surgery, and within a few short days after the surgery, the Rental Retailers deliver to the

  Claimants expensive rental and/or compression devices that were not medically necessary and/or

  are provided pursuant to a kickback arrangement or for other financial consideration. In many

  cases, the Claimants receive up to four or more such medically unnecessary items from the Rental

  Retailers, for up to 28 days or longer, in some cases exceeding $10,000.00 in a total cost of for

  all of the items, as part of the scheme to financially enrich the Rental Retail Owners through a

  fraudulent protocol of treatment, all while significantly diminishing the coverage available for

  medically necessary services, to the extent the Claimants were actually injured and in need of

  treatment.

         50.     On information and belief, the Retailers and Wholesalers alike were created for the

  purpose of participating in the fraudulent billing of insurance companies under the No-fault Law.

         51.     On information and belief, every aspect of Defendants’ fraudulent scheme was

  motivated by money, without regard to the grave harm inflicted on the public at large by the

  Defendants, who, to the extent that they provided any DME and/or orthotic devices at all, provided

  No-fault Claimants with inferior, low-quality items, or items that directly contravened the

  treatment plan indicated by the treating physicians, potentially compromising patients’ health.

         52.     The duration, scope and nature of the Defendants’ illegal conduct bring this case

  well within the realm of criminal conduct to which the Racketeer Influenced and Corrupt

  Organizations Act (“RICO”) applies. Defendants did not engage in sporadic acts of fraud –

  although that would be troubling enough – rather, they adopted identical fraudulent blueprints as

  their business plans and used them to participate in systematic patterns of racketeering activity.

  Every facet of Defendants’ operations, from securing fraudulent prescriptions for DME and/or

  orthotic devices pursuant to a predetermined course of treatment, to obtaining inflated wholesale




                                                  18
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 19 of 362 PageID #: 19




  invoices for inexpensive, low quality items, to generating bills that contained codes not recognized

  under the Fee Schedule in existence at the time, or that misrepresented the nature, quality and cost

  of DME and/or orthotic devices purportedly provided, was carried out for the purpose of

  committing fraud.

         53.     This lawsuit seeks to, among other things, enforce the plain language of the No-

  fault Law and implementing regulations, as well as its underlying public policy, which limits

  reimbursement of No-fault benefits to legitimate insurance claims for DME and/or orthotic

  devices. In doing so, Plaintiffs seek compensatory damages and declaratory relief that Plaintiffs

  are not required to pay any of the Retail Defendants’ No-fault claims because the Retail Owners,

  through the Retailers, submitted (1) false and fraudulent insurance claims to Plaintiffs deliberately

  misrepresenting the amounts they were entitled to be reimbursed; and/or (2) false and fraudulent

  insurance claims to Plaintiffs for DME and/or orthotic devices the Retail Defendants never actually

  supplied to No-fault Claimants. Such claims continue to be submitted by and/or in the name of

  the Retailers and are, or can be, the subject of No-fault collection actions and/or arbitrations to

  recover benefits, and thus, constitute a continuing harm to Plaintiffs.

         54.     By way of example and not limitation, Exhibit “4” in the accompanying

  Compendium of Exhibits is a spreadsheet listing in excess of $1 million of unpaid No-fault claims

  that form the basis of Plaintiffs’ request for declaratory relief. Said spreadsheet is grouped by

  claim number, Retailer, date of service and the amount billed.

                                    NATURE OF THE ACTION

         55.     This action is brought pursuant to:

                 i)      The United States Racketeer Influenced and Corrupt Organizations Act

                         (“RICO”); 18 U.S.C. §§ 1961, 1962(c) and 1964(c);




                                                   19
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 20 of 362 PageID #: 20




                 ii)    New York State common law; and

                 iii)   the Federal Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202.

                                 NATURE OF RELIEF SOUGHT

         56.     Pursuant to 18 U.S.C. § 1964(c), Plaintiffs seek treble damages, which they

  sustained as a result of the Defendants’ schemes to defraud and acts of mail fraud in connection

  with their use of the facilities of the No-fault system to fraudulently obtain payments from

  Plaintiffs for DME and/or orthotic devices they allegedly provided to individuals covered by

  Plaintiffs under New York State’s No-fault Law.

         57.     Plaintiffs further seek a judgment declaring that they are under no obligation to pay

  any of the Retailers’ unpaid No-fault claims because:

                 i)     The Retail Defendants made false and fraudulent misrepresentations
                        in the bills and supporting documentation submitted to Plaintiffs to
                        obtain reimbursement far in excess of the maximum permissible
                        amount they could submit to Plaintiffs; and

                 ii)    The Retail Defendants made false and fraudulent misrepresentations
                        in the bills and supporting documentation submitted to Plaintiffs
                        seeking reimbursement for DME and/or orthotic devices that they
                        never supplied to No-fault Claimants.

         58.     As a result of Defendants’ actions alleged herein, Plaintiffs were defrauded of an

  amount in excess of $1,200,000.00, the exact amount to be determined at trial, in payments which

  Defendants received for fraudulently billing Plaintiffs for DME and/or orthotic devices that were

  never provided or, if provided, not provided as billed and/or provided pursuant to fraudulent

  prescriptions in accordance with a predetermined course of treatment, irrespective of medical need.




                                                  20
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 21 of 362 PageID #: 21




                                             THE PARTIES

  A.     Plaintiffs

         59.     Plaintiff Allstate Insurance Company is a corporation duly organized and existing

  under the laws of the State of Illinois, having its principal place of business in Northbrook, Illinois.

         60.     Plaintiff Allstate Fire and Casualty Insurance Company is a corporation duly

  organized and existing under the laws of the State of Illinois, having its principal place of business

  in Northbrook, Illinois.

         61.     Plaintiff Allstate Indemnity Company is a corporation duly organized and existing

  under the laws of the State of Illinois, having its principal place of business in Northbrook, Illinois.

         62.     Plaintiff Allstate Property and Casualty Insurance Company is a corporation duly

  organized and existing under the laws of the State of Illinois, having its principal place of business

  in Northbrook, Illinois.

         63.     Plaintiffs are duly organized and licensed to engage in the writing of automobile

  insurance policies in the State of New York and provide automobile insurance coverage to their

  policyholders under and in accordance with New York State law.

  B.     The Individual Retail Owner Defendants

         64.     David Abayev (“Abayev”) is a natural person residing in the State of New York, is

  the principal, officer, and/or director of Retailer Big Apple Med Equipment Inc and, at all times

  relevant herein, operated, managed, and/or controlled its activities.

         65.     Richard Anderson (“Anderson”) is a natural person residing in the State of New

  York, is the principal, officer, and/or director of Retailer Live Again Medical Supply Inc. and, at

  all times relevant herein, operated, managed, and/or controlled its activities.




                                                    21
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 22 of 362 PageID #: 22




         66.     Mikhail Baybekov (“Baybekov”) is a natural person residing in the State of New

  York, is the principal, officer, and/or director of Retailer MetaMed Sports & Supply Inc. and, at

  all times relevant herein, operated, managed, and/or controlled its activities.

         67.     Markiel Boroochov (“Boroochov”) is a natural person residing in the State of New

  York, is the principal, officer, and/or director of Retailer Union DME Corp and, at all times

  relevant herein, operated, managed, and/or controlled its activities.

         68.     Oleg Borukhov (“Borukhov”) is a natural person residing in the State of New York,

  is the principal, officer, and/or director of Retailer SP One Services Inc. and, at all times relevant

  herein, operated, managed, and/or controlled its activities.

         69.     Alexander Chernyshev (“Chernyshev”) is a natural person residing in the State of

  New York, is the principal, officer, and/or director of Retailer Wallegood Inc. and, at all times

  relevant herein, operated, managed, and/or controlled its activities.

         70.     Yakub Davyov (“Davyov”) is a natural person residing in the State of New York,

  is a principal, officer, and/or director of Retailer YBD Universal Corp and, at all times relevant

  herein, operated, managed, and/or controlled its activities.

         71.     Mikhail Fisun (“Fisun”) is a natural person residing in the State of New York, is

  the principal, officer, and/or director of Retailer MFS Supply Corp. and, at all times relevant

  herein, operated, managed, and/or controlled its activities.

         72.     Vladimir Gavrilov (“Gavrilov”) is a natural person residing in the State of New

  York, is the principal, officer, and/or director of Retailer Unicast, Inc and, at all times relevant

  herein, operated, managed, and/or controlled its activities.




                                                   22
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 23 of 362 PageID #: 23




         73.     Olga Gindinova (“Gindinova”) is a natural person residing in the State of New

  York, is the principal, officer, and/or director of Retailer Healthy Support Inc. and, at all times

  relevant herein, operated, managed, and/or controlled its activities.

         74.     Stanislav Glikman (“Glikman”) is a natural person residing in the State of New

  York, is the principal, officer, and/or director of Retailer Healthy Living Medical and Surgical

  Products Inc. and, at all times relevant herein, operated, managed, and/or controlled its activities.

         75.     Sofia Iboro (“Iboro”) is a natural person residing in the State of New York, is the

  principal, officer, and/or director of Retailer iSupply Medical, Inc. and, at all times relevant herein,

  operated, managed, and/or controlled its activities.

         76.     Vyacheslav Khaimov (“Khaimov”) is a natural person residing in the State of New

  York, is the principal, officer, and/or director of Retailer Mogul Supplies Inc and, at all times

  relevant herein, operated, managed, and/or controlled its activities.

         77.     Roman Khaitov (“Khaitov”) is a natural person residing in the State of New York,

  is the principal, officer, and/or director of Retailer Central Supplies of NY Corp and, at all times

  relevant herein, operated, managed, and/or controlled its activities.

         78.     Alina Kharisova (“Kharisova”) is a natural person residing in the State of New

  York, is the principal, officer, and/or director of Retailer AK Global Supply Corp. and, at all times

  relevant herein, operated, managed, and/or controlled its activities.

         79.     Yefim Klikshteyn (“Klikshteyn”) is a natural person residing in the State of New

  York, is the principal, officer, and/or director of Retailer VVX, Inc. and, at all times relevant

  herein, operated, managed, and/or controlled its activities.




                                                    23
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 24 of 362 PageID #: 24




          80.     Artur Levit (“Levit”) is a natural person residing in the State of New York, is the

  principal, officer, and/or director of Retailer Frontline Fitters Surgical Supply Inc. and, at all times

  relevant herein, operated, managed, and/or controlled its activities.

          81.     Michael Magor (“Magor”) is a natural person residing in the State of New York, is

  the principal, officer, and/or director of Retailer M & M Supplies Group Inc. and, at all times

  relevant herein, operated, managed, and/or controlled its activities.

          82.     Eduard Mergold (“Mergold”) is a natural person residing in the State of New York,

  is the principal, officer, and/or director of Retailer U.S. Health Products Inc. and, at all times

  relevant herein, operated, managed, and/or controlled its activities.

          83.     Simon Mirakov (“Mirakov”) is a natural person residing in the State of New York,

  is the principal, officer, and/or director of Retailer New Capital 1 Inc. and, at all times relevant

  herein, operated, managed, and/or controlled its activities.

          84.     Dmitriy Prosolov (“Prosolov”) is a natural person residing in the State of New

  York, is the principal, officer, and/or director of Retailer Protechmed Inc and, at all times relevant

  herein, operated, managed, and/or controlled its activities.

          85.     Rostislav Reyzis (“Reyzis”) is a natural person residing in the State of New York,

  is the principal, officer, and/or director of Retailer RVS Supply Corp and, at all times relevant

  herein, operated, managed, and/or controlled its activities.

          86.     Albert Rubinov (“Rubinov”) is a natural person residing in the State of New York,

  is the principal, officer, and/or director of Retailer EZ Triboro Services Inc. and, at all times

  relevant herein, operated, managed, and/or controlled its activities.




                                                    24
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 25 of 362 PageID #: 25




         87.     Aharon Shimonov (“Shimonov”) is a natural person residing in the State of New

  York, is a principal, officer, and/or director of Retailer Five Borough Supply Inc. and, at all times

  relevant herein, operated, managed, and/or controlled its activities.

         88.     Vyacheslav Sorokin (“Sorokin”) is a natural person residing in the State of New

  York, is a principal, officer, and/or director of Retailer Five Borough Supply Inc. and, at all times

  relevant herein, operated, managed, and/or controlled its activities.

         89.     Grigoriy Tokar (“Tokar”) is a natural person residing in the State of New York, is

  the principal, officer, and/or director of Retailer Salutem Products Corp and, at all times relevant

  herein, operated, managed, and/or controlled its activities.

         90.     Penay Yagudaev (“Yagudaev”) is a natural person residing in the State of New

  York, is a principal, officer, and/or director of Retailer YBD Universal Corp and, at all times

  relevant herein, operated, managed, and/or controlled its activities.

         91.     Albert Yakubov (“Yakubov”) is a natural person residing in the State of New York,

  is the principal, officer, and/or director of Retailer Health Choice Pharmacy Inc and, at all times

  relevant herein, operated, managed, and/or controlled its activities. Prior to opening Health Choice

  Pharmacy, Yakubov was the principal, officer, and/or director of Retailer National Medical &

  Surgical Supply, Inc., previously sued in this district for fraudulently billing insurers, including

  Plaintiffs, for DME and/or orthotic devices in the matters of Allstate Ins. Co. et al. v. Yadgarov,

  et. al, 11:cv-6187 (PKC)(VMS) and Government Employeees Ins. Co. et al. v. , National Medical

  & Surgical Supply, Inc.et, al, 14-cv-2641 (CBA)(VMS), in which he was alleged to have

  committed the same and/or similar fraudulent scheme as the DME Retailers herein.




                                                   25
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 26 of 362 PageID #: 26




         92.     Yakov Younatanov (“Younatanov”) is a natural person residing in the State of New

  York, is the principal, officer, and/or director of Retailer Sutphin Supply Inc and, at all times

  relevant herein, operated, managed, and/or controlled its activities.

         93.     Alena Zakharova (“Zakharova”) is a natural person residing in the State of New

  York, is the principal, officer, and/or director of Retailer Azcare Inc. and, at all times relevant

  herein, operated, managed, and/or controlled its activities.

  C.     The Retailer Defendants

         94.     AK Global Supply Corp. (“AK Global Supply”) was incorporated on or about June

  18, 2018, and purports to be a retail DME supply company, authorized to do business in the State

  of New York, with its principal place of business located at 2478 Coney Island Ave., Brooklyn,

  NY 11223-5022. AK Global Supply is operated, managed, and/or controlled by Defendant

  Kharisova and submitted fraudulent claims to Plaintiffs seeking reimbursement for DME and/or

  orthotic devices under the No-fault Law.

         95.     Azcare Inc. (“Azcare”) was incorporated on or about February 14, 2018, and

  purports to be a retail DME supply company, authorized to do business in the State of New York,

  with its principal place of business located at 14 Avenue T, Brooklyn, NY 11223. Azcare is

  operated, managed, and/or controlled by Defendant Zakharova and submitted fraudulent claims to

  Plaintiffs seeking reimbursement for DME and/or orthotic devices under the No-fault Law.

         96.     Big Apple Med Equipment Inc. (“Big Apple Med Equipment”) was incorporated

  on or about November 27, 2018, and purports to be a retail DME supply company, authorized to

  do business in the State of New York, with its principal place of business located at 16102 Union

  Tpke, Ste. B, Fresh Meadows, NY 11366. Big Apple Med Equipment is operated, managed, and/or




                                                   26
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 27 of 362 PageID #: 27




  controlled by Defendant Abayev and submitted fraudulent claims to Plaintiffs seeking

  reimbursement for DME and/or orthotic devices under the No-fault Law.

         97.     Central Supplies of NY Corp (“Central Supplies”) was incorporated on or about

  November 29, 2017, and purports to be a retail DME supply company, authorized to do business

  in the State of New York, with its principal place of business located at 6721 Central Avenue,

  Glendale, NY 11385. Central Supplies is operated, managed, and/or controlled by Defendant

  Khaitov and submitted fraudulent claims to Plaintiffs seeking reimbursement for DME and/or

  orthotic devices under the No-fault Law.

         98.     EZ Triboro Services Inc. (“EZ Triboro Services”) was incorporated on or about

  February 16, 2018, and purports to be a retail DME supply company, authorized to do business in

  the State of New York, with its principal place of business located at 10035 Metropolitan Avenue,

  Forest Hills, NY 11375. EZ Triboro is operated, managed, and/or controlled by Defendant

  Rubinov and submitted fraudulent claims to Plaintiffs seeking reimbursement for DME and/or

  orthotic devices under the No-fault Law.

         99.     Five Borough Supply Inc. (“Five Borough Supply”) was incorporated on or about

  March 6, 2018, and purports to be a retail DME supply company, authorized to do business in the

  State of New York, with its principal place of business located at 2080 E. 24th Street, 1st Fl.,

  Brooklyn, NY 11235.       Five Borough Supply is operated, managed, and/or controlled by

  Defendants Shimonov and Sorokin and submitted fraudulent claims to Plaintiffs seeking

  reimbursement for DME and/or orthotic devices under the No-fault Law.

         100.    Frontline Fitters Surgical Supply Inc. (“Frontline Filters Surgical Supply”) was

  incorporated on or about February 22, 2017, and purports to be a retail DME supply company,

  authorized to do business in the State of New York, with its principal place of business located at




                                                  27
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 28 of 362 PageID #: 28




  6612 13th Avenue, Brooklyn, NY 11219. Frontline Fitters Surgical Supply is operated, managed,

  and/or controlled by Defendant Levit and submitted fraudulent claims to Plaintiffs seeking

  reimbursement for DME and/or orthotic devices under the No-fault Law.

         101.     Health Choice Pharmacy, Inc. (“Health Choice Pharmacy”) was incorporated on or

  about November 4, 2014, and purports to be a retail pharmacy, authorized to do business in the

  State of New York, with its principal place of business located at 86-10 Roosevelt Ave., Jackson

  Heights, NY 11372.      Health Choice Pharmacy is operated, managed, and/or controlled by

  Defendant Yakubov and submitted fraudulent claims to Plaintiffs seeking reimbursement for

  pharmaceutical, DME and/or orthotic devices under the No-fault Law.

         102.     Healthy Living Medical and Surgical Products Inc. (“Healthy Living Medical and

  Surgical Products”) was incorporated on or about September 26, 2014, and purports to be a retail

  DME supply company, authorized to do business in the State of New York, with its principal place

  of business located at 2618 Avenue Y, Rear, Brooklyn, NY 11235. Healthy Living Medical and

  Surgical Products is operated, managed, and/or controlled by Defendant Glikman and submitted

  fraudulent claims to Plaintiffs seeking reimbursement for DME and/or orthotic devices under the

  No-fault Law.

         103.     Healthy Support Inc. (“Healthy Support”) was incorporated on or about February

  15, 2017, and purports to be a retail DME supply company, authorized to do business in the State

  of New York, with its principal place of business located at 8006 20th Avenue, Brooklyn, NY

  11214. Healthy Support is operated, managed, and/or controlled by Defendant Gindinova and

  submitted fraudulent claims to Plaintiffs seeking reimbursement for DME and/or orthotic devices

  under the No-fault Law.




                                                28
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 29 of 362 PageID #: 29




         104.    iSupply Medical Inc (“iSupply Medical”) was incorporated on or about March 9,

  2017, and purports to be a retail DME supply company, authorized to do business in the State of

  New York, with its principal place of business located at 1661 McDonald Ave., Suite 113,

  Brooklyn, NY 11230. iSupply Medical is operated, managed, and/or controlled by Defendant

  Iboro and submitted fraudulent claims to Plaintiffs seeking reimbursement for DME and/or

  orthotic devices under the No-fault Law.

         105.    Live Again Medical Supply Inc. (“Live Again Medical Supply”) was incorporated

  on or about December 19, 2017, and purports to be a retail DME supply company, authorized to

  do business in the State of New York, with its principal place of business located at 4501 Church

  Ave., Brooklyn, NY 11203. Live Again Medical Supply is operated, managed, and/or controlled

  by Defendant Anderson and submitted fraudulent claims to Plaintiffs seeking reimbursement for

  DME and/or orthotic devices under the No-fault Law.

         106.    M & M Supplies Group Inc. (“M & M Supplies Group”) was incorporated on or

  about January 3, 2019, and purports to be a retail DME supply company, authorized to do business

  in the State of New York, with its principal place of business located at 1318 Gravesend Neck Rd.,

  2nd Fl., Brooklyn, NY 11235. M & M Supplies Group is operated, managed, and/or controlled by

  Defendant Magor and submitted fraudulent claims to Plaintiffs seeking reimbursement for DME

  and/or orthotic devices under the No-fault Law.

         107.    MetaMed Sports & Supply Inc. (“MetaMed Sports & Supply”) was incorporated

  on or about August 12, 2016, and purports to be a retail DME supply company, authorized to do

  business in the State of New York, with its principal place of business located at 8941 Gettysburg

  Street, Suite 102, Bellerose, NY 11426. MetaMed Sports & Supply is operated, managed, and/or




                                                 29
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 30 of 362 PageID #: 30




  controlled by Defendant Baybekov and submitted fraudulent claims to Plaintiffs seeking

  reimbursement for DME and/or orthotic devices under the No-fault Law.

         108.     MFS Supply Corp. (“MFS Supply”) was incorporated on or about June 4, 2018,

  and purports to be a retail DME supply company, authorized to do business in the State of New

  York, with its principal place of business located at 1551 Bath Ave., Brooklyn, NY 11228. MFS

  Supply is operated, managed, and/or controlled by Defendant Fisun and submitted fraudulent

  claims to Plaintiffs seeking reimbursement for DME and/or orthotic devices under the No-fault

  Law.

         109.     Mogul Supplies Inc (“Mogul Supplies”) was incorporated on or about September

  12, 2018, and purports to be a retail DME supply company, authorized to do business in the State

  of New York, with its principal place of business located at 9622 Queens Blvd., Suite 3, Rego

  Park, NY 11374. Mogul Supplies is operated, managed, and/or controlled by Defendant Khaimov

  and submitted fraudulent claims to Plaintiffs seeking reimbursement for DME and/or orthotic

  devices under the No-fault Law.

         110.     New Capital 1 Inc. (“New Capital 1”) was incorporated on or about December 5,

  2017, and purports to be a retail DME supply company, authorized to do business in the State of

  New York, with its principal place of business located at 9020 138 Place, Jamaica, NY 11435.

  New Capital 1 is operated, managed, and/or controlled by Defendant Mirakov and submitted

  fraudulent claims to Plaintiffs seeking reimbursement for DME and/or orthotic devices under the

  No-fault Law.

         111.     Protechmed Inc (“Protechmed”) was incorporated on or about February 1, 2017,

  and purports to be a retail DME supply company, authorized to do business in the State of New

  York, with its principal place of business located at 7064 Kissena Blvd., 3rd Fl., Flushing, NY




                                                30
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 31 of 362 PageID #: 31




  11367. Protechmed is operated, managed, and/or controlled by Defendant Prosolov and submitted

  fraudulent claims to Plaintiffs seeking reimbursement for DME and/or orthotic devices under the

  No-fault Law.

         112.     RVS Supply Corp (“RVS Supply”) was incorporated on or about May 30, 2018,

  and purports to be a retail DME supply company, authorized to do business in the State of New

  York, with its principal place of business located at 1601 Voorhies Avenue, Suite 3F, Brooklyn,

  NY 11235. RVS Supply is operated, managed, and/or controlled by Defendant Reyzis and

  submitted fraudulent claims to Plaintiffs seeking reimbursement for DME and/or orthotic devices

  under the No-fault Law.

         113.     Salutem Products Corp (“Salutem Products”) was incorporated on or about April

  25, 2018, and purports to be a retail DME supply company, authorized to do business in the State

  of New York, with its principal place of business located at 2921 Avenue S, Floor 1, Brooklyn,

  NY 11229. Salutem Products is operated, managed, and/or controlled by Defendant Tokar and

  submitted fraudulent claims to Plaintiffs seeking reimbursement for DME and/or orthotic devices

  under the No-fault Law.

         114.     SP One Services Inc. (“SP One Services”) was incorporated on or about May 11,

  2018, and purports to be a retail DME supply company, authorized to do business in the State of

  New York, with its principal place of business located at 6746 80th Street, Middle Village, NY

  11379. SP One Services is operated, managed, and/or controlled by Defendant Borukhov and

  submitted fraudulent claims to Plaintiffs seeking reimbursement for DME and/or orthotic devices

  under the No-fault Law.

         115.     Sutphin Supply Inc (“Sutphin Supply”) was incorporated on or about March 22,

  2018, and purports to be a retail DME supply company, authorized to do business in the State of




                                                31
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 32 of 362 PageID #: 32




  New York, with its principal place of business located at 111-12 Sutphin Blvd., Jamaica, NY

  11435. Sutphin Supply is operated, managed, and/or controlled by Defendant Younatanov and

  submitted fraudulent claims to Plaintiffs seeking reimbursement for DME and/or orthotic devices

  under the No-fault Law.

         116.   Unicast, Inc (“Unicast”) was incorporated on or about July 11, 2018, and purports

  to be a retail DME supply company, authorized to do business in the State of New York, with its

  principal place of business located at 6909 164th Street, Fresh Meadows, NY 11365. Unicast is

  operated, managed, and/or controlled by Defendant Gavrilov and submitted fraudulent claims to

  Plaintiffs seeking reimbursement for DME and/or orthotic devices under the No-fault Law.

         117.   Union DME Corp (“Union DME”) was incorporated on or about August 3, 2018,

  and purports to be a retail DME supply company, authorized to do business in the State of New

  York, with its principal place of business located at 162-16 Union Turnpike, Suite 202, Fresh

  Meadows, NY 11367.        Union DME is operated, managed, and/or controlled by Defendant

  Boroochov and submitted fraudulent claims to Plaintiffs seeking reimbursement for DME and/or

  orthotic devices under the No-fault Law.

         118.   US Health Products Inc (“U.S. Health Products”) was incorporated on or about July

  12, 2012, and purports to be a retail DME supply company, authorized to do business in the State

  of New York, with its principal place of business located at 2490 McDonald Avenue, Suite 1F,

  Brooklyn, NY 11224. US Health Products is operated, managed, and/or controlled by Defendant

  Mergold and submitted fraudulent claims to Plaintiffs seeking reimbursement for DME and/or

  orthotic devices under the No-fault Law.

         119.   V V X, Inc. (“VVX”) was incorporated on or about April 3, 2017, and purports to

  be a retail DME supply company, authorized to do business in the State of New York, with its




                                                32
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 33 of 362 PageID #: 33




  principal place of business located at 136 Highlawn Avenue, Brooklyn, NY 11223. VVX is

  operated, managed, and/or controlled by Defendant Klikshteyn and submitted fraudulent claims to

  Plaintiffs seeking reimbursement for DME and/or orthotic devices under the No-fault Law.

         120.     Wallegood Inc. (“Wallegood”) was incorporated on or about March 13, 2018, and

  purports to be a retail DME supply company, authorized to do business in the State of New York,

  with its principal place of business located at 2662 Gerritsen Avenue, Brooklyn, NY 11229.

  Wallegood is operated, managed, and/or controlled by Defendant Chernyshev and submitted

  fraudulent claims to Plaintiffs seeking reimbursement for DME and/or orthotic devices under the

  No-fault Law.

         121.     YBD Universal Corp (“YBD Universal”) was incorporated on or about May 19,

  2017, and purports to be a retail DME supply company, authorized to do business in the State of

  New York, with its principal place of business located at 6743 Central Avenue, Glendale, NY

  11385. YBD Universal is operated, managed, and/or controlled by Defendants Yakub Davyov

  and Penay Yagudaev, and submitted fraudulent claims to Plaintiffs seeking reimbursement for

  DME and/or orthotic devices under the No-fault Law.

  D.     The John Doe Defendants

         122.     On information and belief, John Does 1 through 20 are the principals, officers,

  and/or directors of the ABC Corporations 1 through 20. On information and belief, John Doe

  Defendants 1 through 20, through the ABC Corporations 1 through 20, entered into kickback

  and/or other financial compensation agreements with the Retailers to provide inexpensive DME

  and/or orthotic devices and fraudulent wholesale invoices that enabled the Retailers to fraudulently

  bill Plaintiffs. These individuals will be added as defendants when their names and the extent of

  their participation become known through discovery.




                                                  33
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 34 of 362 PageID #: 34




  E.     The ABC Corporations

         123.    On information and belief, the ABC Corporations 1 through 20 are additional

  corporations that purport to be wholesale DME supply companies that supply the Retailers with

  basic, inexpensive DME and/or orthotic devices, coupled with fraudulent wholesale invoices that

  greatly inflate the true cost and/or quantity of the DME and/or orthotic devices actually provided

  to the Retailers. These wholesale invoices: (i) misrepresent the wholesale prices for the DME

  and/or orthotic devices purportedly provided; and (ii) intentionally omit any model number, make,

  manufacturer or other identifiable information so that the Retailers can, in turn, submit the

  fraudulent wholesale invoices to insurers, including Plaintiffs, in support of their fraudulent claims

  for reimbursement. These ABC Corporations 1 through 20 will be added as defendants when their

  names and the full extent of their participation become known through discovery.

                                   JURISDICTION AND VENUE

         124.    Pursuant to 28 U.S.C. § 1331, this Court has jurisdiction over the claims brought

  under the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1961, et

  seq. because they arise under the laws of the United States.

         125.    This Court also has jurisdiction over the subject matter of this action under

  28 U.S.C. § l332 because the matter in controversy exceeds the sum or value of $75,000.00,

  exclusive of interest and costs, and is between citizens of different states.

         126.    This Court also has supplemental jurisdiction over the claims arising under state

  law pursuant to 28 U.S.C. § 1367(a).

         127.    Pursuant to 18 U.S.C. § 1965, 28 U.S.C. § 1367 and New York CPLR § 302(a),

  this Court has personal jurisdiction over any non-domiciliary defendant.




                                                    34
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 35 of 362 PageID #: 35




          128.    Venue lies in this District Court under the provisions of 18 U.S.C. § 1965(a) and

  28 U.S.C. § 1391(b) as the Eastern District of New York is the district where one or more the

  Defendants reside and because this is the district where a substantial amount of the activities

  forming the basis of the Complaint occurred.

                        FACTUAL BACKGROUND AND ALLEGATIONS
                         APPLICABLE TO ALL CAUSES OF ACTION

          129.    Plaintiffs underwrite automobile insurance in New York State.

          130.    As set forth in the Statutory/Regulatory Scheme section above, pursuant to the No-

  fault Law, Plaintiffs are required to pay for, inter alia, health service expenses that are reasonably

  incurred as a result of injuries suffered by occupants of their insured motor vehicles and pedestrians

  that arise from the use or operation of such motor vehicles in the State of New York.

          131.    On information and belief, the Retailers are ostensibly DME supply companies that

  bill for medical supplies provided to, among others, individuals covered under the No-fault Law.

  In exchange for their services, the Retailers accept assignments of benefits from the Claimants

  covered under the No-fault Law and submit claims for payment to No-fault insurance carriers, in

  general, and to Plaintiffs, in particular.

          132.    To process and verify the claims submitted by the Retailers, Plaintiffs required, and

  the Retailers submitted, prescriptions and other documents relating to the DME and/or orthotic

  devices allegedly supplied to No-fault Claimants for which the Retailers were seeking

  reimbursement from Plaintiffs.

          133.    In nearly all instances, the prescriptions submitted in support of the Retailers’

  claims for reimbursement were fraudulent, fabricated, and/or issued pursuant to a pre-determined

  treatment protocol, regardless of medical necessity.




                                                   35
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 36 of 362 PageID #: 36




          134.    In certain instances, one or more of the Retailer Defendants also submitted

  wholesale invoices to Plaintiffs in support of their claims for reimbursement, which reflected

  inflated prices well in excess of what the Retailers actually paid, if anything, for the DME and/or

  orthotic devices purportedly purchased from the Wholesaler.

          135.    Pursuant to the No-fault Law and implementing regulations, as well as the

  applicable policies of insurance, Plaintiffs are required to promptly process the Retailers’ claims

  within 30 days of receipt of proof of claim.

          136.    To fulfill their obligation to promptly process claims, Plaintiffs justifiably relied

  upon the bills and documentation submitted by the Retailers in support of their claims, and paid

  the Retailers based on the representations and information contained in the bills and documentation

  that Defendants mailed to Plaintiffs.

          137.    The No-fault law provides that the maximum permissible charge for the purchase

  of durable medical equipment, medical/surgical supplies and orthotic and prosthetic appliances is

  the fee payable for such equipment and supplies under the relevant fee schedule established by the

  Worker’s Compensation Board, as adopted by the Superintendant of the DFS. N.Y. Ins. Law

  § 5108; 11 N.Y.C.R.R. 68.1(a). For DME and orthotic devices, the Worker’s Compensation Board

  has adopted the fee schedule set by the New York State Medicaid program at the time such

  equipment and supplies are provided. 12 N.Y.C.R.R. § 442.2.

          138.    With respect to DME and/or medical supplies for which the New York State

  Medicaid program has not established a fee (“Non-Fee Schedule Items”), the regulation provides

  that the fee payable shall be the lesser of:

          (1)     the acquisition cost (i.e., the line item cost from a manufacturer or
                  wholesaler net of any rebates, discounts or other valuable considerations,
                  mailing, shipping, handling, insurance costs or any sales tax) to the
                  provider plus 50 percent; or



                                                   36
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 37 of 362 PageID #: 37




         (2)     the usual and customary price charged to the general public.

         12 N.Y.C.R.R § 442.2.

         139.    On information and belief, the Retailers were created as the centerpieces of

  elaborate schemes to fraudulently bill No-fault insurance carriers for DME and/or orthotic devices

  that were never provided, were not provided as billed or, if provided, were either of inferior quality

  relative to what was included in the bills submitted to Plaintiffs, and/or were otherwise medically

  unnecessary and provided pursuant to a predetermined course of treatment in which virtually all

  No-fault Claimants received the same or similar battery of DME and/or orthotic devices.

         140.    The DME and/or orthotic devices that the Retailers purported to provide, and for

  which they billed Plaintiffs, seldom varied from patient-to-patient over a given period of time and

  also did not change based on any differences in the patients’ condition, age, complaints, type of

  accident, or nature of alleged injury. Instead, the Retail Owners, through their respective Retailers,

  created a billing apparatus implementing a pre-determined treatment protocol that was designed

  to drain the maximum amount of dollars from insurance companies for each and every patient,

  including those who required little or no DME at all.

         141.    On information and belief, the Retail Owners created and controlled the Retailers,

  which were part of separate, but substantially similar well-organized illegal enterprises that

  engaged in fundamentally similar, systematic and pervasive fraudulent practices that distinguished

  them from legitimate providers of DME and/or orthotic devices. The components of each

  enterprise followed practices that were part of a racketeering scheme dictated by the Retail

  Owners, including, but not limited to, the one of more of the following practices:




                                                   37
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 38 of 362 PageID #: 38




             •    Unlike legitimate retail DME companies, the Retail Owners, through
                  their respective Retailers, misrepresented the nature, quality and cost of
                  DME and/or orthotic devices purportedly provided to No-fault
                  Claimants;
             •    Unlike legitimate retail DME companies, the Retail Owners, through
                  their respective Retailers, submitted bills to Plaintiffs misrepresenting
                  the amounts they were entitled to be reimbursed under the No-fault
                  Law;
             •    Unlike legitimate retail DME companies, the Retail Owners, through
                  their respective Retailers, submitted bills to Plaintiffs for DME and/or
                  orthotic devices that were never provided to No-fault Claimants;
             •    Unlike legitimate retail DME companies, the Retail Owners, through
                  their respective Retailers, misrepresented the wholesale costs and/or
                  usual and customary price of the Non-fee Schedule items purportedly
                  supplied to No-fault Claimants;
             •    Unlike legitimate retail DME companies, the Retail Owners, through
                  their respective Retailers, submitted wholesale invoices to Plaintiffs as
                  part of their proof of claim, which systematically failed to provide a
                  meaningful description of the DME and/or orthotic devices purportedly
                  provided (i.e., make and model) and/or additional information that is
                  necessary to determine whether the charges submitted are legitimate;
             •    Unlike legitimate retail DME companies, the Retail Owners, through
                  their respective Retailers, submitted wholesale invoices to Plaintiffs
                  containing generic item descriptions, concealing the manufacturer,
                  make, model, size and quality of the DME and/or orthotic devices
                  purportedly supplied;
             •    Unlike legitimate retail DME companies, the Retail Owners, through
                  their respective Retailers, submitted bills to Plaintiffs reflecting prices
                  far in excess of those actually paid, concealing that the items actually
                  supplied were far less expensive than the amounts indicated in the
                  wholesale invoice for any particular item;
             •    Unlike legitimate retail DME companies, the Retail Owners, through
                  their respective Retailers, submitted prescriptions, bills, and delivery
                  receipts to Plaintiffs for DME and/or orthotic devices that generically
                  described the item(s) so as to conceal the type of item(s) being
                  prescribed and/or provided;
             •    Unlike legitimate retail DME companies, the Retail Owners, through
                  their respective Retailers, concealed the fact that the DME and/or
                  orthotic devices were prescribed and supplied pursuant to a pre-
                  determined, fraudulent protocol pursuant to a kickback or other
                  financial arrangement with No-fault Clinics;




                                              38
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 39 of 362 PageID #: 39




                 •     Unlike legitimate retail DME companies, the Retail Owners, through
                       their respective Retailers, concealed the fact that the prescription forms
                       submitted in support of their claims for reimbursement were fabricated
                       and/or fraudulently altered/duplicated in order to maximize
                       reimbursement regardless of medical necessity;
                 •     Unlike legitimate retail DME companies, the Retailers, through their
                       Retail Owners and/or those acting under their direction and control, had
                       agreements and/or understandings as to what generic DME and/or
                       orthotic devices would be prescribed by the No-fault Clinics;
                 •     Unlike legitimate retail DME companies, the Retail Owners, through
                       their respective Retailers, arranged for the generic language on the
                       prescription forms in order to unilaterally determine the DME and/or
                       orthotic devices to be provided to patients and billed to insurers, in
                       general, and Allstate in particular;
                 •     Unlike legitimate retail DME companies, the Retail Owners, through
                       their respective Retailers, arranged to have prescriptions for DME
                       and/or orthotic devices delivered to them directly by the No-fault
                       Clinics, rather than allowing the patients to select their own DME
                       retailers;
                 •     Unlike legitimate retail DME companies, the Retailers claimed to
                       conduct their daily operations from locations that in some cases had no
                       signage or that were shuttered with no indication that any business was
                       conducted at that location; and/or
                 •     Unlike legitimate retail DME companies, the Retail Owners, through
                       their respective Retailers, entered into illicit relationships with the
                       Wholesale Defendants, which, in exchange for kickbacks and/or a fee,
                       provided the Retailers with wholesale invoices that fraudulently
                       inflated the price, quantity and/or item(s) provided, with the payments
                       relating to such wholesale invoices, in some instances, actually serving
                       as the vehicle through which Defendants laundered the money back to
                       the Retail Owners through the use of check cashing establishments.

         142.    In these and numerous other ways, Defendants sought to deceive Plaintiffs into

  paying fraudulent claims that typically exceeded thousands of dollars per Claimant.

         143.    The members of each enterprise alleged herein played well-defined and essential

  roles in the Defendants’ scheme to defraud and in directing the affairs of the enterprises. By way

  of example and not limitation, in furtherance of their scheme to defraud, on information and belief,

  the Retail Owners engaged in one or more the following:



                                                  39
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 40 of 362 PageID #: 40




                •    Entered into kickback or other financial arrangements with No-fault
                     Clinics, not named as defendants in this action, to (i) ensure that their
                     Health Care Practitioners (“HCPs”) prescribed large amounts of
                     virtually identical DME and/or orthotic devices to their patient
                     population, and/or (ii) fabricate and/or fraudulently alter/duplicate
                     prescriptions issued by the HCPs, in order to conform the prescriptions
                     to a predetermined course of treatment, irrespective of medical
                     necessity;
                •    Entered into kickback or other financial arrangements with No-fault
                     Clinics to ensure that the prescriptions provided were sufficiently
                     generic so that the nature, quality and cost of any DME and/or orthotic
                     device could not be verified based on the description of the prescribed
                     item alone;
                •    Entered into kickback or other financial arrangements with No-fault
                     Clinics to ensure that the prescriptions provided were sufficiently
                     generic so that the Retailers could unilaterally determine the DME
                     and/or orthotic devices to be provided to patients and billed to insurers,
                     in general, and Plaintiffs in particular;
                •    Entered into kickback or other financial arrangements with one or more
                     of the Wholesale Defendants so that they would provide inexpensive
                     DME and/or orthotic devices, along with fraudulent wholesale invoices
                     that grossly inflated the amounts the Retailers paid for the DME and/or
                     orthotic devices;
                •    Submitted or caused to be submitted, on behalf of the Retailers,
                     numerous fraudulent claim forms seeking payment for DME and/or
                     orthotic devices that were purportedly (but not actually) provided to
                     many Claimants;
                •    Submitted or caused to be submitted, on behalf of the Retailers,
                     prescription forms in support of requests for payment for DME and/or
                     orthotic devices, which they knew to be fabricated and/or fraudulently
                     altered/duplicated;
                •    Prepared or caused to be prepared fraudulent bills to be mailed to
                     Plaintiffs; and/or
                •    Mailed or caused those acting under their direction to mail bogus claims
                     to Plaintiffs, knowing that they contained materially false and
                     misleading information.
         144.   By way of further example and not limitation, in furtherance of their scheme to

  defraud, the Wholesale Owners, through the Defendant Wholesalers:




                                                40
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 41 of 362 PageID #: 41




                •    Entered into kickback arrangements with the Retail Owners, through
                     their respective Retailers, to provide inexpensive DME and/or orthotic
                     devices, coupled with wholesale invoices that grossly inflated the cost
                     and/or quantity of the DME and/or orthotic devices reflected therein;
                •    Entered into kickback arrangements with the Retail Owners, through
                     their respective Retailers, to provide wholesale invoices that were
                     sufficiently generic so that the nature, quality and cost of any DME
                     and/or orthotic device could not be verified based on the description of
                     the item alone; and/or
                •    Prepared or caused to be prepared fraudulent wholesale invoices and
                     sent them to the Retailers, knowing that the Retailers, in turn, would
                     submit them to insurers in support of fraudulent claims for
                     reimbursement.
         145.   By way of further example, in furtherance of the scheme to defraud alleged herein,

  the Defendant Wholesalers:

                •    Provided inexpensive DME and/or orthotic devices, along with
                     fraudulent wholesale invoices that grossly inflated the amounts the
                     Retailers paid for the DME and/or orthotic devices;
                •    Provided generic, non-descript wholesale invoices that deliberately
                     omitted the make, model and/or manufacturer of the DME and/or
                     orthotic devices to ensure that the nature, quality and cost of any DME
                     and/or orthotic device could not be verified based on the description of
                     the item alone;
                •    Provided the essential means through which the Retail Owners were
                     able to submit fraudulent bills to Plaintiffs for reimbursement of Non-
                     Fee Schedule DME and/or orthotic devices under the No-fault Law;
                •    Knew or should have known that the inflated costs and/or quantities of
                     the DME and/or orthotic devices reflected in the wholesale invoices
                     they provided were materially misrepresented in the bills submitted by
                     the Retail Owners, through their respective Retailers, to insurers;
                •    Knew or should have known that the generic, non-descript wholesale
                     invoices they provided were used to materially misrepresent the nature,
                     cost and quality of the DME and/or orthotic devices reflected in the bills
                     submitted by the Retail Owners, through their respective Retailers, to
                     insurers;
                •    Converted the checks they received from the Retailers to cash and
                     returned to a portion of the profits of the scheme through kickbacks or
                     other financial compensation;
                •    Were oftentimes shell corporations, with no discernable, formal
                     corporate structure or physical office space; and/or


                                                41
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 42 of 362 PageID #: 42




                 •     Claimed to conduct their daily operations from locations with no
                       signage or that were shuttered with no indication that any business was
                       conducted at that location.
         146.    At all relevant times mentioned herein, the Wholesale Owners, either directly or

  through others acting under and pursuant to their direction, instruction and control, caused

  fraudulent wholesale invoices to be provided to the Retailers, which they knew or should have

  known would be used by the Retailers in furtherance of the scheme to defraud alleged herein.

         147.    At all relevant times mentioned herein, the fraudulent wholesale invoices issued by

  the Wholesale Defendants provided the essential means by which the Retail Owners, through their

  respective Retailers, were able to further the scheme to defraud alleged in this Complaint.

         148.    At all relevant times mentioned herein, the Wholesale Owners knew or should have

  known that the fraudulent wholesale invoices that were provided to the Retailers through the

  Wholesalers would be used by the Retailers to obtain payment from insurers, in general, and

  Plaintiffs, in particular, in connection with fraudulent claims.

         149.    At all relevant times mentioned herein, the Retail Owners knew that the wholesale

  invoices provided by the Wholesale Defendants were fraudulent in that they misstated the price,

  quantity and quality of the DME and/or orthotic devices purportedly sold to the Retailers.

         150.    At all relevant times mentioned herein, the Retail Owners, through their respective

  Retailers, directly or through others acting under and pursuant to their direction, instruction and

  control, submitted or caused to be submitted the fraudulent wholesale invoices provided by the

  Wholesale Defendants to Plaintiffs, in furtherance of the scheme to defraud alleged herein, to

  obtain payment in connection with fraudulent claims.

         151.    At all relevant times mentioned herein, the Retail Owners and Wholesale

  Defendants, acting in concert with each other, participated in, conducted, controlled, conspired

  together, aided and abetted and furthered the fraudulent schemes through a common course of


                                                   42
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 43 of 362 PageID #: 43




  conduct and purpose, which was to defraud insurers, in general, and Plaintiffs, in particular, of

  money.

                     THE MECHANICS OF THE SCHEME TO DEFRAUD

           152.   On information and belief, beginning in July 2012 and continuing until the present

  day, Defendants and others not named in the Complaint have engaged in systematic fraudulent

  billing schemes based upon the alleged provision of DME and/or orthotic devices to No-fault

  Claimants.

           153.   The Retail Owners incorporated, owned and/or controlled their respective Retailers

  for the purpose of defrauding insurers, in general, and Plaintiffs, in particular.

           154.   On information and belief, each of the Retailers, through their respective Retail

  Owners, engaged in virtually identical and parallel schemes to defraud, wherein the Retail Owners:

  (i) paid kickbacks to the No-fault Clinics in exchange for prescriptions of DME and/or orthotic

  devices; (ii) obtained prescriptions that were provided pursuant to a predetermined course of

  treatment, without regard to medical necessity; (iii) obtained and submitted to insurers, in general,

  and Plaintiffs, in particular, prescriptions which they knew to be fabricated and/or fraudulently

  altered/duplicated; (iv) obtained fraudulently inflated wholesale invoices from the Wholesale

  Defendants that the Retailers, in turn, would use to substantiate bogus claims for reimbursement

  of No-fault benefits and/or purchased counterfeit DME and/or orthotic devices from non-party

  wholesalers; (v) arranged for the No-fault Clinics to have assignments of benefits and

  acknowledgement of delivery receipt forms signed by Claimants on their behalf to ensure that they

  had all of the documents necessary to submit claims to insurers, in general, and Plaintiffs, in

  particular; and (vi) systematically submitted bills to insurers, in general, and Plaintiffs, in

  particular, for DME and/or orthotic devices that were purportedly provided to Claimants based on




                                                    43
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 44 of 362 PageID #: 44




  medical necessity when, in fact, the Retail Owners, through their respective Retailers, determined

  the DME that would be prescribed by the No-fault Clinics, with virtually every Claimant receiving

  a substantially similar battery of DME and/or orthotic devices.

         155.    Each DME enterprise alleged in this Complaint carried out its scheme to defraud

  though substantially similar means.

         156.    With the DME Retailers in place, Defendants devised and carried out

  fundamentally identical schemes to fraudulently bill insurers, in general, and Plaintiffs, in

  particular, for expensive DME and/or orthotic devices that were never provided, or if provided,

  were provided pursuant to fraudulent prescriptions based upon a pre-determined treatment

  protocol, irrespective of medical necessity, and further, were inexpensive items of inferior quality

  that cost a fraction of the amounts that Defendants materially misrepresented in their fraudulent

  bill submissions to Plaintiffs.

         157.    Regardless of whether a No-fault Claimant was seen by a doctor on the date of the

  initial office visit at any of the unnamed No-fault Clinics operating in the New York metropolitan

  area, a No-fault Claimant’s initial office consultation would automatically trigger a series of

  internal practices and procedures in which the No-fault Clinics, in exchange for kickbacks and/or

  other financial compensation agreements with the Retailers, would issue a prescription for a

  standard battery of DME and/or orthotic devices, pursuant to a standard protocol or predetermined

  course of treatment and regardless of whether such items were medically necessary.

         158.    Such prescriptions are issued for virtually every No-fault Claimant, regardless of

  factors such as their age, height, weight, prior medical history, position in the vehicle and/or

  purported involvement in an accident.




                                                  44
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 45 of 362 PageID #: 45




         159.    As part of the scheme to defraud described herein, pursuant to kickbacks or other

  financial compensation agreements with the Retailers, the No-fault Clinics arranged for the

  fraudulent prescriptions to be issued to the Retailers by: (i) causing their Health Care Practitioners

  (“HCPs”) to write DME prescriptions in accordance with a pre-determined protocol; (ii)

  fabricating and/or falsifying DME prescriptions by photocopying or duplicating the HCPs’

  signatures onto new, blank prescription forms, or altering the prescriptions, and filling in the

  prescription with expensive and unnecessary DME and/or orthotic devices; and/or (iii) ensuring

  that the prescriptions were sufficiently generic so that the nature, quality and cost of any DME

  and/or orthotic device could not be verified based on the description of the prescribed item alone.

         160.    In furtherance of the scheme to defraud alleged herein, the prescriptions for DME

  and/or orthotic devices from the No-fault Clinics were forged by the mangers, owners and/or

  controllers of the Clinic. By way of example and not limitation, Exhibits “5,” “6,” and “7” in the

  accompanying Compendium of Exhibits are affidavits executed by three physicians, Azu Ajudua,

  M.D. (“Ajudua”) and Barry Dublin, M.D. (“Dublin”) in connection with an action captioned

  Government Employees Insurance Co. v. Champ Medical Supply, Inc., Docket No. 16-cv-04823

  (NG)(SMG) (E.D.N.Y. Aug. 29, 2016), and Shaikh Ahmed, M.D. (“Ahmed”), in connection with

  an action captioned Government Employees Insurance Co. v. Lenex Services, Docket No. 16-cv-

  06030 (LDH)(CLP) (E.D.N.Y. Oct. 31, 2016) in which the physicians acknowledge the fraudulent

  nature of the prescriptions that were generated by the No-fault Clinics, including the following:

                 •     The purported signatures on the prescription forms submitted to insurers
                       by DME retailers to support their claims are fraudulent, in that they are
                       mere photocopies of the physicians’ original signatures, affixed to bogus
                       prescription forms;
                 •     The physicians never prescribed much of the DME that appear on
                       prescription forms with the physicians’ signatures, which the DME
                       retailers submitted to insurers in support of claims for reimbursement;



                                                   45
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 46 of 362 PageID #: 46




                 •     Prescriptions for one or two DME which were written by the physicians
                       were fraudulently altered, with as many as five to six additional DME
                       added to the original prescription, by someone other than the physician;
                 •     The types of equipment the physicians did prescribe for their patients
                       (to the extent they prescribed any DME) were basic, inexpensive items,
                       not the sophisticated and expensive items the DME retailers purportedly
                       provided, and for which the DME retailers submitted bills and sought
                       reimbursement; and
                 •     The types of equipment the physicians did prescribe for their patients
                       (to the extent they prescribed any DME) were inexpensive, flexible
                       DME and/or orthotics intended to supplement a physical therapy
                       regimen, whereas the devices the DME retailers purportedly provided,
                       and billed for, were expensive, rigid items that would impede the
                       prescribed physical therapy routine.

         161.    On information and belief, in furtherance of the scheme to defraud alleged herein,

  the use of multiple prescriptions bearing identical signatures is not an isolated incident unique to

  any one Retailer; rather, multiple Retailers submitted prescriptions to insurers, in general, and

  Plaintiffs, in particular, bearing the same identical HCP signatures, further evidencing a common

  source, blueprint, mechanism, and plan. By way of example and not limitation, Exhibit “8” in the

  attached Compendium of Exhibits is a representative sample of prescription forms submitted by

  Retailer Defendants AK Global Supply, Azcare, EZ Triboro Services, Five Borough Supply,

  Frontline Fitters Surgical Supply, Live Again Medical Supply, M & M Supplies Group, MFS

  Supply, Mogul Supplies, New Capital 1, RVS Supply, SP One Services, Sutphin Supply, Union

  DME, U.S. Health Products, VVX. and YBD Universal in support of claims for reimbursement to

  Plaintiffs, wherein the HCP signatures on the prescriptions appear to be duplicated and/or

  photocopied.

         162.    In furtherance of the scheme to defraud alleged herein, the No-fault Clinics did not

  provide the No-fault Claimants directly with the prescriptions for DME and/or orthotic devices.

  Instead, these prescriptions were given directly to the Retailers to eliminate the possibility that the




                                                    46
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 47 of 362 PageID #: 47




  No-fault Claimant(s) would fill the prescription(s) with a legitimate retailer of DME and/or

  orthotic devices.

          163.     In addition to arranging for fraudulent prescriptions, in exchange for kickbacks

  and/or other financial compensation agreements with the Retailers, one or more No-fault Clinics

  operating in the New York metropolitan area often directed their HCPs to prescribe DME and/or

  orthotic devices that are not included in the Fee Schedule, such as bed boards, car seats, EMS

  Units, infrared heat lamps, hot/cold packs, massagers and whirlpools; and ensured that the

  prescriptions issued were generic and non-descript, omitting any detailed description of the items

  to be supplied to the No-fault Claimants.

          164.     Similarly, as part of the kickback and/or other financial compensation agreement

  with the No-fault Clinics, the No-fault Clinics routinely provided the Retailers with generic, non-

  descript prescriptions for certain Fee Schedule Items, such as back braces, knee braces, shoulder

  braces, ankle braces, elbow supports, cervical traction units, cervical collars, and lumbar cushions,

  which the Retailers then used to unilaterally determine the DME provided to Claimants in

  purported fulfillment of the generic prescriptions, in order to bill for the most expensive type of

  DME and/or orthotic device and maximize reimbursement from insurers, in general, and Plaintiffs,

  in particular.

          165.     By submitting a generic, non-descript prescription, devoid of any detail, in support

  of their claims for reimbursement, the Retailers were provided the means through which they

  misrepresented the nature, quality and cost of the DME and/or orthotic devices allegedly

  prescribed and provided to No-fault Claimants.

          166.     By way of example and not limitation, on information and belief, when a HCP

  issued a prescription for a “cervical collar,” the HCP intended for the Claimant to receive a basic,




                                                    47
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 48 of 362 PageID #: 48




  inexpensive, circular foam collar, which carries a maximum reimbursement rate of $6.80 under

  the Fee Schedule, using HCPCS Code L0120. Instead, one or more of the Retailers would purport

  to provide a complex, expensive, hard plastic collar with multiple posts and with occipital and

  mandibular supports, by billing for such items under HCPCS Code L0180, which carries a

  maximum reimbursement rate of $233.00.

         167.    Furthermore, as part of the kickback or other financial compensation agreement

  with the No-fault Clinics and in furtherance of the scheme to defraud, on their first or second visit

  to the No-fault Clinic(s), the No-fault Claimants would be given a number of documents to

  complete and sign, including, but not limited to, assignment of benefit forms and one or more

  delivery receipts.

         168.    In some instances, the Retailers forged or caused to be forged the No-fault

  Claimant’s signature on the delivery receipt.

         169.    In every instance, in furtherance of the scheme to defraud alleged herein, the

  delivery receipts describe the DME and/or orthotic devices in the same generic, non-descript

  manner as the prescriptions, claim forms, and wholesale invoices submitted by the Retailers in

  support of their claims for reimbursement.

         170.    In furtherance of the scheme to defraud alleged herein, the delivery receipts

  submitted by the Retailers to Plaintiffs routinely misrepresented the DME and/or orthotic devices

  provided.

         171.    On information and belief, in furtherance of the scheme to defraud alleged herein,

  one or more of the Retail Owners, through the Retailers, purchased inexpensive DME and/or

  orthotic devices from wholesalers not named as defendants herein that were counterfeit or

  knockoffs of trademarked items made by other manufacturers. At all relevant times mentioned




                                                   48
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 49 of 362 PageID #: 49




  herein, the Retailers knew that they could purchase the counterfeit items at a fraction of the cost

  of the actual, trademarked.

          172.    On information and belief, in furtherance of the scheme to defraud alleged herein,

  the Retailers purchased the cheap DME and/or orthotic devices in bulk and routinely mispresented

  the nature, quality and cost of the items in order to fraudulently obtain and maximize their

  reimbursement far in excess of the amounts they were entitled to receive under the No-fault Law.

          173.    In other instances, in furtherance of the scheme to defraud alleged herein, one or

  more of the Retailers entered into agreements with one or more of the Wholesale Defendants

  whereby the Wholesale Defendants supplied the Retailers with invoices that were used to

  document false, inflated and outrageous wholesale costs, which one or more of the Retailers then

  submitted to insurers, in general, and Plaintiffs, in particular, as part of their proof of claim.

          174.    In furtherance of the scheme to defraud alleged herein, the wholesale invoices

  provided by the Wholesale Defendants to the Retailers included artificially high prices that

  exceeded the actual wholesale price of the DME and/or orthotic devices reflected therein.

          175.    To the extent the Retailers provided any DME and/or orthotic devices to No-fault

  Claimants, the DME and/or orthotic devices were inexpensive items that were materially

  misrepresented in the wholesale invoices received from the Wholesale Defendants.

          176.    The wholesale invoices provided by the Wholesale Defendants to the Retailers

  reflected grossly inflated prices, in excess of 10 times the actual prices that the Retailers paid for

  the DME and/or orthotic devices when they were actually provided.

          177.    In furtherance of the scheme to defraud alleged herein, each of the wholesale

  invoices provided by the Wholesale Defendants to the Retailers intentionally omitted the make,

  model, or manufacturer of the DME and/or orthotic devices reflected in the invoice, thereby




                                                    49
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 50 of 362 PageID #: 50




  ensuring that the nature and quality of the item that was supposedly provided could not be verified

  based on the wholesale invoice alone.

         178.    In some instances, on information and belief, the DME and/or orthotic devices

  reflected in the wholesale invoices provided by the Wholesale Defendants to the Retailers were

  never actually provided to the Retailers; rather, the Wholesale Defendants created and provided

  the wholesale invoices to the Retailers to create the illusion of a sale.

         179.    On information and belief, the wholesale invoices were provided to one or more of

  the Retailers to camouflage the conversion of the Retailers’ checks payable to the Wholesale

  Defendants, which the Wholesale Defendants cashed at check cashing establishments or through

  other means.

         180.    On information and belief, one or more of the Retailers would issue checks to the

  Wholesale Defendants for the full amount of the inflated wholesale invoice. The Wholesale

  Defendants would then convert the checks to cash through check cashing establishments, or by

  other means, and would return a substantial portion of the money to the Retailers, keeping a portion

  of the profits of the scheme for themselves.

         181.    On information and belief, in furtherance of the scheme to defraud alleged herein,

  one or more of the Retailers requested that the Wholesale Defendants have their checks cashed on

  their corporate accounts to fraudulently demonstrate to insurers, such as Plaintiffs, that they paid

  for the wholesale items when, in fact, they did not.

         182.    In furtherance of the scheme to defraud alleged herein, one or more of the Retailers

  routinely submitted fraudulent documents, including, but not limited to, claim forms, prescriptions,

  delivery receipts, and wholesale invoices that materially misrepresented the nature, quality and

  cost of the DME and/or orthotic devices purportedly provided to No-fault Claimants.




                                                    50
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 51 of 362 PageID #: 51




          183.   The Wholesale Defendants and No-fault Clinics provided the means through which

  the Defendants were able to execute their scheme to defraud.

          184.   In every instance, the wholesale invoices and prescriptions were provided with the

  knowledge that they would be submitted to insurers, in general, and Plaintiffs, in particular, to

  obtain reimbursement under the No-fault Law in excess of the actual permissible charge for the

  DME and/or orthotic devices purportedly provided.

          185.   In furtherance of the scheme to defraud alleged herein, the Retailers routinely

  submitted fraudulent bills seeking the maximum possible amount of reimbursement under the No-

  fault law for expensive DME and/or orthotic devices that were never actually provided or not

  provided as billed and/or, if provided, provided pursuant to a predetermined course of treatment,

  without regard to medical necessity.

          186.   In many cases, the Retailers never actually provided the DME for which they billed

  Plaintiffs.

          187.   In furtherance of the scheme to defraud alleged herein, like the wholesale invoices,

  the Retailers’ bills intentionally omitted the make, model and manufacturer of the DME and/or

  orthotic devices purportedly provided to No-fault Claimants in order to conceal the fact that the

  DME and/or orthotic devices purportedly provided were inexpensive and of poor quality, to the

  extent they were provided at all.

          188.   In furtherance of the scheme to defraud alleged herein, upon receiving the

  wholesale invoices from the Wholesalers and/or other suppliers, the Retailers, as a matter of

  pattern and practice, generated and submitted bills to Plaintiffs knowingly misrepresenting the

  type, quality, and cost of DME and/or orthotic devices purportedly purchased from the Wholesale

  Defendants and provided to Claimants.




                                                  51
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 52 of 362 PageID #: 52




         189.    By way of example and not limitation, and as set forth in the “Non-Fee Schedule

  Scheme to Defraud” section below, nearly all the Retail Owners, through their respective Retailers,

  routinely submitted bills to Plaintiffs for Non-Fee Schedule items wherein the Retailers

  misrepresented that: (i) certain DME and/or orthotic devices were reimbursable under the relevant

  Fee Schedule in existence at the time when, in fact, the Retailers were utilizing the exact same

  phantom codes for which there was no published fee schedule; (ii) the charges reflected on the

  Retailers’ bills for Non-Fee Schedule items were the lesser of their acquisition costs or the usual

  and customary prices charged to the general public; and/or (iii) the Fee Schedule codes and

  descriptions contained in the Retailers’ bills corresponded with the equipment purportedly

  provided.

         190.    In addition, as set forth in the “Fee Schedule Scheme to Defraud” section below,

  the Retail Owners, through their respective Retailers, routinely submitted fraudulent bills to

  Plaintiffs (i) in support of expensive custom-fabricated DME and/or orthotic devices, such as

  LSOs, knee, wrist, and shoulder braces that were never provided; (ii) in support of expensive DME

  and/or orthotic devices that required a customized fitting that they never performed; and/or (iii)

  which sought reimbursement rates under expensive fee schedule codes for DME and/or orthotic

  devices that the Retailer never actually provided.

         191.    In furtherance of the scheme to defraud and to maximize reimbursement from

  Plaintiffs, virtually every bill submitted by the Retailers deliberately obscured all identifying

  information relating to the billed-for DME and/or orthotic devices so as to prevent Plaintiffs from

  determining the appropriate charges associated with any such DME and/or orthotic device or

  whether the specific DME and/or orthotic device was medically necessary.




                                                  52
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 53 of 362 PageID #: 53




         192.     In furtherance of the scheme to defraud alleged herein, the Retail Owners, through

  their respective Retailers, routinely submitted fraudulent bills in support of expensive custom

  fabricated DME and/or orthotic devices, such as LSOs, knee, wrist, elbow, and shoulder braces

  that were never provided. In other instances, the Retail Owners, through their respective Retailers,

  routinely submitted fraudulent bills in support of expensive DME and/or orthotic devices that

  required a custom fitting and/or adjustment which they never performed. By way of example and

  not limitation, Exhibit “9” in the accompanying Compendium of Exhibits is a spreadsheet

  containing a representative sample of claims in which one or more of the Retail Owners, through

  their respective Retailers, billed for expensive custom fabricated DME and/or orthotic devices that

  were never provided. In addition, Exhibit “10” in the accompanying Compendium of Exhibits is

  a representative sample of claims in which one or more of the Retail Owners, through their

  respective Retailers, billed for supports and/or braces that required fittings and adjustments which

  they never performed.

         193.     Defendants’ activity promoted and facilitated other acts that imposed costs onto

  Plaintiffs well beyond the insurance proceeds that Defendants collected, including, but not limited

  to, Plaintiffs’ expenditures for verifying each fraudulent claim through examinations under oath,

  associated attorneys’ and court reporting fees, independent medical examinations (“IMEs”), and

  peer reviews.

                     THE NON-FEE SCHEDULE SCHEME TO DEFRAUD

  1.     Fraudulent Billing Under Phantom Codes Not Recognized in the Fee Schedule

         194.     In furtherance of the scheme to defraud alleged herein, one or more of the Retail

  Owners, through their respective Retailers, including, but not limited to, AK Global Supply,

  Azcare, Central Supplies, Frontline Fitters Surgical Supply, Healthy Living Medical and Surgical




                                                  53
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 54 of 362 PageID #: 54




  Products, Healthy Support, Live Again Medical Supply, M & M Supplies Group, MFS Supply,

  Mogul Supplies, New Capital 1, Protechmed, RVS Supply, Salutem Products, Sutphin Supply,

  U.S. Health Products, and Wallegood, routinely submitted bills for Non-Fee Schedule items,

  wherein they misrepresented that those items were reimbursable under the Fee Schedule when, in

  fact, they were utilizing exact same phantom codes for the same items that were not listed on the

  relevant Fee Schedule in existence at the time. See Exhibit “2.”

         195.    By way of example and not limitation one or more of the Retail Owners, through

  their respective Retailers, including, but not limited to, AK Global Supply, Azcare, Central

  Supplies, Healthy Living Medical and Surgical Products, Live Again Medical Supply, M & M

  Supplies Group, MFS Supply, RVS Supply, Sutphin Supply, US Health Products and Wallegood

  routinely submitted bills to Plaintiffs for “Heat Lamp, with stand, includes bulb, or infrared

  element” and/or “Heat Lamp” units using phantom codes E0200 and/or E0205, which are not

  recognized in the Fee Schedule, in amounts ranging from $113.00 to $259.65 notwithstanding that,

  to the extent any DME was provided, the infrared heat lamps purportedly provided were actually

  cheap, hand held heat lamps, reimbursable, if at all, as a Non-Fee Schedule item, for which the

  usual and customary price charged to the general public is no more than $20.00. Exhibit “11” in

  the accompanying Compendium of Exhibits is a representative sample of claims paid by one or

  more Plaintiffs wherein the above listed Retailers submitted fraudulent bills for a heat lamp unit

  using a phantom code not recognized under the relevant Fee Schedule in existence at the time.

         196.    By billing under the same phantom codes for the heat lamp units one or more of the

  Retail Owners, through their respective Retailers, billed and were paid nearly ten times what they

  would have otherwise have been entitled to receive, if anything, under the No-fault Law.




                                                  54
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 55 of 362 PageID #: 55




         197.    By way of further example and not limitation, one or more of the Retail Owners,

  through their respective Retailers, including, but not limited to Azcare, Salutem Products and Live

  Again Medical Supply routinely submitted bills to Plaintiffs for “portable (overtub type)” and/or

  “nonportable (built-in type)” “whirlpools,” using phantom codes E1300 and/or E1310,

  respectively, which were not recognized under the relevant Fee Schedule in existence at the time,

  in amounts ranging from $566.17 to $719.98, notwithstanding that, to the extent anything was

  provided, the whirlpools are inexpensive “jet spas,” for which the usual and customary price

  charged to the general public is no more than $40.00. Exhibit “12” in the accompanying

  Compendium of Exhibits is a representative sample of claims paid by one or more Plaintiffs

  wherein the above-listed Retailers submitted fraudulent bills for whirlpools using a phantom code

  not recognized under the relevant Fee Schedule in existence at the time.

         198.    By billing under the same phantom codes for the whirlpools, one or more of the

  Retail Owners through their respective Retailers, billed and were paid almost six times more than

  they would have otherwise have been entitled to receive, if anything, under the No-fault Law.

         199.    Separate and apart from billing for the same heat lamps and whirlpools under the

  same phantom codes not recognized under the Fee Schedule, one or more of the Retail Owners,

  through their respective Retailers, routinely submitted bills for other Non-Fee Schedule items

  using the same phantom codes in which they materially misrepresented that the items were

  reimbursable under the relevant Fee Schedule in existence at the time and the amount they were

  entitled to receive. By way of example and not limitation:

                 •     The Retail Owners, through their respective Retailers, including but not
                       limited to AK Global Supply, Azcare, Live Again Medical Supply, M
                       & M Supplies Group, MetaMed Sports & Supply, MFS Supply, New
                       Capital 1, RVS Supply and Sutphin Supply routinely submitted bills to
                       Plaintiffs for “Water Circulating Heat Pad with Pump” units using
                       phantom code E0217, in amounts ranging from $298.50 to $622.13,



                                                  55
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 56 of 362 PageID #: 56




                  notwithstanding that, to the extent anything was provided, the water
                  circulating units were cheap aqua relief systems reimbursable, if at all,
                  as a Non-Fee Schedule item, for which the usual and customary price
                  charged to the general public is no more than $200.00. Exhibit “13” in
                  the accompanying Compendium of Exhibits is a representative sample
                  of claims paid by one or more Plaintiffs where the above listed Retailers
                  submitted fraudulent bills for a water circulation unit using a phantom
                  code not recognized under the relevant Fee Schedule in existence at the
                  time.
             •    The Retail Owners, through their respective Retailers, including but not
                  limited to Live Again Medical Supply and Salutem Products submitted
                  bills to Plaintiffs for TENS units and/or EMS Units, using phantom
                  codes E0745, and/or E0762 in amounts ranging from $588.88 to
                  $633.24 notwithstanding that, to the extent anything was provided, the
                  stimulator units are actually cheap “digital therapy machines” and/or
                  TENS/EMS units, reimbursable, if at all, as Non-Fee Schedule items,
                  for which the usual and customary price charged to the general public
                  is no more than $30.00. Exhibit “14” in the accompanying
                  Compendium of Exhibits is a representative sample of claims paid by
                  one or more Plaintiffs where the above listed Retailers submitted
                  fraudulent bills for stimulator units using the same phantom codes not
                  recognized under the relevant Fee Schedule in existence at the time.
             •    The Retail Owners, through their respective Retailers, including but not
                  limited to Central Supplies and Sutphin Supply, routinely submitted
                  bills to Plaintiffs for “TENS/EMS Placement Belts” and/or “TENS Unit
                  Belts” using phantom code E0731, in amounts ranging from $83.79 to
                  $318.34, notwithstanding that, to the extent any DME was provided,
                  the belts were thin cloth wraps lacking electrode pads, reimbursable, if
                  at all, as a Non-Fee Schedule item, for which the usual and customary
                  price charged to the general public is no more than $15.00. Exhibit
                  “15” in the accompanying Compendium of Exhibits is a representative
                  sample of claims paid by one or more Plaintiffs where the above listed
                  Retailer submitted fraudulent bills for EMS/TENS placement belts
                  using a phantom code not recognized under the relevant Fee Schedule
                  in existence at the time.
             •    The Retail Owners, through their respective Retailers, including but not
                  limited to Central Supplies, Healthy Support, and Live Again Medical
                  Supply routinely submitted bills to Plaintiffs for “Bed Boards” using
                  phantom codes E0273 and/or E0315 in amounts ranging from $45.00
                  to $107.89, notwithstanding that, to the extent any DME was provided,
                  the bed board purportedly supplied was an inexpensive, thin piece of
                  foldable cardboard or other material, reimbursable, if at all, as a Non-
                  Fee Schedule item, for which the usual and customary price charged to
                  the general public is no more than $30.00. Exhibit “16” in the
                  accompanying Compendium of Exhibits is a representative sample of


                                             56
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 57 of 362 PageID #: 57




                         claims paid by one or more Plaintiffs where the above listed Retailers
                         submitted fraudulent bills for bed boards using the same phantom codes
                         not recognized under the relevant Fee Schedule in existence at the time.

          200.    By submitting to Plaintiffs bills that contained the exact same phantom codes not

  recognized under the relevant Fee Schedule in existence at the time, the Retail Owners, through

  their respective Retailers, deliberately misrepresented that their bills reflected either a

  reimbursement amount set by the Fee Schedule, or alternatively that their bills reflected the lesser

  of their acquisition cost plus 50%, or the usual and customary price for the public, when in reality,

  to the extent anything was provided, the items did not have a Fee Schedule code and the Retail

  Owners, through their respective Retailers, were entitled to receive only a fraction of the amount

  reflected in their bills.

          201.    Consequently, by submitting to Plaintiffs bills that contained the exact same

  phantom codes not recognized under the relevant Fee Schedule in existence at the time for the

  same items, the Retail Owners, through their respective Retailers, uniformly, deliberately and

  materially misrepresented the amounts that they were entitled to receive and deceived Plaintiffs,

  among others, into paying many times over what the No-fault Law would have otherwise allowed

  for medically necessary DME and/or orthotic devices.

          202.    In addition to containing phantom codes that are not recognized under the relevant

  Fee Schedule in existence at the time, the Retailers’ bills routinely contained grossly inflated

  charges, supported by fraudulent wholesale invoices, where any wholesale invoices were supplied

  at all, for DME and/or orthotic devices that were inexpensive and of poor quality.

  2.      Fraudulent Billing Using Code E1399

          203.    In furtherance of the scheme to defraud alleged herein, many of the Retail Owners,

  through their respective Retailers, including, but not limited to, AK Global Supply, Azcare, Central




                                                   57
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 58 of 362 PageID #: 58




  Supplies, Five Borough Supply, Healthy Living Medical & Surgical, iSupply Medical, Live Again

  Medical Supply, M & M Supplies Group, MFS Supply, Mogul Supplies, New Capital 1, Salutem

  Products, SP One Services, Sutpin Supply, Union DME and Wallegood, routinely submitted bills

  for Non-Fee Schedule items using Fee Schedule code E1399, which is reserved for miscellaneous

  items, and in doing so, they fraudulently misrepresented the nature and quality of the billed-for

  DME and/or orthotic devices and their acquisition costs. Exhibit “17” in the accompanying

  Compendium of Exhibits is a representative sample of claims paid by one or more Plaintiffs in

  which the above listed Retailers submitted fraudulent bills for Non-Fee Schedule items using Fee

  Schedule Code E1399.

           204.   By way of example and not limitation, the Retail Owners, through their respective

  Retailers, including AK Global Supply, Azcare, Five Borough Supply, Live Again Medical

  Supply, M & M Supplies Group, MFS Supply, Mogul Supplies, RVS Supply, Salutem Products,

  Sutphin Supply, Union DME and Wallegood, routinely submitted bills to Plaintiffs for massagers

  using code E1399, in amounts ranging from $164.00 to $295.50, falsely representing that the

  amount billed is the lesser of the usual and customary price charged to the general public or the

  Retailer’s acquisition cost plus 50%, when, on information and belief, to the extent anything was

  provided, the massagers were simple, hand-held massagers for which the usual and customary

  price charged to the general public did not exceed $30.00. Exhibit “18” in the accompanying

  Compendium of Exhibits is a representative sample of claims paid by one or more Plaintiffs in

  which the above listed Retailers submitted fraudulent bills for massagers using Fee Schedule Code

  E1399.




                                                 58
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 59 of 362 PageID #: 59




       205.   By way of further example and not limitation:

              •    The Retail Owners, through their respective Retailers, including, but
                   not limited to, AK Global Supply, Central Supplies, M & M Med
                   Supply, and MFS Supply, routinely submitted bills to Plaintiffs for
                   hydrotherapy whirlpools using code E1399, in amounts ranging from
                   $409.00 to $628.00, falsely representing that this amount was the lesser
                   of the usual and customary prices charged to the public or the Retailers’
                   acquisition cost plus 50%, when, on information and belief, to the
                   extent anything was provided, the whirlpools are inexpensive “jet
                   spas,” reimbursable, if at all, as a Non-Fee Schedule item, for which the
                   usual and customary price charged to the general public is no more than
                   $45.00. Exhibit “19” in the accompanying Compendium of Exhibits is
                   a representative sample of claims paid by one or more Plaintiffs in
                   which the above listed Retailers submitted fraudulent bills for
                   hydrotherapy whirlpools using Fee Schedule Code E1399.
              •    The Retail Owners, through their respective Retailers, including, but
                   not limited to, Azcare, and Live Again Medical Supply, routinely
                   submitted bills to Plaintiffs for car seats using code E1399 in amounts
                   ranging from $108.00 to $110.85, falsely representing that these
                   amounts were the lesser of the usual and customary prices charged to
                   the public or the Retailers’ acquisition cost plus 50%, when, on
                   information and belief, to the extent anything was provided, the car
                   seats purportedly supplied were inexpensive bubble pads or other
                   material for which the usual and customary price charged to the general
                   public is not more than $13.00. Exhibit “20” in the accompanying
                   Compendium of Exhibits is a representative sample of claims paid by
                   one or more Plaintiffs in which the above listed Retailers submitted
                   fraudulent bills for car seats using Fee Schedule Code E1399.
              •    Defendant Tokar, through Salutem Products, routinely submitted bills
                   to Plaintiffs for infrared heating lamps using code E1399, in the amount
                   of 198.00, falsely representing that this amount was the lesser of the
                   usual and customary prices charged to the public or the Retailers’
                   acquisition cost plus 50%, when, on information and belief, to the
                   extent anything was provided, the infrared heat lamps purportedly
                   provided were actually cheap, hand held heat lamps, reimbursable, if at
                   all, as a Non-Fee Schedule item, for which the usual and customary
                   price charged to the general public is no more than $24.00. Exhibit
                   “21” in the accompanying Compendium of Exhibits is a representative
                   sample of claims paid by one or more Plaintiffs in which the above
                   listed Retailer submitted fraudulent bills for infrared heating lamps
                   using Fee Schedule Code E1399.
              •    Defendant Chernyshev, through Wallegood, routinely submitted bills to
                   Plaintiffs for water circulating units using code E1399, in the amount
                   of $232.50, falsely representing that this amount was the lesser of the


                                              59
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 60 of 362 PageID #: 60




                       usual and customary prices charged to the public or the Retailers’
                       acquisition cost plus 50%, when, on information and belief, to the
                       extent anything was provided, the cold water circulating units
                       purportedly supplied were aqua relief systems reimbursable, if at all, as
                       Non-Fee Schedule items, for which the usual and customary price
                       charged to the general public is no more than $158.00. Exhibit “22” in
                       the accompanying Compendium of Exhibits is a representative sample
                       of paid by one or more Plaintiffs in which the above listed Retailer
                       submitted fraudulent bills for water circulating units using Fee
                       Schedule Code E1399.

  3.     Fraudulent Billing of Non-Fee Schedule Items under Fee Schedule Codes

         In furtherance of the scheme to defraud alleged herein, the Retail Owners, through their

  respective Retailers, routinely submitted bills to Plaintiffs for Non-Fee Schedule Items using codes

  reserved for Fee Schedule Items in order to maximize the fraudulent charges they could submit to

  Plaintiffs, despite the fact that they never provided the billed-for items. By way of example and

  not limitation, the Retail Owners, through their respective Retailers, including but not limited to

  AK Global Supply, Azcare, Central Supplies, Five Borough Supply, Frontline Filters Surgical

  Supply, Healthy Living Medical and Surgical Products, Healthy Support, Live Again Medical

  Supply, M & M Supplies Group, MFS Supply, Mogul Supplies, RVS Supply and Salutem Products

  U.S. Health Products, and Union DME routinely submitted bills to Plaintiffs for “egg crate

  mattresses,” a Non-Fee Schedule Item which is nothing more than a thin, foam mattress pad, using

  the Fee Schedule code E0272, which is reserved for a “Foam Rubber Mattress,” reimbursable in

  the maximum amount of $155.52, and/or Fee Schedule code E0184, which is reserved for a “Dry

  Pressure Mattress,” reimbursable in the maximum amount of $153.13.

         206.    The Retailers never provided a Foam Rubber mattress to any No-fault Claimant.

         207.    The Retailers never provided a Dry Pressure Mattress to any No-fault Claimant.




                                                  60
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 61 of 362 PageID #: 61




         208.    To the extent any DME and/or orthotic device was provided, the Retailers provided

  simple bubble mattress pads, which they described as “egg crate mattresses,” for which the usual

  and customary price charged to the general public did not exceed $25.00.

         209.    By submitting bills using codes E0272 and/or E0184, the Retail Owners, through

  their respective Retailers, materially misrepresented that they provided Foam Rubber or Dry

  Pressure mattresses, when they did not, and also materially misrepresented that the item

  purportedly provided was a Fee Schedule item, seeking reimbursement in amounts upwards of

  seven times what would otherwise have been a permissible charge for the Non-Fee Schedule item.

  Exhibit “23” in the accompanying Compendium of Exhibits is a representative sample of claims

  paid by one or more Plaintiffs in which one or more of the Retailers submitted fraudulent bills for

  egg crate mattresses by billing for the Non-Fee Schedule DME under a Fee Schedule code.

         210.    By way of further example and not limitation, the Retail Owners, through their

  respective Retailers, including but not limited to AK Global Supply, Five Borough Supply, M &

  M Supplies Group, MFS Supply, RVS Supply, Salutem Products, U.S. Health Products, and Union

  DME routinely submitted bills to Plaintiffs for “bed boards,” which is a Non-Fee Schedule item,

  using Fee Schedule code E0274, which is reserved for an Overbed Table—an item that is

  customarily used in conjunction with a hospital bed—reimbursable in the maximum amount of

  $101.85.

         211.    The Retailers never provided an Overbed Table to any No-fault Claimant.

         212.    To the extent any DME and/or orthotic device was provided, the Retailers provided

  inexpensive, thin pieces of foldable cardboard or other material, which they described as “bed

  boards,” for which the usual and customary price charged to the general public did not exceed

  $40.00.




                                                  61
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 62 of 362 PageID #: 62




         213.    By submitting bills using code E0274, the Retail Owners, through their respective

  Retailers, materially misrepresented that they provided Overbed Tables, when they did not, and

  also materially misrepresented that the item purportedly provided was a Fee Schedule item,

  seeking reimbursement in amounts more than three times what would otherwise have been a

  permissible charge for the Non-Fee Schedule item.            Exhibit “24” in the accompanying

  Compendium of Exhibits is a representative sample of claims paid by one or more Plaintiffs in

  which one or more of the Retailers submitted fraudulent bills for bed boards by billing for the non-

  Fee Schedule DME under a Fee Schedule code.

         214.    By way of further example and not limitation, the Retail Owners, through their

  respective Retailers, including AK Global Supply, M & M Supplies Group, MFS Supply, Mogul

  Supplies, RVS Supply, Salutem Products and Sutphin Supply, routinely submitted bills to Plaintiffs

  for “orthopedic car seats,” which is a Non-Fee Schedule item, using code T5001, which is reserved

  for a “Positioning seat for persons with special orthopedic needs,” a Fee Schedule item

  reimbursable in the maximum amount of $609.75 to $756.03, depending on the year the DME was

  provided.

         215.    On information and belief, the Retailers never provided a positioning seat for

  persons with special orthopedic needs to any No-fault Claimant.

         216.    On information and belief, to the extent any DME and/or orthotic device was

  provided, the Retailers provided inexpensive, cheap bubble pads, which they described as

  “orthopedic car seats,” for which the usual and customary price charged to the general public did

  not exceed $20.00.

         217.    By submitting bills using code T5001, the Retail Owners, through their respective

  Retailers, materially misrepresented that they provided positioning seat for persons with special




                                                  62
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 63 of 362 PageID #: 63




  orthopedic needs, when they did not, also materially misrepresented that the item purportedly

  provided was a Fee Schedule item, seeking reimbursement in amounts ranging from seven (7) to

  twenty (20) times permissible charge for the Non-Fee Schedule item. Exhibit “25” in the

  accompanying Compendium of Exhibits is a representative sample of claims paid by one or more

  Plaintiffs, where one or more of the Retailers submitted fraudulent bills for positioning seats for

  persons with special orthopedic needs, by billing for the non-Fee Schedule DME under a Fee

  Schedule code.

         218.    By way of further example and not limitation, the Retail Owners, through their

  respective Retailers, including but not limited to AK Global Supply, Central Supplies, Five

  Borough Supply, M & M Supplies Group, MFS Supply, Mogul Supplies, Sutphin Supply, and

  U.S. Health Products, routinely submitted bills to Plaintiffs for “EMS Units” and/or “TENS Units”

  a Non-Fee Schedule Item which is nothing more than a cheap “digital therapy machines” using

  the Fee Schedule code E0730, which is reserved for a “Transcutaneous electrical nerve stimulation

  (tens) device, four or more leads, for multiple nerve stimulation (dual channel)” reimbursable in

  the maximum amount of 76.25, and/or Fee Schedule code E0747, which is reserved for a

  “Osteogenesis stimulator electrical, noninvasive, other than spinal applications,” reimbursable in

  the maximum amount of $3,300.00.

         219.    The Retailers never provided a transcutaneous electrical nerve stimulation (tens)

  device, four or more leads, for multiple nerve stimulation (dual channel) to any No-fault Claimant.

         220.    The Retailers never provided an osteogenesis stimulator electrical, noninvasive,

  other than spinal applications to any No-fault Claimant.




                                                  63
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 64 of 362 PageID #: 64




         221.    To the extent any DME and/or orthotic device was provided, the Retailers provided

  cheap digital therapy machines, which they described as “EMS Units” and/or “TENS Units” for

  which the usual and customary price charged to the general public did not exceed $30.00.

         222.    By submitting bills using codes E0730 and/or E0747, the Retail Owners, through

  their respective Retailers, materially misrepresented that they provided a transcutaneous electrical

  nerve stimulation (tens) devices, four or more leads, for multiple nerve stimulation (dual channel)

  or osteogenesis stimulator electrical, noninvasive, other than spinal applications, when they did

  not, and also materially misrepresented that the item purportedly provided was a Fee Schedule

  item, seeking reimbursement in amounts ranging from double to fourteen (14) times what would

  otherwise have been a permissible charge for the Non-Fee Schedule item. Exhibit “26” in the

  accompanying Compendium of Exhibits is a representative sample of claims paid by one or more

  Plaintiffs in which one or more of the Retailers submitted fraudulent bills for EMS Units by billing

  for the Non-Fee Schedule DME under a Fee Schedule code.

         223.    By way of further example and not limitation, Defendant Tokar, through Salutem

  Products, routinely submitted bills to Plaintiffs for “TENS Unit Belts,” which is a Non-Fee

  Schedule item, using code E0944, which is reserved for a “Pelvic belt/harness/boot (limited to

  wheelchair 4-point padded belt),” a Fee Schedule item reimbursable in the maximum amount of

  $40.90.

         224.    On information and belief, the Retailers never provided a pelvic belt/harness/boot

  to any No-fault Claimant.

         225.    On information and belief, to the extent any DME and/or orthotic device was

  provided, the Retailers provided inexpensive, thin cloth wraps lacking electrode pads, which they




                                                  64
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 65 of 362 PageID #: 65




  described as EMS or TENS Belts for which the usual and customary price charged to the general

  public did not exceed $15.00.

         226.    By submitting bills using code E0944, the Retail Owners, through their respective

  Retailers, materially misrepresented that they provided a pelvic belt/harness/boot, when they did

  not, also materially misrepresented that the item purportedly provided was a Fee Schedule item,

  seeking reimbursement in amounts in excess of twice the permissible charge for the Non-Fee

  Schedule item. Exhibit “27” in the accompanying Compendium of Exhibits is a representative

  sample of claims paid by one or more Plaintiffs, where one or more of the Retailers submitted

  fraudulent bills for positioning seats for persons with special orthopedic needs, by billing for the

  non-Fee Schedule DME under a Fee Schedule code.

                           FEE SCHEDULE SCHEME TO DEFRAUD

  1.     Fraudulent Billing for Custom Fabricated or Custom Fit DME and/or Orthotic
         Devices.

         227.    The term “custom-made” and/or “custom-fabricated” as used in the New York State

  Medicaid Fee Schedule refers to any DME, orthopedic footwear, orthotics or prosthetics fabricated

  solely for a particular person from mainly raw materials that cannot be readily changed to conform

  to another person’s needs. See Durable Medical Equipment, Orthotics, Prosthetics and Supplies

  Policy Guidelines, New York State Department of Health (March 1, 2019), at 4.

         228.    Raw materials are used to create custom-made DME, orthopedic footwear,

  orthotics or prosthetics based on a particular person’s measurements, tracings and patterns. Id.

         229.    To bill under any Fee Schedule code reserved for custom-made DME and/or

  orthotic devices, a retailer is required to measure the recipient of the items and fabricate the

  custom-made item based on those measurements. Id.




                                                  65
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 66 of 362 PageID #: 66




          230.   In furtherance of the scheme to defraud, the Retail Owners, through their respective

  Retailers, routinely submitted fraudulent bills in support of expensive custom fabricated DME

  and/or orthotic devices, despite the fact that, to the extent anything was provided, the DME and/or

  orthotic devices were cheap, one-size-fits-all items that were not custom fabricated to the

  Claimants’ measurements.

          231.   In addition to submitting bills for custom fabricated devices that were never

  provided, the Retail Owners, through their respective Retailers, routinely submitted fraudulent

  bills in support of expensive pre-fabricated DME and/or orthotic devices that required a fitting and

  adjustment in which the device has been trimmed, bent, molded, assembled, adjusted, modified,

  or otherwise customized to fit a specific patient by an individual with expertise, which they never

  provided. Id., see “Durable Medical Equipment, Orthotics, Procedure Codes and Coverage

  Guidelines,” New York State Dep’t of Health (August 1, 2019), at 115.

          232.   In furtherance of the scheme to defraud, the Retailers routinely include

  measurement sheets with the bills submitted to Plaintiffs in an effort to create the illusion that a

  customized fitting was conducted for the Claimant in connection with providing the custom

  fabricated or pre-fabricated item.

          233.   On information and belief, the measurements were, in many cases, never performed

  and/or unnecessary as the fabrication or fitting required under the Fee Schedule code was never

  done.

          234.   On information and belief, the Retailers created and included the measurement

  sheets with their bill submissions for the purpose of created a fraudulent justification for billing

  under Fee Schedule codes with expensive reimbursement rates when, in fact, the requirements for

  reimbursement under such codes were never met. By way of example and not limitation,




                                                  66
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 67 of 362 PageID #: 67




  Defendants AK Global Supply, Azcare, Big Apple Med Equipment, Central Supplies, EZ Triboro

  Services, Five Borough Supply, Frontline Fitters Surgical Supply, Healthy Living Medical and

  Surgical Products, Healthy Support, Live Again Medical Supply, M & M Supplies Group, MFS

  Supply, Mogul Supplies, New Capital 1, Protechmed, RVS Supply, Salutem Products, SP One

  Services, Sutphin Supply, U.S. Health Products, Unicast, Union DME, VVX, and Wallegood

  routinely bills under codes requiring a customized fitting, but never performs any customization.

         235.    By way of example and not limitation, under the relevant Fee Schedule in existence

  at the time, the permissible charges for lumbosacral orthoses (“LSOs”) range from $43.27, under

  code L0625 for basic, prefabricated LSOs that require a customized fitting, to $1,150.00 under

  code L0632 for more complex LSOs that are custom fabricated.

         236.    In furtherance of the scheme to defraud, and to ensure they received the maximum

  reimbursement permitted under the relevant Fee Schedule in existence at the time for LSOs, the

  Retail Owners, through their respective Retailers, including but not limited to AK Global Supply,

  Five Borough Supply, Salutem Products and U.S. Health Products routinely submitted fraudulent

  bills for LSOs using codes L0629 and/or L0632 which are reserved for more complex custom

  fabricated DME and/or orthotic devices, which they did not provide.         Exhibit “28” in the

  accompanying Compendium of Exhibits is a representative sample of claims paid by one or more

  Plaintiffs where one or more of the Retailers submitted fraudulent bills for LSOs using codes

  L0629 and/or L0632.

         237.    By billing LSOs under codes L0629 and/or L0632, the Retail Owners, through their

  respective Retailers, falsely represented that they measured and/or customized the DME and/or

  orthotic device for the No-fault Claimant, when they did not, and/or that they fabricated the DME




                                                 67
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 68 of 362 PageID #: 68




  and/or orthotic device solely for a particular No-fault Claimant from mainly raw materials based

  on the No-fault Claimants’ measurements, tracings and patterns, which they did not.

         238.    Separate and apart from billing for custom fabricated LSOs, the Retail Owners,

  through their respective Retailers, including but not limited to AK Global Supply, Azcare, Big

  Apple Med Equipment, Central Supplies, EZ Triboro Services, Five Borough Supply, Frontline

  Filters Surgical Supply, Healthy Living Medical and Surgical Products, Healthy Support, Live

  Again Medical Supply, M & M Supplies Group, MFS Supply, Mogul Supplies, New Capital 1,

  RVS Supply, Salutem Products, Sutphin Supply, U.S. Health Products, XVV and Wallegood

  routinely submitted bills for LSOs using codes reserved for prefabricated DME and/or orthotic

  devices that require a customized fitting, including, but not limited to, L0627, L0630, L0631,

  L0633, L0637 and/or L0639, notwithstanding that a customized fitting was never performed.

  Exhibit “29” in the accompanying Compendium of Exhibits is a representative sample of claims

  paid by one or more Plaintiffs where one or more of the Retailers submitted fraudulent bills for

  LSOs using codes L0627, L0630, L0633 and/or L0637.

         239.    To the extent any DME and/or orthotic devices were provided, the Retail Owners,

  through their respective Retailers, provided cheap, one-size-fits-all LSOs for which no customized

  fitting was ever performed.

         240.    Under the relevant Fee Schedule in existence at the time, the permissible charges

  for knee braces range from $65.00, under code L1830, for a prefabricated knee brace that requires

  a customized fitting, to $1,107.70, under code L1844, for more complex models that are custom

  fabricated.

         241.    The Retail Owners, through their respective Retailers, including but not limited to




                                                 68
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 69 of 362 PageID #: 69




  AK Global Supply, Azcare, Big Apple Med Equipment, Central Supplies, Frontline Fitters

  Surgical Supply, Healthy Support, M & M Supplies Group, MFS Supply, Protechmed, RVS

  Supply, Salutem Products, SP One Services, U.S. Health Products, Unicast and Wallegood

  routinely submitted bills for knee braces using codes L1810, L1820, L1831, L1832, L1844 and/or

  L1845, which are reserved for prefabricated DME and/or orthotic devices that require a

  customized fitting, which was never performed, or for custom fabricated knee braces that were

  never supplied. By way of example and not limitation, Exhibit “30” in the accompanying

  Compendium of Exhibits is a representative sample of claims paid by one or more Plaintiffs where

  one or more of the Retailers submitted fraudulent bills for knee braces using codes L1820, L1831,

  L1832, L1844 and/or L1845.

         242.   To the extent any DME and/or orthotic devices were provided, the Retail Owners,

  through their respective Retailers, provided cheap, one-size-fits-all knee braces, which were not

  custom made to the Claimants’ measurements and for which no customized fitting was ever

  performed.

         243.   Under the relevant Fee Schedule in existence at the time, the permissible charges

  for a shoulder support range from $40.00, under code L3650, for a prefabricated shoulder support

  that requires a customized fitting, to $896.92, under code L3674, for more complex custom

  fabricated DME and/or orthotic devices.

         244.   In furtherance of the scheme to defraud, and to ensure they received the maximum

  reimbursement permitted under the relevant Fee Schedule in existence at the time for shoulder

  supports, the Retail Owners, through their respective Retailers, including but not limited to AK

  Global Supply, Live Again Medical Supply, MFS Supply, RVS Supply and Salutem routinely

  submitted fraudulent bills for shoulder supports using code L3671 and/or L3674 which are




                                                 69
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 70 of 362 PageID #: 70




  reserved for more complex custom fabricated DME and/or orthotic devices, which were not

  provided. Exhibit “31” in the accompanying Compendium of Exhibits is a representative sample

  of claims paid by one or more Plaintiffs where one or more of the Retailers submitted fraudulent

  bills for shoulder supports using code L3674.

         245.    By billing shoulder supports under codes L3671 and/or L3674, the Retail Owners,

  through their respective Retailers, falsely represented that they measured and/or customized the

  DME and/or orthotic device for the No-fault Claimant, when they did not; and/or that they

  fabricated the DME and/or orthotic device solely for a particular No-fault Claimant from mainly

  raw materials based on the No-fault Claimant’s measurements, tracings and patterns, which they

  did not do.

         246.    Separate and apart from billing for custom fabricated shoulder supports, to ensure

  they received the maximum reimbursement permitted under the relevant Fee Schedule in existence

  at the time for shoulder supports, the Retail Owners, through their respective Retailers, including

  but not limited to Central Supplies and Unicast routinely submitted fraudulent bills for shoulder

  supports using code L3960 notwithstanding that a customized fitting was never performed.

  Exhibit “32” in the accompanying Compendium of Exhibits is a representative sample of claims

  paid by one or more Plaintiffs where one or more of the Retailers submitted fraudulent bills for

  shoulder supports using code L3960.

         247.    To the extent any DME and/or orthotic devices were provided, the Retail Owners,

  through their respective Retailers, provided cheap, one-size-fits-all shoulder supports for which no

  customized fitting was ever performed.




                                                  70
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 71 of 362 PageID #: 71




           248.   Under the relevant Fee Schedule in existence at the time, the permissible charges

  for wrist braces range from $157.10, under code L3809, for a prefabricated wrist brace that comes

  of-the-shelf, to $347.95, under code L3806, for more complex models that are custom fabricated.

           249.   The Retail Owners, through their respective Retailers, including but not limited to

  MFS Supply, U.S. Health Products, and Wallegood routinely submitted bills for wrist braces using

  codes L3807 and/or L3808, which are reserved for prefabricated DME and/or orthotic devices that

  require a customized fitting, which was never performed, or for custom fabricated wrist braces that

  were never supplied. By way of example and not limitation, Exhibit “33” in the accompanying

  Compendium of Exhibits is a representative sample of claims paid by one or more Plaintiffs where

  one or more of the Retailers submitted fraudulent bills for wrist braces using codes L3807 and/or

  L3808.

           250.   To the extent any DME and/or orthotic devices were provided, the Retail Owners,

  through their respective Retailers, provided cheap, one-size-fits-all wrist braces, which were not

  custom made to the Claimants’ measurements and for which no customized fitting was ever

  performed.

  2.       Fraudulent Billing of Cervical Traction Units

           251.   The Retailers, including but not limited to AK Global Supply, Azcare, Big Apple

  Med Equipment, EZ Triboro Services, Five Borough Supply, Frontline Fitters Surgical Supply,

  Healthy Living Medical and Surgical Products, Healthy Support, Live Again Medical Supply,

  MFS Supply, New Capital 1, RVS Supply, Salutem Products, SP One Services, U.S. Health

  Products, and Wallegood, routinely submitted fraudulent bills to Plaintiffs for cervical traction

  units under Fee Schedule Codes E0855 and/or E0849.




                                                  71
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 72 of 362 PageID #: 72




         252.    On information and belief, the cervical traction units purportedly provided by the

  Retailers are inexpensive replicas or knockoffs of a trademarked cervical traction unit (the “Posture

  Pump”) manufactured and sold by Posture Pro, Inc., and/or other suppliers, with a wholesale price

  that is a fraction of the cost associated with the authentic device. By way of example and not

  limitation, Exhibit “34” in the accompanying Compendium of Exhibits is a representative sample

  of claims paid by one or more Plaintiffs where the Retailers submitted fraudulent bills for a cervical

  traction device.

         253.    In particular, on information and belief, the cervical traction units provided by Big

  Apple Med Equipment, Frontline Fitters Surgical Supply, and Wallegood are replicas or

  “knockoffs” of the Posture Pump, which were sold and distributed to the Retailers by Comfortland

  Medical. Inc. (“Comfortland”), under the brand name Comfortmax Cervical Hometrac.

         254.    On or about August 15, 2013, Comfortland was sued for patent infringement of the

  Posture Pump in the matter of Posture Pro, Inc. v. Comfortland Medical, Inc., 13-cv-1252 (JVS)

  (AN) (hereinafter the “Comfortland Action”), for distributing a knockoff of the Posture Pump

  cervical traction unit under its Comfortmax Cervical Hometrac brand, which was of inferior

  quality to the Posture Pump model and which infringed upon the patent held by Posture Pro.

         255.    Retailers Big Apple Med Equipment, Frontline Fitters Surgical Supply, and

  Wallegood purchased the Comfortmax or similar unit from Comfortland, and continue to supply

  the knockoff device(s) and bill insurers, including Plaintiffs. By way of example and not limitation,

  Exhibit “35” in the accompanying Compendium of Exhibits is a representative sample of claims

  submitted to one or more Plaintiffs where the above listed Retailers submitted fraudulent bills for

  Comfortmax cervical traction devices.




                                                   72
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 73 of 362 PageID #: 73




         256.    On information and belief, to the extent the Retailers provided a cervical traction

  unit purportedly trademarked and/or manufactured by Posture Pro, the legitimate acquisition cost

  of such item is $65.00.

         257.    In each of the foregoing bills in Exhibits “34” and “35”, to the extent anything was

  supplied to No-fault Claimants at all, the Retailers provided basic, inexpensive cervical traction

  units pursuant to a predetermined course of treatment, regardless of medical necessity and

  misrepresented the nature, quality and cost of the items in each of the bills submitted to Plaintiffs.

         258.    By billing cervical traction units under codes E0855 and E0849, the Retail Owners,

  through their respective Retailers, falsely represented that they provided expensive, medically

  necessary cervical traction units when in actuality they provided cheap, inexpensive items that in

  many cases were replicas or knockoffs of trademarked items.

  3.     Fraudulent Billing for DME and/or Orthotic Devices Not Provided

         259.    In furtherance of the scheme to defraud alleged herein, the Retail Owners, through

  their respective Retailers, routinely submitted bills to Plaintiffs for DME and/or orthotic devices

  that were never provided.

         260.    By way of example and not limitation, the Retail Owners, through their respective

  Retailers AK Global Supply, Azcare, Central Supplies, Five Borough Supply, Frontline Filters

  Surgical Supply, Live Again Medical Supply, M & M Supplies Group, Mogul Supplies, RVS

  Supply, Sutphin Supply, U.S. Health Products, Union DME, and VVX, and routinely submitted

  bills to Plaintiffs for cervical collars under codes L0140, L0172, L0174, and/or L0180 in amounts

  up to and including $233.00, which were not provided as billed, if any were provided at all. By

  way of example and not limitation, Exhibit “36” in the accompanying Compendium of Exhibits is

  a representative sample of claims paid by one or more Plaintiffs where one or more of the Retailers




                                                   73
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 74 of 362 PageID #: 74




  submitted fraudulent bills for cervical collars under codes L0140, L0172, L0174, and/or L0180 in

  amounts ranging from $50.00 to $233.00.

         261.    On information and belief, under the relevant Fee Schedule in existence at the time,

  the permissible charges for cervical collars range from $6.80, under code L0120 for basic, flexible,

  foam collars, to $322.50, under code L0200, for more complex cervical collars with occipital and

  mandibular supports meant for patients with severe neck injuries.

         262.    On information and belief, to the extent any DME and/or orthotic device was

  provided, the Retail Owners, through their respective Retailers, provided basic, inexpensive collars

  that were not medically necessary, inappropriate for the patient and not prescribed by the

  physician, which should have been billed, if at all, for $6.80 under code L0120.

         263.    On information and belief, by billing for cheap, inexpensive foam cervical collars

  under codes L0140, L0172, L0174 and/or L0180, the Retail Owners, through their respective

  Retailers, falsely represented that they provided semi-rigid, thermoplastic, two-piece collars,

  and/or other complex, medically necessary collars, when they did not.

         264.    By way of further example and not limitation, the Retail Owners, through their

  respective Retailers, including but not limited to AK Global Supply, Azcare, Five Borough Supply,

  Healthy Living Medical and Surgical Products, M & M Supplies Group, MFS Supply, Mogul

  Supplies, RVS Supply, Salutem Products, Sutphin Supply, Union DME, U.S. Health Products,

  VVX, and Wallegood routinely submitted fraudulent bills to Plaintiffs seeking reimbursement for

  “lumbar cushions” using codes E2601, E2602, E2611, E2612 and/or E2619, in amounts up to and

  including $609.75, which they did not provide as billed, if anything was provided at all. Exhibit

  “37” in the accompanying Compendium of Exhibits is a representative sample of claims paid by

  one or more Plaintiffs where one or more of the Retailers submitted fraudulent bills for lumbar




                                                  74
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 75 of 362 PageID #: 75




  cushions under codes E2601, E2602, E2611, E2612 and/or E2619 in amounts ranging from $46.39

  to $382.02.

         265.    Under the relevant Fee Schedule in existence at the time, codes E2601, E2602,

  E2611, E2612 and/or E2619 are reserved for DME satisfying the description of “Wheelchair Back

  Cushion” and/or other wheelchair accessories, and are specifically reserved for support used in

  connection with a wheelchair.

         266.    None of the No-fault Claimants who purportedly received a lumbar cushion or

  replacement cushion cover from one or more of the Retailers, billed under codes E2601, E2602,

  E2611, E2612 and/or E2619, was wheelchair bound.

         267.    To the extent any DME and/or orthotic device was provided, the lumbar cushions

  were not specialized wheelchair cushions, but rather simple back cushions for use in any chair that

  would otherwise be reimbursable under code E0190 at $22.04.

         268.    By billing lumbar cushions under codes E2601, E2602, E2611, E2612 and/or

  E2619, the Retail Owners, through their respective Retailers, falsely represented that they provided

  specialized wheelchair cushions and/or covers, when they did not.

                      THE PHARMACEUTICAL SCHEME TO DEFRAUD

         269.    In furtherance of the scheme to defraud, Health Choice Pharmacy entered into illegal

  kickback arrangements with No-fault clinics in the New York metropolitan area (the “Prescribing

  No-fault Clinics”) pursuant to which the No-fault Clinics prescribed expensive, pre-formulated

  compounded pain creams produced in bulk by Health Choice Pharmacy to No-fault Claimants (the

  “Compound Pain Cream”), rather than commercially available cheaper over-the-counter and Food

  and Drug Administration (“FDA”) approved medications for no other purpose than to submit

  fraudulent an inflated bill to Plaintiffs for reimbursement.




                                                   75
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 76 of 362 PageID #: 76




           270.   On information and belief, the Compound Pain Cream purportedly provided by

  Health Choice Pharmacy as a result of its illicit arrangements with the Prescribing No-fault Clinics,

  was not specifically tailored to individuals, and was produced in bulk in direct contravention of

  FDA regulations regarding the compounding of medications, in order to maximize billings to

  Plaintiffs.

           271.   In furtherance of Health Choice Pharmacy’s’ scheme to defraud, No-fault Claimants

  who were purportedly involved in automobile accidents would present themselves at the

  Prescribing No-fault Clinics where they would, as a matter of pattern, practice and protocol, be

  prescribed Compound Pain Cream irrespective of medically necessity.

           272.   On information and belief, once the Compound Pain Cream was prescribed, they

  would be dispensed directly to No-fault Claimants either at the Prescribing No-fault Clinic, or by

  Health Choice Pharmacy, without giving the No-fault Claimants any choice as to where their

  prescriptions would be filled.

           273.   Health Choice Pharmacy purported to provide the Compounded Pain Cream to No-

  fault Claimants, and sought reimbursement directly from the Plaintiffs pursuant to executed

  “Assignment of Benefits” (“AOB”) forms. With regard to the Compounded Pain Cream, Health

  Choice Pharmacy lists each ingredient separately along with the corresponding charge for each,

  with the total billed amount ranging as high as thousands of dollars for a single Compound Pain

  Cream.

           274.   On information and belief, at all relevant times mentioned herein, nearly each and

  every bill mailed to Plaintiffs by Health Choice Pharmacy sought reimbursement in excess of the

  amounts authorized by the No-fault Law, to the extent such charges were authorized at all.




                                                   76
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 77 of 362 PageID #: 77




          275.    On information and belief, by entering into kickback arrangements for Compound

  Pain Cream with the Prescribing No-fault Clinics and dispensing Compound Pain Cream

  irrespective of medical necessity pursuant to bogus prescriptions, Health Choice Pharmacy

  engaged in conduct which demonstrated a blatant disregard for the laws of New York State which

  govern the proper operation of a pharmacy and the proper dispensing of compound drug products,

  as well as laws which probit illegal fee splitting and the solicitation of patients,.

          276.    By way of example and not limitation, New York Education Law § 6530(38)

  prohibits a licensed physician from entering into an arrangement or agreement with a pharmacy

  for the compounding and/or dispensing of coded or specially marked prescriptions, while New

  York Education Law § 6811 makes it a crime for any person or entity, such as Health Choice

  Pharmacy, to enter into an agreement with a physician (or other licensed healthcare provider) for

  the compounding or dispensing of secret formula (“coded”) prescriptions.

          277.    On information and belief, the scheme to defraud orchestrated by Health Choice

  Pharmacy by which it routinely dispensed formulaic Compounded Pain Cream to Claimants

  without regard to medical necessity posed a significant risk to the health of such patients, and

  resulted in the theft of money from Allstate.

      1. Overview of FDA Compounding Guidelines

          278.    Drug compounding is generally the practice of combining, mixing, or altering

  ingredients to create a sterile or non-sterile and customized medication tailored to the needs of an

  individual patient in response to a practitioner’s prescription.

          279.    The Federal Food, Drug, and Cosmetic Act, 21 U.S.C. 353a (the “FFDCA”), as

  amended by the Food and Drug Administration Modernization Act of 1997 (FDAMA), addresses

  the FDA’s role in the regulation of drug compounding.




                                                    77
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 78 of 362 PageID #: 78




         280.    Pursuant to the FFDCA, a new drug, defined as “[a]ny drug (except a new animal

  drug or an animal feed bearing or containing a new animal drug) the composition of which is such

  that such drug is not generally recognized ... as safe and effective.” may not be introduced into

  interstate commerce unless there is an approval process in which the FDA deems the new drug

  safe and effective.

         281.    Pursuant to FDA guidelines, most prescription drugs are required to: (i) undergo

  premarket approval to demonstrate safety and efficacy; (ii) be labeled with adequate directions for

  use so patients can safely use drugs for their intended purposes; and (iii) be manufactured

  according to current good manufacturing practice (CGMP) requirements, which are intended to

  assure the identity, strength, quality, and purity of drugs by requiring adequate control of

  manufacturing operations.

         282.    Under certain conditions, drug products that are “compounded” are not subject to

  the foregoing requirements, and therefore do not require FDA approval.

         283.    According to FDA guidelines, a drug may be compounded for a patient who cannot

  be treated with an FDA-approved medication, such as a patient who has an allergy and needs a

  medication to be made without a certain dye, or an elderly patient or a child who cannot swallow

  a tablet or capsule and needs a medicine in a liquid dosage form that is not otherwise available.

         284.    Congress’ intent in adopting the FFDCA’s provisions with respect to drug

  compounding was to “ensure continued availability of compounded drug products as a component

  of individualized therapy, while limiting the scope of compounding so as to prevent manufacturing

  under the guise of compounding.” See H.R. Rep. No. 105-399, at 94 (1997). As stated by Congress

  when adopting the FDAMA:

         “The exemptions in section (h)(1) are limited to compounding for an individual
         patient based on the medical need of such patient for the particular drug


                                                  78
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 79 of 362 PageID #: 79




        compounded. To qualify for the exemptions, the pharmacist or physician must be
        able to cite a legitimate medical need for the compounded product that would
        explain why a commercially available drug product would not be appropriate.
        Although recording the medical need directly on each prescription order would not
        be required, this technique would be one of many acceptable ways of documenting
        the medical need for each compounded drug product. This medical need would not
        include compounding drugs that are essentially copies of commercially available
        drug products for largely economic reasons. The pharmacist may rely on
        appropriately documented input from the physician as to whether a commercially
        available drug product is not appropriate for the identified individual patient. See
        S. Rep. No. 105-43, at 67-68 (1997).

       285.     On information and belief, pursuant to FDA guidelines, it is inappropriate to

  provide a patient with a compounded drug when there is an FDA-approved drug medically

  appropriate for them.

       286.     Because compounded drugs are not FDA-approved, the FDA does not verify their

  safety, effectiveness, or quality before they are marketed. The FDA also has observed that the

  labeling of compounded drugs often omits important information such as directions to help ensure

  that the drugs are used safely and warnings about possible side effects and drug interactions.

       287.     The United States has had a long history of serious adverse events associated with

  contaminated, super-potent, mislabeled, or otherwise poor quality compounded drugs.

  Accordingly, in 2012, Congress passed the Drug Quality and Security Act (DQSA), which made

  important updates to the FFDCA regarding human drug compounding.

       288.     In particular, the DQA amended section 503A of the FFDCA to describe the

  conditions under which compounded human drug products are exempt from the FFDCA sections

  on FDA approval prior to marketing, current good manufacturing practice (CGMP) requirements,

  and labeling with adequate directions for use.

       289.     By way of example and not limitation, compounded human drug products are

  exempt from the FFDCA sections on FDA approval prior to marketing, current good


                                                   79
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 80 of 362 PageID #: 80




  manufacturing practice (CGMP) requirements, and labeling with adequate directions for use if

  the drug product is “compounded for an identified individual patient based on the receipt of a

  valid prescription order or a notation, approved by the prescribing practitioner, on the prescription

  order that a compounded product is necessary for the identified patient, if the drug product meets

  the requirements of this section,” and if the compounding is “by a licensed pharmacist in a State

  licensed pharmacy…”

       290.      On information and belief, because compounded products are not FDA-approved,

  such products should not be prescribed as a matter protocol; rather, they should only be prescribed

  when there is a legitimate medical need specific to an individual patient, and in the absence of

  commercially available medications.

     2. Overview of Compounding Topical Pain Creams

       291.     On information and belief, one type of compounded drugs are topical pain creams,

  the role of which in pain management is not a scientifically proven fact. By way of example and

  not limitation, according to medical literature, due to the absence of specific compliance and

  adherence studies comparing topical treatment versus traditional routes in pain management, the

  role of topical preparations in patient adherence remains obscure.

       292.     On information and belief, topical creams “are locally administered treatments such

  as lidocaine 5% patch, capsaicin, EMLA (eutectic mixture of local anesthetics) cream, lidocaine

  2, 5% and prilocaine 2, 5% creams. On information and belief, the ingredients used in the

  Compound Pain Cream include nonsteroidal anti-inflammatory drugs NSAIDs which are not

  always appropriate in some clinical settings. For example, it is well known that people who use

  NSAIDs (other than aspirin) may have a higher risk of having a heart attack or a stroke than




                                                  80
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 81 of 362 PageID #: 81




  people who do not use those medications, and these events may happen without warning and may

  even cause death.

       293.     On information and belief, the medical standard in reference to topical drug

  delivery, as presented in the Workers Compensation Board New York Non-Acute Pain Medical

  Treatment Guidelines, First Edition, September 15, 2014, pages: 37-38, states the following: “For

  most patients, the effects of long-term use are unknown and thus may be better used episodically.

  These agents may be used in those patients who prefer topical treatments over oral medications.”

       294.     On information and belief, with respect to the general guidance for the application

  of compound creams in treatment of pain, the FDA does not recommend compounded topical

  creams to be produced for clinical application, and has noted its concern “about the serious public

  health risks related to compounded topical anesthetic creams.

       295.     Exposure to high concentrations of local anesthetics, like those in compounded

  topical anesthetic creams, can cause grave reactions including seizures and irregular heartbeats.

  Two death have been connected to compounded topical anesthetic creams. On information and

  belief, as noted by Dr. Steven Galson, Director of FDA’s Center from Drug Evaluation and

  Research, “[c]ompounded topical anesthetic creams, like all compounded drugs, are not reviewed

  by FDA for safety and effectiveness, and are not FDA-approved. These high-potency drugs may

  expose patients to unnecessary risk, especially when they are used without proper medical

  supervision.” Compounded topical anesthetic creams contain “high doses of local anesthetics

  including lidocaine, tetracaine, benzocaine, and prilocaine. When different anesthetics are

  combined into one product, each anesthetic’s potential for harm is increased. This potential harm

  may also increase if the product is left on the body for long periods of time or applied to broad

  areas of the body, particularly if an area is then covered by a bandage, plastic or other dressing.




                                                  81
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 82 of 362 PageID #: 82




        296.     On information and belief, according to the latest Workers Compensation Board

  Medical Treatment Guidelines (First Edition, September, 15, 2014, pages: 28-38) regarding Non-

  Acute Pain, “Topical, oral, and/or systemic compound medications are not recommended.”

      3. The Pharmacy Defendant’s Scheme to Defraud

         297.    Health Choice Pharmacy engaged in a massive scheme to defraud in which they, as

  a matter of pattern, practice and protocol, dispensed, or caused to be dispensed, expensive

  Compound Pain Creams consisting of, among other things, Pentravan Cream, Gabapentin Pow,

  Ibuprofen Pow, Ethnoxy Diglycol, Cyclobenzaprine HCL Pow, Lidocaine HCL, Baclofen Pow,

  Ketoprofen Pow (the “Compound Pain Cream”), irrespective of medical necessity, and submitted

  bills to Allstate for reimbursement.

         298.    As part of Health Choice Pharmacy’s scheme to defraud, Health Choice Pharmacy

  entered into kickback or other financial arrangements with the Prescribing No-fault Clinics which,

  instead of prescribing FDA-approved and/or commercially available medication to Claimants,

  would prescribe and/or dispense the Compounded Pain Cream without regard to the efficacy of

  the combination of drugs being combined in the compound.

         299.    On information and belief, in furtherance of the scheme to defraud alleged herein,

  Health Choice Pharmacy provided the Prescribing No-fault Clinics with a list of ingredients

  contained in the Compound Pain Cream and/or a rubber stamp of the list of ingredients contained

  in the Compound Pain Cream which was, as a matter of pattern, practice and protocol used on

  prescription pads to prescribe the Compound Pain Cream to insureds irrespective of medical

  necessity.

         300.    On information and belief, in furtherance of the scheme to defraud alleged herein,

  Health Choice Pharmacy prepared the Compound Pain Cream in bulk, without regard to the needs




                                                  82
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 83 of 362 PageID #: 83




  of any particular Claimant, in order to maximize the amount of profit they could reap from mixing

  the individual ingredients.

         301.       On information and belief, in many if not all instances, the Prescribing No-fault

  Clinics never provided Claimants with the prescriptions for Compound Pain Cream to be filled at

  a pharmacy chosen by the Claimants. Rather, the Claimants were often given the Compound Pain

  Cream at the Prescribing No-fault Clinics ever being given the prescription, or in some instances,

  being told that such medication was being prescribed.

         302.       On information and belief, in those instances where Claimants were not given the

  Compound Pain Cream at the Prescribing No-fault Clinics, they were directed by the Prescribing

  No-fault Clinics to Health Choice Pharmacy to be provided the Compound Pain Cream.

         303.       On information and belief, demonstrative that Prescribing No-fault Clinics

  prescribed the Compound Pain Cream irrespective of medical necessity as part of an illegal

  kickback scheme with Health Choice Pharmacy, in virtually all, if not all instances, the

  Prescribing No-fault Clinics:

                •   Failed to document in the Claimants’ Initial Evaluation Reports
                    why the Compound Pain Cream was medically necessary;

                •   Failed to document in the Claimants’ Initial Evaluation Reports if
                    the Compound Pain Cream was being tailored for the specific
                    patient;

                •   Failed to document in the Claimants’ Initial Evaluation Reports
                    why commercially available over-the-counter, FDA approved
                    medications could not be prescribed instead of the Compound Pain
                    Cream, such as a Claimant allergy;

                •   Failed to document in the Claimants’ Initial Evaluation Reports
                    why commercially available over-the-counter, FDA approved
                    medications could not be prescribed instead of the Compound Pain
                    Cream;




                                                    83
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 84 of 362 PageID #: 84




                •   Failed to document in the Claimants’ Follow-up Reports if the
                    Compound Pain Cream was used by Claimants;

         304.       On information and belief, the Prescribing No-fault Clinics prescribed, and Health

  Choice Pharmacy provided, virtually all, if not all Claimants with the same exact Compound Pain

  Cream, without tailoring it to the specific needs of any individual Claimant.

         305.       At all times relevant herein, Health Choice Pharmacy, as well as the Prescribing

  No-fault Clinics, knew that there were effective, commercially available, FDA-approved and

  cheaper medications which would have been suitable to prescribe to Claimants, and the

  Compounded Pain Cream was being prescribed solely to enrich Health Choice Pharmacy and the

  Prescribing No-fault Clinics.

         306.       On information and belief, irrespective of the needs of any individual Claimant,

  the Prescribing No-fault Clinics prescribed the same pre-made, formulaic Compounded Pain

  Cream to most, if not nearly all Claimants which contained the following ingredients: Ketoprofen

  Pow: 20 gms; Lidocaine HCL Pow: 2.5 gms; Ibuprofen Pow: 20 gms; Cyclobenzaprine HCL Pow:

  2 gms; Baclofen POW: 2 gms; Ethoxy Diglycol Liq.: 17.50 ml; Gabapentin pow: 6 gms; Pentravan

  Cream: 50 gms (the “Protocol Ingredients”).

         307.       On information and belief, the Protocol Ingredients can be easily replaced with

  cheaper, over-the-counter and readily available substitutes that have substantially similar, if not

  identical, indications and effects.

         308.       On information and belief, because the Compounded Pain Creams were not

  individualized and tailored to meet specific individual patient needs, were not provided pursuant to

  medically necessary prescriptions, and were illegally compounded in set formulations in large

  quantities, Health Choice Pharmacy was in violation of federal law. See 21 U.S. C. § 355 and 21

  U.S.C. 353a(a).



                                                    84
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 85 of 362 PageID #: 85




         309.    Health Choice Pharmacy’s creation and dispensing of the predetermined,

  Compound Cream in large quantities, without tailoring such medication to the needs of individual

  Claimants was not only in violation of federal law regarding the safe manufacture of drugs, but

  effectively stole in excess of $43,900.00 from Allstate. Exhibit “38” in the accompanying

  Compendium of Exhibits is a spreadsheet containing a representative sample of claims paid by

  one or more Plaintiffs wherein Health Choice Pharmacy submitted fraudulent bills for a

  Compounded Pain Cream.

         310.    21 U.S.C. § 321(p)(1) defines a new drug as “any drug...the composition of which

  is such that such drug is not generally recognized...as safe and effective for use under the

  conditions prescribed, recommended or suggested in the labeling thereof.”

         311.    Health Choice Pharmacy’s Compounded Pain Cream has never been FDA-

  approved and, therefore, was never verified by the FDA as being safe or effective. To the contrary,

  the Health Choice Pharmacy’s bulk compounding and dispensing of the Compounded Pain Cream

  exposed Claimants to significant risks including harmful contraindications.

          G.    The Fraudulent Billing Health Choice Pharmacy Submitted to Allstate
         312.    Separate and apart from knowingly and fraudulently dispensing the Compound

  Pain Cream in bulk, without tailoring the cream to any specific needs of any No-fault Claimant,

  on information and belief, in furtherance of the scheme to defraud alleged herein, Health Choice

  Pharmacy routinely billed Plaintiffs for Compound Pain Cream at inflated rates in excess of the

  amounts that would have been permissible under the Pharmacy Fee Schedule.

         313.    Pursuant to 12 N.Y.C.R.R. §§ 440.5(a) and (d) (the “Pharmacy Fee Schedule”), for

  each brand name drug (or ingredient included in a compounded product) a provider may charge

  no more than the average wholesale price (AWP) minus 12% (for brand name drugs) or 20% (for




                                                  85
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 86 of 362 PageID #: 86




  generic drugs) for each ingredient within the compound creams, together with a nominal

  dispensing fee.

         314.       AWP is defined by 12 N.Y.C.R.R. § 440.2(a) as:

                     “[t]he average wholesale price of a prescription drug as provided in the
                    most current release of the Red Book published by Thomson Reuters or
                    Medi-Span Master Drug Database by Wolters Kluwer Health or any
                    successor publisher, on the day a prescription drug is dispensed or other
                    nationally recognized drug pricing index adopted by the Chair or Chair’s
                    designee.”

         315.       Notwithstanding the Pharmacy Fee Schedule, in furtherance of the scheme to

  defraud, Health Choice Pharmacy routinely billed Plaintiffs for Compound Pain Cream in inflated

  amounts that did not take into account any reductions for generic drug pricing (and/or name brand

  pricing) to the extent applicable, as required by the Pharmacy Fee Schedule.

                        FRAUDULENT BILLING OF RENTAL DME ITEMS

         316.       In furtherance of the scheme to defraud alleged herein, and in addition to

  fraudulently billing insurers in general, and Plaintiffs in particular, for DME and/or orthotic

  devices dispensed for Claimants to keep, the Rental Retailers, as a matter of pattern, practice and

  protocol, routinely provided Claimants with expensive rental and/or compression DME items that

  were medically unnecessary and provided, on information and belief, as part of an elaborate

  kickback scheme for unnecessary referrals in order to maximize reimbursement.

         317.       On information and belief, as part of the scheme, the Claimants receiving the

  expensive rental DME items were involved in minor accidents, suffering soft tissue injuries, to

  the extent they suffered any injuries at all, that did not require hospitalization and/or extensive

  medical treatment. Shortly after the accident, the Claimants are referred for a standard battery

  of medical treatment from fraudulent “medical mill” multidisciplinary clinics where they are

  referred for, among other services, physical therapy, chiropractic treatment, acupuncture and


                                                   86
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 87 of 362 PageID #: 87




  several pieces of DME and/or orthotic devices -- in some instances, receiving up to ten (10) to

  twelve (12) items.

         318.    On information and belief, months after the accident, as part of the fraudulent

  protocol of treatment, many of the Claimants are eventually referred for arthroscopic surgery at

  ambulatory surgical centers (“ASCs”) throughout New York and New Jersey. These surgical

  procedures are performed on an outpatient basis, not requiring an overnight hospital stay, and,

  in many cases, are not medically necessary.

         319.    On information and belief, on the same day as the surgery, and within a few short

  days after the surgery, the Claimants are prescribed expensive rental DME and/or compression

  devices, as part of a pattern and protocol of treatment to maximize reimbursement for items that

  were not medically necessary and/or were provided pursuant to a kickback arrangement or for

  other financial consideration. In many cases, the Claimants receive at least four or more such

  items, for up to 28 days or longer, in some cases exceeding $10,000.00 in a total cost for all of

  the items. By way of example and not limitation, the following Claimants received the same or

  similar battery of rental DME and/or compression devices:

     •   In connection with claims submitted on behalf of Claimant AO, claim number
         0503745432-02, Plaintiffs were billed for claimant AO received twelve pieces of rental
         DME and/or compression devices provided by six different companies, amounting to
         $15,865.18 in total charges, including eight pieces of rental DME and/or compression
         devices purportedly provided by four different companies over a three-day span.
         Specifically, on August 24, 2018, retailer Advantage Med Innovations, Inc. (“Advantage
         Med Innovations”) (not named as a defendant in the Complaint) billed Plaintiffs for a
         cold compression/DVT triple play VT device in the amount of $2,072 for a twenty-eight
         day period, a nonsegmental pneumatic appliance with pneumatic compressor for $89.56,
         a sheepskin pad for $19.50, and a CPM for the knee at a cost of $3,444.00 rented for a
         forty-two day period. On August 30, 2018, retailer Nu Age Med Solutions, Inc. (“Nu
         Age Med Solutions”) (not named as a defendant in the Complaint) billed Plaintiffs for a
         sustained acoustic medicine device in the amount of $2,436.00, rented for a forty-two
         day period, and an ultrasound coupling bandage in the amount of $360.00. On January
         23, 2019, Defendant Unicast billed Plaintiffs for a prothermo ambulatory cold
         compression device in the amount of $283.00 and a pneumatic appliance for $56.00. On



                                                 87
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 88 of 362 PageID #: 88




        the same day, Defendant Protechmed billed Plaintiffs for a pneumatic compressor
        nonsegmental device in the amount of $531.06 and a nonsegmental pneumatic appliance
        with pneumatic compressor for $89.56. On January 24, 2019, the very next day, non-
        party iSurply LLC (“iSurply”) (not named as a defendant in the Complaint) billed
        Plaintiffs for a SAM sport ultrasound device in the amount of $1,365.00, rented for a
        twenty-day period. On January 25, 2019, Advanced Recovery Equipment and Supplies
        LLC (“Advanced Recovery Equipment”) (not named as a defendant in the Complaint)
        billed Plaintiffs for a CPM device in the amount of $3,570.00, rented for a forty-two day
        period, a water circulation cold pad with pump in the amount of $1,548.00 purportedly
        rented for a forty-two day period, and a pad for the water circulating heat unit in the
        amount of $37.50.

    •   In connection with claims submitted on behalf of Claimant SG, claim number
        0517720982-02, Palintiffs were billed for six pieces of rental DME and/or compression
        devices, over a two-day span, from three different companies, amounting to $5,019.62 in
        total charges. Specifically, on November 28, 2018, Defendant Protechmed billed
        Plaintiffs for a nonsegmental pneumatic appliance with pneumatic compressor in the
        amount of $89.56 and a pneumatic compressor nonsegmental device for $531.06. On the
        same day, Defendant Unicast billed Plaintiffs a prothermo ambulatory cold compression
        in the amount of $283.00 and a pneumatic appliance for $56.00. On November 29, 2018,
        the very next day, Defendant EZ Triboro billed Plaintiff for a CPM purportedly at a cost
        of $2,380.00 and a pneumatic compression device at a cost of $1,680.00, both for a rental
        period of twenty-one days.

    •   In connection with claims submitted on behalf of Claimant AA, claim number
        0459479374-02, Plaintiffs were billed for eight pieces of DME and/or compression
        devices, from three different companies, amounting to $10,659.80 in total charges.
        Specifically, on September 6, 2017 and October 16, 2017 Defendant Protechmed billed
        Plaintiffs for a pneumatic compressor nonsegmental device in the total amount of
        $1062.12, and a nonsegmental pneumatic appliance with pneumatic compressor for a
        total amount of $179.12. On September 13, 2017, Advantage Med Innovations billed
        Plaintiffs for a cold compression/ DVT triple play VT device in the amount of $2,072,
        rented for a twenty-eight day period, and again on October 19, 2017 in the amount of
        $2072.00, rented for a twenty-seven day period. On September 13, 2017, Advantage Med
        Innovations billed Plaintiffs for a CTU with pad in the amount of $476, rented for a
        thirteen day period. On October 8, 2017, Advantage Med Innovations billed Plaintiffs
        for a CPM for the knee in the amount of $1,256.00 for an eleven day period and, on
        October 19, 2017, for a CPM for the shoulder in the amount of $1,875.00, for a twenty-
        five day period. On October 19, 2017, Advanced Med Innovations also billed Plaintiffs
        for a nonsegmental appliance with pneumatic compressor for $89.56. On October 2,
        2017, Nu Age Med Solutions, Inc. billed Plaintiffs for a sustained acoustic medicine
        device for October 2, 2017 in the amount of $2436.00, rented for a forty-two day period,
        as well as an ultrasound coupling bandage for $360.




                                               88
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 89 of 362 PageID #: 89




       •   In connection with claims submitted on behalf of Claimant SR, claim number
           0519495443-02, Plaintiffs were billed for six pieces of DME and/or compression devices
           over a two-day span, from three different companies, amounting to $5,019.62 in total
           charges. Specifically, on January 16, 2019, Defendant Protechmed billed claimant for a
           pneumatic compressor nonsegmental device in the amount of $531.06 and a
           nonsegmental pneumatic appliance with pneumatic compressor for $89.56. On that same
           date, Defendant Unicast billed Plaintiffs for a prothermo ambulatory cold compression at
           $283.00 and a pneumatic appliance at $56.00. On January 17, 2019, the very next day,
           Defendant EZ Triboro Services billed Plaintiffs for a pneumatic compression device in
           the amount of $1,680.00, rented for a twenty-one day period, and for a CPM for the
           shoulder in the amount of $2,380.00, rented for a twenty-eight day period.

       •   In connection with claims submitted on behalf of Claimant KSK, claim number
           0522411651-01, Plaintiffs were billed for pieces of DME and/or compression devices in
           a three-day span, from three companies, amounting to $6,582.68 in total charges.
           Specifically, on January 7, 2019, Defendant Protechmed billed Plaintiffs for a pneumatic
           compressor nonsegmental device at a cost of $531.06 and a nonsegmental pneumatic
           appliance with pneumatic compressor for $89.56. On that same date, Defendant Unicast
           billed Plaintiffs for a promothermo ambulatory cold compression device at $283.00, and
           a pneumatic appliance at $54.00. On January 9, 2019, two days later, Advantage Med
           Innovations billed Plaintiffs a cold compression/ DVT device in the amount of $2072.00,
           rented for a nineteen day period, and a CPM for the knee in the amount of $3,444.00,
           rented for a forty-two day period, a sheepskin pad at $19.50, and a nonsegmental
           pneumatic appliance with pneumatic compressor at $89.56.

           320.   On information and belief, such devices are medically unnecessary, and far less

  expensive and intrusive courses of treatment, such as the provision if inexpensive cold packs,

  would provide the same if not better treatment than the complex devices provided by the Rental

  Retailers. In that regard, the supply of such items was motivated by money, without regard to

  the actual need of the patients, for the express purpose if increasing the amount of reimbursement

  sought from insures in general, and Plaintiffs in particular.

  1.       Fraudulent billing of Continuous Passive Motion machines

           321.   In furtherance of the scheme to defraud alleged herein, the Rental DME Owners,

  through their respective Rental Retailers, including but not limited to Azcare, EZ Triboro

  Services, and SP One Services, routinely submitted bills to Plaintiffs for Continuous Passive




                                                   89
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 90 of 362 PageID #: 90




  Motion (“CPM”) devices that were not provided as billed, supplied pursuant to a fraudulent

  protocol of treatment, medically unnecessary and/or never provided.

         322.    On information and belief, as a matter of pattern, practice and protocol, the Rental

  DME Owners submitted to Plaintiffs, through their respective Rental Retailers, prescription forms

  which they knew or should have known to be fabricated and/or fraudulently altered and/or

  duplicated, in order to misrepresent that CPM devices were medically necessary, when in fact, the

  CPM devices were provided, if at all, to financially enrich the Rental DME Owners through a

  fraudulent protocol of treatment.

         323.    On information and belief, CPM is a modality of post-surgical treatment in which

  joint motion is provided by a machine without active contraction of muscle groups. A CPM

  device allows passive movement to be performed to a joint for hours at a time. The theory behind

  CPM is that recovery will be accelerated by decreasing soft tissue stiffness, increasing range of

  motion and promoting healing of joint surfaces in soft tissues, and preventing the development

  of adhesions. A typical CPM device consists of a carriage for support of the extremity and a

  controller that is programmed to passively flex and extend the joint through a set range of motion,

  speed, pause and duration.

         324.    On information and belief, CPM devices have no medical utility in limited post-

  operative circumstances, such as total knee replacements, and other knee indications including

  rehabilitation following repair of an anterior cruciate ligament prior to active physical therapy.

         325.    On information and belief, CPM is not medically useful as a treatment following

  basic arthroscopic surgical procedures, does not provide any long term benefit to post-operative

  management of patients, is no more effective than standard physical therapy and is not supported

  by the medical literature:




                                                  90
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 91 of 362 PageID #: 91




             •   A systematic review of rehabilitation methods after arthroscopic rotator cuff
                 repair was done by Anthony Yi, et al., and published in the journal Sports
                 Health in 2015 (7:326-334) which concluded that it is unknown whether CPM
                 offers any benefit after shoulder surgery. In addition, research has shown that
                 CPM does not have any advantage for patients having knee surgery. For
                 example, in patients having a total knee replacement, the American Association
                 of Orthopedic Surgery (AAOS) has a Guideline that states: “Strong evidence
                 supports that CPM after knee arthroplasty does not improve outcomes.”

             •   A Cochrane Review was published that involved an analysis of multiple articles,
                 and their conclusion was: CPM does not have clinically important effects on active
                 knee flexion ROM, pain, function or quality of life to justify its routine use. In
                 addition, in study by Herbold, et al., a matched cohort of patients with total knee
                 replacement were compared, and their conclusion was: The outcome variables of
                 61 matched pairs of CPM users and non-CPM users were reported. No statistically
                 significant differences were found in any of the outcomes.

             •   A study published in the July 1998 Journal of Bone and Joint Surgery comparing
                 the results of 31 patient randomly assigned CPM therapy or manual passive range
                 of motion exercises for post-operative management of rotator cuff repair, found
                 no significant differences in Shoulder Pain and Disability index scoring for pain
                 and functional disability of each group, and no significant differences between the
                 two groups with regard to the range of motion or strength.

             •   A study published in the July 16, 2014 Journal of Bone and Joint Surgery
                 comparing the results of 40 patients post treatment of intra-articular knee fractures
                 around the knee, randomly assigned CPM or standardized physical therapy for 48
                 hours immediately following surgery found that CPM significantly improved
                 knee flexion in the first 48 hours. However, there was no significant difference in
                 knee pain at 48 hours, no other knee flexion or extension detected at any other
                 time and no benefit of CPM in the immediate post-operative period with regard
                 to knee motion at six months.

         326.    In addition to these studies, the Centers for Medicare and Medicaid Services

  (“CMS”) issued a National Coverage Determination concluding that CPMs are only necessary

  after total knee arthroplasty, anterior cruciate ligament repair or reconstruction, after cartilage

  grafting procedures during the non-weight-bearing period to promote healing, and surgical

  release of arthrofibrosis of any joint.

         327.    CMS also stated that CPMs should be provided within 48 hours after surgery and

  that there is insufficient evidence to justify the use of CPMs beyond 21 days.


                                                  91
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 92 of 362 PageID #: 92




         328.    On information and belief, notwithstanding that CPM devices are not medically

  useful as a treatment following routine knee and shoulder arthroscopic surgical procedures such

  as those performed on Claimants, the Rental DME Owners, through the Rental Retailers, and

  pursuant to illicit kickback agreements with the HCPs, issue needless prescriptions for CPM

  devices to Claimants who purportedly underwent such procedures.

         329.    On information and belief, notwithstanding the lack of medical literature

  supporting the use and/or provision of CPM devices for patients that undergo routine

  arthroscopic procedures, as a matter of pattern, practice and protocol, such devices were routinely

  prescribed to Claimants and supplied by the Rental Retailers pursuant to a pre-determined

  protocol of treatment and fraudulent scheme to maximize reimbursement.

         330.    On information and belief, despite the fact that CPMs are not medically necessary

  for the injuries suffered by most, if not all the Claimants, and the lack of sufficient evidence to

  justify their use beyond 21 days, the Rental Retailers routinely filled prescriptions systematically

  provided by the HCPs for CPMs to be used for anywhere between 4 and 6 weeks.

         331.    On information and belief, although CPM units can be purchased from legitimate

  companies for less than the Rental Retailers’ accumulated monthly charges for the particular

  items, the Rental Retailers systematically represent that the inexpensive CPMs dispensed to

  Claimants are high-quality and expensive units by submitting monthly charges that far exceed

  the true value of the products.

         332.    Specifically, the Retail Owners, through their respective Rental Retailers,

  including but not limited to Azcare and EZ Triboro Services routinely submitted bills to Plaintiffs

  for the rental of CPM devices for use on joints other than the knee at rates ranging from $85.00




                                                   92
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 93 of 362 PageID #: 93




  to $88.00 per day per patient, using billing code E0936 resulting in total charges in amounts

  ranging from $2,380.00 to $3,696.00 per patient.

         333.     In addition, Defendant Borukhov, through SP One Services, submitted bills to

  Plaintiffs for the rental of CPM devices for use on the knee in a $65.00 per day, using billing

  code E0935 resulting in total charges in amounts ranging from $1,820.00 to $2,730.42 per

  patient. Exhibit “39” in the accompanying Compendium of Exhibits is a spreadsheet containing

  a representative sample of claims paid by one or more Plaintiffs wherein the above-listed Rental

  Retailers submitted fraudulent bills for the rental of CPM Devices using billing codes E0935

  and/or E0936.

         334.     On information and belief, notwithstanding that the Medicare rate for a CPM is

  only $21.50 per day, the charges by Rental Retailers far exceed that rate, and are grossly inflated

  in order to maximize their reimbursement in furtherance of the scheme to defraud.

         335.     In addition, to avoid detection or suspicion of insurers, including Plaintiffs, the

  Retailers often attempt to disguise their scheme by unbundling their charges.

         336.     For example, upon receipt of a prescription for the rental of CPM devices for

  upwards of 6 weeks, the Rental Retailers would first submit a bill for the first four weeks of the

  rental, and then submit a second bill for the remainder. By way of example in connection with

  claim numbers 0512161183−01, 0507212421-02, 0520261298-01, 0506345222-03 and

  0512907932-02, the Rental Retailers frequently unbundled their charges to disguise the total

  amount charged for the devices and to maximize the amount of reimbursement.

  2.      Fraudulent billing of Cold Water Circulation Units

         337.     In furtherance of the scheme to defraud alleged herein, the Rental DME Owners,

  through their respective Rental Retailers, including but not limited to Azcare and SP One




                                                  93
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 94 of 362 PageID #: 94




  Services, submitted bills to Plaintiffs for Cold Water Circulation Units also known as cold

  therapy units (“CTUs”) that were not provided as billed, supplied pursuant to fraudulent protocol

  of treatment, medically unnecessary and/or never provided.

         338.     On information and belief, CTUs combine cold temperatures and compression to

  decrease pain, discomfort, bleeding, swelling, use of medication, length of hospital stay and/or

  length of recovery following injury or surgery to an extremity. The theory behind cold therapy is

  that by decreasing the temperature of the tissue, which produces vasoconstriction, pain is lessened,

  muscle spasm is decreased and inflammation is reduced.

         339.     CTUs utilize pneumatic or mechanical pumps that may be battery or electrically

  operated, and the intended function of the pump is to provide cyclical compression and cooling

  to the affected area. The purpose of the compression is to remove fluid and decrease edema while

  providing the cooling. The devices generally consist of two basic parts: a wrap or wrap system

  designed to cover specific areas of the body, and a control unit or pump, which is filled with ice

  and/or water. The control unit or pump circulates the cooled water through the wrap system to the

  affected area

         340.     On information and belief, CTUs have been found to be useful for post-operative

  care of joint reconstruction surgeries in the 3-4 days immediately following surgery.

         341.     On information and belief, as a matter of pattern, practice and protocol, the Rental

  DME Owners submitted to Plaintiffs, through their respective Rental Retailers, prescription forms

  which they knew to be fabricated and/or fraudulently altered and/or duplicated, in order to

  misrepresent that CTUs were medically necessary, when in fact, the CTUs were provided, if at all,

  to financially enrich the Retail Owners through a fraudulent protocol of treatment.




                                                   94
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 95 of 362 PageID #: 95




         342.       Specifically, notwithstanding that CTUs are only medically necessary, if at all

  useful, for post-operative care of joint reconstruction surgeries, the Rental DME Owners, through

  the Rental Retailers, and pursuant to illicit kickback agreements with the HCPs, routinely issued

  prescriptions for CTUs for patients that underwent basic joint procedures and/or did not have

  any surgery whatsoever.

         343.       On information and belief, while CTUs are dispensed to reduce pain, swelling and

  inflammation, numerous studies have concluded that they are no more effective than standard

  ice therapy including the application of ice packs and compression.

         344.       For instance, in a study published in the January 2008 Journal of Knee Surgery,

  the researchers compared postoperative pain control after knee arthroscopy in 53 patients with

  use of a CTU device compared with a traditional ice therapy regimen, and found that though pain

  intensity was similar between groups throughout the course of the study, there were no

  significant differences found in the groups regarding functional ability.

         345.       In addition, in a systematic review of the literature concerning the use of

  cryotherapy in acute soft tissue injury published in the July 2001 edition of the International

  Journal of Sports Medicine, the review concluded that the optimal method of ice application is

  wet ice applied directly to the skin through a wet towel and that the target temperature reduction

  is to 10-15 °C.

         346.       Furthermore, in a study following 110 patients to assess the effectiveness of

  postoperative cold therapy after ACL reconstructions, published in the September-October 1996

  American Journal of Sports Medicine, the review concluded that ice bags and cooling pads

  appeared equally effective.




                                                   95
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 96 of 362 PageID #: 96




         347.    In addition to these studies, on June 9, 2019, the Center for Medicare and

  Medicaid Studies (“CMS”) issued a Local Coverage Determination—No. L33735—in which it

  concluded that active cold therapy units were not medically necessary due to the availability of

  alternate therapy, such as traditional cold-pack application, which produce the same therapeutic

  outcome.

         348.    On information and belief, even when CTUs are medically useful, they should be

  used for no more than three to four days immediately following surgery.

         349.    Despite the fact that CTUs are not medically necessary, the Rental Retailers

  routinely filled prescriptions systematically provided by the HCPs for the devices to be used for

  anywhere between 2 and 4 weeks.

         350.    On information and belief, the Rental Retailers obtained these prescriptions

  pursuant to a predetermined course of treatment, irrespective of medical necessity, based on

  illicit kickback and/or other financial compensation agreements between themselves and the No-

  fault Clinics at which the HCPs were employed.

         351.    Although the CTUs can be purchased from legitimate companies for less than the

  Retailers’ accumulated monthly charges for the particular items, the Rental Retailers

  systematically represent that the inexpensive CTUs dispensed to Claimants are high-quality and

  expensive units by submitting monthly charges that far exceed the true value of the products.

         352.    Specifically, the Rental DME Owners, through their respective Rental Retailers,

  including but not limited to Azcare and SP One Services, routinely submitted bills to Plaintiffs

  for the rental of CTUs devices at rates ranging from $42.89 to $52.88 per day per patient, using

  billing codes E0217 and/or E0236, resulting in total charges in amounts ranging from $600.00

  to $2,220.00 per patient. Exhibit “40” in the accompanying Compendium of Exhibits is a




                                                 96
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 97 of 362 PageID #: 97




  spreadsheet containing a representative sample of claims paid by one or more Plaintiffs wherein

  the above-listed Rental Retailers submitted fraudulent bills for the rental of CTU devices.

         353.    On information and belief, the same CTUs rented by the Rental Retailers are

  available for purchase from other Rental Retailers for as little as $150.00.

  3.      Fraudulent billing of Pneumatic Compression devices

         354.    In furtherance of the scheme to defraud alleged herein, the Rental DME Owners,

  through their respective Rental Retailers, including but not limited to Protechmed, EZ Triboro,

  Unicast and YBD Universal routinely submitted bills to Plaintiffs for Pneumatic Compression

  devices that were not provided as billed, supplied pursuant to fraudulent protocol of treatment,

  medically unnecessary and/or never provided.

         355.    On information and belief, each of the Claimants that receive Pneumatic

  Compression devices were involved in minor impact accidents and suffered only soft-tissue

  injuries, to the extent they suffered any injuries at all. By way of example and not limitation, in

  connection with claim numbers 0514568179-01, 0429272008-02, and 0499943321-04, none of

  the Claimants were involved in major car accidents that resulted in significant injury or

  hospitalization.

         356.    On information and belief, shortly after the accident, each of the Claimants visited

  multidisciplinary No-fault Clinics that, in exchange for kickbacks and/or other financial

  compensation, referred the Claimants for a standard battery of treatment that included, but is not

  limited to, referrals for physical therapy, chiropractic treatment, acupuncture, electrodiagnostic

  testing and basic DME.

         357.    On information and belief, after the initial round of unnecessary treatment, upon

  a follow up visit with the No-fault Clinics, in most cases, the patients are referred for surgical




                                                  97
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 98 of 362 PageID #: 98




  procedures performed at ambulatory surgical centers (“ASCs”) throughout New York and New

  Jersey.

            358.   On information and belief, while at the ASC, the Claimants are purportedly

  provided with Pneumatic Compression devices post-surgery.

            359.   On information and belief, a Pneumatic Compression device consists of an air

  pump and an inflatable jacket that encloses the limb requiring treatment. The pump fills the jacket

  with compressed air to predetermined pressures and intermittently alternates inflation and

  deflation to preset cycle times. There are three primary types of compression devices. A non-

  segmented pneumatic compressor, which was billed for by the Defendants, is a device that

  consists of a single chamber that is inflated at one time and that applies uniform pressure.

            360.   On information and belief, a Pneumatic Compression device is used to improve

  venous circulation in the limbs of a patient suffering from edema, or the risk of deep vein

  thrombosis (DVT) or pulmonary embolism. The primary purpose of the device is to ensure

  movement of venous blood by pressurizing the tissues in the limb, thereby forcing fluids, such as

  blood and lymph out of the pressurized area. The pressure is later reduced, allowing for increased

  blood flow back into the limb.

            361.   On information and belief, the use of Pneumatic Compression devices are rarely

  indicated in the types of procedures performed on the Claimants to prevent limb edema. In

  almost all cases, the prevention and/or alleviation of post-surgical edema can be done simply by

  using simple cold packs, compressive bandages, and elevation of the limb.

            362.   On information and belief, the standard of care in the prevention of DVT is

  anticoagulation medication unless it is contraindicated.




                                                  98
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 99 of 362 PageID #: 99




         363.    On information and belief, the bills submitted by the Rental Retailers misrepresent

  that devices are given to the Claimants to take home, to the extent they are provided to the

  Claimants at all. The Rental Retailers bill for the full amount allowable for the provision of such

  items under the Fee Schedule, notwithstanding that the Claimants do not take the items home. In

  that regard, the Claimants do not receive the devices; rather, the Retail Retailers keep the devices

  and use them time and again on several patients to maximize profits. By way of example and not

  limitation, in connection with claim numbers 0507675171-01, 0507675171-02, 0505515007-01,

  and 0530482215, bills were submitted by Rental Retailers Protechmed and Unicast for Pneumatic

  Compression devices purportedly supplied to the Claimants, but the Claimants confirmed during

  Examinations Under Oath that the devices remained at the ASC after the surgery and/or that they

  did not receive the billed for items.

         364.    On information and belief, in many instances, the forms given to the patient used

  to support the Rental Retailers claims are signed in blank and/or the Claimants signature are

  photocopied by the providers for use by the Rental Retailers to obtain reimbursement for services

  that were not provided and/or not provided as billed. By way of example and not limitation, in

  connection with claim numbers 0514568179-01, 0530494913, 0529099557, 0534635677,

  0545721433, and 0532015245, Rental Retailers Protechmed and Unicast submitted patient AOBs

  where the Claimants signature had been photocopied and/or forged.

         365.    On information and belief, as a matter of pattern, practice and protocol, the Rental

  DME Owners submitted to Plaintiffs, through their respective Rental Retailers, prescription forms

  which they knew or should have known to be fabricated and/or fraudulently altered and/or

  duplicated, in order to misrepresent that Pneumatic Compression devices that were medically

  necessary, when in fact, the Pneumatic Compression devices were provided, if at all, to financially




                                                   99
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 100 of 362 PageID #: 100




   enrich the Rental DME Owners through a fraudulent protocol of treatment. By way of example

   and not limitation, in connection with claim numbers 0517720982-02, 0514858018-01,

   0508352788-02, 0519495443-02, 0487961294-02, 0471578849-04, 0511736654-01 and

   0499943321-04, the prescriptions for the Pneumatic Compression devices submitted for each of

   the Claimants in support of claims for reimbursement were photocopied and/or duplicated.

          366.    On information and belief, the Rental Retailers, Protechmed and Unicast in

   particular, often prescribe similar Pneumatic Compression devices on the same day, for the same

   Claimants, purportedly supplied to the Claimants at the ASC. In some cases, as part of a fraudulent

   protocol to maximize reimbursement, Claimants receive as many as three different compression

   devices within a few short weeks of each other. By way of example and not limitation, in

   connection with claim numbers 0508352788-02, 0517720982-02, 0519495443-02, Protechmed

   and Unicast billed for similar Pneumatic Compression devices on the same day, for the same

   Claimants. Following the billing for the devices at the ASC, in connection with claim numbers

   0508352788-02, 0517720982-02, and 0519495443-02, the Claimants purportedly received an

   additional compression device, supplied by Rental Retailer EZ Triboro, provided to the Claimants

   on rental basis for periods of 14 to 28 days.

          367.    By way of example and not limitation, Exhibit “41” in the accompanying

   Compendium of Exhibits is a representative sample of claims paid by one or more Plaintiffs where

   one or more of the Retailers submitted fraudulent bills for pneumatic compression devices billed

   under code E0650, E0676, and/or E1399 in amounts ranging from $283.00 for a single day rental

   to $1,680.00 for a 21 day rental, and accompanying appliances under codes E0655, E0656, E0666,

   E0668, E0673, E0686, and E0688 in amounts ranging from $54.00 to $89.56.




                                                   100
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 101 of 362 PageID #: 101




          368.    Separate and apart from the excessive billing of compression devices post-surgery,

   Defendant YBD Universal, as part of a pattern, practice and protocol, routinely billed for

   medically unnecessary compression and cold therapy Game Ready brand devices in instances

   where the claimant did not have surgery.

          369.    On information and belief, similar to the fraudulent billing of the other

   compression units, in exchange for a kickback and/or other financial compensation, the referring

   HCPs routinely prescribe the Game Ready devices using pre-printed, formulaic prescription forms

   that contain stock medical necessity language with broad and unsupported statements that the

   device is medically necessary to “reduce unnecessary suffering and delays,” “reduce recovery

   time” and “reduce swelling, edema and pain.” Notwithstanding the unsupported benefits in the

   pre-printed form, in many cases the same results can be accomplished by more inexpensive means

   in almost all cases simply by using simple cold packs, compressive bandages, and elevation of

   the limb.

          370.    On information and belief, in numerous cases, the prescriptions from the referring

   providers are fabrications and the doctors’ signatures have been duplicated and/or photocopied as

   part of the scheme to maximize reimbursement through these medically unnecessary items.

          371.    In many instances, these medically unnecessary units are prescribed by the same

   referring HCP, operating out of the same No-fault Clinics and are often prescribed with one or

   more of other rental DME devices such as SAM Units. Each of these devices are typically rented

   to the Claimants for a period of three to six weeks within a month of each other as part of the

   fraudulent scheme to maximize reimbursement.

          372.    By way of example and not limitation, Defendants Davydov and Yagudaev,

   through YBD Universal, routinely submitted bills to Plaintiffs for Game Ready compression




                                                 101
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 102 of 362 PageID #: 102




   devices under code E1399 in amounts up to and including $1,890.00, which were not provided as

   billed, if any were provided at all and were supplied pursuant to fraudulent protocol of treatment.

   By way of example and not limitation, Exhibit “42” in the accompanying Compendium of

   Exhibits is a representative sample of claims paid by one or more Plaintiffs for Game Ready

   compression devices submitted under code E1399 at a rate of $70/day in amounts ranging from

   $1,470.00 to $1,890.00, and accompanying appliances submitted under code E1399 at a rate of

   $10.00/day in amounts ranging from $140.00 to $210.00.

   4.      Fraudulent billing of Sustained Acoustic Medicine Devices

          373.    In furtherance of the scheme to defraud alleged herein, the Rental DME Owners,

   through their respective Rental Retailers, including but not limited to EZ Triboro Services,

   iSupply Medical, MetaMed Sports & Supply, New Capital 1, SP One Services, and YBD

   Universal, routinely submitted bills to Plaintiffs for Sustained Acoustic Medicine (“SAM”)

   devices that were not provided as billed, supplied pursuant to fraudulent protocol of treatment,

   medically unnecessary and/or never provided.

          374.    On information and belief, the SAM device is a battery powered, wearable and

   portable device that purports to produce ultrasound at a frequency of 3 megahertz in order to

   provide heat related medical therapy through the delivery of low-intensity acoustic waves for the

   treatment of acute and chronic tendinopathies, muscle strain or spasms, or pain associated with

   osteoarthritis for a two to six week period.

          375.    On information and belief, notwithstanding its intended use, the ultrasound

   purportedly provided by the SAM device is insufficient to produce clinically effective heating.

   For example, the strength of the ultrasound in the SAM device is listed at 0.00132




                                                  102
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 103 of 362 PageID #: 103




   Watts/centimeter which is about a thousand times weaker than standard ultrasound that is used

   clinically in physical therapy.

          376.    Notwithstanding the typical uses for the devices, referring HCPs routinely issue

   prescriptions for SAM devices for patients that have underwent outpatient arthroscopic surgical

   procedures to patients that were involved in minor impact accidents and suffered only minor, soft

   tissue injuries, to the extent the suffered any injuries at all, along with a host of other expensive

   rental DME devices, designed to upcharge insurers for tens of thousands of dollars as part of a

   fraudulent protocol of medical unnecessary treatments.

          377.    On information and belief, the heating pattern of the SAM device is

   circumscribed and not useful for large areas of tissues such as prescribed by the referring

   HCP. For example, the ultrasound purportedly provided by the SAM device only heats the

   tissue directly below the transducer, making it impractical for heating large areas such as

   trapezius muscles and cervical or lumbosacral paraspinal muscles.

          378.    On information and belief, the SAM devices are often prescribed with one or more

   other rental DME devices such as CPMs, CTUs, and/or pneumatic compression devices. Each of

   these devices are typically rented to the Claimants for a period of three to eight weeks within a

   few days of the patients’ surgery.

          379.    On information and belief, the prescriptions for the SAM devices are never given

   to the patients. Instead, the prescriptions are sent from many of the same referring medical clinics

   directly to a predetermined Rental DME provider in exchange for a kickback and or other financial

   incentive or compensation.

          380.    On information and belief, in numerous cases, the prescriptions from the referring

   providers are fabrications and the doctors’ signatures have been duplicated and/or photocopied as




                                                   103
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 104 of 362 PageID #: 104




   part of the scheme to maximize reimbursement through these medically unnecessary rental items

   and the SAM devices in particular.

          381.    Upon receipt of the prescriptions for the SAM devices, the Rental Retailers submit

   bills to insurers in amounts of $840.00 to $3,683.12, charging daily rental rate for the items from

   $60.00 to $69.95 per day for periods spanning two (2) to eight (8) weeks regardless of actual

   patient need in order to maximize reimbursement.

          382.    To avoid any suspicions concerning the inflated charges, the Rental Retailers often

   unbundle the charges, splitting bills up into fourteen (14) or twenty-one (21) day periods to

   disguise the total amount of the charge.

          383.    On information and belief, oftentimes, the devices are delivered to the patients

   without the patients’ knowledge that they were going to receive the device. Upon delivery, proper

   instruction on the use of the device and the risks associated with the device are not explained to

   the patients. In many cases and as a result, the patients do not use the device and/or use the device

   improperly posing a risk to the patients’ health as well rendering the device ineffective.

          384.    By way of example and not limitation, the Retail Owners, through their respective

   Retailers EZ Triboro Services, iSupply Medical, MetaMed Sports & Supply, New Capital 1, SP

   One Services, and YBD Universal routinely submitted bills to Plaintiffs for SAM devices under

   code E1399 in amounts up to and including $2,937.90, which were not provided as billed, if any

   were provided at all, and were supplied pursuant to fraudulent protocol of treatment. By way of

   example and not limitation, Exhibit “43” in the accompanying Compendium of Exhibits is a

   representative sample of claims paid by one or more Plaintiffs where one or more of the Rental

   Retailers submitted fraudulent bills for SAM devices under codes E1399 and/or E1399 RR at




                                                   104
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 105 of 362 PageID #: 105




   daily rental rates ranging from $58.00/day to $69.95/day in amounts ranging from $840.00 to

   $2,937.90, and accompanying coupling patches billed under code 1399 CP for $126.00.

                                 MONEY LAUNDERING SCHEME


          385.    Defendants knew that the money paid by insurers, in general, and Plaintiffs, in

   particular, to the Retailers represented the proceeds and profits of their unlawful activity.

          386.    To ensure that they would ultimately receive their ill-gotten gains, on information

   and belief, one or more of the Defendants engaged in a complex check cashing and/or money

   laundering scheme in furtherance of the scheme to defraud.

          387.    These covert transactions were facilitated through various clandestine

   arrangements among one or more of the Retail Defendants, Wholesalers, check brokers (who acted

   as intermediaries between the check cashers and the Retail and Wholesalers in order to conceal the

   true beneficiaries of the transactions) and check cashers.

          388.    As described herein, on information and belief, the Defendant Retailers and

   Defendant Wholesalers generated significant amounts of cash through transactions with check

   cashers and/or other financial arrangements. This cash was used to facilitate, among other things:

   (i) the secret cash kickback arrangements between the Defendant Retailers and Wholesalers that

   were essential to foster the illusion that the Retailers actually paid the inflated amounts for DME

   and/or orthotic devices reflected on the wholesale invoices; (ii) the secret cash kickback

   arrangements between the Defendant Retailers and No-fault Clinics, which were necessary to

   induce the clinics to supply the Defendant Retailers with prescriptions for bogus DME and/or

   orthotic devices; and (iii) the Defendant Retailers’ and Defendant Wholesalers’ transactions,

   which were intentionally disguised as business expenses in order evade corporate tax liabilities

   through false deductions and/or the under reporting of income, thereby maximizing the



                                                    105
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 106 of 362 PageID #: 106




   Defendants’ profits from, and enhancing their incentives to continue, the fraudulent activities

   described herein.

          389.    As part of the scheme, one or more of the Defendants routinely presented numerous

   checks to check cashers that were structured in amounts slightly under the $10,000 floor that would

   have triggered compulsory reporting to the government. These checks were: (i) payable to entities

   that maintained bank accounts, but had no apparent business or lawful purpose; (ii) payable to

   fictitious payees intended to conceal the true beneficiaries of the transactions; and/or (iii) presented

   by “brokers” who acted as intermediaries between the check cashers, Retailers and Wholesalers in

   order to conceal the true beneficiaries of the transactions.

          390.    On information and belief, in exchange for a nominal fee, nearly all of the cash

   generated by the check cashing transactions involving the Wholesalers was returned to the

   Retailers. In particular, in furtherance of the scheme to defraud, to create the illusion that the

   Retailers paid the grossly inflated prices on the invoices provided by the Wholesalers, the Retailers

   issued checks to the Wholesalers, among others, for the full amounts reflected on the wholesale

   invoice(s). The Retailers used those checks to demonstrate to Plaintiffs, and others, that they paid

   the false wholesale invoice amounts and used the returned cash to pay kickbacks to, among others,

   the clinics that issued fraudulent and/or forged prescriptions for DME.

          391.    In reality, on information and belief, the Wholesalers converted the checks they

   received from the Retailers to cash and secretly returned cash to the Retailers up to 98% of the

   wholesale invoice amounts.

          392.    Through these transactions, the Retailers were able to surreptitiously obtain cash,

   which in turn would be used to, among other things, pay kickbacks to the No-fault Clinics in

   exchange for prescriptions of DME and/or orthotic devices, and to the Wholesalers in exchange




                                                    106
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 107 of 362 PageID #: 107




   for inflated wholesale invoices, thereby maintaining a symbiotic relationship necessary to facilitate

   the scheme to defraud.

                                   DISCOVERY OF THE FRAUD


          393.    To induce Plaintiffs to promptly reimburse their claims for DME and/or orthotic

   devices, Defendants have gone to great lengths to systematically conceal their fraud. By way of

   example and not limitation:

                  •     The Retail Owners, through their respective Retailers, routinely and
                        deliberately: (i) failed to submit wholesale invoices with their initial bill
                        submissions, thereby concealing the amounts that the Retailers actually
                        paid for any DME and/or orthotic devices, the manufacturer, make,
                        model, size and quality of the goods, and the actual value of the goods
                        in a legitimate marketplace; or (ii) submitted fraudulent wholesale
                        invoices from one or more of the Wholesalers, reflecting prices far in
                        excess of those actually paid by the Retailers, to the extent necessary to
                        support the fraudulent charges;
                  •     With respect to Fee Schedule Items, the Retail Owners, through their
                        respective Retailers, routinely misrepresented in the bills submitted to
                        Plaintiffs that they provided more expensive items from the middle or
                        top end of the Fee Schedule, rather than the inexpensive, basic items
                        that actually were supplied;
                  •     The Retail Owners, through their respective Retailers, submitted false
                        delivery receipts in support of their bills that purported to demonstrate
                        the No-fault Claimants’ receipt of the DME and/or orthotic devices,
                        when, in actuality, the delivery receipts were routinely blank at the time
                        the No-fault Claimants signed them, or, in some instances, they
                        contained forged signatures;
                  •     The Retail Owners, through their respective Retailers, systematically
                        failed and/or refused to provide Plaintiffs with a meaningful description
                        of the DME and/or orthotic devices (i.e., make and model) purportedly
                        provided to Claimants, and/or additional information necessary to
                        determine whether the charges submitted by the Retailers were
                        legitimate.
          394.    Plaintiffs are under a statutory and contractual obligation to promptly and fairly

   process claims within 30 days. The documents submitted to Plaintiffs in support of the fraudulent

   claims at issue, combined with the material misrepresentations, omissions and acts of fraudulent



                                                    107
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 108 of 362 PageID #: 108




   concealment described above, were designed to and did cause Plaintiffs to justifiably rely on them.

   As a proximate result, Plaintiffs have incurred damages of more than $1,200,000.00 based upon

   the fraudulent bill submissions.

          395.    Based upon Defendants’ material misrepresentations and other affirmative acts to

   conceal their fraud from Plaintiffs, Plaintiffs did not discover and should not have reasonably

   discovered that their damages were attributable to fraud until shortly before they filed this

   Complaint.

                                      FIRST CLAIM FOR RELIEF

   AGAINST DEFENDANTS KHARISOVA, ABC CORPORATIONS 1 THROUGH 20 AND
                       JOHN DOES 1 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          396.    The allegations of paragraphs 1 through 395 are hereby repeated and re-alleged as

   though fully set forth herein.

                                       THE RICO ENTERPRISE

          397.    At all times relevant herein, AK Global Supply was an “enterprise” engaged in, or

   the activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. §

   1961(4), and within the meaning of 18 U.S.C. § 1962(c).

          398.    From, in or about June 18, 2018 through the date of the filing of this Complaint,

   Defendant Kharisova, one or more of the ABC Corporations 1 through 20 and one or more of the

   John Does 1 through 20, knowingly conducted and participated in the affairs of the AK Global

   Supply enterprise through a pattern of racketeering activity, including the numerous acts of mail

   fraud described herein and included in the representative list of predicate acts set forth in the

   Appendix and Compendium of Exhibits accompanying this Complaint, all of which are

   incorporated by reference. Defendants’ conduct constitutes a violation of 18 U.S.C. § 1962(c).



                                                  108
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 109 of 362 PageID #: 109




          399.    At all relevant times mentioned herein, Defendant Kharisova, together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the AK Global Supply

   enterprise and utilized that control to conduct the pattern of racketeering activities that consisted

   of creating, submitting and/or causing to be submitted the fraudulent bills and supporting

   documents to Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance

   Company, Allstate Indemnity Company, and Allstate Property and Casualty Insurance Company

   that were based, in part, on the utilization of fraudulent wholesale invoices.

          400.    On information and belief, one or more of the ABC Corporations 1 through 20 and

   one or more of the John Does 1 through 20 participated in the scheme by providing inexpensive

   DME and/or orthotic devices, to the extent any such items were in fact provided, as well as bogus

   documentation, along with fraudulent wholesale invoices that grossly inflated the purported cost

   of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in the Complaint.

   One or more of the ABC Corporations furnished documents that Defendant Kharisova required, in

   furtherance of the scheme to defraud, to obtain payment from Plaintiffs for fraudulent DME and/or

   orthotic device claims, including fictitious wholesale invoices for medical supplies.

          401.    On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 1 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent claims

   and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          402.    The racketeering acts set forth herein were carried out on a continued basis for more

   than a year-and-a-half period, were related and similar and were committed as part of the ongoing

   scheme of Defendants Kharisova, one or more of the ABC Corporations 1 through 20, and one or



                                                   109
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 110 of 362 PageID #: 110




   more of the John Does 1 through 20 to fraudulently bill for DME and/or orthotic devices to defraud

   insurers, and, if not stopped, such acts will continue into the future.

          403.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, in as much as AK Global Supply

   continues to pursue collection on the fraudulent billing to the present day.

          404.    As a part of the pattern of racketeering activity and for the purpose of executing the

   scheme and artifice to defraud as described above, Defendant Kharisova, with the knowledge and

   intent of one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, caused mailings to be made through the United States Postal Service in violation of

   18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to defraud

   Plaintiffs and to induce Plaintiffs to issue checks to the AK Global Supply enterprise based upon

   materially false and misleading information.

          405.    Through the AK Global Supply enterprise, Defendant Kharisova submitted

   numerous fraudulent claim forms seeking payment for DME and/or orthotic devices that were

   purportedly (but not actually) provided to numerous No-fault Claimants as billed. The bills and

   supporting documents that were sent by Kharisova, as well as the payments that Plaintiffs made in

   response to those bills, were sent through the United States Postal Service. By virtue of those

   activities, Defendants Kharisova, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 1 through 20 engaged in a continuous series of predicate acts of mail fraud,

   extending from the formation of the AK Global Supply enterprise through the filing of this

   Complaint.

          406.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant Kharisova




                                                    110
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 111 of 362 PageID #: 111




   in furtherance of the scheme as well as the specific misrepresentations identified for each of the

   mailings.

          407.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          408.    Each submission of a fraudulent claim constitutes a pattern of racketeering activity

   within the meaning of 18 U.S.C. § 1961(5).

                                                  Damages

          409.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity Company,

   and Allstate Property and Casualty Insurance Company have been injured in their business and

   property and Plaintiffs have been damaged in the aggregate amount presently in excess of

   $64,000.00, the exact amount to be determined at trial.

          410.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Kharisova, one or more of the ABC Corporations 1 through 20 and one or more of the John Does

   1 through 20, jointly and severally, three-fold damages sustained by it, together with the costs of

   this lawsuit and reasonable attorneys’ fees.

                                    SECOND CLAIM FOR RELIEF

               AGAINST DEFENDANTS AK GLOBAL SUPPLY AND KHARISOVA

                                        (Common Law Fraud)

          411.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          412.    Defendants AK Global Supply and Kharisova made material misrepresentations

   and/or omitted material statements in submitting No-fault claims to Plaintiffs Allstate Insurance




                                                    111
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 112 of 362 PageID #: 112




   Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity Company, and

   Allstate Property and Casualty Insurance Company for payment.

          413.    On information and belief, each and every bill and supporting documentation

   submitted by Defendants AK Global Supply and Kharisova to Plaintiffs set forth false and

   fraudulent amounts for reimbursement for DME and/or orthotic devices that they purportedly

   supplied to No-fault Claimants. The false representations contained therein not only were intended

   to defraud Plaintiffs but constitute a grave and serious danger to the No-fault Claimants and the

   consumer public.

          414.    On information and belief, Defendants AK Global Supply and Kharisova

   intentionally, knowingly, fraudulently and with an intent to deceive, submitted bills, prescriptions,

   wholesale invoices and other documentation that contained false representations of material facts,

   including, but not limited to, the following fraudulent material misrepresentations and/or

   omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the DME
                  and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts AK Global Supply was
                  entitled to be reimbursed under the No-fault Law;

          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to the
                  provider, plus 50%; or the usual and customary price charged to the public;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;


                                                   112
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 113 of 362 PageID #: 113




          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that the (a) DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Kharisova, through AK Global Supply, paid kickbacks to No-fault
                  Clinics to induce the No-fault Clinics to direct their associated physicians and
                  chiropractors to prescribe large amounts of substantially similar, medically
                  unnecessary DME and/or orthotic devices; (b) DME and/or orthotic devices
                  were not covered by the New York State Medicaid Fee Schedule; and (c)
                  DME and/or orthotic devices were generically described on the prescriptions,
                  all of which was designed to permit Defendant Kharisova through AK Global
                  Supply, to manipulate the payment formulas and their claims submissions in
                  order to maximize the charges that they could submit to Plaintiffs and other
                  insurers.

          415.    The foregoing was intended to deceive and mislead Plaintiffs into paying Defendant

   AK Global Supply claims under the No-fault Law. Specific examples of the billing fraud alleged

   herein are contained in the body of this Complaint, as well as the exhibits in the accompanying

   Compendium of Exhibits.

          416.    Defendants AK Global Supply and Kharisova knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          417.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a result

   of the acts of fraud and deception of Defendants AK Global Supply and Kharisova.

          418.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, it would not have paid the Defendant AK Global Supply’s claims for No-fault

   insurance benefits submitted in connection therewith.

          419.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants AK

   Global Supply and Kharisova evinces a high degree of moral turpitude and wanton dishonesty,




                                                    113
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 114 of 362 PageID #: 114




   which, as alleged above, has harmed and will continue to harm the public at large, thus entitling

   Plaintiffs to recovery of exemplary and punitive damages.

          420.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company have sustained compensatory damages and been injured in their business and

   property in an amount as yet to be determined, but believed to be in excess of $64,000.00, the

   exact amount to be determined at trial, plus interest, costs, punitive damages and other relief the

   Court deems just.

                                    THIRD CLAIM FOR RELIEF

              AGAINST DEFENDANTS AK GLOBAL SUPPLY AND KHARISOVA

                                         (Unjust Enrichment)

          421.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          422.    By reason of their wrongdoing, Defendants AK Global Supply and Kharisova have

   been unjustly enriched, in that they have, directly and/or indirectly, received moneys from

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate

   Indemnity Company, and Allstate Property and Casualty Insurance Company that are the result of

   unlawful conduct and that, in equity and good conscience, they should not be permitted to keep.

          423.    Plaintiffs are therefore entitled to restitution from Defendants AK Global Supply

   and Kharisova in the amount by which it has been unjustly enriched.

          424.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company have sustained compensatory damages and been injured in their business and




                                                  114
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 115 of 362 PageID #: 115




   property in an amount as yet to be determined, but believed to be in excess of $64,000.00, the

   exact amount to be determined at trial, plus interest, costs and other relief the Court deems just.

                                    FOURTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 1 THROUGH 20

                                         (Aiding and Abetting)

          425.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          426.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and

   Casualty Insurance Company by Defendants AK Global Supply and Kharisova.

          427.    On information and belief, the acts taken by the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale invoices

   that deliberately omit any meaningful information regarding the DME and/or orthotic devices,

   including the manufacturer, make and model of the DME and/or orthotic devices that Defendants

   AK Global Supply and Kharisova purportedly provided to No-fault Claimants; (ii) knowingly

   providing the fraudulent wholesale invoices so that Defendants AK Global Supply and Kharisova

   could mail fraudulent bills to Plaintiffs and other insurers; (iii) kicking back a portion of the

   amounts paid by Defendant Kharisova through AK Global Supply to AK Global Supply to create

   the impression of an actual sale in furtherance of the money laundering scheme; (iv) knowingly

   creating fraudulent wholesale invoices by intentionally inflating the amounts represented to



                                                   115
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 116 of 362 PageID #: 116




   constitute the wholesale costs and/or quantities of DME and/or orthotic devices in order to support

   the fraudulent billing submitted to Plaintiffs, among others, through AK Global Supply; and (v)

   knowingly supporting the negotiation and performance of kickback agreements between

   Kharisova, through AK Global Supply, and the No-fault Clinics.

          428.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is critical

   to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants AK Global Supply and Kharisova to obtain fraudulently inflated

   payments from Plaintiffs, among others.

          429.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs Allstate Insurance Company, Allstate

   Fire and Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and

   Casualty Insurance Company into paying charges for DME and/or orthotic devices that were not

   compensable under the No-fault Laws, or were compensable at a much lower rate, because they

   sought to continue profiting through the fraudulent scheme.

          430.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate

   Indemnity Company, and Allstate Property and Casualty Insurance Company to pay money based

   upon the fraudulent charges submitted through AK Global Supply in an amount to be determined

   at trial, but in no event less than $64,000.00.




                                                     116
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 117 of 362 PageID #: 117




          431.    On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          432.    By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just

                                    FIFTH CLAIM FOR RELIEF

      AGAINST DEFENDANTS ZAKHAROVA, ABC CORPORATIONS 1 THROUGH 20
                      AND JOHN DOES 1 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          433.    The allegations of paragraphs 1 through 395 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          434.    At all times relevant herein, Azcare was an “enterprise” engaged in, or the activities

   of which affected, interstate commerce, as that term is defined by 18 U.S.C. § 1961(4), and within

   the meaning of 18 U.S.C. § 1962(c).

          435.    From, in or about February 14, 2018 through the date of the filing of this Complaint,

   Defendant Zakharova, one or more of the ABC Corporations 1 through 20 and one or more of the

   John Does 1 through 20, knowingly conducted and participated in the affairs of the Azcare

   enterprise through a pattern of racketeering activity, including the numerous acts of mail fraud

   described herein and included in the representative list of predicate acts set forth in the Appendix

   and Compendium of Exhibits accompanying this Complaint, all of which are incorporated by

   reference. Defendants’ conduct constitutes a violation of 18 U.S.C. § 1962(c).




                                                   117
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 118 of 362 PageID #: 118




          436.    At all relevant times mentioned herein, Defendant Zakharova together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the Azcare enterprise

   and utilized that control to conduct the pattern of racketeering activities that consisted of creating,

   submitting and/or causing to be submitted the fraudulent bills and supporting documents to

   Plaintiffs Allstate Insurance Company and Allstate Fire and Casualty Insurance Company that

   were based, in part, on the utilization of fraudulent wholesale invoices.

          437.    On information and belief, one or more of the ABC Corporations 1 through 20 and

   one or more of the John Does 1 through 20 participated in the scheme by providing inexpensive

   DME and/or orthotic devices, to the extent any such items were in fact provided, as well as bogus

   documentation, along with fraudulent wholesale invoices that grossly inflated the purported cost

   of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in the Complaint.

   One or more of the ABC Corporations furnished documents that Defendant Zakharova required,

   in furtherance of the scheme to defraud, to obtain payment from Plaintiffs for fraudulent DME

   and/or orthotic device claims, including fictitious wholesale invoices for medical supplies.

          438.    On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 1 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent claims

   and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          439.    The racketeering acts set forth herein were carried out on a continued basis for more

   than a year-and-a-half period, were related and similar and were committed as part of the ongoing

   scheme of Defendants Zakharova, one or more of the ABC Corporations 1 through 20 and one or




                                                    118
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 119 of 362 PageID #: 119




   more of the John Does 1 through 20 to fraudulently bill for DME and/or orthotic devices to defraud

   insurers, and, if not stopped, such acts will continue into the future.

          440.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, in as much as Azcare continues to pursue

   collection on the fraudulent billing to the present day.

          441.    As a part of the pattern of racketeering activity and for the purpose of executing the

   scheme and artifice to defraud as described above, Defendant Zakharova, with the knowledge and

   intent of one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, caused mailings to be made through the United States Postal Service in violation of

   18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to defraud

   Plaintiffs and to induce Plaintiffs to issue checks to the Azcare enterprise based upon materially

   false and misleading information.

          442.    Through the Azcare enterprise, Defendant Zakharova submitted numerous

   fraudulent claim forms seeking payment for DME and/or orthotic devices that were purportedly

   (but not actually) provided to numerous No-fault Claimants as billed. The bills and supporting

   documents that were sent by Defendant Zakharova, as well as the payments that Plaintiffs made in

   response to those bills, were sent through the United States Postal Service. By virtue of those

   activities, Defendants Zakharova, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 1 through 20 engaged in a continuous series of predicate acts of mail fraud,

   extending from the formation of the Azcare enterprise through the filing of this Complaint.

          443.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant




                                                    119
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 120 of 362 PageID #: 120




   Zakharova, in furtherance of the scheme as well as the specific misrepresentations identified for

   each of the mailings.

          444.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          445.    Each submission of a fraudulent claim constitutes a pattern of racketeering activity

   within the meaning of 18 U.S.C. § 1961(5).

                                                  Damages

          446.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company and Allstate Fire and Casualty Insurance Company have been injured in their

   business and property and Plaintiffs have been damaged in the aggregate amount presently in

   excess of $30,000, the exact amount to be determined at trial.

          447.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Zakharova, one or more of the ABC Corporations 1 through 20 and one or more of the John Does

   1 through 20, jointly and severally, three-fold damages sustained by it, together with the costs of

   this lawsuit and reasonable attorneys’ fees.

                                    SIXTH CLAIM FOR RELIEF

                     AGAINST DEFENDANTS AZCARE AND ZAKHAROVA

                                        (Common Law Fraud)

          448.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          449.    Defendants Azcare and Zakharova made material misrepresentations and/or

   omitted material statements in submitting No-fault claims to Plaintiffs Allstate Insurance Company

   and Allstate Fire and Casualty Insurance Company for payment.




                                                    120
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 121 of 362 PageID #: 121




          450.    On information and belief, each and every bill and supporting documentation

   submitted by Defendants Azcare and Zakharova to Plaintiffs set forth false and fraudulent amounts

   for reimbursement for DME and/or orthotic devices that they purportedly supplied to No-fault

   Claimants. The false representations contained therein not only were intended to defraud Plaintiffs

   but constitute a grave and serious danger to the No-fault Claimants and the consumer public.

          451.    On information and belief, Defendants Azcare and Zakharova intentionally,

   knowingly, fraudulently and with an intent to deceive, submitted bills, prescriptions, wholesale

   invoices and other documentation that contained false representations of material facts, including,

   but not limited to, the following fraudulent material misrepresentations and/or omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the DME
                  and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts Azcare was entitled to be
                  reimbursed under the No-fault Law;

          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to the
                  provider, plus 50%; or the usual and customary price charged to the public;

          •       With respect to rented DME and/or orthotic devices, false and misleading
                  statements that the items were (a) medically necessary when the items were
                  the product of a predetermined protocol of treatment, designed to maximize
                  the reimbursement in furtherance of a scheme to defraud without regard to the
                  actual medical needs of the No-fault Claimants; and (b) that the maximum
                  permissible monthly rental charge for such equipment, supplies and services
                  provided on a rental basis did not exceed the lower of the monthly rental
                  charge to the general public or the price determined by the New York State
                  Department of Health area office, and did not exceed the amount allowed
                  under the Fee Schedule;



                                                  121
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 122 of 362 PageID #: 122




          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that the (a) DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Zakharova, through Azcare, paid kickbacks to No-fault Clinics to
                  induce the No-fault Clinics to direct their associated physicians and
                  chiropractors to prescribe large amounts of substantially similar, medically
                  unnecessary DME and/or orthotic devices; (b) DME and/or orthotic devices
                  were not covered by the New York State Medicaid Fee Schedule; and (c)
                  DME and/or orthotic devices were generically described on the prescriptions,
                  all of which was designed to permit Defendant Zakharova, through Azcare,
                  to manipulate the payment formulas and their claims submissions in order to
                  maximize the charges that they could submit to Plaintiffs and other insurers.

          452.    The foregoing was intended to deceive and mislead Plaintiffs into paying Defendant

   Azcare’s claims under the No-fault Law. Specific examples of the billing fraud alleged herein are

   contained in the body of this Complaint, as well as the exhibits in the accompanying Compendium

   of Exhibits.

          453.    Defendants Azcare and Zakharova knew the foregoing material misrepresentations

   to be false when made and nevertheless made these false representations with the intention and

   purpose of inducing Plaintiffs to rely thereon.

          454.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a result

   of the acts of fraud and deception of Defendants Azcare and Zakharova.

          455.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, they would not have paid the Defendant Azcare’s claims for No-fault insurance

   benefits submitted in connection therewith.

          456.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants Azcare

   and Zakharova evinces a high degree of moral turpitude and wanton dishonesty, which, as alleged


                                                     122
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 123 of 362 PageID #: 123




   above, has harmed and will continue to harm the public at large, thus entitling Plaintiffs to recovery

   of exemplary and punitive damages.

          457.    By reason of the foregoing, Plaintiffs Allstate Insurance Company and Allstate Fire

   and Casualty Insurance Company have sustained compensatory damages and been injured in their

   business and property in an amount as yet to be determined, but believed to be in excess of

   $30,000.00, the exact amount to be determined at trial, plus interest, costs, punitive damages and

   other relief the Court deems just.

                                    SEVENTH CLAIM FOR RELIEF

                     AGAINST DEFENDANTS AZCARE AND ZAKHAROVA

                                          (Unjust Enrichment)

          458.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          459.    By reason of their wrongdoing, Defendants Azcare and Zakharova have been

   unjustly enriched, in that they have, directly and/or indirectly, received moneys from Plaintiffs

   Allstate Insurance Company and Allstate Fire and Casualty Insurance Company that are the result

   of unlawful conduct and that, in equity and good conscience, they should not be permitted to keep.

          460.    Plaintiffs are therefore entitled to restitution from Defendants Azcare and

   Zakharova in the amount by which they have been unjustly enriched.

          461.    By reason of the foregoing, Plaintiffs Allstate Insurance Company and Allstate Fire

   and Casualty Insurance Company have sustained compensatory damages and been injured in their

   business and property in an amount as yet to be determined, but believed to be in excess of

   $30,000.00, the exact amount to be determined at trial, plus interest, costs and other relief the Court

   deems just.




                                                    123
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 124 of 362 PageID #: 124




                                    EIGHTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 1 THROUGH 20

                                         (Aiding and Abetting)

          462.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          463.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company and Allstate

   Fire and Casualty Insurance Company by Defendants Azcare and Zakharova.

          464.    On information and belief, the acts taken by the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale invoices

   that deliberately omit any meaningful information regarding the DME and/or orthotic devices,

   including the manufacturer, make and model of the DME and/or orthotic devices that Defendants

   Azcare and Zakharova purportedly provided to No-fault Claimants; (ii) knowingly providing the

   fraudulent wholesale invoices so that Defendants Azcare and Zakharova could mail fraudulent

   bills to Plaintiffs and other insurers; (iii) kicking back a portion of the amounts paid by Defendant

   Zakharova, through Azcare, to Azcare to create the impression of an actual sale in furtherance of

   the money laundering scheme; (iv) knowingly creating fraudulent wholesale invoices by

   intentionally inflating the amounts represented to constitute the wholesale costs and/or quantities

   of DME and/or orthotic devices in order to support the fraudulent billing submitted to Plaintiffs,

   among others, through Azcare; and (v) knowingly supporting the negotiation and performance of

   kickback agreements between Zakharova, through Azcare, and the No-fault Clinics.



                                                   124
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 125 of 362 PageID #: 125




          465.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is critical

   to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants Azcare and Zakharova to obtain fraudulently inflated payments from

   Plaintiffs, among others.

          466.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

          467.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) caused

   Plaintiffs Allstate Insurance Company and Allstate Fire and Casualty Insurance Company to pay

   money based upon the fraudulent charges submitted through Azcare in an amount to be determined

   at trial, but in no event less than $30,000.00.

          468.    On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          469.    By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.




                                                     125
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 126 of 362 PageID #: 126




                                    NINTH CLAIM FOR RELIEF

      AGAINST DEFENDANTS ABAYEV, ABC CORPORATIONS 1 THROUGH 20 AND
                        JOHN DOES 1 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          470.    The allegations of paragraphs 1 through 395 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          471.    At all times relevant herein, Big Apple Med Equipment was an “enterprise”

   engaged in, or the activities of which affected, interstate commerce, as that term is defined by 18

   U.S.C. § 1961(4), and within the meaning of 18 U.S.C. § 1962(c).

          472.    From, in or about November 27, 2018 through the date of the filing of this

   Complaint, Defendant Abayev, one or more of the ABC Corporations 1 through 20, and one or

   more of the John Does 1 through 20, knowingly conducted and participated in the affairs of the

   Big Apple Med Equipment enterprise through a pattern of racketeering activity, including the

   numerous acts of mail fraud described herein and included in the representative list of predicate

   acts set forth in the Appendix and Compendium of Exhibits accompanying this Complaint, all of

   which are incorporated by reference. Defendants’ conduct constitutes a violation of 18 U.S.C. §

   1962(c).

          473.    At all relevant times mentioned herein, Defendant Abayev together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the Big Apple Med

   Equipment enterprise and utilized that control to conduct the pattern of racketeering activities that

   consisted of creating, submitting and/or causing to be submitted the fraudulent bills and supporting

   documents to Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance




                                                   126
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 127 of 362 PageID #: 127




   Company, and Allstate Property and Casualty Insurance Company that were based, in part, on the

   utilization of fraudulent wholesale invoices.

          474.    On information and belief, one or more of the ABC Corporations 1 through 20 and

   one or more of the John Does 1 through 20 participated in the scheme by providing inexpensive

   DME and/or orthotic devices, to the extent any such items were in fact provided, as well as bogus

   documentation, along with fraudulent wholesale invoices that grossly inflated the purported cost

   of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in the Complaint.

   One or more of the ABC Corporations furnished documents that Defendant Abayev required, in

   furtherance of the scheme to defraud, to obtain payment from Plaintiffs for fraudulent DME and/or

   orthotic device claims, including fictitious wholesale invoices for medical supplies.

          475.    On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 1 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent claims

   and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          476.    The racketeering acts set forth herein were carried out on a continued basis for more

   than a one year period, were related and similar and were committed as part of the ongoing scheme

   of Defendants Abayev, one or more of the ABC Corporations 1 through 20, and one or more of the

   John Does 1 through 20 to fraudulently bill for DME and/or orthotic devices to defraud insurers,

   and, if not stopped, such acts will continue into the future.

          477.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, in as much as Abayev continues to pursue

   collection on the fraudulent billing to the present day.



                                                    127
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 128 of 362 PageID #: 128




          478.    As a part of the pattern of racketeering activity and for the purpose of executing the

   scheme and artifice to defraud as described above, Defendant Abayev with the knowledge and

   intent of one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, caused mailings to be made through the United States Postal Service in violation of

   18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to defraud

   Plaintiffs and to induce Plaintiffs to issue checks to the Big Apple Med Equipment enterprise based

   upon materially false and misleading information.

          479.    Through the Big Apple Med Equipment enterprise, Defendant Abayev submitted

   hundreds of fraudulent claim forms seeking payment for DME and/or orthotic devices that were

   purportedly (but not actually) provided to hundreds of No-fault Claimants as billed. The bills and

   supporting documents that were sent by Defendant Abayev, well as the payments that Plaintiffs

   made in response to those bills, were sent through the United States Postal Service. By virtue of

   those activities, Defendants Abayev, one or more of the ABC Corporations 1 through 20 and one

   or more of the John Does 1 through 20 engaged in a continuous series of predicate acts of mail

   fraud, extending from the formation of the Big Apple Med Equipment enterprise through the filing

   of this Complaint.

          480.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant Abayev

   in furtherance of the scheme as well as the specific misrepresentations identified for each of the

   mailings.

          481.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).




                                                   128
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 129 of 362 PageID #: 129




          482.    Each submission of a fraudulent claim constitutes a pattern of racketeering activity

   within the meaning of 18 U.S.C. § 1961(5).

                                                Damages

          483.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate Property and

   Casualty Insurance Company have been injured in their business and property and Plaintiffs have

   been damaged in the aggregate amount presently in excess of $37,000.00, the exact amount to be

   determined at trial.

          484.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Abayev, one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, jointly and severally, three-fold damages sustained by it, together with the costs of this

   lawsuit and reasonable attorneys’ fees.

                          TENTH CLAIM FOR RELIEF
           AGAINST DEFENDANTS BIG APPLE MED EQUIPMENT AND ABAYEV

                                         (Common Law Fraud)

          485.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          486.    Defendants        Big Apple   Med       Equipment   and Abayev       made     material

   misrepresentations and/or omitted material statements in submitting No-fault claims to Plaintiffs

   Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, and Allstate Property and Casualty Insurance Company for payment.

          487.    On information and belief, each and every bill and supporting documentation

   submitted by Defendants Big Apple Med Equipment and Abayev to Plaintiffs set forth false and

   fraudulent amounts for reimbursement for DME and/or orthotic devices that they purportedly



                                                    129
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 130 of 362 PageID #: 130




   supplied to No-fault Claimants. The false representations contained therein not only were intended

   to defraud Plaintiffs but constitute a grave and serious danger to the No-fault Claimants and the

   consumer public.

          488.    On information and belief, Defendants Big Apple Med Equipment and Abayev

   intentionally, knowingly, fraudulently and with an intent to deceive, submitted bills, prescriptions,

   wholesale invoices and other documentation that contained false representations of material facts,

   including, but not limited to, the following fraudulent material misrepresentations and/or

   omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the DME
                  and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts Big Apple Med Equipment
                  was entitled to be reimbursed under the No-fault Law;

          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to the
                  provider, plus 50%; or the usual and customary price charged to the public;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that the (a) DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Abayev, through Big Apple Med Equipment, paid kickbacks to
                  No-fault Clinics to induce the No-fault Clinics to direct their associated
                  physicians and chiropractors to prescribe large amounts of substantially
                  similar, medically unnecessary DME and/or orthotic devices; (b) DME and/or
                  orthotic devices were not covered by the New York State Medicaid Fee
                  Schedule; and (c) DME and/or orthotic devices were generically described on


                                                   130
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 131 of 362 PageID #: 131




                  the prescriptions, all of which was designed to permit Defendant Abayev,
                  through Big Apple Med Equipment, to manipulate the payment formulas and
                  its claims submissions in order to maximize the charges that they could submit
                  to Plaintiffs and other insurers.

          489.    The foregoing was intended to deceive and mislead Plaintiffs into paying

   Defendants Big Apple Med Equipment’s claims under the No-fault Law. Specific examples of the

   billing fraud alleged herein are contained in the body of this Complaint, as well as the exhibits in

   the accompanying Compendium of Exhibits.

          490.    Defendants Big Apple Med Equipment and Abayev knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          491.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a result

   of the acts of fraud and deception of Defendants Big Apple Med Equipment and Abayev.

          492.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, they would not have paid the Defendant Big Apple Med Equipment’s claims for

   No-fault insurance benefits submitted in connection therewith.

          493.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants Big

   Apple Med Equipment and Abayev evinces a high degree of moral turpitude and wanton

   dishonesty, which, as alleged above, has harmed and will continue to harm the public at large, thus

   entitling Plaintiffs to recovery of exemplary and punitive damages.

          494.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company have sustained compensatory damages and been injured in their business and

   property in an amount as yet to be determined, but believed to be in excess of $38,000.00, the



                                                    131
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 132 of 362 PageID #: 132




   exact amount to be determined at trial, plus interest, costs, punitive damages and other relief the

   Court deems just.

                                    ELEVENTH CLAIM FOR RELIEF

           AGAINST DEFENDANTS BIG APPLE MED EQUIPMENT AND ABAYEV

                                          (Unjust Enrichment)

          495.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          496.    By reason of their wrongdoing, Defendants Big Apple Med Equipment and Abayev

   have been unjustly enriched, in that they have, directly and/or indirectly, received moneys from

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate

   Indemnity Company, and Allstate Property and Casualty Insurance Company that are the result of

   unlawful conduct and that, in equity and good conscience, they should not be permitted to keep.

          497.    Plaintiffs are therefore entitled to restitution from Defendants Big Apple Med

   Equipment and Abayev in the amount by which they have been unjustly enriched.

          498.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company have sustained compensatory damages and been injured in their business and

   property in an amount as yet to be determined, but believed to be in excess of $38,000.00, the

   exact amount to be determined at trial, plus interest, costs and other relief the Court deems just.




                                                   132
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 133 of 362 PageID #: 133




                                    TWELFTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 1 THROUGH 20

                                        (Aiding and Abetting)

          499.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          500.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and

   Casualty Insurance Company by Defendants Big Apple Med Equipment and Abayev.

          501.    On information and belief, the acts taken by the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale invoices

   that deliberately omit any meaningful information regarding the DME and/or orthotic devices,

   including the manufacturer, make and model of the DME and/or orthotic devices that Defendants

   Big Apple Med Equipment and Abayev purportedly provided to No-fault Claimants; (ii)

   knowingly providing the fraudulent wholesale invoices so that Defendants Big Apple Med

   Equipment and Abayev could mail fraudulent bills to Plaintiffs and other insurers; (iii) kicking

   back a portion of the amounts paid by Defendant Abayev, through Big Apple Med Equipment, to

   Big Apple Med Equipment to create the impression of an actual sale in furtherance of the money

   laundering scheme; (iv) knowingly creating fraudulent wholesale invoices by intentionally

   inflating the amounts represented to constitute the wholesale costs and/or quantities of DME and/or

   orthotic devices in order to support the fraudulent billing submitted to Plaintiffs, among others,



                                                  133
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 134 of 362 PageID #: 134




   through Big Apple Med Equipment and (v) knowingly supporting the negotiation and performance

   of kickback agreements between Abayev, through Big Apple Med Equipment, and the No-fault

   Clinics.

          502.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is critical

   to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants Big Apple Med Equipment and Abayev to obtain fraudulently inflated

   payments from Plaintiffs, among others.

          503.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

          504.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate

   Indemnity Company and Allstate Property and Casualty Insurance Company to pay money based

   upon the fraudulent charges submitted through Big Apple Med Equipment in an amount to be

   determined at trial, but in no event less than $38,000.00.

          505.    On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) extensive fraudulent




                                                    134
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 135 of 362 PageID #: 135




   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          506.    By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                                THIRTEENTH CLAIM FOR RELIEF

     AGAINST DEFENDANTS KHAITOV, ABC CORPORATIONS 1 THROUGH 20 AND
                        JOHN DOES 1 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          507.    The allegations of paragraphs 1 through 395 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          508.    At all times relevant herein, Central Supplies was an “enterprise” engaged in, or the

   activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. § 1961(4),

   and within the meaning of 18 U.S.C. § 1962(c).

          509.    From, in or about November 29, 2017 through the date of the filing of this

   Complaint, Defendant Khaitov, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 1 through 20, knowingly conducted and participated in the affairs of the

   Central Supplies enterprise through a pattern of racketeering activity, including the numerous acts

   of mail fraud described herein and included in the representative list of predicate acts set forth in

   the Appendix and Compendium of Exhibits accompanying this Complaint, all of which are

   incorporated by reference. Defendants’ conduct constitutes a violation of 18 U.S.C. § 1962(c).

          510.    At all relevant times mentioned herein, Defendant Khaitov, together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the Central Supplies

   enterprise and utilized that control to conduct the pattern of racketeering activities that consisted



                                                   135
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 136 of 362 PageID #: 136




   of creating, submitting and/or causing to be submitted the fraudulent bills and supporting

   documents to Plaintiffs Allstate Insurance Company and Allstate Fire and Casualty Insurance

   Company that were based, in part, on the utilization of fraudulent wholesale invoices.

          511.    On information and belief, one or more of the ABC Corporations 1 through 20 and

   one or more of the John Does 1 through 20 participated in the scheme by providing inexpensive

   DME and/or orthotic devices, to the extent any such items were in fact provided, as well as bogus

   documentation, along with fraudulent wholesale invoices that grossly inflated the purported cost

   of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in the Complaint.

   One or more of the ABC Corporations furnished documents that Defendant Khaitov required, in

   furtherance of the scheme to defraud, to obtain payment from Plaintiffs for fraudulent DME and/or

   orthotic device claims, including fictitious wholesale invoices for medical supplies.

          512.    On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 1 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent claims

   and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          513.    The racketeering acts set forth herein were carried out on a continued basis for more

   than a two-year period, were related and similar and were committed as part of the ongoing scheme

   of Defendants Khaitov, one or more of the ABC Corporations 1 through 20 and one or more of the

   John Does 1 through 20 to fraudulently bill for DME and/or orthotic devices to defraud insurers,

   and, if not stopped, such acts will continue into the future.




                                                    136
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 137 of 362 PageID #: 137




          514.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, in as much as Central Supplies continues

   to pursue collection on the fraudulent billing to the present day.

          515.    As a part of the pattern of racketeering activity and for the purpose of executing the

   scheme and artifice to defraud as described above, Defendant Khaitov, with the knowledge and

   intent of one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, caused mailings to be made through the United States Postal Service in violation of

   18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to defraud

   Plaintiffs and to induce Plaintiffs to issue checks to the Central Supplies enterprise based upon

   materially false and misleading information.

          516.    Through the Central Supplies enterprise, Defendant Khaitov submitted numerous

   fraudulent claim forms seeking payment for DME and/or orthotic devices that were purportedly

   (but not actually) provided to numerous No-fault Claimants as billed. The bills and supporting

   documents that were sent by Defendant Khaitov, as well as the payments that Plaintiffs made in

   response to those bills, were sent through the United States Postal Service. By virtue of those

   activities, Defendants Khaitov, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 1 through 20 engaged in a continuous series of predicate acts of mail fraud,

   extending from the formation of the Central Supplies enterprise through the filing of this

   Complaint.

          517.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant Khaitov,

   in furtherance of the scheme as well as the specific misrepresentations identified for each of the

   mailings.




                                                   137
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 138 of 362 PageID #: 138




          518.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          519.    Each submission of a fraudulent claim constitutes a pattern of racketeering activity

   within the meaning of 18 U.S.C. § 1961(5).

                                                Damages

          520.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company and Allstate Fire and Casualty Insurance Company have been injured in their

   business and property and Plaintiffs have been damaged in the aggregate amount presently in

   excess of $21,000.00, the exact amount to be determined at trial.

          521.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Khaitov, one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, jointly and severally, three-fold damages sustained by it, together with the costs of this

   lawsuit and reasonable attorneys’ fees.

                               FOURTEENTH CLAIM FOR RELIEF

                 AGAINST DEFENDANTS CENTRAL SUPPLIES AND KHAITOV

                                         (Common Law Fraud)

          522.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          523.    Defendants Central Supplies and Khaitov made material misrepresentations and/or

   omitted material statements in submitting No-fault claims to Plaintiffs Allstate Insurance Company

   and Allstate Fire and Casualty Insurance Company for payment.

          524.    On information and belief, each and every bill and supporting documentation

   submitted by Defendants Central Supplies and Khaitov to Plaintiffs set forth false and fraudulent




                                                    138
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 139 of 362 PageID #: 139




   amounts for reimbursement for DME and/or orthotic devices that they purportedly supplied to No-

   fault Claimants. The false representations contained therein not only were intended to defraud

   Plaintiffs but constitute a grave and serious danger to the No-fault Claimants and the consumer

   public.

             525.   On information and belief, Defendants Central Supplies and Khaitov intentionally,

   knowingly, fraudulently and with an intent to deceive, submitted bills, prescriptions, wholesale

   invoices and other documentation that contained false representations of material facts, including,

   but not limited to, the following fraudulent material misrepresentations and/or omissions of fact:

             •      False and misleading statements as to the nature, quality and cost of the DME
                    and/or orthotic devices purportedly supplied to No-fault Claimants;

             •      False and misleading statements as to the amounts Central Supplies was
                    entitled to be reimbursed under the No-fault Law;

             •      With respect to Fee Schedule items, false and misleading statements in the
                    bills and supporting documentation submitted to Plaintiffs that the DME
                    and/or orthotic devices allegedly supplied were in fact the items supplied to
                    the No-fault Claimants;

             •      With respect to Non-Fee Schedule items, false and misleading statements in
                    the bills and supporting documentation submitted to Plaintiffs
                    misrepresenting that the charges for the DME and/or orthotic devices did not
                    exceed the lesser of the actual wholesale cost of the medical equipment to the
                    provider, plus 50%; or the usual and customary price charged to the public;

             •      False and misleading prescriptions for the DME and/or orthotic devices
                    purportedly supplied to No-fault Claimants, generically describing the item
                    to conceal the type of item being prescribed;

             •      False and misleading prescriptions for DME and/or orthotic devices,
                    concealing the fact that the (a) DME and/or orthotic devices were prescribed
                    and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                    Defendants Khaitov through Central Supplies, paid kickbacks to No-fault
                    Clinics to induce the No-fault Clinics to direct their associated physicians and
                    chiropractors to prescribe large amounts of substantially similar, medically
                    unnecessary DME and/or orthotic devices; (b) DME and/or orthotic devices
                    were not covered by the New York State Medicaid Fee Schedule; and (c)
                    DME and/or orthotic devices were generically described on the prescriptions,


                                                     139
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 140 of 362 PageID #: 140




                  all of which was designed to permit Defendant Khaitov through Central
                  Supplies to manipulate the payment formulas and their claims submissions in
                  order to maximize the charges that they could submit to Plaintiff and other
                  insurers.

          526.    The foregoing was intended to deceive and mislead Plaintiffs into paying Defendant

   Central Supplies’s claims under the No-fault Law. Specific examples of the billing fraud alleged

   herein are contained in the body of this Complaint, as well as the exhibits in the accompanying

   Compendium of Exhibits.

          527.    Defendants Central Supplies and Khaitov knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          528.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a result

   of the acts of fraud and deception of Defendants Central Supplies and Khaitov.

          529.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, it would not have paid the Defendant Central Supplies’s claims for No-fault

   insurance benefits submitted in connection therewith.

          530.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants Central

   Supplies and Khaitov evinces a high degree of moral turpitude and wanton dishonesty, which, as

   alleged above, has harmed and will continue to harm the public at large, thus entitling Plaintiffs to

   recovery of exemplary and punitive damages.

          531.    By reason of the foregoing, Plaintiffs Allstate Insurance Company and Allstate Fire

   and Casualty Insurance Company have sustained compensatory damages and been injured in their

   business and property in an amount as yet to be determined, but believed to be in excess of




                                                    140
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 141 of 362 PageID #: 141




   $21,000.00, the exact amount to be determined at trial, plus interest, costs, punitive damages and

   other relief the Court deems just.

                                    FIFTEENTH CLAIM FOR RELIEF

                 AGAINST DEFENDANTS CENTRAL SUPPLIES AND KHAITOV

                                          (Unjust Enrichment)

          532.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          533.    By reason of their wrongdoing, Defendants Central Supplies and Khaitov have been

   unjustly enriched, in that they have, directly and/or indirectly, received moneys from Plaintiffs

   Allstate Insurance Company and Allstate Fire and Casualty Insurance Company that are the result

   of unlawful conduct and that, in equity and good conscience, they should not be permitted to keep.

          534.    Plaintiffs are therefore entitled to restitution from Defendants Central Supplies and

   Khaitov in the amount by which they have been unjustly enriched.

          535.    By reason of the foregoing, Plaintiffs have sustained compensatory damages and

   been injured in their business and property in an amount as yet to be determined, but believed to

   be in excess of $21,000.00, the exact amount to be determined at trial, plus interest, costs and other

   relief the Court deems just.

                                    SIXTEENTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 1 THROUGH 20

                                         (Aiding and Abetting)

          536.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.




                                                    141
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 142 of 362 PageID #: 142




          537.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company and Allstate

   Fire and Casualty Insurance Company by Defendants Central Supplies and Khaitov.

          538.    On information and belief, the acts taken by the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale invoices

   that deliberately omit any meaningful information regarding the DME and/or orthotic devices,

   including the manufacturer, make and model of the DME and/or orthotic devices that Defendants

   Central Supplies and Khaitov purportedly provided to No-fault Claimants; (ii) knowingly

   providing the fraudulent wholesale invoices so that Defendants Central Supplies and Khaitov

   could mail fraudulent bills to Plaintiffs and other insurers; (iii) kicking back a portion of the

   amounts paid by Defendant Khaitov, through Central Supplies to Central Supplies to create the

   impression of an actual sale in furtherance of the money laundering scheme; (iv) knowingly

   creating fraudulent wholesale invoices by intentionally inflating the amounts represented to

   constitute the wholesale costs and/or quantities of DME and/or orthotic devices in order to support

   the fraudulent billing submitted to Plaintiffs, among others, through Central Supplies; and (v)

   knowingly supporting the negotiation and performance of kickback agreements between Khaitov,

   through Central Supplies, and the No-fault Clinics.

          539.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is critical

   to the success of the fraudulent scheme because without their actions, there would be no




                                                    142
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 143 of 362 PageID #: 143




   opportunity for Defendants Central Supplies and Khaitov to obtain fraudulently inflated payments

   from Plaintiffs, among others.

          540.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

          541.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) caused

   Plaintiffs Allstate Insurance Company and Allstate Fire and Casualty Insurance Company to pay

   money based upon the fraudulent charges submitted through Central Supplies in an amount to be

   determined at trial, but in no event less than $21,000.00.

          542.    On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          543.    By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                               SEVENTEENTH CLAIM FOR RELIEF

     AGAINST DEFENDANTS RUBINOV, ABC CORPORATIONS 1 THROUGH 20 AND
                        JOHN DOES 1 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          544.    The allegations of paragraphs 1 through 395 are hereby repeated and re-alleged as

   though fully set forth herein.



                                                   143
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 144 of 362 PageID #: 144




                                      THE RICO ENTERPRISE

          545.    At all times relevant herein, EZ Triboro Services was an “enterprise” engaged in,

   or the activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. §

   1961(4), and within the meaning of 18 U.S.C. § 1962(c).

          546.    From, in or about February 16, 2018 through the date of the filing of this Complaint,

   Defendant Rubinov, one or more of the ABC Corporations 1 through 20 and one or more of the

   John Does 1 through 20, knowingly conducted and participated in the affairs of the EZ Triboro

   Services enterprise through a pattern of racketeering activity, including the numerous acts of mail

   fraud described herein and included in the representative list of predicate acts set forth in the

   Appendix and Compendium of Exhibits accompanying this Complaint, all of which are

   incorporated by reference. Defendants’ conduct constitutes a violation of 18 U.S.C. § 1962(c).

          547.    At all relevant times mentioned herein, Defendant Rubinov, together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the enterprise and

   utilized that control to conduct the pattern of racketeering activities that consisted of creating,

   submitting and/or causing to be submitted the fraudulent bills and supporting documents to

   Plaintiffs Allstate Insurance Company and Allstate Fire and Casualty Insurance Company, that

   were based, in part, on the utilization of fraudulent wholesale invoices.

          548.    On information and belief, one or more of the ABC Corporations 1 through 20 and

   one or more of the John Does 1 through 20 participated in the scheme by providing inexpensive

   DME and/or orthotic devices, to the extent any such items were in fact provided, as well as bogus

   documentation, along with fraudulent wholesale invoices that grossly inflated the purported cost

   of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in the Complaint.

   One or more of the ABC Corporations furnished documents that Defendant Rubinov required, in




                                                   144
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 145 of 362 PageID #: 145




   furtherance of the scheme to defraud, to obtain payment from Plaintiffs for fraudulent DME and/or

   orthotic device claims, including fictitious wholesale invoices for medical supplies.

          549.    On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 1 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent claims

   and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          550.    The racketeering acts set forth herein were carried out on a continued basis for more

   than a year-and-a-half period, were related and similar and were committed as part of the ongoing

   scheme of Defendants Rubinov, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 1 through 20 to fraudulently bill for DME and/or orthotic devices to defraud

   insurers, and, if not stopped, such acts will continue into the future.

          551.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, in as much as EZ Triboro Services

   continues to pursue collection on the fraudulent billing to the present day.

          552.    As a part of the pattern of racketeering activity and for the purpose of executing the

   scheme and artifice to defraud as described above, Defendant Rubinov, with the knowledge and

   intent of one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, caused mailings to be made through the United States Postal Service in violation of

   18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to defraud

   Plaintiffs and to induce Plaintiffs to issue checks to the EZ Triboro Services enterprise based upon

   materially false and misleading information.




                                                    145
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 146 of 362 PageID #: 146




          553.    Through the EZ Triboro Services enterprise, Defendant Rubinov submitted

   numerous fraudulent claim forms seeking payment for DME and/or orthotic devices that were

   purportedly (but not actually) provided to numerous No-fault Claimants as billed. The bills and

   supporting documents that were sent by Defendant Rubinov, as well as the payments that Plaintiffs

   made in response to those bills, were sent through the United States Postal Service. By virtue of

   those activities, Defendants Rubinov, one or more of the ABC Corporations 1 through 20 and one

   or more of the John Does 1 through 20 engaged in a continuous series of predicate acts of mail

   fraud, extending from the formation of the EZ Triboro Services enterprise through the filing of this

   Complaint.

          554.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant Rubinov

   in furtherance of the scheme as well as the specific misrepresentations identified for each of the

   mailings.

          555.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          556.    Each submission of a fraudulent claim constitutes a pattern of racketeering activity

   within the meaning of 18 U.S.C. § 1961(5).

                                                Damages

          557.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company and Allstate Fire and Casualty Insurance Company, have been injured in their

   business and property and Plaintiffs have been damaged in the aggregate amount presently in

   excess of $60,000.00, the exact amount to be determined at trial.




                                                   146
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 147 of 362 PageID #: 147




          558.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Rubinov, one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, jointly and severally, three-fold damages sustained by it, together with the costs of this

   lawsuit and reasonable attorneys’ fees.

                                EIGHTEENTH CLAIM FOR RELIEF

             AGAINST DEFENDANTS EZ TRIBORO SERVICES AND RUBINOV

                                         (Common Law Fraud)

          559.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          560.    Defendants EZ Triboro Services and Rubinov made material misrepresentations

   and/or omitted material statements in submitting No-fault claims to Plaintiffs Allstate Insurance

   Company, Allstate Fire and Casualty Insurance Company, and Allstate Property and Casualty

   Insurance Company for payment.

          561.    On information and belief, each and every bill and supporting documentation

   submitted by Defendants EZ Triboro Services and Rubinov to Plaintiffs set forth false and

   fraudulent amounts for reimbursement for DME and/or orthotic devices that they purportedly

   supplied to No-fault Claimants. The false representations contained therein not only were intended

   to defraud Plaintiffs but constitute a grave and serious danger to the No-fault Claimants and the

   consumer public.

          562.    On information and belief, Defendants EZ Triboro Services and Rubinov

   intentionally, knowingly, fraudulently and with an intent to deceive, submitted bills, prescriptions,

   wholesale invoices and other documentation that contained false representations of material facts,




                                                    147
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 148 of 362 PageID #: 148




   including, but not limited to, the following fraudulent material misrepresentations and/or

   omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the DME
                  and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts EZ Triboro Services was
                  entitled to be reimbursed under the No-fault Law;

          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to the
                  provider, plus 50%; or the usual and customary price charged to the public;

          •       With respect to rented DME and/or orthotic devices, false and misleading
                  statements that the items were (a) medically necessary when the items were
                  the product of a predetermined protocol of treatment, designed to maximize
                  the reimbursement in furtherance of a scheme to defraud without regard to the
                  actual medical needs of the No-fault Claimants; and (b) that the maximum
                  permissible monthly rental charge for such equipment, supplies and services
                  provided on a rental basis did not exceed the lower of the monthly rental
                  charge to the general public or the price determined by the New York State
                  Department of Health area office, and did not exceed the amount allowed
                  under the Fee Schedule;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that the (a) DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Rubinov, through EZ Triboro Services, paid kickbacks to No-fault
                  Clinics to induce the No-fault Clinics to direct their associated physicians and
                  chiropractors to prescribe large amounts of substantially similar, medically
                  unnecessary DME and/or orthotic devices; (b) DME and/or orthotic devices
                  were not covered by the New York State Medicaid Fee Schedule; and (c)
                  DME and/or orthotic devices were generically described on the prescriptions,
                  all of which was designed to permit Defendant Rubinov, through EZ Triboro


                                                   148
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 149 of 362 PageID #: 149




                  Services, to manipulate the payment formulas and their claims submissions
                  in order to maximize the charges that they could submit to Plaintiffs and other
                  insurers.

          563.    The foregoing was intended to deceive and mislead Plaintiffs into paying Defendant

   EZ Triboro Services’ claims under the No-fault Law. Specific examples of the billing fraud alleged

   herein are contained in the body of this Complaint, as well as the exhibits in the accompanying

   Compendium of Exhibits.

          564.    Defendants EZ Triboro Services and Rubinov knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          565.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a result

   of the acts of fraud and deception of Defendants EZ Triboro Services and Rubinov.

          566.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, they would not have paid the Defendant EZ Triboro Services’ claims for No-

   fault insurance benefits submitted in connection therewith.

          567.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants EZ

   Triboro Services and Rubinov evinces a high degree of moral turpitude and wanton dishonesty,

   which, as alleged above, has harmed and will continue to harm the public at large, thus entitling

   Plaintiffs to recovery of exemplary and punitive damages.

          568.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, and Allstate Property and Casualty Insurance Company have

   sustained compensatory damages and been injured in their business and property in an amount as




                                                    149
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 150 of 362 PageID #: 150




   yet to be determined, but believed to be in excess of $61,000.00, the exact amount to be determined

   at trial, plus interest, costs, punitive damages and other relief the Court deems just.

                                 NINETEENTH CLAIM FOR RELIEF

              AGAINST DEFENDANTS EZ TRIBORO SERVICES AND RUBINOV

                                           (Unjust Enrichment)

           569.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

           570.    By reason of their wrongdoing, Defendants EZ Triboro Services and Rubinov have

   been unjustly enriched, in that they have, directly and/or indirectly, received moneys from

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate

   Property and Casualty Insurance Company that are the result of unlawful conduct and that, in

   equity and good conscience, they should not be permitted to keep.

           571.    Plaintiffs are therefore entitled to restitution from Defendants EZ Triboro Services

   and Rubinov in the amount by which it has been unjustly enriched.

           572.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, and Allstate Property and Casualty Insurance Company have

   sustained compensatory damages and been injured in its business and property in an amount as yet

   to be determined, but believed to be in excess of $61,000.00, the exact amount to be determined

   at trial, plus interest, costs and other relief the Court deems just.




                                                     150
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 151 of 362 PageID #: 151




                                TWENTIETH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 1 THROUGH 20

                                        (Aiding and Abetting)

          573.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          574.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, and Allstate Property and Casualty Insurance Company by

   Defendants EZ Triboro Services and Rubinov.

          575.    On information and belief, the acts taken by the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale invoices

   that deliberately omit any meaningful information regarding the DME and/or orthotic devices,

   including the manufacturer, make and model of the DME and/or orthotic devices that Defendants

   EZ Triboro Services and Rubinov purportedly provided to No-fault Claimants; (ii) knowingly

   providing the fraudulent wholesale invoices so that Defendants EZ Triboro Services and Rubinov

   could mail fraudulent bills to Plaintiffs and other insurers; (iii) kicking back a portion of the

   amounts paid by Defendants Rubinov, through EZ Triboro Services, to EZ Triboro Services to

   create the impression of an actual sale in furtherance of the money laundering scheme; (iv)

   knowingly creating fraudulent wholesale invoices by intentionally inflating the amounts

   represented to constitute the wholesale costs and/or quantities of DME and/or orthotic devices in

   order to support the fraudulent billing submitted to Plaintiffs, among others, through EZ Triboro



                                                  151
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 152 of 362 PageID #: 152




   Services; and (v) knowingly supporting the negotiation and performance of kickback agreements

   between Rubinov, through EZ Triboro Services, and the No-fault Clinics.

          576.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is critical

   to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants EZ Triboro Services and Rubinov to obtain fraudulently inflated

   payments from Plaintiffs, among others.

          577.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

          578.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate

   Property and Casualty Insurance Company to pay money based upon the fraudulent charges

   submitted through EZ Triboro Services in an amount to be determined at trial, but in no event less

   than $61,000.00.

          579.    On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.




                                                    152
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 153 of 362 PageID #: 153




          580.    By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                               TWENTY-FIRST CLAIM FOR RELIEF

         AGAINST DEFENDANTS SHIMONOV, SOROKIN, ABC CORPORATIONS 1
                   THROUGH 20 AND JOHN DOES 1 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          581.    The allegations of paragraphs 1 through 395 are hereby repeated and re-alleged as

   though fully set forth herein.

                                       THE RICO ENTERPRISE

          582.    At all times relevant herein, Five Borough Supply was an “enterprise” engaged in,

   or the activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. §

   1961(4), and within the meaning of 18 U.S.C. § 1962(c).

          583.    From, in or about March 6, 2018 through the date of the filing of this Complaint,

   Defendants Shimonov, Sorokin, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 1 through 20, knowingly conducted and participated in the affairs of the

   Five Borough Supply enterprise through a pattern of racketeering activity, including the numerous

   acts of mail fraud described herein and included in the representative list of predicate acts set forth

   in the Appendix and Compendium of Exhibits accompanying this Complaint, all of which are

   incorporated by reference. Defendants’ conduct constitutes a violation of 18 U.S.C. § 1962(c).

          584.    At all relevant times mentioned herein, Defendants Shimonov and Sorokin,

   together with others unknown to Plaintiffs, exerted control over and directed the operations of the

   Five Borough Supply enterprise and utilized that control to conduct the pattern of racketeering

   activities that consisted of creating, submitting and/or causing to be submitted the fraudulent bills

   and supporting documents to Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty



                                                    153
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 154 of 362 PageID #: 154




   Insurance Company, and Allstate Property and Casualty Insurance Company that were based, in

   part, on the utilization of fraudulent wholesale invoices.

          585.    On information and belief, one or more of the ABC Corporations 1 through 20 and

   one or more of the John Does 1 through 20 participated in the scheme by providing inexpensive

   DME and/or orthotic devices, to the extent any such items were in fact provided, as well as bogus

   documentation, along with fraudulent wholesale invoices that grossly inflated the purported cost

   of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in the Complaint.

   One or more of the ABC Corporations furnished documents that Defendants Shimonov and

   Sorokin required, in furtherance of the scheme to defraud, to obtain payment from Plaintiffs for

   fraudulent DME and/or orthotic device claims, including fictitious wholesale invoices for medical

   supplies.

          586.    On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 1 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent claims

   and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          587.    The racketeering acts set forth herein were carried out on a continued basis for more

   than a year-and-a-half period, were related and similar and were committed as part of the ongoing

   scheme of Defendants Shimonov, Sorokin, one or more of the ABC Corporations 1 through 20 and

   one or more of the John Does 1 through 20 to fraudulently bill for DME and/or orthotic devices to

   defraud insurers, and, if not stopped, such acts will continue into the future.




                                                   154
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 155 of 362 PageID #: 155




          588.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, in as much as Five Borough Supply

   continues to pursue collection on the fraudulent billing to the present day.

          589.    As a part of the pattern of racketeering activity and for the purpose of executing the

   scheme and artifice to defraud as described above, Defendants Shimonov and Sorokin, with the

   knowledge and intent of one or more of the ABC Corporations 1 through 20 and one or more of

   the John Does 1 through 20, caused mailings to be made through the United States Postal Service

   in violation of 18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to

   defraud Plaintiffs and to induce Plaintiffs to issue checks to the Five Borough Supply enterprise

   based upon materially false and misleading information.

          590.    Through the Five Borough Supply enterprise, Defendants Shimonov and Sorokin

   submitted numerous fraudulent claim forms seeking payment for DME and/or orthotic devices that

   were purportedly (but not actually) provided to numerous No-fault Claimants as billed. The bills

   and supporting documents that were sent by Defendants Shimonov and Sorokin, as well as the

   payments that Plaintiffs made in response to those bills, were sent through the United States Postal

   Service. By virtue of those activities, Defendants Shimonov and Sorokin, one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20 engaged in a continuous

   series of predicate acts of mail fraud, extending from the formation of the Five Borough Supply

   enterprise through the filing of this Complaint.

          591.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendants

   Shimonov and Sorokin, in furtherance of the scheme as well as the specific misrepresentations

   identified for each of the mailings.




                                                      155
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 156 of 362 PageID #: 156




          592.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          593.    Each submission of a fraudulent claim constitutes a pattern of racketeering activity

   within the meaning of 18 U.S.C. § 1961(5).

                                                Damages

          594.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate Property and

   Casualty Insurance Company have been injured in their business and property and Plaintiffs have

   been damaged in the aggregate amount presently in excess of $7,900.00, the exact amount to be

   determined at trial.

          595.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Shimonov and Sorokin, one or more of the ABC Corporations 1 through 20 and one or more of

   the John Does 1 through 20, jointly and severally, three-fold damages sustained by it, together with

   the costs of this lawsuit and reasonable attorneys’ fees.

                             TWENTY-SECOND CLAIM FOR RELIEF

     AGAINST DEFENDANTS FIVE BOROUGH SUPPLY, SHIMONOV AND SOROKIN

                                         (Common Law Fraud)

          596.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          597.    Defendants Five Borough Supply, Shimonov and Sorokin made material

   misrepresentations and/or omitted material statements in submitting No-fault claims to Plaintiffs

   Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, and Allstate Property and Casualty Insurance Company for payment.




                                                   156
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 157 of 362 PageID #: 157




          598.    On information and belief, each and every bill and supporting documentation

   submitted by Defendants Five Borough Supply, Shimonov and Sorokin to Plaintiffs set forth false

   and fraudulent amounts for reimbursement for DME and/or orthotic devices that they purportedly

   supplied to No-fault Claimants. The false representations contained therein not only were intended

   to defraud Plaintiffs but constitute a grave and serious danger to the No-fault Claimants and the

   consumer public.

          599.    On information and belief, Defendants Five Borough Supply, Shimonov and

   Sorokin intentionally, knowingly, fraudulently and with an intent to deceive, submitted bills,

   prescriptions, wholesale invoices and other documentation that contained false representations of

   material facts, including, but not limited to, the following fraudulent material misrepresentations

   and/or omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the DME
                  and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts Five Borough Supply was
                  entitled to be reimbursed under the No-fault Law;

          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to the
                  provider, plus 50%; or the usual and customary price charged to the public;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that the (a) DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,


                                                  157
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 158 of 362 PageID #: 158




                  Defendants Shimonov and Sorokin, through Five Borough Supply, paid
                  kickbacks to No-fault Clinics to induce the No-fault Clinics to direct their
                  associated physicians and chiropractors to prescribe large amounts of
                  substantially similar, medically unnecessary DME and/or orthotic devices; (b)
                  DME and/or orthotic devices were not covered by the New York State
                  Medicaid Fee Schedule; and (c) DME and/or orthotic devices were
                  generically described on the prescriptions, all of which was designed to permit
                  Defendants Shimonov and Sorokin, through Five Borough Supply, to
                  manipulate the payment formulas and their claims submissions in order to
                  maximize the charges that they could submit to Plaintiffs and other insurers.

          600.    The foregoing was intended to deceive and mislead Plaintiffs into paying Defendant

   Five Borough Supply’s claims under the No-fault Law. Specific examples of the billing fraud

   alleged herein are contained in the body of this Complaint, as well as the exhibits in the

   accompanying Compendium of Exhibits.

          601.    Defendants Five Borough Supply, Shimonov and Sorokin knew the foregoing

   material misrepresentations to be false when made and nevertheless made these false

   representations with the intention and purpose of inducing Plaintiff to rely thereon.

          602.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a result

   of the acts of fraud and deception of Defendants Five Borough Supply, Shimonov and Sorokin.

          603.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, they would not have paid the Defendant Five Borough Supply’s claims for No-

   fault insurance benefits submitted in connection therewith.

          604.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants Five

   Borough Supply, Shimonov and Sorokin evinces a high degree of moral turpitude and wanton

   dishonesty, which, as alleged above, has harmed and will continue to harm the public at large, thus

   entitling Plaintiffs to recovery of exemplary and punitive damages.




                                                    158
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 159 of 362 PageID #: 159




          605.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company have sustained compensatory damages and been injured in its business and

   property in an amount as yet to be determined, but believed to be in excess of $9,100.00, the exact

   amount to be determined at trial, plus interest, costs, punitive damages and other relief the Court

   deems just.

                              TWENTY-THIRD CLAIM FOR RELIEF

         AGAINST DEFENDANTS FIVE BOROUGH SUPPLY AND SHIMONOV AND
                                  SOROKIN

                                         (Unjust Enrichment)

          606.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          607.    By reason of their wrongdoing, Defendants Five Borough Supply, Shimonov and

   Sorokin have been unjustly enriched, in that they have, directly and/or indirectly, received moneys

   from Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company,

   Allstate Indemnity Company, and Allstate Property and Casualty Insurance Company that are the

   result of unlawful conduct and that, in equity and good conscience, they should not be permitted

   to keep.

          608.    Plaintiffs are therefore entitled to restitution from Defendants Five Borough Supply,

   Shimonov and Sorokin in the amount by which it has been unjustly enriched.

          609.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company have sustained compensatory damages and been injured in their business and




                                                  159
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 160 of 362 PageID #: 160




   property in an amount as yet to be determined, but believed to be in excess of $9,100.00, the exact

   amount to be determined at trial, plus interest, costs and other relief the Court deems just.

                             TWENTY-FOURTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 1 THROUGH 20

                                         (Aiding and Abetting)

          610.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          611.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and

   Casualty Insurance Company by Defendants Five Borough Supply, Shimonov and Sorokin.

          612.    On information and belief, the acts taken by the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale invoices

   that deliberately omit any meaningful information regarding the DME and/or orthotic devices,

   including the manufacturer, make and model of the DME and/or orthotic devices that Defendants

   Five Borough Supply, Shimonov and Sorokin purportedly provided to No-fault Claimants; (ii)

   knowingly providing the fraudulent wholesale invoices so that Defendants Five Borough Supply,

   Shimonov and Sorokin could mail fraudulent bills to Plaintiffs and other insurers; (iii) kicking

   back a portion of the amounts paid by Defendants Shimonov and Sorokin, through Five Borough

   Supply, to Five Borough Supply to create the impression of an actual sale in furtherance of the

   money laundering scheme; (iv) knowingly creating fraudulent wholesale invoices by intentionally



                                                   160
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 161 of 362 PageID #: 161




   inflating the amounts represented to constitute the wholesale costs and/or quantities of DME and/or

   orthotic devices in order to support the fraudulent billing submitted to Plaintiffs, among others,

   through Five Borough Supply and (v) knowingly supporting the negotiation and performance of

   kickback agreements between Shimonov and Sorokin, through Five Borough Supply, and the No-

   fault Clinics.

           613.     On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is critical

   to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants Five Borough Supply, Shimonov and Sorokin to obtain fraudulently

   inflated payments from Plaintiffs, among others.

           614.     On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

           615.     On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate

   Indemnity Company, and Allstate Property and Casualty Insurance Company to pay money based

   upon the fraudulent charges submitted through Five Borough Supply in an amount to be

   determined at trial, but in no event less than $9,100.00.




                                                    161
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 162 of 362 PageID #: 162




          616.    On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          617.    By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                              TWENTY-FIFTH CLAIM FOR RELIEF

   AGAINST DEFENDANTS LEVIT, ABC CORPORATIONS 1 THROUGH 20 AND JOHN
                          DOES 1 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          618.    The allegations of paragraphs 1 through 395 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          619.    At all times relevant herein, Frontline Fitters Surgical Supply was an “enterprise”

   engaged in, or the activities of which affected, interstate commerce, as that term is defined by 18

   U.S.C. § 1961(4), and within the meaning of 18 U.S.C. § 1962(c).

          620.    From, in or about February 22, 2017 through the date of the filing of this Complaint,

   Defendants Levit, one or more of the ABC Corporations 1 through 20 and one or more of the John

   Does 1 through 20, knowingly conducted and participated in the affairs of the enterprise through

   a pattern of racketeering activity, including the numerous acts of mail fraud described herein and

   included in the representative list of predicate acts set forth in the Appendix and Compendium of

   Exhibits accompanying this Complaint, all of which are incorporated by reference. Defendants’

   conduct constitutes a violation of 18 U.S.C. § 1962(c).




                                                   162
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 163 of 362 PageID #: 163




          621.    At all relevant times mentioned herein, Defendant Levit, together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the Frontline Fitters

   Surgical Supply enterprise and utilized that control to conduct the pattern of racketeering activities

   that consisted of creating, submitting and/or causing to be submitted the fraudulent bills and

   supporting documents to Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty

   Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty Insurance

   Company, that were based, in part, on the utilization of fraudulent wholesale invoices.

          622.    On information and belief, one or more of the ABC Corporations 1 through 20 and

   one or more of the John Does 1 through 20 participated in the scheme by providing inexpensive

   DME and/or orthotic devices, to the extent any such items were in fact provided, as well as bogus

   documentation, along with fraudulent wholesale invoices that grossly inflated the purported cost

   of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in the Complaint.

   One or more of the ABC Corporations furnished documents that Defendant Levit required, in

   furtherance of the scheme to defraud, to obtain payment from Plaintiffs for fraudulent DME and/or

   orthotic device claims, including fictitious wholesale invoices for medical supplies.

          623.    On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 1 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent claims

   and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          624.    The racketeering acts set forth herein were carried out on a continued basis for more

   than a two-year period, were related and similar and were committed as part of the ongoing scheme

   of Defendants Levit, one or more of the ABC Corporations 1 through 20 and one or more of the



                                                    163
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 164 of 362 PageID #: 164




   John Does 1 through 20 to fraudulently bill for DME and/or orthotic devices to defraud insurers,

   and, if not stopped, such acts will continue into the future.

          625.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, in as much as Frontline Fitters Surgical

   Supply continues to pursue collection on the fraudulent billing to the present day.

          626.    As a part of the pattern of racketeering activity and for the purpose of executing the

   scheme and artifice to defraud as described above, Defendant Levit, with the knowledge and intent

   of one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1 through

   20, caused mailings to be made through the United States Postal Service in violation of 18 U.S.C.

   § 1341. The mailings were made in furtherance of a scheme or artifice to defraud Plaintiffs and to

   induce Plaintiffs to issue checks to the Frontline Fitters Surgical Supply enterprise based upon

   materially false and misleading information.

          627.    Through the Frontline Fitters Surgical Supply enterprise, Defendant Levit

   submitted numerous fraudulent claim forms seeking payment for DME and/or orthotic devices that

   were purportedly (but not actually) provided to numerous No-fault Claimants as billed. The bills

   and supporting documents that were sent by Defendant Levit, as well as the payments that

   Plaintiffs made in response to those bills, were sent through the United States Postal Service. By

   virtue of those activities, Defendants Levit, one or more of the ABC Corporations 1 through 20

   and one or more of the John Does 1 through 20 engaged in a continuous series of predicate acts of

   mail fraud, extending from the formation of the Frontline Fitters Surgical Supply enterprise

   through the filing of this Complaint.

          628.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant Levit, in




                                                    164
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 165 of 362 PageID #: 165




   furtherance of the scheme as well as the specific misrepresentations identified for each of the

   mailings.

          629.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          630.    Each submission of a fraudulent claim constitutes a pattern of racketeering activity

   within the meaning of 18 U.S.C. § 1961(5).

                                                Damages

          631.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity Company,

   and Allstate Property and Casualty Insurance Company have been injured in their business and

   property and Plaintiffs have been damaged in the aggregate amount presently in excess of

   $77,000.00, the exact amount to be determined at trial.

          632.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Levit, one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, jointly and severally, three-fold damages sustained by it, together with the costs of this

   lawsuit and reasonable attorneys’ fees.

                              TWENTY-SIXTH CLAIM FOR RELIEF

    AGAINST DEFENDANTS LEVIT AND FRONTLINE FITTERS SURGICAL SUPPLY

                                         (Common Law Fraud)

          633.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          634.    Defendants Frontline Fitters Surgical Supply and Levit made material

   misrepresentations and/or omitted material statements in submitting No-fault claims to Plaintiffs




                                                    165
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 166 of 362 PageID #: 166




   Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, and Allstate Property and Casualty Insurance Company for payment.

          635.    On information and belief, each and every bill and supporting documentation

   submitted by Defendants Frontline Fitters Surgical Supply and Levit to Plaintiffs set forth false

   and fraudulent amounts for reimbursement for DME and/or orthotic devices that they purportedly

   supplied to No-fault Claimants. The false representations contained therein not only were intended

   to defraud Plaintiffs but constitute a grave and serious danger to the No-fault Claimants and the

   consumer public.

          636.    On information and belief, Defendants Frontline Fitters Surgical Supply and Levit

   intentionally, knowingly, fraudulently and with an intent to deceive, submitted bills, prescriptions,

   wholesale invoices and other documentation that contained false representations of material facts,

   including, but not limited to, the following fraudulent material misrepresentations and/or

   omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the DME
                  and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts Frontline Fitters Surgical
                  Supply was entitled to be reimbursed under the No-fault Law;

          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to the
                  provider, plus 50%; or the usual and customary price charged to the public;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;


                                                   166
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 167 of 362 PageID #: 167




          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that the (a) DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Levit, through Frontline Fitters Surgical Supply, paid kickbacks to
                  No-fault Clinics to induce the No-fault Clinics to direct their associated
                  physicians and chiropractors to prescribe large amounts of substantially
                  similar, medically unnecessary DME and/or orthotic devices; (b) DME and/or
                  orthotic devices were not covered by the New York State Medicaid Fee
                  Schedule; and (c) DME and/or orthotic devices were generically described on
                  the prescriptions, all of which was designed to permit Defendant Levit,
                  through Frontline Fitters Surgical Supply, to manipulate the payment
                  formulas and their claims submissions in order to maximize the charges that
                  they could submit to Plaintiffs and other insurers.

          637.    The foregoing was intended to deceive and mislead Plaintiffs into paying Defendant

   Frontline Fitters Surgical Supply’s claims under the No-fault Law. Specific examples of the billing

   fraud alleged herein are contained in the body of this Complaint, as well as the exhibits in the

   accompanying Compendium of Exhibits.

          638.    Defendants Frontline Fitters Surgical Supply and Levit knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          639.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a result

   of the acts of fraud and deception of Defendants Frontline Fitters Surgical Supply and Levit.

          640.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, they would not have paid the Defendant Frontline Fitters Surgical Supply’s

   claims for No-fault insurance benefits submitted in connection therewith.

          641.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants

   Frontline Fitters Surgical Supply and Levit evinces a high degree of moral turpitude and wanton




                                                    167
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 168 of 362 PageID #: 168




   dishonesty, which, as alleged above, has harmed and will continue to harm the public at large, thus

   entitling Plaintiffs to recovery of exemplary and punitive damages.

          642.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company have sustained compensatory damages and been injured in their business and

   property in an amount as yet to be determined, but believed to be in excess of $77,000.00, the

   exact amount to be determined at trial, plus interest, costs, punitive damages and other relief the

   Court deems just.

                            TWENTY-SEVENTH CLAIM FOR RELIEF

    AGAINST DEFENDANTS FRONTLINE FITTERS SURGICAL SUPPLY AND LEVIT

                                         (Unjust Enrichment)

          643.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          644.    By reason of their wrongdoing, Defendants Frontline Fitters Surgical Supply and

   Levit have been unjustly enriched, in that they have, directly and/or indirectly, received moneys

   from Plaintiffs that are the result of unlawful conduct and that, in equity and good conscience, they

   should not be permitted to keep.

          645.    Plaintiffs are therefore entitled to restitution from Defendants Frontline Fitters

   Surgical Supply and Levit in the amount by which they have been unjustly enriched.

          646.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company have sustained compensatory damages and been injured in their business and




                                                   168
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 169 of 362 PageID #: 169




   property in an amount as yet to be determined, but believed to be in excess of $77,000.00, the

   exact amount to be determined at trial, plus interest, costs and other relief the Court deems just.

                             TWENTY-EIGHTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 1 THROUGH 20

                                         (Aiding and Abetting)

          647.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          648.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and

   Casualty Insurance Company by Defendants Frontline Fitters Surgical Supply and Levit.

          649.    On information and belief, the acts taken by the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale invoices

   that deliberately omit any meaningful information regarding the DME and/or orthotic devices,

   including the manufacturer, make and model of the DME and/or orthotic devices that Defendants

   Frontline Fitters Surgical Supply and Levit purportedly provided to No-fault Claimants; (ii)

   knowingly providing the fraudulent wholesale invoices so that Defendants Frontline Fitters

   Surgical Supply and Levit could mail fraudulent bills to Plaintiffs and other insurers; (iii) kicking

   back a portion of the amounts paid by Defendant Levit, through Frontline Fitters Surgical Supply,

   to Frontline Fitters Surgical Supply to create the impression of an actual sale in furtherance of the

   money laundering scheme; (iv) knowingly creating fraudulent wholesale invoices by intentionally



                                                   169
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 170 of 362 PageID #: 170




   inflating the amounts represented to constitute the wholesale costs and/or quantities of DME and/or

   orthotic devices in order to support the fraudulent billing submitted to Plaintiffs, among others,

   through Frontline Fitters Surgical Supply; and (v) knowingly supporting the negotiation and

   performance of kickback agreements between Levit, through Frontline Fitters Surgical Supply, and

   the No-fault Clinics.

          650.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is critical

   to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants Frontline Fitters Surgical Supply and Levit to obtain fraudulently

   inflated payments from Plaintiffs, among others.

          651.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

          652.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate

   Indemnity Company, and Allstate Property and Casualty Insurance Company to pay money based

   upon the fraudulent charges submitted through Frontline Fitters Surgical Supply in an amount to

   be determined at trial, but in no event less than $77,000.00.




                                                    170
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 171 of 362 PageID #: 171




          653.    On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          654.    By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                              TWENTY-NINTH CLAIM FOR RELIEF

                                AGAINST DEFENDANT YAKUBOV

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          655.    The allegations of paragraphs 1 through 395 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          656.    At all times relevant herein, Health Choice Pharmacy was an “enterprise” engaged

   in, or the activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. §

   1961(4), and within the meaning of 18 U.S.C. § 1962(c).

          657.    From, in or about November 4, 2014, through the date of the filing of this

   Complaint, Defendant Yakubov knowingly conducted and participated in the affairs of the Health

   Choice Pharmacy enterprise through a pattern of racketeering activity, including the numerous acts

   of mail fraud described herein and included in the representative list of predicate acts set forth in

   the Appendix and Compendium of Exhibits accompanying this Complaint, all of which are

   incorporated by reference. Defendant’s conduct constitutes a violation of 18 U.S.C. § 1962(c).

          658.    At all relevant times mentioned herein, Defendant Yakubov, together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the Health Choice




                                                   171
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 172 of 362 PageID #: 172




   Pharmacy enterprise and utilized that control to conduct the pattern of racketeering activities that

   consisted of creating, submitting and/or causing to be submitted the fraudulent bills and supporting

   documents to Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance

   Company, and Allstate Property and Casualty Insurance Company, seeking payment for

   fraudulently prescribed Compound Pain Creams that were (1) medical unnecessary and the product

   of a predetermined protocol designed to maximize the reimbursement in furtherance of the scheme

   to defraud without regard to the No-fault Claimants’ medical needs; (2) prescribed and dispensed

   in exahnge for, unlawful kickbakcs and/or other financial arrangements with the Prescribing No-

   fault Clinics; and (3) prescribed and dispensed in pre-determined/set formulations that were not

   tailored to any specific patient need in violation of Federal and New York State laws and

   regualtions.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          659.    The racketeering acts set forth herein were carried out on a continued basis for more

   than a five-year period, were related and similar and were committed as part of the ongoing scheme

   of Defendants Yakubov, one or more of the ABC Corporations 1 through 20 and one or more of

   the John Does 1 through 20 to fraudulently bill for Compound Pain Creams to defraud insurers,

   and, if not stopped, such acts will continue into the future.

          660.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, in as much as Health Choice Pharmacy

   continues to pursue collection on the fraudulent billing to the present day.

          661.    As a part of the pattern of racketeering activity and for the purpose of executing the

   scheme and artifice to defraud as described above, Defendant Yakubov, caused mailings to be made

   through the United States Postal Service in violation of 18 U.S.C. § 1341. The mailings were made



                                                    172
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 173 of 362 PageID #: 173




   in furtherance of a scheme or artifice to defraud Plaintiffs and to induce Plaintiffs to issue checks

   to the Health Choice Pharmacy enterprise based upon materially false and misleading information.

          662.    Through the Health Choice Pharmacy enterprise, Defendant Yakubov submitted

   numerous fraudulent claim forms seeking payment for Compound Pain Creams that were

   purportedly (but not actually) provided to numerous No-fault Claimants as billed. The bills and

   supporting documents that were sent by Defendant Yakubov, as well as the payments that Plaintiffs

   made in response to those bills, were sent through the United States Postal Service. By virtue of

   those activities, Defendants Yakubov engaged in a continuous series of predicate acts of mail fraud,

   extending from the formation of the Health Choice Pharmacy enterprise through the filing of this

   Complaint.

          663.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant Yakubov,

   in furtherance of the scheme as well as the specific misrepresentations identified for each of the

   mailings.

          664.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          665.    Each submission of a fraudulent claim constitutes a pattern of racketeering activity

   within the meaning of 18 U.S.C. § 1961(5).

                                                Damages

          666.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate Property and

   Casualty Insurance Company have been injured in their business and property and Plaintiffs have




                                                   173
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 174 of 362 PageID #: 174




   been damaged in the aggregate amount presently in excess of $111,000.00, the exact amount to be

   determined at trial.

          667.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendant

   Yakubov, jointly and severally, three-fold damages sustained by them, together with the costs of

   this lawsuit and reasonable attorneys’ fees.

                                    THIRTIETH CLAIM FOR RELIEF

         AGAINST DEFENDANTS HEALTH CHOICE PHARMACY AND YAKUBOV

                                             (Common Law Fraud)

          668.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          669.    Defendants        Health    Choice    Pharmacy   and    Yakubov     made     material

   misrepresentations and/or omitted material statements in submitting No-fault claims to Plaintiffs

   Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate Property

   and Casualty Insurance Company for payment.

          670.    On information and belief, each and every bill and supporting documentation

   submitted by Defendants Health Choice Pharmacy and Yakubov to Plaintiffs set forth false and

   fraudulent amounts for reimbursement for Compound Pain Creams that they purportedly supplied

   to No-fault Claimants. The false representations contained therein not only were intended to

   defraud Plaintiffs but constitute a grave and serious danger to the No-fault Claimants and the

   consumer public.

          671.    On information and belief, Defendants Health Choice Pharmacy and Yakubov

   intentionally, knowingly, fraudulently and with an intent to deceive, submitted bills, prescriptions,

   wholesale invoices and other documentation that contained false representations of material facts,




                                                       174
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 175 of 362 PageID #: 175




   including, but not limited to, the following fraudulent material misrepresentations and/or

   omissions of fact:

          •       False and misleading statements that Compound Pain Creams were medically
                  necessary when the prescriptions were the product of a predetermined
                  protocol of treatment, designed to maximize the reimbursement in furtherance
                  of a scheme to defraud without regard to the actual medical needs of the No-
                  fault Claimants;

          •       False and misleading statements as to the amounts Health Choice Pharmacy
                  was entitled to be reimbursed under the No-fault Law;

          •       False and misleading statements concealing that the Compound Pain Creams
                  were prescribed and dispensed in pre-determined/set formulations and in
                  large quatities that were not tailored to any specific patient need in violation
                  of applicable Federal and New York State regulatory requiremnts.

          672.    The foregoing was intended to deceive and mislead Plaintiffs into paying Defendant

   Health Choice Pharmacy’s claims under the No-fault Law. Specific examples of the billing fraud

   alleged herein are contained in the body of this Complaint, as well as the exhibits in the

   accompanying Compendium of Exhibits.

          673.    Defendants Health Choice Pharmacy and Yakubov knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          674.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a result

   of the acts of fraud and deception of Defendants Health Choice Pharmacy and Yakubov.

          675.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, they would not have paid the Defendant Health Choice Pharmacy’s claims for

   No-fault insurance benefits submitted in connection therewith.




                                                    175
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 176 of 362 PageID #: 176




          676.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants Health

   Choice Pharmacy and Yakubov evinces a high degree of moral turpitude and wanton dishonesty,

   which, as alleged above, has harmed and will continue to harm the public at large, thus entitling

   Plaintiffs to recovery of exemplary and punitive damages.

          677.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, and Allstate Property and Casualty Insurance Company have

   sustained compensatory damages and been injured in their business and property in an amount as

   yet to be determined, but believed to be in excess of $111,000.00, the exact amount to be

   determined at trial, plus interest, costs, punitive damages and other relief the Court deems just.

                               THIRTY-FIRST CLAIM FOR RELIEF

         AGAINST DEFENDANTS HEALTH CHOICE PHARMACY AND YAKUBOV

                                         (Unjust Enrichment)

          678.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          679.    By reason of their wrongdoing, Defendants Health Choice Pharmacy and Yakubov

   have been unjustly enriched, in that they have, directly and/or indirectly, received moneys from

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate

   Property and Casualty Insurance Company that are the result of unlawful conduct and that, in

   equity and good conscience, they should not be permitted to keep.

          680.    Plaintiffs are therefore entitled to restitution from Defendants Health Choice

   Pharmacy and Yakubov in the amount by which they have been unjustly enriched.

          681.    By reason of the foregoing, Plaintiffs have sustained compensatory damages and

   been injured in their business and property in an amount as yet to be determined, but believed to




                                                   176
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 177 of 362 PageID #: 177




   be in excess of $111,000.00, the exact amount to be determined at trial, plus interest, costs and

   other relief the Court deems just.

                             THIRTY-SECOND CLAIM FOR RELIEF

    AGAINST DEFENDANTS GLIKMAN, ABC CORPORATIONS 1 THROUGH 20 AND
                       JOHN DOES 1 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          682.    The allegations of paragraphs 1 through 395 are hereby repeated and re-alleged as

   though fully set forth herein.

                                        THE RICO ENTERPRISE

          683.    At all times relevant herein, Healthy Living Medical and Surgical Products was an

   “enterprise” engaged in, or the activities of which affected, interstate commerce, as that term is

   defined by 18 U.S.C. § 1961(4), and within the meaning of 18 U.S.C. § 1962(c).

          684.    From, in or about September 26, 2014 through the date of the filing of this

   Complaint, Defendant Glikman, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 1 through 20, knowingly conducted and participated in the affairs of the

   Healthy Living Medical and Surgical Products enterprise through a pattern of racketeering activity,

   including the numerous acts of mail fraud described herein and included in the representative list

   of predicate acts set forth in the Appendix and Compendium of Exhibits accompanying this

   Complaint, all of which are incorporated by reference. Defendants’ conduct constitutes a violation

   of 18 U.S.C. § 1962(c).

          685.    At all relevant times mentioned herein, Defendant Glikman, together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the Healthy Living

   Medical and Surgical Products enterprise and utilized that control to conduct the pattern of

   racketeering activities that consisted of creating, submitting and/or causing to be submitted the



                                                  177
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 178 of 362 PageID #: 178




   fraudulent bills and supporting documents to Plaintiffs Allstate Insurance Company and Allstate

   Fire and Casualty Insurance Company that were based, in part, on the utilization of fraudulent

   wholesale invoices.

          686.    On information and belief, one or more of the ABC Corporations 1 through 20 and

   one or more of the John Does 1 through 20 participated in the scheme by providing inexpensive

   DME and/or orthotic devices, to the extent any such items were in fact provided, as well as bogus

   documentation, along with fraudulent wholesale invoices that grossly inflated the purported cost

   of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in the Complaint.

   One or more of the ABC Corporations furnished documents that Defendant Glikman required, in

   furtherance of the scheme to defraud, to obtain payment from Plaintiffs for fraudulent DME and/or

   orthotic device claims, including fictitious wholesale invoices for medical supplies.

          687.    On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 1 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent claims

   and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          688.    The racketeering acts set forth herein were carried out on a continued basis for more

   than a five-year period, were related and similar and were committed as part of the ongoing scheme

   of Defendants Glikman, one or more of the ABC Corporations 1 through 20 and one or more of

   the John Does 1 through 20 to fraudulently bill for DME and/or orthotic devices to defraud

   insurers, and, if not stopped, such acts will continue into the future.




                                                    178
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 179 of 362 PageID #: 179




          689.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, in as much as Healthy Living Medical

   and Surgical Products continues to pursue collection on the fraudulent billing to the present day.

          690.    As a part of the pattern of racketeering activity and for the purpose of executing the

   scheme and artifice to defraud as described above, Defendant Glikman, with the knowledge and

   intent of one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, caused mailings to be made through the United States Postal Service in violation of

   18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to defraud

   Plaintiffs and to induce Plaintiffs to issue checks to the Healthy Living Medical and Surgical

   Products enterprise based upon materially false and misleading information.

          691.    Through the Healthy Living Medical and Surgical Products enterprise, Defendant

   Glikman submitted numerous fraudulent claim forms seeking payment for DME and/or orthotic

   devices that were purportedly (but not actually) provided to numerous No-fault Claimants as

   billed. The bills and supporting documents that were sent by Defendant Glikman, as well as the

   payments that Plaintiffs made in response to those bills, were sent through the United States Postal

   Service. By virtue of those activities, Defendants Glikman, one or more of the ABC Corporations

   1 through 20 and one or more of the John Does 1 through 20 engaged in a continuous series of

   predicate acts of mail fraud, extending from the formation of the Healthy Living Medical and

   Surgical Products enterprise through the filing of this Complaint.

          692.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant Glikman,

   in furtherance of the scheme as well as the specific misrepresentations identified for each of the

   mailings.




                                                   179
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 180 of 362 PageID #: 180




          693.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          694.    Each submission of a fraudulent claim constitutes a pattern of racketeering activity

   within the meaning of 18 U.S.C. § 1961(5).

                                                Damages

          695.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company and Allstate Fire and Casualty Insurance Company have been injured in their

   business and property and Plaintiffs have been damaged in the aggregate amount presently in

   excess of $32,000.00, the exact amount to be determined at trial.

          696.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Glikman, one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, jointly and severally, three-fold damages sustained by it, together with the costs of this

   lawsuit and reasonable attorneys’ fees.

                               THIRTY-THIRD CLAIM FOR RELIEF

          AGAINST DEFENDANTS HEALTHY LIVING MEDICAL AND SURGICAL
                          PRODUCTS AND GLIKMAN

                                         (Common Law Fraud)

          697.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          698.    Defendants Healthy Living Medical and Surgical Products and Glikman made

   material misrepresentations and/or omitted material statements in submitting No-fault claims to

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate

   Indemnity Company, and Allstate Property and Casualty Insurance Company for payment.




                                                    180
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 181 of 362 PageID #: 181




          699.    On information and belief, each and every bill and supporting documentation

   submitted by Defendants Healthy Living Medical and Surgical Products and Glikman to Plaintiffs

   set forth false and fraudulent amounts for reimbursement for DME and/or orthotic devices that

   they purportedly supplied to No-fault Claimants. The false representations contained therein not

   only were intended to defraud Plaintiffs but constitute a grave and serious danger to the No-fault

   Claimants and the consumer public.

          700.    On information and belief, Defendants Healthy Living Medical and Surgical

   Products and Glikman intentionally, knowingly, fraudulently and with an intent to deceive,

   submitted bills, prescriptions, wholesale invoices and other documentation that contained false

   representations of material facts, including, but not limited to, the following fraudulent material

   misrepresentations and/or omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the DME
                  and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts Healthy Living Medical
                  and Surgical Products was entitled to be reimbursed under the No-fault Law;

          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to the
                  provider, plus 50%; or the usual and customary price charged to the public;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that the (a) DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,


                                                  181
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 182 of 362 PageID #: 182




                  Defendant Glikman, through Healthy Living Medical and Surgical Products,
                  paid kickbacks to No-fault Clinics to induce the No-fault Clinics to direct
                  their associated physicians and chiropractors to prescribe large amounts of
                  substantially similar, medically unnecessary DME and/or orthotic devices; (b)
                  DME and/or orthotic devices were not covered by the New York State
                  Medicaid Fee Schedule; and (c) DME and/or orthotic devices were
                  generically described on the prescriptions, all of which was designed to permit
                  Defendant Glikman, through Healthy Living Medical and Surgical Products,
                  to manipulate the payment formulas and their claims submissions in order to
                  maximize the charges that they could submit to Plaintiffs and other insurers.

          701.    The foregoing was intended to deceive and mislead Plaintiffs into paying Defendant

   Healthy Living Medical and Surgical Products’ claims under the No-fault Law. Specific examples

   of the billing fraud alleged herein are contained in the body of this Complaint, as well as the

   exhibits in the accompanying Compendium of Exhibits.

          702.    Defendants Healthy Living Medical and Surgical Products and Glikman knew the

   foregoing material misrepresentations to be false when made and nevertheless made these false

   representations with the intention and purpose of inducing Plaintiffs to rely thereon.

          703.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a result

   of the acts of fraud and deception of Defendants Healthy Living Medical and Surgical Products

   and Glikman.

          704.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, they would not have paid the Defendant Healthy Living Medical and Surgical

   Products’ claims for No-fault insurance benefits submitted in connection therewith.

          705.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants Healthy

   Living Medical and Surgical Products and Glikman evinces a high degree of moral turpitude and

   wanton dishonesty, which, as alleged above, has harmed and will continue to harm the public at

   large, thus entitling Plaintiffs to recovery of exemplary and punitive damages.



                                                    182
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 183 of 362 PageID #: 183




          706.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company have sustained compensatory damages and been injured in its business and

   property in an amount as yet to be determined, but believed to be in excess of $34,000.00, the

   exact amount to be determined at trial, plus interest, costs, punitive damages and other relief the

   Court deems just.

                             THIRTY-FOURTH CLAIM FOR RELIEF

          AGAINST DEFENDANTS HEALTHY LIVING MEDICAL AND SURGICAL
                          PRODUCTS AND GLIKMAN

                                         (Unjust Enrichment)

          707.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          708.    By reason of their wrongdoing, Defendants Healthy Living Medical and Surgical

   Products and Glikman have been unjustly enriched, in that they have, directly and/or indirectly,

   received moneys from Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance

   Company, Allstate Indemnity Company, and Allstate Property and Casualty Insurance Company

   that are the result of unlawful conduct and that, in equity and good conscience, they should not be

   permitted to keep.

          709.    Plaintiffs are therefore entitled to restitution from Defendants Healthy Living

   Medical and Surgical Products and Glikman in the amount by which it has been unjustly enriched.

          710.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company have sustained compensatory damages and been injured in their business and




                                                  183
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 184 of 362 PageID #: 184




   property in an amount as yet to be determined, but believed to be in excess of $34,000.00, the

   exact amount to be determined at trial, plus interest, costs and other relief the Court deems just.

                               THIRTY-FIFTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 1 THROUGH 20

                                         (Aiding and Abetting)

          711.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          712.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and

   Casualty Insurance Company, by Defendants Healthy Living Medical and Surgical Products and

   Glikman.

          713.    On information and belief, the acts taken by the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale invoices

   that deliberately omit any meaningful information regarding the DME and/or orthotic devices,

   including the manufacturer, make and model of the DME and/or orthotic devices that Defendants

   Healthy Living Medical and Surgical Products and Glikman purportedly provided to No-fault

   Claimants; (ii) knowingly providing the fraudulent wholesale invoices so that Defendants Healthy

   Living Medical and Surgical Products and Glikman could mail fraudulent bills to Plaintiffs and

   other insurers; (iii) kicking back a portion of the amounts paid by Defendant Glikman, through

   Healthy Living Medical and Surgical Products, to Healthy Living Medical and Surgical Products



                                                   184
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 185 of 362 PageID #: 185




   to create the impression of an actual sale in furtherance of the money laundering scheme; (iv)

   knowingly creating fraudulent wholesale invoices by intentionally inflating the amounts

   represented to constitute the wholesale costs and/or quantities of DME and/or orthotic devices in

   order to support the fraudulent billing submitted to Plaintiffs, among others, through Healthy

   Living Medical and Surgical Products; and (v) knowingly supporting the negotiation and

   performance of kickback agreements between Glikman, through Healthy Living Medical and

   Surgical Products, and the No-fault Clinics.

          714.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is critical

   to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants Healthy Living Medical and Surgical Products and Glikman to obtain

   fraudulently inflated payments from Plaintiffs, among others.

          715.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

          716.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate

   Indemnity Company, and Allstate Property and Casualty Insurance Company to pay money based




                                                    185
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 186 of 362 PageID #: 186




   upon the fraudulent charges submitted through Healthy Living Medical and Surgical Products LLC

   in an amount to be determined at trial, but in no event less than $34,000.00.

          717.    On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          718.    By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                               THIRTY-SIXTH CLAIM FOR RELIEF

   AGAINST DEFENDANTS GINDINOVA, ABC CORPORATIONS 1 THROUGH 20 AND
                       JOHN DOES 1 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          719.    The allegations of paragraphs 1 through 395 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          720.    At all times relevant herein, Healthy Support was an “enterprise” engaged in, or the

   activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. § 1961(4),

   and within the meaning of 18 U.S.C. § 1962(c).

          721.    From, in or about February 15, 2017 through the date of the filing of this Complaint,

   Defendant Gindinova, one or more of the ABC Corporations 1 through 20 and one or more of the

   John Does 1 through 20, knowingly conducted and participated in the affairs of the Healthy

   Support enterprise through a pattern of racketeering activity, including the numerous acts of mail

   fraud described herein and included in the representative list of predicate acts set forth in the




                                                   186
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 187 of 362 PageID #: 187




   Appendix and Compendium of Exhibits accompanying this Complaint, all of which are

   incorporated by reference. Defendants’ conduct constitutes a violation of 18 U.S.C. § 1962(c).

          722.    At all relevant times mentioned herein, Defendant Gindinova, together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the Healthy Support

   enterprise and utilized that control to conduct the pattern of racketeering activities that consisted

   of creating, submitting and/or causing to be submitted the fraudulent bills and supporting

   documents to Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance

   Company, and Allstate Property and Casualty Insurance Company that were based, in part, on the

   utilization of fraudulent wholesale invoices.

          723.    On information and belief, one or more of the ABC Corporations 1 through 20 and

   one or more of the John Does 1 through 20 participated in the scheme by providing inexpensive

   DME and/or orthotic devices, to the extent any such items were in fact provided, as well as bogus

   documentation, along with fraudulent wholesale invoices that grossly inflated the purported cost

   of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in the Complaint.

   One or more of the ABC Corporations furnished documents that Defendant Gindinova required,

   in furtherance of the scheme to defraud, to obtain payment from Plaintiffs for fraudulent DME

   and/or orthotic device claims, including fictitious wholesale invoices for medical supplies.

          724.    On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 1 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent claims

   and to induce payment from Plaintiffs.




                                                   187
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 188 of 362 PageID #: 188




                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          725.    The racketeering acts set forth herein were carried out on a continued basis for more

   than a two-year period, were related and similar and were committed as part of the ongoing scheme

   of Defendants Gindinova, one or more of the ABC Corporations 1 through 20 and one or more of

   the John Does 1 through 20 to fraudulently bill for DME and/or orthotic devices to defraud

   insurers, and, if not stopped, such acts will continue into the future.

          726.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, in as much as Healthy Support continues

   to pursue collection on the fraudulent billing to the present day.

          727.    As a part of the pattern of racketeering activity and for the purpose of executing the

   scheme and artifice to defraud as described above, Defendant Gindinova, with the knowledge and

   intent of one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, caused mailings to be made through the United States Postal Service in violation of

   18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to defraud

   Plaintiffs and to induce Plaintiffs to issue checks to the Healthy Support enterprise based upon

   materially false and misleading information.

          728.    Through the Healthy Support enterprise, Defendant Gindinova submitted numerous

   fraudulent claim forms seeking payment for DME and/or orthotic devices that were purportedly

   (but not actually) provided to numerous No-fault Claimants as billed. The bills and supporting

   documents that were sent by Defendant Gindinova, as well as the payments that Plaintiffs made in

   response to those bills, were sent through the United States Postal Service. By virtue of those

   activities, Defendants Gindinova, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 1 through 20 engaged in a continuous series of predicate acts of mail fraud,



                                                    188
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 189 of 362 PageID #: 189




   extending from the formation of the Healthy Support enterprise through the filing of this

   Complaint.

          729.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant

   Gindinova, in furtherance of the scheme as well as the specific misrepresentations identified for

   each of the mailings.

          730.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          731.    Each submission of a fraudulent claim constitutes a pattern of racketeering activity

   within the meaning of 18 U.S.C. § 1961(5).

                                                  Damages

           732. By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate Property and

   Casualty Insurance Company have been injured in their business and property and Plaintiffs have

   been damaged in the aggregate amount presently in excess of $36,000.00, the exact amount to be

   determined at trial.

          733.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Gindinova, one or more of the ABC Corporations 1 through 20 and one or more of the John Does

   1 through 20, jointly and severally, three-fold damages sustained by it, together with the costs of

   this lawsuit and reasonable attorneys’ fees.




                                                    189
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 190 of 362 PageID #: 190




                              THIRTY-SEVENTH CLAIM FOR RELIEF

                 AGAINST DEFENDANTS HEALTHY SUPPORT AND GINDINOVA

                                         (Common Law Fraud)

             734.   The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

             735.   Defendants Healthy Support and Gindinova made material misrepresentations

   and/or omitted material statements in submitting No-fault claims to Plaintiffs Allstate Insurance

   Company, Allstate Fire and Casualty Insurance Company, and Allstate Property and Casualty

   Insurance Company for payment.

             736.   On information and belief, each and every bill and supporting documentation

   submitted by Defendants Healthy Support and Gindinova to Plaintiffs set forth false and fraudulent

   amounts for reimbursement for DME and/or orthotic devices that they purportedly supplied to No-

   fault Claimants. The false representations contained therein not only were intended to defraud

   Plaintiffs but constitute a grave and serious danger to the No-fault Claimants and the consumer

   public.

             737.   On information and belief, Defendants Healthy Support and Gindinova

   intentionally, knowingly, fraudulently and with an intent to deceive, submitted bills, prescriptions,

   wholesale invoices and other documentation that contained false representations of material facts,

   including, but not limited to, the following fraudulent material misrepresentations and/or

   omissions of fact:

             •      False and misleading statements as to the nature, quality and cost of the DME
                    and/or orthotic devices purportedly supplied to No-fault Claimants;

             •      False and misleading statements as to the amounts Healthy Support was
                    entitled to be reimbursed under the No-fault Law;




                                                   190
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 191 of 362 PageID #: 191




          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to the
                  provider, plus 50%; or the usual and customary price charged to the public;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that the (a) DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Gindinova, through Healthy Support, paid kickbacks to No-fault
                  Clinics to induce the No-fault Clinics to direct their associated physicians and
                  chiropractors to prescribe large amounts of substantially similar, medically
                  unnecessary DME and/or orthotic devices; (b) DME and/or orthotic devices
                  were not covered by the New York State Medicaid Fee Schedule; and (c)
                  DME and/or orthotic devices were generically described on the prescriptions,
                  all of which was designed to permit Defendant Gindinova, through Healthy
                  Support, to manipulate the payment formulas and their claims submissions in
                  order to maximize the charges that they could submit to Plaintiffs and other
                  insurers.

          738.    The foregoing was intended to deceive and mislead Plaintiffs into paying Defendant

   Healthy Support’s claims under the No-fault Law. Specific examples of the billing fraud alleged

   herein are contained in the body of this Complaint, as well as the exhibits in the accompanying

   Compendium of Exhibits.

          739.    Defendants Healthy Support and Gindinova knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.




                                                   191
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 192 of 362 PageID #: 192




          740.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a result

   of the acts of fraud and deception of Defendants Healthy Support and Gindinova.

          741.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, they would not have paid the Defendant Healthy Support’s claims for No-fault

   insurance benefits submitted in connection therewith.

          742.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants Healthy

   Support and Gindinova evinces a high degree of moral turpitude and wanton dishonesty, which, as

   alleged above, has harmed and will continue to harm the public at large, thus entitling Plaintiffs to

   recovery of exemplary and punitive damages.

          743.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, and Allstate Property and Casualty Insurance Company have

   sustained compensatory damages and been injured in their business and property in an amount as

   yet to be determined, but believed to be in excess of $36,000.00, the exact amount to be determined

   at trial, plus interest, costs, punitive damages and other relief the Court deems just.

                               THIRTY-EIGHT CLAIM FOR RELIEF

              AGAINST DEFENDANTS HEALTHY SUPPORT AND GINDINOVA

                                          (Unjust Enrichment)

          744.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          745.    By reason of their wrongdoing, Defendants Healthy Support and Gindinova have

   been unjustly enriched, in that they have, directly and/or indirectly, received moneys from

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate




                                                    192
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 193 of 362 PageID #: 193




   Property and Casualty Insurance Company that are the result of unlawful conduct and that, in

   equity and good conscience, they should not be permitted to keep.

           746.    Plaintiffs are therefore entitled to restitution from Defendants Healthy Support and

   Gindinova in the amount by which it has been unjustly enriched.

           747.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, and Allstate Property and Casualty Insurance Company has

   sustained compensatory damages and been injured in their business and property in an amount as

   yet to be determined, but believed to be in excess of $36,000.00, the exact amount to be determined

   at trial, plus interest, costs and other relief the Court deems just.

                                THIRTY-NINTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 1 THROUGH 20

                                           (Aiding and Abetting)

           748.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

           749.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, and Allstate Property and Casualty Insurance Company by

   Defendants Healthy Support and Gindinova.

           750.    On information and belief, the acts taken by the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale invoices

   that deliberately omit any meaningful information regarding the DME and/or orthotic devices,



                                                     193
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 194 of 362 PageID #: 194




   including the manufacturer, make and model of the DME and/or orthotic devices that Defendants

   Healthy Support and Gindinova purportedly provided to No-fault Claimants; (ii) knowingly

   providing the fraudulent wholesale invoices so that Defendants Healthy Support and Gindinova

   could mail fraudulent bills to Plaintiffs and other insurers; (iii) kicking back a portion of the

   amounts paid by Defendant Gindinova, through Healthy Support, to Healthy Support to create the

   impression of an actual sale in furtherance of the money laundering scheme; (iv) knowingly

   creating fraudulent wholesale invoices by intentionally inflating the amounts represented to

   constitute the wholesale costs and/or quantities of DME and/or orthotic devices in order to support

   the fraudulent billing submitted to Plaintiffs, among others, through Healthy Support; and (v)

   knowingly supporting the negotiation and performance of kickback agreements between

   Gindinova, through Healthy Support, and the No-fault Clinics.

          751.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is critical

   to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants Healthy Support and Gindinova to obtain fraudulently inflated

   payments from Plaintiffs, among others.

          752.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.




                                                    194
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 195 of 362 PageID #: 195




          753.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate

   Property and Casualty Insurance Company to pay money based upon the fraudulent charges

   submitted through Defendant Healthy Support in an amount to be determined at trial, but in no

   event less than $36,000.00

          754.    On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          755.    By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                                    FORTIETH CLAIM FOR RELIEF

   AGAINST DEFENDANTS IBORO, ABC CORPORATIONS 1 THROUGH 20 AND JOHN
                          DOES 1 THROUGH 20

                                (RICO, pursuant to 18 U.S.C. § 1962(c))

          756.    The allegations of paragraphs 1 through 395 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          757.    At all times relevant herein, iSupply Medical was an “enterprise” engaged in, or the

   activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. § 1961(4),

   and within the meaning of 18 U.S.C. § 1962(c).

          758.    From, in or about March 9, 2017 through the date of the filing of this Complaint,

   Defendant Iboro, one or more of the ABC Corporations 1 through 20 and one or more of the John



                                                   195
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 196 of 362 PageID #: 196




   Does 1 through 20, knowingly conducted and participated in the affairs of the enterprise through

   a pattern of racketeering activity, including the numerous acts of mail fraud described herein and

   included in the representative list of predicate acts set forth in the Appendix and Compendium of

   Exhibits accompanying this Complaint, all of which are incorporated by reference. Defendants’

   conduct constitutes a violation of 18 U.S.C. § 1962(c).

          759.    At all relevant times mentioned herein, Defendant Iboro, together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the iSupply Medical

   enterprise and utilized that control to conduct the pattern of racketeering activities that consisted

   of creating, submitting and/or causing to be submitted the fraudulent bills and supporting

   documents to Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance

   Company, Allstate Indemnity Company, and Allstate Property and Casualty Insurance Company

   that were based, in part, on the utilization of fraudulent wholesale invoices.

          760.    On information and belief, one or more of the ABC Corporations 1 through 20 and

   one or more of the John Does 1 through 20 participated in the scheme by providing inexpensive

   DME and/or orthotic devices, to the extent any such items were in fact provided, as well as bogus

   documentation, along with fraudulent wholesale invoices that grossly inflated the purported cost

   of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in the Complaint.

   One or more of the ABC Corporations furnished documents that Defendant Iboro required, in

   furtherance of the scheme to defraud, to obtain payment from Plaintiffs for fraudulent DME and/or

   orthotic device claims, including fictitious wholesale invoices for medical supplies.

          761.    On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 1 through 20, through one




                                                   196
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 197 of 362 PageID #: 197




   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent claims

   and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          762.    The racketeering acts set forth herein were carried out on a continued basis for more

   than a two-year period, were related and similar and were committed as part of the ongoing scheme

   of Defendants Iboro, one or more of the ABC Corporations 1 through 20 and one or more of the

   John Does 1 through 20 to fraudulently bill for DME and/or orthotic devices to defraud insurers,

   and, if not stopped, such acts will continue into the future.

          763.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, in as much as iSupply Medical continues

   to pursue collection on the fraudulent billing to the present day.

          764.    As a part of the pattern of racketeering activity and for the purpose of executing the

   scheme and artifice to defraud as described above, Defendant Iboro, with the knowledge and intent

   of one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1 through

   20, caused mailings to be made through the United States Postal Service in violation of 18 U.S.C.

   § 1341. The mailings were made in furtherance of a scheme or artifice to defraud Plaintiffs and to

   induce Plaintiffs to issue checks to the iSupply Medical enterprise based upon materially false and

   misleading information.

          765.    Through the iSupply Medical enterprise, Defendant Iboro submitted hundreds of

   fraudulent claim forms seeking payment for DME and/or orthotic devices that were purportedly

   (but not actually) provided to hundreds of No-fault Claimants as billed. The bills and supporting

   documents that were sent by Defendant Iboro, as well as the payments that Plaintiffs made in

   response to those bills, were sent through the United States Postal Service. By virtue of those



                                                    197
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 198 of 362 PageID #: 198




   activities, Defendants Iboro, one or more of the ABC Corporations 1 through 20 and one or more

   of the John Does 1 through 20 engaged in a continuous series of predicate acts of mail fraud,

   extending from the formation of the iSupply Medical enterprise through the filing of this

   Complaint.

          766.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant Iboro, in

   furtherance of the scheme as well as the specific misrepresentations identified for each of the

   mailings.

          767.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          768.    Each submission of a fraudulent claim constitutes a pattern of racketeering activity

   within the meaning of 18 U.S.C. § 1961(5).

                                                Damages

          769.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity Company,

   and Allstate Property and Casualty Insurance Company have been injured in their business and

   property and Plaintiffs have been damaged in the aggregate amount presently in excess of

   $30,000.00, the exact amount to be determined at trial.

          770.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Iboro, one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, jointly and severally, three-fold damages sustained by it, together with the costs of this

   lawsuit and reasonable attorneys’ fees.




                                                    198
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 199 of 362 PageID #: 199




                                FORTY-FIRST CLAIM FOR RELIEF

                    AGAINST DEFENDANTS iSUPPLY MEDICAL AND IBORO

                                         (Common Law Fraud)

             771.   The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

             772.   Defendants iSupply Medical and Iboro made material misrepresentations and/or

   omitted material statements in submitting No-fault claims to Plaintiffs Allstate Insurance

   Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity Company, and

   Allstate Property and Casualty Insurance Company for payment.

             773.   On information and belief, each and every bill and supporting documentation

   submitted by Defendants iSupply Medical and Iboro to Plaintiffs set forth false and fraudulent

   amounts for reimbursement for DME and/or orthotic devices that they purportedly supplied to No-

   fault Claimants. The false representations contained therein not only were intended to defraud

   Plaintiffs but constitute a grave and serious danger to the No-fault Claimants and the consumer

   public.

             774.   On information and belief, Defendants iSupply Medical and Iboro intentionally,

   knowingly, fraudulently and with an intent to deceive, submitted bills, prescriptions, wholesale

   invoices and other documentation that contained false representations of material facts, including,

   but not limited to, the following fraudulent material misrepresentations and/or omissions of fact:

             •      False and misleading statements as to the nature, quality and cost of the DME
                    and/or orthotic devices purportedly supplied to No-fault Claimants;

             •      False and misleading statements as to the amounts iSupply Medical was
                    entitled to be reimbursed under the No-fault Law;

             •      With respect to rented DME and/or orthotic devices, false and misleading
                    statements that the items were (a) medically necessary when the items were


                                                   199
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 200 of 362 PageID #: 200




                  the product of a predetermined protocol of treatment, designed to maximize
                  the reimbursement in furtherance of a scheme to defraud without regard to the
                  actual medical needs of the No-fault Claimants; and (b) that the maximum
                  permissible monthly rental charge for such equipment, supplies and services
                  provided on a rental basis did not exceed the lower of the monthly rental
                  charge to the general public or the price determined by the New York State
                  Department of Health area office, and did not exceed the amount allowed
                  under the Fee Schedule;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that the (a) DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Iboro, through iSupply Medical, paid kickbacks to No-fault Clinics
                  to induce the No-fault Clinics to direct their associated physicians and
                  chiropractors to prescribe large amounts of substantially similar, medically
                  unnecessary DME and/or orthotic devices; (b) DME and/or orthotic devices
                  were not covered by the New York State Medicaid Fee Schedule; and (c)
                  DME and/or orthotic devices were generically described on the prescriptions,
                  all of which was designed to permit Defendant Iboro, through iSupply
                  Medical, to manipulate the payment formulas and their claims submissions in
                  order to maximize the charges that they could submit to Plaintiff and other
                  insurers.

          775.    The foregoing was intended to deceive and mislead Plaintiffs into paying Defendant

   iSupply Medical’s claims under the No-fault Law. Specific examples of the billing fraud alleged

   herein are contained in the body of this Complaint, as well as the exhibits in the accompanying

   Compendium of Exhibits.

          776.    Defendants iSupply Medical and Iboro knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          777.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a result

   of the acts of fraud and deception of Defendants iSupply Medical and Iboro.


                                                    200
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 201 of 362 PageID #: 201




          778.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, they would not have paid the Defendant iSupply Medical’s claims for No-fault

   insurance benefits submitted in connection therewith.

          779.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants iSupply

   Medical and Iboro evinces a high degree of moral turpitude and wanton dishonesty, which, as

   alleged above, has harmed and will continue to harm the public at large, thus entitling Plaintiffs to

   recovery of exemplary and punitive damages.

          780.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company have sustained compensatory damages and been injured in their business and

   property in an amount as yet to be determined, but believed to be in excess of $30,000.00, the

   exact amount to be determined at trial, plus interest, costs, punitive damages and other relief the

   Court deems just.

                              FORTY-SECOND CLAIM FOR RELIEF

                  AGAINST DEFENDANTS iSUPPLY MEDICAL AND IBORO

                                         (Unjust Enrichment)

          781.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          782.    By reason of their wrongdoing, Defendants iSupply Medical and Iboro have been

   unjustly enriched, in that they have, directly and/or indirectly, received moneys from Plaintiffs

   Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, and Allstate Property and Casualty Insurance Company that are the result of unlawful

   conduct and that, in equity and good conscience, they should not be permitted to keep.




                                                   201
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 202 of 362 PageID #: 202




          783.    Plaintiffs are therefore entitled to restitution from Defendants iSupply Medical and

   Iboro in the amount by which it has been unjustly enriched.

          784.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company have sustained compensatory damages and been injured in their business and

   property in an amount as yet to be determined, but believed to be in excess of $30,000.00, the

   exact amount to be determined at trial, plus interest, costs and other relief the Court deems just.

                               FORTY-THIRD CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 1 THROUGH 20

                                         (Aiding and Abetting)

          785.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          786.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and

   Casualty Insurance Company by Defendants iSupply Medical and Iboro.

          787.    On information and belief, the acts taken by the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale invoices

   that deliberately omit any meaningful information regarding the DME and/or orthotic devices,

   including the manufacturer, make and model of the DME and/or orthotic devices that Defendants

   iSupply Medical and Iboro purportedly provided to No-fault Claimants; (ii) knowingly providing



                                                   202
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 203 of 362 PageID #: 203




   the fraudulent wholesale invoices so that Defendants iSupply Medical and Iboro could mail

   fraudulent bills to Plaintiffs and other insurers; (iii) kicking back a portion of the amounts paid by

   Defendant Iboro, through iSupply Medical, to iSupply Medical to create the impression of an

   actual sale in furtherance of the money laundering scheme; (iv) knowingly creating fraudulent

   wholesale invoices by intentionally inflating the amounts represented to constitute the wholesale

   costs and/or quantities of DME and/or orthotic devices in order to support the fraudulent billing

   submitted to Plaintiffs, among others, through iSupply Medical; and (v) knowingly supporting the

   negotiation and performance of kickback agreements between Iboro, through iSupply Medical,

   and the No-fault Clinics.

          788.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is critical

   to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants iSupply Medical and Iboro to obtain fraudulently inflated payments

   from Plaintiffs, among others.

          789.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

          790.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate




                                                    203
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 204 of 362 PageID #: 204




   Indemnity Company, and Allstate Property and Casualty Insurance Company to pay money based

   upon the fraudulent charges submitted through iSupply Medical in an amount to be determined at

   trial, but in no event less than $30,000.00.

          791.    On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          792.    By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                              FORTY-FOURTH CLAIM FOR RELIEF

    AGAINST DEFENDANTS ANDERSON, ABC CORPORATIONS 1 THROUGH 20 AND
                        JOHN DOES 1 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          793.    The allegations of paragraphs 1 through 395 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          794.    At all times relevant herein, Live Again Medical Supply was an “enterprise”

   engaged in, or the activities of which affected, interstate commerce, as that term is defined by 18

   U.S.C. § 1961(4), and within the meaning of 18 U.S.C. § 1962(c).

          795.    From, in or about December 19, 2017 through the date of the filing of this

   Complaint, Defendant Anderson, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 1 through 20, knowingly conducted and participated in the affairs of the

   Live Again Medical Supply enterprise through a pattern of racketeering activity, including the

   numerous acts of mail fraud described herein and included in the representative list of predicate



                                                   204
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 205 of 362 PageID #: 205




   acts set forth in the Appendix and Compendium of Exhibits accompanying this Complaint, all of

   which are incorporated by reference. Defendants’ conduct constitutes a violation of 18 U.S.C. §

   1962(c).

          796.    At all relevant times mentioned herein, Defendant Anderson, together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the Live Again Medical

   Supply enterprise and utilized that control to conduct the pattern of racketeering activities that

   consisted of creating, submitting and/or causing to be submitted the fraudulent bills and supporting

   documents to Plaintiffs Allstate Insurance Company and Allstate Fire and Casualty Insurance

   Company that were based, in part, on the utilization of fraudulent wholesale invoices.

          797.    On information and belief, one or more of the ABC Corporations 1 through 20 and

   one or more of the John Does 1 through 20 participated in the scheme by providing inexpensive

   DME and/or orthotic devices, to the extent any such items were in fact provided, as well as bogus

   documentation, along with fraudulent wholesale invoices that grossly inflated the purported cost

   of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in the Complaint.

   One or more of the ABC Corporations furnished documents that Defendant Anderson required, in

   furtherance of the scheme to defraud, to obtain payment from Plaintiffs for fraudulent DME and/or

   orthotic device claims, including fictitious wholesale invoices for medical supplies.

          798.    On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 1 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent claims

   and to induce payment from Plaintiffs.




                                                   205
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 206 of 362 PageID #: 206




                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          799.    The racketeering acts set forth herein were carried out on a continued basis for more

   than a two-and-a-half-year period, were related and similar and were committed as part of the

   ongoing scheme of Defendants Anderson, one or more of the ABC Corporations 1 through 20 and

   one or more of the John Does 1 through 20 to fraudulently bill for DME and/or orthotic devices to

   defraud insurers, and, if not stopped, such acts will continue into the future.

          800.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, in as much as Live Again Medical Supply

   continues to pursue collection on the fraudulent billing to the present day.

          801.    As a part of the pattern of racketeering activity and for the purpose of executing the

   scheme and artifice to defraud as described above, Defendant Anderson, with the knowledge and

   intent of one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, caused mailings to be made through the United States Postal Service in violation of

   18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to defraud

   Plaintiffs and to induce Plaintiffs to issue checks to the Live Again Medical Supply enterprise

   based upon materially false and misleading information.

          802.    Through the Live Again Medical Supply enterprise, Defendant Anderson submitted

   numerous fraudulent claim forms seeking payment for DME and/or orthotic devices that were

   purportedly (but not actually) provided to numerous No-fault Claimants as billed. The bills and

   supporting documents that were sent by Defendant Anderson, as well as the payments that

   Plaintiffs made in response to those bills, were sent through the United States Postal Service. By

   virtue of those activities, Defendants Anderson, one or more of the ABC Corporations 1 through

   20 and one or more of the John Does 1 through 20 engaged in a continuous series of predicate acts



                                                   206
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 207 of 362 PageID #: 207




   of mail fraud, extending from the formation of the Live Again Medical Supply enterprise through

   the filing of this Complaint.

          803.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant Anderson,

   in furtherance of the scheme as well as the specific misrepresentations identified for each of the

   mailings.

          804.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          805.    Each submission of a fraudulent claim constitutes a pattern of racketeering activity

   within the meaning of 18 U.S.C. § 1961(5).

                                                  Damages

          806.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company, Allstate Fire and Casualty Insurance Company and Allstate Indemnity

   Company has been injured in its business and property and Plaintiffs have been damaged in the

   aggregate amount presently in excess of $19,000.00, the exact amount to be determined at trial.

          807.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Anderson, one or more of the ABC Corporations 1 through 20 and one or more of the John Does

   1 through 20, jointly and severally, three-fold damages sustained by it, together with the costs of

   this lawsuit and reasonable attorneys’ fees.




                                                    207
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 208 of 362 PageID #: 208




                                FORTY-FIFTH CLAIM FOR RELIEF

        AGAINST DEFENDANTS LIVE AGAIN MEDICAL SUPPLY AND ANDERSON

                                        (Common Law Fraud)

          808.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          809.    Defendants Live Again Medical Supply and Anderson made material

   misrepresentations and/or omitted material statements in submitting No-fault claims to Plaintiffs

   Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate

   Indemnity Company for payment.

          810.    On information and belief, each and every bill and supporting documentation

   submitted by Defendants Live Again Medical Supply and Anderson to Plaintiffs set forth false and

   fraudulent amounts for reimbursement for DME and/or orthotic devices that they purportedly

   supplied to No-fault Claimants. The false representations contained therein not only were intended

   to defraud Plaintiffs but constitute a grave and serious danger to the No-fault Claimants and the

   consumer public.

          811.    On information and belief, Defendants Live Again Medical Supply and Anderson

   intentionally, knowingly, fraudulently and with an intent to deceive, submitted bills, prescriptions,

   wholesale invoices and other documentation that contained false representations of material facts,

   including, but not limited to, the following fraudulent material misrepresentations and/or

   omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the DME
                  and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts Live Again Medical
                  Supply was entitled to be reimbursed under the No-fault Law;




                                                   208
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 209 of 362 PageID #: 209




          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to the
                  provider, plus 50%; or the usual and customary price charged to the public;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that the (a) DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Anderson, through Live Again Medical Supply, paid kickbacks to
                  No-fault Clinics to induce the No-fault Clinics to direct their associated
                  physicians and chiropractors to prescribe large amounts of substantially
                  similar, medically unnecessary DME and/or orthotic devices; (b) DME and/or
                  orthotic devices were not covered by the New York State Medicaid Fee
                  Schedule; and (c) DME and/or orthotic devices were generically described on
                  the prescriptions, all of which was designed to permit Defendant Anderson,
                  through Live Again Medical Supply, to manipulate the payment formulas and
                  their claims submissions in order to maximize the charges that they could
                  submit to Plaintiffs and other insurers.

          812.    The foregoing was intended to deceive and mislead Plaintiffs into paying Defendant

   Live Again Medical Supply’s claims under the No-fault Law. Specific examples of the billing fraud

   alleged herein are contained in the body of this Complaint, as well as the exhibits in the

   accompanying Compendium of Exhibits.

          813.    Defendants Live Again Medical Supply and Anderson knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.




                                                   209
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 210 of 362 PageID #: 210




          814.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a result

   of the acts of fraud and deception of Defendants Live Again Medical Supply and Anderson.

          815.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, they would not have paid the Defendant Live Again Medical Supply’s claims for

   No-fault insurance benefits submitted in connection therewith.

          816.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants Live

   Again Medical Supply and Anderson evinces a high degree of moral turpitude and wanton

   dishonesty, which, as alleged above, has harmed and will continue to harm the public at large, thus

   entitling Plaintiffs to recovery of exemplary and punitive damages.

          817.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, and Allstate Indemnity Company have sustained compensatory

   damages and been injured in their business and property in an amount as yet to be determined, but

   believed to be in excess of $20,000.00, the exact amount to be determined at trial, plus interest,

   costs, punitive damages and other relief the Court deems just.

                                FORTY-SIXTH CLAIM FOR RELIEF

        AGAINST DEFENDANTS LIVE AGAIN MEDICAL SUPPLY AND ANDERSON

                                          (Unjust Enrichment)

          818.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          819.    By reason of their wrongdoing, Defendants Live Again Medical Supply and

   Anderson have been unjustly enriched, in that they have, directly and/or indirectly, received

   moneys from Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance




                                                    210
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 211 of 362 PageID #: 211




   Company, and Allstate Indemnity Company that are the result of unlawful conduct and that, in

   equity and good conscience, they should not be permitted to keep.

          820.    Plaintiffs are therefore entitled to restitution from Defendants Live Again Medical

   Supply and Anderson in the amount by which it has been unjustly enriched.

          821.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, and Allstate Indemnity Company have sustained compensatory

   damages and been injured in their business and property in an amount as yet to be determined, but

   believed to be in excess of $20,000.00, the exact amount to be determined at trial, plus interest,

   costs and other relief the Court deems just.

                             FORTY-SEVENTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 1 THROUGH 20

                                         (Aiding and Abetting)

          822.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          823.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, and Allstate Indemnity Company by Defendants Live Again

   Medical Supply and Anderson.

          824.    On information and belief, the acts taken by the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale invoices

   that deliberately omit any meaningful information regarding the DME and/or orthotic devices,



                                                  211
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 212 of 362 PageID #: 212




   including the manufacturer, make and model of the DME and/or orthotic devices that Defendants

   Live Again Medical Supply and Anderson purportedly provided to No-fault Claimants; (ii)

   knowingly providing the fraudulent wholesale invoices so that Defendants Live Again Medical

   Supply and Anderson could mail fraudulent bills to Plaintiffs and other insurers; (iii) kicking back

   a portion of the amounts paid by Defendant Anderson, through Live Again Medical Supply, to

   Live Again Medical Supply to create the impression of an actual sale in furtherance of the money

   laundering scheme; (iv) knowingly creating fraudulent wholesale invoices by intentionally

   inflating the amounts represented to constitute the wholesale costs and/or quantities of DME and/or

   orthotic devices in order to support the fraudulent billing submitted to Plaintiffs, among others,

   through Live Again Medical Supply; and (v) knowingly supporting the negotiation and

   performance of kickback agreements between Anderson, through Live Again Medical Supply, and

   the No-fault Clinics.

          825.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is critical

   to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants Live Again Medical Supply and Anderson to obtain fraudulently

   inflated payments from Plaintiffs, among others.

          826.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.




                                                    212
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 213 of 362 PageID #: 213




          827.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate

   Indemnity Company to pay money based upon the fraudulent charges submitted through Live

   Again Medical Supply in an amount to be determined at trial, but in no event less than $20,000.00.

          828.    On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          829.    By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                              FORTY-EIGHTH CLAIM FOR RELIEF

      AGAINST DEFENDANTS MAGOR, ABC CORPORATIONS 1 THROUGH 20 AND
                        JOHN DOES 1 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          830.    The allegations of paragraphs 1 through 395 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          831.    At all times relevant herein, M & M Supplies Group was an “enterprise” engaged

   in, or the activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. §

   1961(4), and within the meaning of 18 U.S.C. § 1962(c).

          832.    From, in or about January 3, 2019 through the date of the filing of this Complaint,

   Defendant Magor, one or more of the ABC Corporations 1 through 20 and one or more of the John

   Does 1 through 20, knowingly conducted and participated in the affairs of the M & M Supplies



                                                   213
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 214 of 362 PageID #: 214




   Group enterprise through a pattern of racketeering activity, including the numerous acts of mail

   fraud described herein and included in the representative list of predicate acts set forth in the

   Appendix and Compendium of Exhibits accompanying this Complaint, all of which are

   incorporated by reference. Defendants’ conduct constitutes a violation of 18 U.S.C. § 1962(c).

          833.    At all relevant times mentioned herein, Defendant Magor, together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the M & M Supplies

   Group enterprise and utilized that control to conduct the pattern of racketeering activities that

   consisted of creating, submitting and/or causing to be submitted the fraudulent bills and supporting

   documents to Plaintiffs Allstate Insurance Company and Allstate Fire and Casualty Insurance

   Company that were based, in part, on the utilization of fraudulent wholesale invoices.

          834.    On information and belief, one or more of the ABC Corporations 1 through 20 and

   one or more of the John Does 1 through 20 participated in the scheme by providing inexpensive

   DME and/or orthotic devices, to the extent any such items were in fact provided, as well as bogus

   documentation, along with fraudulent wholesale invoices that grossly inflated the purported cost

   of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in the Complaint.

   One or more of the ABC Corporations furnished documents that Defendant Magor required, in

   furtherance of the scheme to defraud, to obtain payment from Plaintiffs for fraudulent DME and/or

   orthotic device claims, including fictitious wholesale invoices for medical supplies.

          835.    On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 1 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent claims

   and to induce payment from Plaintiffs.




                                                   214
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 215 of 362 PageID #: 215




                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          836.    The racketeering acts set forth herein were carried out on a continued basis for more

   than a eleven month period, were related and similar and were committed as part of the ongoing

   scheme of Defendants Magor, one or more of the ABC Corporations 1 through 20 and one or more

   of the John Does 1 through 20 to fraudulently bill for DME and/or orthotic devices to defraud

   insurers, and, if not stopped, such acts will continue into the future.

          837.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, in as much as M & M Supplies Group

   continues to pursue collection on the fraudulent billing to the present day.

          838.    As a part of the pattern of racketeering activity and for the purpose of executing the

   scheme and artifice to defraud as described above, Defendant Magor, with the knowledge and

   intent of one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, caused mailings to be made through the United States Postal Service in violation of

   18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to defraud

   Plaintiffs and to induce Plaintiffs to issue checks to the M & M Supplies Group enterprise based

   upon materially false and misleading information.

          839.    Through the M & M Supplies Group enterprise, Defendant Magor submitted

   hundreds of fraudulent claim forms seeking payment for DME and/or orthotic devices that were

   purportedly (but not actually) provided to hundreds of No-fault Claimants as billed. The bills and

   supporting documents that were sent by Defendant Magor, as well as the payments that Plaintiffs

   made in response to those bills, were sent through the United States Postal Service. By virtue of

   those activities, Defendants Magor, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 1 through 20 engaged in a continuous series of predicate acts of mail fraud,



                                                    215
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 216 of 362 PageID #: 216




   extending from the formation of the M & M Supplies Group enterprise through the filing of this

   Complaint.

          840.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant Magor,

   in furtherance of the scheme as well as the specific misrepresentations identified for each of the

   mailings.

          841.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          842.    Each submission of a fraudulent claim constitutes a pattern of racketeering activity

   within the meaning of 18 U.S.C. § 1961(5).

                                                Damages

          843.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company and Allstate Fire and Casualty Insurance Company have been injured in its

   business and property and Plaintiffs have been damaged in the aggregate amount presently in

   excess of $31,000.00, the exact amount to be determined at trial.

          844.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Magor, one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, jointly and severally, three-fold damages sustained by it, together with the costs of this

   lawsuit and reasonable attorneys’ fees.




                                                    216
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 217 of 362 PageID #: 217




                               FORTY-NINTH CLAIM FOR RELIEF

              AGAINST DEFENDANTS M & M SUPPLIES GROUP AND MAGOR

                                        (Common Law Fraud)

          845.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          846.    Defendants M & M Supplies Group and Magor made material misrepresentations

   and/or omitted material statements in submitting No-fault claims to Plaintiffs Allstate Insurance

   Company, Allstate Fire and Casualty Insurance Company, and Allstate Property and Casualty

   Insurance Company for payment.

          847.    On information and belief, each and every bill and supporting documentation

   submitted by Defendants M & M Supplies Group and Magor to Plaintiffs set forth false and

   fraudulent amounts for reimbursement for DME and/or orthotic devices that they purportedly

   supplied to No-fault Claimants. The false representations contained therein not only were intended

   to defraud Plaintiffs but constitute a grave and serious danger to the No-fault Claimants and the

   consumer public.

          848.    On information and belief, Defendants M & M Supplies Group and Magor

   intentionally, knowingly, fraudulently and with an intent to deceive, submitted bills, prescriptions,

   wholesale invoices and other documentation that contained false representations of material facts,

   including, but not limited to, the following fraudulent material misrepresentations and/or

   omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the DME
                  and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts M & M Supplies Group
                  was entitled to be reimbursed under the No-fault Law;




                                                   217
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 218 of 362 PageID #: 218




          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to the
                  provider, plus 50%; or the usual and customary price charged to the public;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that the (a) DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Magor, through M & M Supplies Group, paid kickbacks to No-
                  fault Clinics to induce the No-fault Clinics to direct their associated
                  physicians and chiropractors to prescribe large amounts of substantially
                  similar, medically unnecessary DME and/or orthotic devices; (b) DME and/or
                  orthotic devices were not covered by the New York State Medicaid Fee
                  Schedule; and (c) DME and/or orthotic devices were generically described on
                  the prescriptions, all of which was designed to permit Defendant Magor,
                  through M & M Supplies Group, to manipulate the payment formulas and
                  their claims submissions in order to maximize the charges that they could
                  submit to Plaintiffs and other insurers.

          849.    The foregoing was intended to deceive and mislead Plaintiffs into paying Defendant

   M & M Supplies Group’s claims under the No-fault Law. Specific examples of the billing fraud

   alleged herein are contained in the body of this Complaint, as well as the exhibits in the

   accompanying Compendium of Exhibits.

          850.    Defendants M & M Supplies Group and Magor knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.




                                                   218
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 219 of 362 PageID #: 219




          851.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a result

   of the acts of fraud and deception of Defendants M & M Supplies Group and Magor.

          852.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, they would not have paid the Defendants M & M Supplies Group’s claims for

   No-fault insurance benefits submitted in connection therewith.

          853.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants M & M

   Supplies Group and Magor evinces a high degree of moral turpitude and wanton dishonesty, which,

   as alleged above, has harmed and will continue to harm the public at large, thus entitling Plaintiffs

   to recovery of exemplary and punitive damages.

          854.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, and Allstate Property and Casualty Insurance Company have

   sustained compensatory damages and been injured in its business and property in an amount as yet

   to be determined, but believed to be in excess of $33,000.00, the exact amount to be determined

   at trial, plus interest, costs, punitive damages and other relief the Court deems just.

                                    FIFTIETH CLAIM FOR RELIEF

              AGAINST DEFENDANTS M & M SUPPLIES GROUP AND MAGOR

                                          (Unjust Enrichment)

          855.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          856.    By reason of their wrongdoing, Defendants M & M Supplies Group and Magor

   have been unjustly enriched, in that they have, directly and/or indirectly, received moneys from

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate




                                                    219
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 220 of 362 PageID #: 220




   Property and Casualty Insurance Company that are the result of unlawful conduct and that, in

   equity and good conscience, they should not be permitted to keep.

           857.    Plaintiffs are therefore entitled to restitution from Defendants M & M Supplies

   Group and Magor in the amount by which it has been unjustly enriched.

           858.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, and Allstate Property and Casualty Insurance Company have

   sustained compensatory damages and been injured in its business and property in an amount as yet

   to be determined, but believed to be in excess of $33,000.00, the exact amount to be determined

   at trial, plus interest, costs and other relief the Court deems just.

                                 FIFTY-FIRST CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 1 THROUGH 20

                                           (Aiding and Abetting)

           859.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

           860.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, and Allstate Property and Casualty Insurance Company by

   Defendants M & M Supplies Group and Magor.

           861.    On information and belief, the acts taken by the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale invoices

   that deliberately omit any meaningful information regarding the DME and/or orthotic devices,



                                                     220
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 221 of 362 PageID #: 221




   including the manufacturer, make and model of the DME and/or orthotic devices that Defendants

   M & M Supplies Group and Magor purportedly provided to No-fault Claimants; (ii) knowingly

   providing the fraudulent wholesale invoices so that Defendants M & M Supplies Group and Magor

   could mail fraudulent bills to Plaintiff and other insurers; (iii) kicking back a portion of the amounts

   paid by Defendant Magor, through M & M Supplies Group, to M & M Supplies Group to create

   the impression of an actual sale in furtherance of the money laundering scheme; (iv) knowingly

   creating fraudulent wholesale invoices by intentionally inflating the amounts represented to

   constitute the wholesale costs and/or quantities of DME and/or orthotic devices in order to support

   the fraudulent billing submitted to Plaintiffs, among others, through M & M Supplies Group; and

   (v) knowingly supporting the negotiation and performance of kickback agreements between

   Magor, through M & M Supplies Group, and the No-fault Clinics.

          862.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is critical

   to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants M & M Supplies Group and Magor to obtain fraudulently inflated

   payments from Plaintiffs, among others.

          863.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.




                                                    221
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 222 of 362 PageID #: 222




          864.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate

   Property and Casualty Insurance Company to pay money based upon the fraudulent charges

   submitted through M & M Supplies Group in an amount to be determined at trial, but in no event

   less than $33,000.00.

          865.    On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          866.    By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                               FIFTY-SECOND CLAIM FOR RELIEF

    AGAINST DEFENDANTS BAYBEKOV, ABC CORPORATIONS 1 THROUGH 20 AND
                        JOHN DOES 1 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          867.    The allegations of paragraphs 1 through 395 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          868.    At all times relevant herein, MetaMed Sports & Supply was an “enterprise”

   engaged in, or the activities of which affected, interstate commerce, as that term is defined by 18

   U.S.C. § 1961(4), and within the meaning of 18 U.S.C. § 1962(c).

          869.    From, in or about August 12, 2016 through the date of the filing of this Complaint,

   Defendant Baybekov, one or more of the ABC Corporations 1 through 20 and one or more of the



                                                   222
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 223 of 362 PageID #: 223




   John Does 1 through 20, knowingly conducted and participated in the affairs of the MetaMed

   Sports & Supply enterprise through a pattern of racketeering activity, including the numerous acts

   of mail fraud described herein and included in the representative list of predicate acts set forth in

   the Appendix and Compendium of Exhibits accompanying this Complaint, all of which are

   incorporated by reference. Defendants’ conduct constitutes a violation of 18 U.S.C. § 1962(c).

          870.    At all relevant times mentioned herein, Defendant Baybekov, together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the MetaMed Sports &

   Supply enterprise and utilized that control to conduct the pattern of racketeering activities that

   consisted of creating, submitting and/or causing to be submitted the fraudulent bills and supporting

   documents to Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance

   Company, and Allstate Property and Casualty Insurance Company that were based, in part, on the

   utilization of fraudulent wholesale invoices.

          871.    On information and belief, one or more of the ABC Corporations 1 through 20 and

   one or more of the John Does 1 through 20 participated in the scheme by providing inexpensive

   DME and/or orthotic devices, to the extent any such items were in fact provided, as well as bogus

   documentation, along with fraudulent wholesale invoices that grossly inflated the purported cost

   of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in the Complaint.

   One or more of the ABC Corporations furnished documents that Defendant Baybekov required, in

   furtherance of the scheme to defraud, to obtain payment from Plaintiffs for fraudulent DME and/or

   orthotic device claims, including fictitious wholesale invoices for medical supplies.

          872.    On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 1 through 20, through one




                                                   223
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 224 of 362 PageID #: 224




   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent claims

   and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          873.    The racketeering acts set forth herein were carried out on a continued basis for more

   than a three-year period, were related and similar and were committed as part of the ongoing

   scheme of Defendants Baybekov, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 1 through 20 to fraudulently bill for DME and/or orthotic devices to defraud

   insurers, and, if not stopped, such acts will continue into the future.

          874.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, in as much as MetaMed Sports & Supply

   continues to pursue collection on the fraudulent billing to the present day.

          875.    As a part of the pattern of racketeering activity and for the purpose of executing the

   scheme and artifice to defraud as described above, Defendant Baybekov, with the knowledge and

   intent of one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, caused mailings to be made through the United States Postal Service in violation of

   18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to defraud

   Plaintiffs and to induce Plaintiffs to issue checks to the MetaMed Sports & Supply enterprise based

   upon materially false and misleading information.

          876.    Through the MetaMed Sports & Supply enterprise, Defendant Baybekov submitted

   numerous fraudulent claim forms seeking payment for DME and/or orthotic devices that were

   purportedly (but not actually) provided to numerous No-fault Claimants as billed. The bills and

   supporting documents that were sent by Defendant Baybekov, as well as the payments that

   Plaintiffs made in response to those bills, were sent through the United States Postal Service. By



                                                    224
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 225 of 362 PageID #: 225




   virtue of those activities, Defendants Baybekov, one or more of the ABC Corporations 1 through

   20 and one or more of the John Does 1 through 20 engaged in a continuous series of predicate acts

   of mail fraud, extending from the formation of the MetaMed Sports & Supply enterprise through

   the filing of this Complaint.

          877.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant

   Baybekov, in furtherance of the scheme as well as the specific misrepresentations identified for

   each of the mailings.

          878.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          879.    Each submission of a fraudulent claim constitutes a pattern of racketeering activity

   within the meaning of 18 U.S.C. § 1961(5).

                                                  Damages

          880.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate Property and

   Casualty Insurance Company have been injured in its business and property and Plaintiffs have

   been damaged in the aggregate amount presently in excess of $48,000.00, the exact amount to be

   determined at trial.

          881.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Baybekov, one or more of the ABC Corporations 1 through 20 and one or more of the John Does

   1 through 20, jointly and severally, three-fold damages sustained by it, together with the costs of

   this lawsuit and reasonable attorneys’ fees.




                                                    225
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 226 of 362 PageID #: 226




                      FIFTY-THIRD CLAIM FOR RELIEF
        AGAINST DEFENDANTS METAMED SPORTS & SUPPLY AND BAYBEKOV

                                        (Common Law Fraud)

          882.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          883.    Defendants MetaMed Sports & Supply and Baybekov made material

   misrepresentations and/or omitted material statements in submitting No-fault claims to Plaintiffs

   Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate Property

   and Casualty Insurance Company for payment.

          884.    On information and belief, each and every bill and supporting documentation

   submitted by Defendants MetaMed Sports & Supply and Baybekov to Plaintiffs set forth false and

   fraudulent amounts for reimbursement for DME and/or orthotic devices that they purportedly

   supplied to No-fault Claimants. The false representations contained therein not only were intended

   to defraud Plaintiffs but constitute a grave and serious danger to the No-fault Claimants and the

   consumer public.

          885.    On information and belief, Defendants MetaMed Sports & Supply and Baybekov

   intentionally, knowingly, fraudulently and with an intent to deceive, submitted bills, prescriptions,

   wholesale invoices and other documentation that contained false representations of material facts,

   including, but not limited to, the following fraudulent material misrepresentations and/or

   omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the DME
                  and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts MetaMed Sports & Supply
                  was entitled to be reimbursed under the No-fault Law;




                                                   226
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 227 of 362 PageID #: 227




          •       With respect to rented DME and/or orthotic devices, false and misleading
                  statements that the items were (a) medically necessary when the items were
                  the product of a predetermined protocol of treatment, designed to maximize
                  the reimbursement in furtherance of a scheme to defraud without regard to the
                  actual medical needs of the No-fault Claimants; and (b) that the maximum
                  permissible monthly rental charge for such equipment, supplies and services
                  provided on a rental basis did not exceed the lower of the monthly rental
                  charge to the general public or the price determined by the New York State
                  Department of Health area office, and did not exceed the amount allowed
                  under the Fee Schedule;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that the (a) DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Baybekov, through MetaMed Sports & Supply, paid kickbacks to
                  No-fault Clinics to induce the No-fault Clinics to direct their associated
                  physicians and chiropractors to prescribe large amounts of substantially
                  similar, medically unnecessary DME and/or orthotic devices; (b) DME and/or
                  orthotic devices were not covered by the New York State Medicaid Fee
                  Schedule; and (c) DME and/or orthotic devices were generically described on
                  the prescriptions, all of which was designed to permit Defendant Baybekov,
                  through MetaMed Sports & Supply, to manipulate the payment formulas and
                  their claims submissions in order to maximize the charges that they could
                  submit to Plaintiffs and other insurers.

          886.    The foregoing was intended to deceive and mislead Plaintiffs into paying Defendant

   MetaMed Sports & Supply’s claims under the No-fault Law. Specific examples of the billing fraud

   alleged herein are contained in the body of this Complaint, as well as the exhibits in the

   accompanying Compendium of Exhibits.

          887.    Defendants MetaMed Sports & Supply and Baybekov knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.




                                                   227
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 228 of 362 PageID #: 228




          888.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a result

   of the acts of fraud and deception of Defendants MetaMed Sports & Supply and Baybekov.

          889.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, they would not have paid the Defendant MetaMed Sports & Supply’s claims for

   No-fault insurance benefits submitted in connection therewith.

          890.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants

   MetaMed Sports & Supply and Baybekov evinces a high degree of moral turpitude and wanton

   dishonesty, which, as alleged above, has harmed and will continue to harm the public at large, thus

   entitling Plaintiffs to recovery of exemplary and punitive damages.

          891.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, and Allstate Property and Casualty Insurance Company have

   sustained compensatory damages and been injured in their business and property in an amount as

   yet to be determined, but believed to be in excess of $48,000.00, the exact amount to be determined

   at trial, plus interest, costs, punitive damages and other relief the Court deems just.

                               FIFTY-FOURTH CLAIM FOR RELIEF

        AGAINST DEFENDANTS METAMED SPORTS & SUPPLY AND BAYBEKOV

                                          (Unjust Enrichment)

          892.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          893.    By reason of their wrongdoing, Defendants MetaMed Sports & Supply and

   Baybekov have been unjustly enriched, in that they have, directly and/or indirectly, received

   moneys from Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance




                                                    228
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 229 of 362 PageID #: 229




   Company, and Allstate Property and Casualty Insurance Company that are the result of unlawful

   conduct and that, in equity and good conscience, they should not be permitted to keep.

           894.    Plaintiffs are therefore entitled to restitution from Defendants MetaMed Sports &

   Supply and Baybekov in the amount by which it has been unjustly enriched.

           895.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, and Allstate Property and Casualty Insurance Company have

   sustained compensatory damages and been injured in their business and property in an amount as

   yet to be determined, but believed to be in excess of $48,000.00, the exact amount to be determined

   at trial, plus interest, costs and other relief the Court deems just.

                                 FIFTY-FIFTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 1 THROUGH 20

                                           (Aiding and Abetting)

           896.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

           897.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, and Allstate Property and Casualty Insurance Company by

   Defendants MetaMed Sports & Supply and Baybekov.

           898.    On information and belief, the acts taken by the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale invoices

   that deliberately omit any meaningful information regarding the DME and/or orthotic devices,



                                                     229
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 230 of 362 PageID #: 230




   including the manufacturer, make and model of the DME and/or orthotic devices that Defendants

   MetaMed Sports & Supply and Baybekov purportedly provided to No-fault Claimants; (ii)

   knowingly providing the fraudulent wholesale invoices so that Defendants MetaMed Sports &

   Supply and Baybekov could mail fraudulent bills to Plaintiffs and other insurers; (iii) kicking back

   a portion of the amounts paid by Defendant Baybekov, through MetaMed Sports & Supply, to

   MetaMed Sports & Supply to create the impression of an actual sale in furtherance of the money

   laundering scheme; (iv) knowingly creating fraudulent wholesale invoices by intentionally

   inflating the amounts represented to constitute the wholesale costs and/or quantities of DME and/or

   orthotic devices in order to support the fraudulent billing submitted to Plaintiffs, among others,

   through MetaMed Sports & Supply; and (v) knowingly supporting the negotiation and

   performance of kickback agreements between Baybekov, through MetaMed Sports & Supply, and

   the No-fault Clinics.

          899.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is critical

   to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants MetaMed Sports & Supply and Baybekov to obtain fraudulently

   inflated payments from Plaintiffs, among others.

          900.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.




                                                    230
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 231 of 362 PageID #: 231




          901.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate

   Property and Casualty Insurance Company to pay money based upon the fraudulent charges

   submitted through MetaMed Sports & Supply in an amount to be determined at trial, but in no

   event less than $48,000.00.

          902.    On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          903.    By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                                 FIFTY-SIXTH CLAIM FOR RELIEF

   AGAINST DEFENDANTS FISUN, ABC CORPORATIONS 1 THROUGH 20 AND JOHN
                          DOES 1 THROUGH 20

                                 (RICO, pursuant to 18 U.S.C. § 1962(c))

          904.    The allegations of paragraphs 1 through 395 are hereby repeated and re-alleged as

   though fully set forth herein.

                                       THE RICO ENTERPRISE

          905.    At all times relevant herein, MFS Supply was an “enterprise” engaged in, or the

   activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. § 1961(4),

   and within the meaning of 18 U.S.C. § 1962(c).

          906.    From, in or about June 4, 2018 through the date of the filing of this Complaint,

   Defendants Fisun, one or more of the ABC Corporations 1 through 20 and one or more of the John



                                                   231
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 232 of 362 PageID #: 232




   Does 1 through 20, knowingly conducted and participated in the affairs of the MFS Supply

   enterprise through a pattern of racketeering activity, including the numerous acts of mail fraud

   described herein and included in the representative list of predicate acts set forth in the Appendix

   and Compendium of Exhibits accompanying this Complaint, all of which are incorporated by

   reference. Defendants’ conduct constitutes a violation of 18 U.S.C. § 1962(c).

          907.    At all relevant times mentioned herein, Defendant Fisun, together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the MFS Supply

   enterprise and utilized that control to conduct the pattern of racketeering activities that consisted

   of creating, submitting and/or causing to be submitted the fraudulent bills and supporting

   documents to Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance

   Company, and Allstate Property and Casualty Insurance Company, that were based, in part, on the

   utilization of fraudulent wholesale invoices.

          908.    On information and belief, one or more of the ABC Corporations 1 through 20 and

   one or more of the John Does 1 through 20 participated in the scheme by providing inexpensive

   DME and/or orthotic devices, to the extent any such items were in fact provided, as well as bogus

   documentation, along with fraudulent wholesale invoices that grossly inflated the purported cost

   of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in the Complaint.

   One or more of the ABC Corporations furnished documents that Defendant Fisun required, in

   furtherance of the scheme to defraud, to obtain payment from Plaintiffs for fraudulent DME and/or

   orthotic device claims, including fictitious wholesale invoices for medical supplies.

          909.    On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 1 through 20, through one




                                                   232
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 233 of 362 PageID #: 233




   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent claims

   and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          910.    The racketeering acts set forth herein were carried out on a continued basis for more

   than a seven-year period, were related and similar and were committed as part of the ongoing

   scheme of Defendants Fisun, one or more of the ABC Corporations 1 through 20 and one or more

   of the John Does 1 through 20 to fraudulently bill for DME and/or orthotic devices to defraud

   insurers, and, if not stopped, such acts will continue into the future.

          911.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, in as much as MFS Supply continues to

   pursue collection on the fraudulent billing to the present day.

          912.    As a part of the pattern of racketeering activity and for the purpose of executing the

   scheme and artifice to defraud as described above, Defendant Fisun, with the knowledge and intent

   of one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1 through

   20, caused mailings to be made through the United States Postal Service in violation of 18 U.S.C.

   § 1341. The mailings were made in furtherance of a scheme or artifice to defraud Plaintiffs and to

   induce Plaintiffs to issue checks to the MFS Supply enterprise based upon materially false and

   misleading information.

          913.    Through the MFS Supply enterprise, Defendant Fisun submitted hundreds of

   fraudulent claim forms seeking payment for DME and/or orthotic devices that were purportedly

   (but not actually) provided to hundreds of No-fault Claimants as billed. The bills and supporting

   documents that were sent by Defendant Fisun, as well as the payments that Plaintiffs made in

   response to those bills, were sent through the United States Postal Service. By virtue of those



                                                    233
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 234 of 362 PageID #: 234




   activities, Defendants Fisun, one or more of the ABC Corporations 1 through 20 and one or more

   of the John Does 1 through 20 engaged in a continuous series of predicate acts of mail fraud,

   extending from the formation of the MFS Supply enterprise through the filing of this Complaint.

          914.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant Fisun, in

   furtherance of the scheme as well as the specific misrepresentations identified for each of the

   mailings.

          915.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          916.    Each submission of a fraudulent claim constitutes a pattern of racketeering activity

   within the meaning of 18 U.S.C. § 1961(5).

                                                Damages

          917.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate Property and

   Casualty Insurance Company have been injured in its business and property and Plaintiffs have

   been damaged in the aggregate amount presently in excess of $22,000.00, the exact amount to be

   determined at trial.

          918.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Fisun, one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, jointly and severally, three-fold damages sustained by it, together with the costs of this

   lawsuit and reasonable attorneys’ fees.




                                                    234
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 235 of 362 PageID #: 235




                              FIFTY-SEVENTH CLAIM FOR RELIEF

                       AGAINST DEFENDANTS MFS SUPPLY AND FISUN

                                        (Common Law Fraud)

          919.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          920.    Defendants MFS Supply and Fisun made material misrepresentations and/or

   omitted material statements in submitting No-fault claims to Plaintiffs Allstate Insurance

   Company, Allstate Fire and Casualty Insurance Company, and Allstate Property and Casualty

   Insurance Company for payment.

          921.    On information and belief, each and every bill and supporting documentation

   submitted by Defendants MFS Supply and Fisun to Plaintiffs set forth false and fraudulent amounts

   for reimbursement for DME and/or orthotic devices that they purportedly supplied to No-fault

   Claimants. The false representations contained therein not only were intended to defraud Plaintiffs

   but constitute a grave and serious danger to the No-fault Claimants and the consumer public.

          922.    On information and belief, Defendants MFS Supply and Fisun intentionally,

   knowingly, fraudulently and with an intent to deceive, submitted bills, prescriptions, wholesale

   invoices and other documentation that contained false representations of material facts, including,

   but not limited to, the following fraudulent material misrepresentations and/or omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the DME
                  and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts MFS Supply was entitled
                  to be reimbursed under the No-fault Law;

          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;


                                                  235
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 236 of 362 PageID #: 236




          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to the
                  provider, plus 50%; or the usual and customary price charged to the public;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that the (a) DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant and Fisun, through MFS Supply, paid kickbacks to No-fault
                  Clinics to induce the No-fault Clinics to direct their associated physicians and
                  chiropractors to prescribe large amounts of substantially similar, medically
                  unnecessary DME and/or orthotic devices; (b) DME and/or orthotic devices
                  were not covered by the New York State Medicaid Fee Schedule; and (c)
                  DME and/or orthotic devices were generically described on the prescriptions,
                  all of which was designed to permit Defendant Fisun, through MFS Supply,
                  to manipulate the payment formulas and their claims submissions in order to
                  maximize the charges that they could submit to Plaintiffs and other insurers.

          923.    The foregoing was intended to deceive and mislead Plaintiffs into paying Defendant

   MFS Supply’s claims under the No-fault Law. Specific examples of the billing fraud alleged herein

   are contained in the body of this Complaint, as well as the exhibits in the accompanying

   Compendium of Exhibits.

          924.    Defendants MFS Supply and Fisun knew the foregoing material misrepresentations

   to be false when made and nevertheless made these false representations with the intention and

   purpose of inducing Plaintiffs to rely thereon.

          925.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a result

   of the acts of fraud and deception of Defendants MFS Supply and Fisun.




                                                     236
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 237 of 362 PageID #: 237




          926.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, it would not have paid the Defendant MFS Supply’s claims for No-fault

   insurance benefits submitted in connection therewith.

          927.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants MFS

   Supply and Fisun evinces a high degree of moral turpitude and wanton dishonesty, which, as

   alleged above, has harmed and will continue to harm the public at large, thus entitling Plaintiffs to

   recovery of exemplary and punitive damages.

          928.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, and Allstate Property and Casualty Insurance Company have

   sustained compensatory damages and been injured in its business and property in an amount as yet

   to be determined, but believed to be in excess of $22,000.00, the exact amount to be determined

   at trial, plus interest, costs, punitive damages and other relief the Court deems just.

                               FIFTY-EIGHTH CLAIM FOR RELIEF

                       AGAINST DEFENDANTS MFS SUPPLY AND FISUN

                                          (Unjust Enrichment)

          929.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          930.    By reason of their wrongdoing, Defendants MFS Supply and Fisun have been

   unjustly enriched, in that they have, directly and/or indirectly, received moneys from Plaintiffs

   Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate Property

   and Casualty Insurance Company that are the result of unlawful conduct and that, in equity and

   good conscience, they should not be permitted to keep.




                                                    237
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 238 of 362 PageID #: 238




           931.    Plaintiffs are therefore entitled to restitution from Defendants MFS Supply and

   Fisun in the amount by which it has been unjustly enriched.

           932.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, and Allstate Property and Casualty Insurance Company have

   sustained compensatory damages and been injured in their business and property in an amount as

   yet to be determined, but believed to be in excess of $22,000.00, the exact amount to be determined

   at trial, plus interest, costs and other relief the Court deems just.

                                 FIFTY-NINTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 1 THROUGH 20

                                           (Aiding and Abetting)

           933.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

           934.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, and Allstate Property and Casualty Insurance Company by

   Defendants MFS Supply and Fisun.

           935.    On information and belief, the acts taken by the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale invoices

   that deliberately omit any meaningful information regarding the DME and/or orthotic devices,

   including the manufacturer, make and model of the DME and/or orthotic devices that Defendants

   MFS Supply and Fisun purportedly provided to No-fault Claimants; (ii) knowingly providing the



                                                     238
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 239 of 362 PageID #: 239




   fraudulent wholesale invoices so that Defendants MFS Supply and Fisun could mail fraudulent

   bills to Plaintiffs and other insurers; (iii) kicking back a portion of the amounts paid by Defendant

   Fisun, through MFS Supply, to MFS Supply to create the impression of an actual sale in

   furtherance of the money laundering scheme; (iv) knowingly creating fraudulent wholesale

   invoices by intentionally inflating the amounts represented to constitute the wholesale costs and/or

   quantities of DME and/or orthotic devices in order to support the fraudulent billing submitted to

   Plaintiffs, among others, through MFS Supply; and (v) knowingly supporting the negotiation and

   performance of kickback agreements between Fisun, through MFS Supply, and the No-fault

   Clinics.

          936.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is critical

   to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants MFS Supply and Fisun to obtain fraudulently inflated payments from

   Plaintiffs, among others.

          937.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

          938.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate




                                                    239
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 240 of 362 PageID #: 240




   Property and Casualty Insurance Company to pay money based upon the fraudulent charges

   submitted through MFS Supply in an amount to be determined at trial, but in no event less than

   $22,000.00.

          939.    On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          940.    By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                                    SIXTIETH CLAIM FOR RELIEF

    AGAINST DEFENDANTS KHAIMOV, ABC CORPORATIONS 1 THROUGH 20 AND
                       JOHN DOES 1 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          941.    The allegations of paragraphs 1 through 395 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          942.    At all times relevant herein, Mogul Supplies was an “enterprise” engaged in, or the

   activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. § 1961(4),

   and within the meaning of 18 U.S.C. § 1962(c).

          943.    From, in or about September 12, 2018 through the date of the filing of this

   Complaint, Defendants Khaimov, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 1 through 20, knowingly conducted and participated in the affairs of the

   Mogul Supplies enterprise through a pattern of racketeering activity, including the numerous acts

   of mail fraud described herein and included in the representative list of predicate acts set forth in



                                                   240
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 241 of 362 PageID #: 241




   the Appendix and Compendium of Exhibits accompanying this Complaint, all of which are

   incorporated by reference. Defendants’ conduct constitutes a violation of 18 U.S.C. § 1962(c).

          944.    At all relevant times mentioned herein, Defendant Khaimov, together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the Mogul Supplies

   enterprise and utilized that control to conduct the pattern of racketeering activities that consisted

   of creating, submitting and/or causing to be submitted the fraudulent bills and supporting

   documents to Plaintiff Allstate Fire and Casualty Insurance Company that was based, in part, on

   the utilization of fraudulent wholesale invoices.

          945.    On information and belief, one or more of the ABC Corporations 1 through 20 and

   one or more of the John Does 1 through 20 participated in the scheme by providing inexpensive

   DME and/or orthotic devices, to the extent any such items were in fact provided, as well as bogus

   documentation, along with fraudulent wholesale invoices that grossly inflated the purported cost

   of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in the Complaint.

   One or more of the ABC Corporations furnished documents that Defendant Khaimov required, in

   furtherance of the scheme to defraud, to obtain payment from Plaintiff Allstate Fire and Casualty

   Insurance Company for fraudulent DME and/or orthotic device claims, including fictitious

   wholesale invoices for medical supplies.

          946.    On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 1 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent claims

   and to induce payment from Plaintiff Allstate Fire and Casualty Insurance Company .




                                                   241
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 242 of 362 PageID #: 242




                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          947.    The racketeering acts set forth herein were carried out on a continued basis for more

   than a one-year period, were related and similar and were committed as part of the ongoing scheme

   of Defendants Khaimov, one or more of the ABC Corporations 1 through 20 and one or more of

   the John Does 1 through 20 to fraudulently bill for DME and/or orthotic devices to defraud

   insurers, and, if not stopped, such acts will continue into the future.

          948.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, in as much as Mogul Supplies continues

   to pursue collection on the fraudulent billing to the present day.

          949.    As a part of the pattern of racketeering activity and for the purpose of executing the

   scheme and artifice to defraud as described above, Defendant Khaimov, with the knowledge and

   intent of one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, caused mailings to be made through the United States Postal Service in violation of

   18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to defraud

   Plaintiff Allstate Fire and Casualty Insurance Company and to induce Plaintiff Allstate Fire and

   Casualty Insurance Company to issue checks to the Mogul Supplies enterprise based upon

   materially false and misleading information.

          950.    Through the Mogul Supplies enterprise, Defendant Khaimov submitted numerous

   fraudulent claim forms seeking payment for DME and/or orthotic devices that were purportedly

   (but not actually) provided to numerous No-fault Claimants as billed. The bills and supporting

   documents that were sent by Defendant Khaimov, as well as the payments that Plaintiff Allstate

   Fire and Casualty Insurance Company made in response to those bills, were sent through the

   United States Postal Service. By virtue of those activities, Defendants Khaimov, one or more of



                                                    242
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 243 of 362 PageID #: 243




   the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20 engaged in a

   continuous series of predicate acts of mail fraud, extending from the formation of the Mogul

   Supplies enterprise through the filing of this Complaint.

          951.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant Khaimov,

   in furtherance of the scheme as well as the specific misrepresentations identified for each of the

   mailings.

          952.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          953.    Each submission of a fraudulent claim constitutes a pattern of racketeering activity

   within the meaning of 18 U.S.C. § 1961(5).

                                                Damages

          954.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiff Allstate Fire

   and Casualty Insurance Company has been injured in their business and property and Plaintiff

   Allstate Fire and Casualty has been damaged in the aggregate amount presently in excess of

   $4,600.00, the exact amount to be determined at trial.

          955.    Pursuant to 18 U.S.C. § 1964(c), Plaintiff Allstate Fire and Casualty Insurance

   Company are entitled to recover from Defendants Khaimov, one or more of the ABC Corporations

   1 through 20 and one or more of the John Does 1 through 20, jointly and severally, three-fold

   damages sustained by it, together with the costs of this lawsuit and reasonable attorneys’ fees.




                                                   243
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 244 of 362 PageID #: 244




                                  SIXTY-FIRST CLAIM FOR RELIEF

                    AGAINST DEFENDANTS MOGUL SUPPLIES AND KHAIMOV

                                          (Common Law Fraud)

             956.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

             957.    Defendants Mogul Supplies and Khaimov made material misrepresentations and/or

   omitted material statements in submitting No-fault claims to Plaintiffs Allstate Insurance

   Company, Allstate Fire and Casualty Insurance Company, and Allstate Indemnity Company for

   payment.

             958.    On information and belief, each and every bill and supporting documentation

   submitted by Defendants Mogul Supplies and Khaimov to Plaintiffs set forth false and fraudulent

   amounts for reimbursement for DME and/or orthotic devices that they purportedly supplied to No-

   fault Claimants. The false representations contained therein not only were intended to defraud

   Plaintiffs but constitute a grave and serious danger to the No-fault Claimants and the consumer

   public.

             959.    On information and belief, Defendants Mogul Supplies and Khaimov intentionally,

   knowingly, fraudulently and with an intent to deceive, submitted bills, prescriptions, wholesale

   invoices and other documentation that contained false representations of material facts, including,

   but not limited to, the following fraudulent material misrepresentations and/or omissions of fact:

             •       False and misleading statements as to the nature, quality and cost of the DME
                     and/or orthotic devices purportedly supplied to No-fault Claimants;

             •       False and misleading statements as to the amounts Mogul Supplies was
                     entitled to be reimbursed under the No-fault Law;

             •       With respect to Fee Schedule items, false and misleading statements in the
                     bills and supporting documentation submitted to Plaintiffs that the DME


                                                    244
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 245 of 362 PageID #: 245




                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to the
                  provider, plus 50%; or the usual and customary price charged to the public;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that the (a) DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Khaimov, through Mogul Supplies, paid kickbacks to No-fault
                  Clinics to induce the No-fault Clinics to direct their associated physicians and
                  chiropractors to prescribe large amounts of substantially similar, medically
                  unnecessary DME and/or orthotic devices; (b) DME and/or orthotic devices
                  were not covered by the New York State Medicaid Fee Schedule; and (c)
                  DME and/or orthotic devices were generically described on the prescriptions,
                  all of which was designed to permit Defendant Khaimov, through Mogul
                  Supplies, to manipulate the payment formulas and their claims submissions
                  in order to maximize the charges that they could submit to Plaintiff and other
                  insurers.

          960.    The foregoing was intended to deceive and mislead Plaintiffs into paying Defendant

   Mogul Supplies’ claims under the No-fault Law. Specific examples of the billing fraud alleged

   herein are contained in the body of this Complaint, as well as the exhibits in the accompanying

   Compendium of Exhibits.

          961.    Defendants Mogul Supplies and Khaimov knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          962.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a result

   of the acts of fraud and deception of Defendants Mogul Supplies and Khaimov.


                                                    245
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 246 of 362 PageID #: 246




          963.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, they would not have paid the Defendant Mogul Supplies’ claims for No-fault

   insurance benefits submitted in connection therewith.

          964.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants Mogul

   Supplies and Khaimov evinces a high degree of moral turpitude and wanton dishonesty, which, as

   alleged above, has harmed and will continue to harm the public at large, thus entitling Plaintiffs to

   recovery of exemplary and punitive damages.

          965.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, and Allstate Indemnity Company have sustained compensatory

   damages and been injured in their business and property in an amount as yet to be determined, but

   believed to be in excess of $4,700.00, the exact amount to be determined at trial, plus interest,

   costs, punitive damages and other relief the Court deems just.

                               SIXTY-SECOND CLAIM FOR RELIEF

                 AGAINST DEFENDANTS MOGUL SUPPLIES AND KHAIMOV

                                         (Unjust Enrichment)

          966.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          967.    By reason of their wrongdoing, Defendants Mogul Supplies and Khaimov have

   been unjustly enriched, in that they have, directly and/or indirectly, received moneys from

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate

   Indemnity Company that are the result of unlawful conduct and that, in equity and good

   conscience, they should not be permitted to keep.




                                                   246
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 247 of 362 PageID #: 247




          968.    Plaintiffs are therefore entitled to restitution from Defendants Mogul Supplies and

   Khaimov in the amount by which it has been unjustly enriched.

          969.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, and Allstate Indemnity Company have sustained compensatory

   damages and been injured in its business and property in an amount as yet to be determined, but

   believed to be in excess of $4,700.00, the exact amount to be determined at trial, plus interest,

   costs and other relief the Court deems just.

                                SIXTY-THIRD CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 1 THROUGH 20

                                         (Aiding and Abetting)

          970.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          971.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, and Allstate Indemnity Company by Defendants Mogul

   Supplies and Khaimov.

          972.    On information and belief, the acts taken by the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale invoices

   that deliberately omit any meaningful information regarding the DME and/or orthotic devices,

   including the manufacturer, make and model of the DME and/or orthotic devices that Defendants

   Mogul Supplies and Khaimov purportedly provided to No-fault Claimants; (ii) knowingly



                                                  247
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 248 of 362 PageID #: 248




   providing the fraudulent wholesale invoices so that Defendants Mogul Supplies and Khaimov

   could mail fraudulent bills to Plaintiffs and other insurers; (iii) kicking back a portion of the

   amounts paid by Defendant Khaimov, through Mogul Supplies, to Mogul Supplies to create the

   impression of an actual sale in furtherance of the money laundering scheme; (iv) knowingly

   creating fraudulent wholesale invoices by intentionally inflating the amounts represented to

   constitute the wholesale costs and/or quantities of DME and/or orthotic devices in order to support

   the fraudulent billing submitted to Plaintiffs, among others, through Mogul Supplies; and (v)

   knowingly supporting the negotiation and performance of kickback agreements between Khaimov,

   through Mogul Supplies, and the No-fault Clinics.

          973.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is critical

   to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants Mogul Supplies and Khaimov to obtain fraudulently inflated payments

   from Plaintiffs, among others.

          974.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

          975.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate




                                                    248
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 249 of 362 PageID #: 249




   Indemnity Company to pay money based upon the fraudulent charges submitted through Mogul

   Supplies in an amount to be determined at trial, but in no event less than $4,700.00.

          976.    On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          977.    By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                               SIXTY-FOURTH CLAIM FOR RELIEF

                 AGAINST DEFENDANTS MIRAKOV, ABC CORPORATIONS 1
                      THROUGH 20 AND JOHN DOES 1 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          978.    The allegations of paragraphs 1 through 395 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          979.    At all times relevant herein, New Capital 1 was an “enterprise” engaged in, or the

   activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. § 1961(4),

   and within the meaning of 18 U.S.C. § 1962(c).

          980.    From, in or about December 5, 2017 through the date of the filing of this Complaint,

   Defendant Mirakov, one or more of the ABC Corporations 1 through 20 and one or more of the

   John Does 1 through 20, knowingly conducted and participated in the affairs of the New Capital 1

   enterprise through a pattern of racketeering activity, including the numerous acts of mail fraud

   described herein and included in the representative list of predicate acts set forth in the Appendix




                                                   249
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 250 of 362 PageID #: 250




   and Compendium of Exhibits accompanying this Complaint, all of which are incorporated by

   reference. Defendants’ conduct constitutes a violation of 18 U.S.C. § 1962(c).

          981.    At all relevant times mentioned herein, Defendant Mirakov, together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the New Capital 1

   enterprise and utilized that control to conduct the pattern of racketeering activities that consisted

   of creating, submitting and/or causing to be submitted the fraudulent bills and supporting

   documents to Plaintiffs Allstate Insurance Company and Allstate Fire and Casualty Insurance

   Company that were based, in part, on the utilization of fraudulent wholesale invoices.

          982.    On information and belief, one or more of the ABC Corporations 1 through 20 and

   one or more of the John Does 1 through 20 participated in the scheme by providing inexpensive

   DME and/or orthotic devices, to the extent any such items were in fact provided, as well as bogus

   documentation, along with fraudulent wholesale invoices that grossly inflated the purported cost

   of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in the Complaint.

   One or more of the ABC Corporations furnished documents that Defendant Mirakov required, in

   furtherance of the scheme to defraud, to obtain payment from Plaintiffs for fraudulent DME and/or

   orthotic device claims, including fictitious wholesale invoices for medical supplies.

          983.    On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 1 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent claims

   and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          984.    The racketeering acts set forth herein were carried out on a continued basis for more

   than a two-year period, were related and similar and were committed as part of the ongoing scheme



                                                   250
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 251 of 362 PageID #: 251




   of Defendants Mirakov, one or more of the ABC Corporations 1 through 20 and one or more of

   the John Does 1 through 20 to fraudulently bill for DME and/or orthotic devices to defraud

   insurers, and, if not stopped, such acts will continue into the future.

          985.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, in as much as New Capital 1 continues

   to pursue collection on the fraudulent billing to the present day.

          986.    As a part of the pattern of racketeering activity and for the purpose of executing the

   scheme and artifice to defraud as described above, Defendant Mirakov, with the knowledge and

   intent of one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, caused mailings to be made through the United States Postal Service in violation of

   18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to defraud

   Plaintiffs and to induce Plaintiffs to issue checks to the New Capital 1 enterprise based upon

   materially false and misleading information.

          987.    Through the New Capital 1 enterprise, Defendant Mirakov submitted numerous

   fraudulent claim forms seeking payment for DME and/or orthotic devices that were purportedly

   (but not actually) provided to numerous No-fault Claimants as billed. The bills and supporting

   documents that were sent by Defendant Mirakov, as well as the payments that Plaintiffs made in

   response to those bills, were sent through the United States Postal Service. By virtue of those

   activities, Defendants Mirakov, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 1 through 20 engaged in a continuous series of predicate acts of mail fraud,

   extending from the formation of the New Capital 1 enterprise through the filing of this Complaint.

          988.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant Mirakov,




                                                    251
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 252 of 362 PageID #: 252




   in furtherance of the scheme as well as the specific misrepresentations identified for each of the

   mailings.

          989.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          990.    Each submission of a fraudulent claim constitutes a pattern of racketeering activity

   within the meaning of 18 U.S.C. § 1961(5).

                                                Damages

          991.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company and Allstate Fire and Casualty Insurance Company have been injured in its

   business and property and Plaintiffs have been damaged in the aggregate amount presently in

   excess of $10,000.00, the exact amount to be determined at trial.

          992.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Mirakov, one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, jointly and severally, three-fold damages sustained by it, together with the costs of this

   lawsuit and reasonable attorneys’ fees.

                                SIXTY-FIFTH CLAIM FOR RELIEF

                  AGAINST DEFENDANTS NEW CAPITAL 1 AND MIRAKOV

                                         (Common Law Fraud)

          993.    The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          994.    Defendants New Capital 1 and Mirakov made material misrepresentations and/or

   omitted material statements in submitting No-fault claims to Plaintiffs Allstate Insurance




                                                    252
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 253 of 362 PageID #: 253




   Company, Allstate Fire and Casualty Insurance Company, and Allstate Property and Casualty

   Insurance Company for payment.

             995.   On information and belief, each and every bill and supporting documentation

   submitted by Defendants New Capital 1 and Mirakov to Plaintiffs set forth false and fraudulent

   amounts for reimbursement for DME and/or orthotic devices that they purportedly supplied to No-

   fault Claimants. The false representations contained therein not only were intended to defraud

   Plaintiffs but constitute a grave and serious danger to the No-fault Claimants and the consumer

   public.

             996.   On information and belief, Defendants New Capital 1 and Mirakov intentionally,

   knowingly, fraudulently and with an intent to deceive, submitted bills, prescriptions, wholesale

   invoices and other documentation that contained false representations of material facts, including,

   but not limited to, the following fraudulent material misrepresentations and/or omissions of fact:

             •      False and misleading statements as to the nature, quality and cost of the DME
                    and/or orthotic devices purportedly supplied to No-fault Claimants;

             •      False and misleading statements as to the amounts New Capital 1 was entitled
                    to be reimbursed under the No-fault Law;

             •      With respect to Fee Schedule items, false and misleading statements in the
                    bills and supporting documentation submitted to Plaintiffs that the DME
                    and/or orthotic devices allegedly supplied were in fact the items supplied to
                    the No-fault Claimants;

             •      With respect to rented DME and/or orthotic devices, false and misleading
                    statements that the items were (a) medically necessary when the items were
                    the product of a predetermined protocol of treatment, designed to maximize
                    the reimbursement in furtherance of a scheme to defraud without regard to the
                    actual medical needs of the No-fault Claimants; and (b) that the maximum
                    permissible monthly rental charge for such equipment, supplies and services
                    provided on a rental basis did not exceed the lower of the monthly rental
                    charge to the general public or the price determined by the New York State
                    Department of Health area office, and did not exceed the amount allowed
                    under the Fee Schedule;



                                                   253
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 254 of 362 PageID #: 254




          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that the (a) DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Mirakov, through New Capital 1, paid kickbacks to No-fault
                  Clinics to induce the No-fault Clinics to direct their associated physicians and
                  chiropractors to prescribe large amounts of substantially similar, medically
                  unnecessary DME and/or orthotic devices; (b) DME and/or orthotic devices
                  were not covered by the New York State Medicaid Fee Schedule; and (c)
                  DME and/or orthotic devices were generically described on the prescriptions,
                  all of which was designed to permit Defendant Mirakov, through New Capital
                  1, to manipulate the payment formulas and their claims submissions in order
                  to maximize the charges that they could submit to Plaintiffs and other insurers.

          997.    The foregoing was intended to deceive and mislead Plaintiffs into paying Defendant

   New Capital 1’s claims under the No-fault Law. Specific examples of the billing fraud alleged

   herein are contained in the body of this Complaint, as well as the exhibits in the accompanying

   Compendium of Exhibits.

          998.    Defendants New Capital 1 and Mirakov knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          999.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a result

   of the acts of fraud and deception of Defendants New Capital 1 and Mirakov.

          1000. Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, they would not have paid the Defendant New Capital 1’s claims for No-fault

   insurance benefits submitted in connection therewith.

          1001. Furthermore, the far reaching pattern of fraudulent conduct by Defendants New

   Capital 1 and Mirakov evinces a high degree of moral turpitude and wanton dishonesty, which, as


                                                    254
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 255 of 362 PageID #: 255




   alleged above, has harmed and will continue to harm the public at large, thus entitling Plaintiffs to

   recovery of exemplary and punitive damages.

          1002. By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, and Allstate Property and Casualty Insurance Company have

   sustained compensatory damages and been injured in their business and property in an amount as

   yet to be determined, but believed to be in excess of $11,000.00, the exact amount to be determined

   at trial, plus interest, costs, punitive damages and other relief the Court deems just.

                                SIXTY-SIXTH CLAIM FOR RELIEF

                  AGAINST DEFENDANTS NEW CAPITAL 1 AND MIRAKOV

                                          (Unjust Enrichment)

          1003. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          1004. By reason of their wrongdoing, Defendants New Capital 1 and Mirakov have been

   unjustly enriched, in that they have, directly and/or indirectly, received moneys from Plaintiffs

   Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate Property

   and Casualty Insurance Company that are the result of unlawful conduct and that, in equity and

   good conscience, they should not be permitted to keep.

          1005. Plaintiffs are therefore entitled to restitution from Defendants New Capital 1 and

   Mirakov in the amount by which it has been unjustly enriched.

          1006. By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, and Allstate Property and Casualty Insurance Company have

   sustained compensatory damages and been injured in their business and property in an amount as




                                                    255
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 256 of 362 PageID #: 256




   yet to be determined, but believed to be in excess of $11,000.00, the exact amount to be determined

   at trial, plus interest, costs and other relief the Court deems just.

                               SIXTY-SEVENTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 1 THROUGH 20

                                           (Aiding and Abetting)

           1007. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

           1008. On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, and Allstate Property and Casualty Insurance Company by

   Defendants New Capital 1 and Mirakov.

           1009. On information and belief, the acts taken by the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale invoices

   that deliberately omit any meaningful information regarding the DME and/or orthotic devices,

   including the manufacturer, make and model of the DME and/or orthotic devices that Defendants

   New Capital 1 and Mirakov purportedly provided to No-fault Claimants; (ii) knowingly providing

   the fraudulent wholesale invoices so that Defendants New Capital 1 and Mirakov could mail

   fraudulent bills to Plaintiffs and other insurers; (iii) kicking back a portion of the amounts paid by

   Defendant Mirakov, through New Capital 1, to New Capital 1, to create the impression of an actual

   sale in furtherance of the money laundering scheme; (iv) knowingly creating fraudulent wholesale

   invoices by intentionally inflating the amounts represented to constitute the wholesale costs and/or



                                                     256
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 257 of 362 PageID #: 257




   quantities of DME and/or orthotic devices in order to support the fraudulent billing submitted to

   Plaintiffs, among others, through New Capital 1; and (v) knowingly supporting the negotiation and

   performance of kickback agreements between Mirakov, through New Capital 1, and the No-fault

   Clinics.

          1010. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is critical

   to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants New Capital 1 and Mirakov to obtain fraudulently inflated payments

   from Plaintiffs, among others.

          1011. On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

          1012. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate

   Property and Casualty Insurance Company to pay money based upon the fraudulent charges

   submitted through New Capital 1 in an amount to be determined at trial, but in no event less than

   $11,000.00.

          1013. On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) extensive fraudulent




                                                    257
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 258 of 362 PageID #: 258




   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          1014. By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                               SIXTY-EIGHTH CLAIM FOR RELIEF

    AGAINST DEFENDANTS PROSOLOV, ABC CORPORATIONS 1 THROUGH 20 AND
                        JOHN DOES 1 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          1015. The allegations of paragraphs 1 through 395 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          1016. At all times relevant herein, Protechmed was an “enterprise” engaged in, or the

   activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. § 1961(4),

   and within the meaning of 18 U.S.C. § 1962(c).

          1017. From, in or about February 1, 2017 through the date of the filing of this Complaint,

   Defendants Prosolov, one or more of the ABC Corporations 1 through 20 and one or more of the

   John Does 1 through 20, knowingly conducted and participated in the affairs of the Protechmed

   enterprise through a pattern of racketeering activity, including the numerous acts of mail fraud

   described herein and included in the representative list of predicate acts set forth in the Appendix

   and Compendium of Exhibits accompanying this Complaint, all of which are incorporated by

   reference. Defendants’ conduct constitutes a violation of 18 U.S.C. § 1962(c).

          1018. At all relevant times mentioned herein, Defendant Prosolov, together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the Protechmed

   enterprise and utilized that control to conduct the pattern of racketeering activities that consisted



                                                   258
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 259 of 362 PageID #: 259




   of creating, submitting and/or causing to be submitted the fraudulent bills and supporting

   documents to Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance

   Company, Allstate Indemnity Company, and Allstate Property and Casualty Insurance Company

   that were based, in part, on the utilization of fraudulent wholesale invoices.

          1019. On information and belief, one or more of the ABC Corporations 1 through 20 and

   one or more of the John Does 1 through 20 participated in the scheme by providing inexpensive

   DME and/or orthotic devices, to the extent any such items were in fact provided, as well as bogus

   documentation, along with fraudulent wholesale invoices that grossly inflated the purported cost

   of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in the Complaint.

   One or more of the ABC Corporations furnished documents that Defendant Prosolov required, in

   furtherance of the scheme to defraud, to obtain payment from Plaintiffs for fraudulent DME and/or

   orthotic device claims, including fictitious wholesale invoices for medical supplies.

          1020. On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 1 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent claims

   and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          1021. The racketeering acts set forth herein were carried out on a continued basis for more

   than a two-year period, were related and similar and were committed as part of the ongoing scheme

   of Defendants Prosolov, one or more of the ABC Corporations 1 through 20 and one or more of

   the John Does 1 through 20 to fraudulently bill for DME and/or orthotic devices to defraud

   insurers, and, if not stopped, such acts will continue into the future.




                                                    259
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 260 of 362 PageID #: 260




          1022. On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, in as much as Protechmed continues to

   pursue collection on the fraudulent billing to the present day.

          1023. As a part of the pattern of racketeering activity and for the purpose of executing the

   scheme and artifice to defraud as described above, Defendant Prosolov, with the knowledge and

   intent of one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, caused mailings to be made through the United States Postal Service in violation of

   18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to defraud

   Plaintiffs and to induce Plaintiffs to issue checks to the Protechmed enterprise based upon

   materially false and misleading information.

          1024. Through the Protechmed enterprise, Defendant Prosolov submitted numerous

   fraudulent claim forms seeking payment for DME and/or orthotic devices that were purportedly

   (but not actually) provided to numerous No-fault Claimants as billed. The bills and supporting

   documents that were sent by Defendant Prosolov, as well as the payments that Plaintiff made in

   response to those bills, were sent through the United States Postal Service. By virtue of those

   activities, Defendants Prosolov, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 1 through 20 engaged in a continuous series of predicate acts of mail fraud,

   extending from the formation of the Protechmed enterprise through the filing of this Complaint.

          1025. A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant Prosolov,

   in furtherance of the scheme as well as the specific misrepresentations identified for each of the

   mailings.




                                                   260
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 261 of 362 PageID #: 261




          1026. Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          1027. Each submission of a fraudulent claim constitutes a pattern of racketeering activity

   within the meaning of 18 U.S.C. § 1961(5).

                                                Damages

          1028. By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity Company,

   and Allstate Property and Casualty Insurance Company have been injured in its business and

   property and Plaintiffs have been damaged in the aggregate amount presently in excess of

   $216,000.00, the exact amount to be determined at trial.

          1029. Pursuant to 18 U.S.C. § 1964(c), Plaintiff is entitled to recover from Defendants

   Prosolov, one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, jointly and severally, three-fold damages sustained by it, together with the costs of this

   lawsuit and reasonable attorneys’ fees.

                                SIXTY-NINTH CLAIM FOR RELIEF

                  AGAINST DEFENDANTS PROTECHMED AND PROSOLOV

                                         (Common Law Fraud)

          1030. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          1031. Defendants Protechmed and Prosolov made material misrepresentations and/or

   omitted material statements in submitting No-fault claims to Plaintiffs Allstate Insurance

   Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity Company, and

   Allstate Property and Casualty Insurance Company for payment.




                                                    261
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 262 of 362 PageID #: 262




             1032. On information and belief, each and every bill and supporting documentation

   submitted by Defendants Protechmed and Prosolov to Plaintiffs set forth false and fraudulent

   amounts for reimbursement for DME and/or orthotic devices that they purportedly supplied to No-

   fault Claimants. The false representations contained therein not only were intended to defraud

   Plaintiffs but constitute a grave and serious danger to the No-fault Claimants and the consumer

   public.

             1033. On information and belief, Defendants Protechmed and Prosolov intentionally,

   knowingly, fraudulently and with an intent to deceive, submitted bills, prescriptions, wholesale

   invoices and other documentation that contained false representations of material facts, including,

   but not limited to, the following fraudulent material misrepresentations and/or omissions of fact:

             •     False and misleading statements as to the nature, quality and cost of the DME
                   and/or orthotic devices purportedly supplied to No-fault Claimants;

             •     False and misleading statements as to the amounts Protechmed was entitled
                   to be reimbursed under the No-fault Law;

             •     With respect to Fee Schedule items, false and misleading statements in the
                   bills and supporting documentation submitted to Plaintiffs that the DME
                   and/or orthotic devices allegedly supplied were in fact the items supplied to
                   the No-fault Claimants;

             •     With respect to rented DME and/or orthotic devices, false and misleading
                   statements that the items were (a) medically necessary when the items were
                   the product of a predetermined protocol of treatment, designed to maximize
                   the reimbursement in furtherance of a scheme to defraud without regard to the
                   actual medical needs of the No-fault Claimants; and (b) that the maximum
                   permissible monthly rental charge for such equipment, supplies and services
                   provided on a rental basis did not exceed the lower of the monthly rental
                   charge to the general public or the price determined by the New York State
                   Department of Health area office, and did not exceed the amount allowed
                   under the Fee Schedule;

             •     False and misleading prescriptions for the DME and/or orthotic devices
                   purportedly supplied to No-fault Claimants, generically describing the item
                   to conceal the type of item being prescribed;



                                                  262
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 263 of 362 PageID #: 263




          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that the (a) DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Prosolov, through Protechmed, paid kickbacks to No-fault Clinics
                  to induce the No-fault Clinics to direct their associated physicians and
                  chiropractors to prescribe large amounts of substantially similar, medically
                  unnecessary DME and/or orthotic devices; (b) DME and/or orthotic devices
                  were not covered by the New York State Medicaid Fee Schedule; and (c)
                  DME and/or orthotic devices were generically described on the prescriptions,
                  all of which was designed to permit Defendant Prosolov, through Protechmed,
                  to manipulate the payment formulas and their claims submissions in order to
                  maximize the charges that they could submit to Plaintiffs and other insurers.

          1034. The foregoing was intended to deceive and mislead Plaintiffs into paying Defendant

   Protechmed’s claims under the No-fault Law. Specific examples of the billing fraud alleged herein

   are contained in the body of this Complaint, as well as the exhibits in the accompanying

   Compendium of Exhibits.

          1035. Defendants       Protechmed      and   Prosolov     knew    the    foregoing    material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          1036. Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a result

   of the acts of fraud and deception of Defendants Protechmed and Prosolov.

          1037. Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, they would not have paid the Defendant Protechmed’s claims for No-fault

   insurance benefits submitted in connection therewith.

          1038. Furthermore, the far reaching pattern of fraudulent conduct by Defendants

   Protechmed and Prosolov evinces a high degree of moral turpitude and wanton dishonesty, which,

   as alleged above, has harmed and will continue to harm the public at large, thus entitling Plaintiffs

   to recovery of exemplary and punitive damages.



                                                    263
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 264 of 362 PageID #: 264




          1039. By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company have sustained compensatory damages and been injured in their business and

   property in an amount as yet to be determined, but believed to be in excess of $216,000.00, the

   exact amount to be determined at trial, plus interest, costs, punitive damages and other relief the

   Court deems just.

                                SEVENTIETH CLAIM FOR RELIEF

                  AGAINST DEFENDANTS PROTECHMED AND PROSOLOV

                                          (Unjust Enrichment)

          1040. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          1041. By reason of their wrongdoing, Defendants Protechmed and Prosolov have been

   unjustly enriched, in that they have, directly and/or indirectly, received moneys from Plaintiffs

   Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, and Allstate Property and Casualty Insurance Company that are the result of unlawful

   conduct and that, in equity and good conscience, they should not be permitted to keep.

          1042. Plaintiffs are therefore entitled to restitution from Defendants Protechmed and

   Prosolov in the amount by which it has been unjustly enriched.

          1043. By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company have sustained compensatory damages and been injured in their business and

   property in an amount as yet to be determined, but believed to be in excess of $216,000.00, the

   exact amount to be determined at trial, plus interest, costs and other relief the Court deems just.




                                                   264
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 265 of 362 PageID #: 265




                              SEVENTY-FIRST CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 1 THROUGH 20

                                         (Aiding and Abetting)

          1044. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          1045. On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and

   Casualty Insurance Company by Defendants Protechmed and Prosolov.

          1046. On information and belief, the acts taken by the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale invoices

   that deliberately omit any meaningful information regarding the DME and/or orthotic devices,

   including the manufacturer, make and model of the DME and/or orthotic devices that Defendants

   Protechmed and Prosolov purportedly provided to No-fault Claimants; (ii) knowingly providing

   the fraudulent wholesale invoices so that Defendants Protechmed and Prosolov could mail

   fraudulent bills to Plaintiffs and other insurers; (iii) kicking back a portion of the amounts paid by

   Defendant Prosolov, through Protechmed, to Protechmed to create the impression of an actual sale

   in furtherance of the money laundering scheme; (iv) knowingly creating fraudulent wholesale

   invoices by intentionally inflating the amounts represented to constitute the wholesale costs and/or

   quantities of DME and/or orthotic devices in order to support the fraudulent billing submitted to

   Plaintiffs, among others, through Protechmed; and (v) knowingly supporting the negotiation and



                                                    265
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 266 of 362 PageID #: 266




   performance of kickback agreements between Prosolov, through Protechmed, and the No-fault

   Clinics.

          1047. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is critical

   to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants Protechmed and Prosolov to obtain fraudulently inflated payments

   from Plaintiffs, among others.

          1048. On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

          1049. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate

   Indemnity Company, and Allstate Property and Casualty Insurance Company to pay money based

   upon the fraudulent charges submitted through Protechmed in an amount to be determined at trial,

   but in no event less than $216,000.00.

          1050. On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.




                                                    266
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 267 of 362 PageID #: 267




          1051. By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                            SEVENTY-SECOND CLAIM FOR RELIEF

      AGAINST DEFENDANTS REYZIS, ABC CORPORATIONS 1 THROUGH 20 AND
                        JOHN DOES 1 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          1052. The allegations of paragraphs 1 through 395 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          1053. At all times relevant herein, RVS Supply was an “enterprise” engaged in, or the

   activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. § 1961(4),

   and within the meaning of 18 U.S.C. § 1962(c).

          1054. From, in or about May 30, 2018 through the date of the filing of this Complaint,

   Defendant Reyzis, one or more of the ABC Corporations 1 through 20 and one or more of the John

   Does 1 through 20, knowingly conducted and participated in the affairs of the RVS Supply

   enterprise through a pattern of racketeering activity, including the numerous acts of mail fraud

   described herein and included in the representative list of predicate acts set forth in the Appendix

   and Compendium of Exhibits accompanying this Complaint, all of which are incorporated by

   reference. Defendants’ conduct constitutes a violation of 18 U.S.C. § 1962(c).

          1055. At all relevant times mentioned herein, Defendant Reyzis, together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the RVS Supply

   enterprise and utilized that control to conduct the pattern of racketeering activities that consisted

   of creating, submitting and/or causing to be submitted the fraudulent bills and supporting




                                                   267
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 268 of 362 PageID #: 268




   documents to Plaintiffs Allstate Insurance Company and Allstate Fire and Casualty Insurance

   Company that were based, in part, on the utilization of fraudulent wholesale invoices.

          1056. On information and belief, one or more of the ABC Corporations 1 through 20 and

   one or more of the John Does 1 through 20 participated in the scheme by providing inexpensive

   DME and/or orthotic devices, to the extent any such items were in fact provided, as well as bogus

   documentation, along with fraudulent wholesale invoices that grossly inflated the purported cost

   of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in the Complaint.

   One or more of the ABC Corporations furnished documents that Defendant Reyzis required, in

   furtherance of the scheme to defraud, to obtain payment from Plaintiffs for fraudulent DME and/or

   orthotic device claims, including fictitious wholesale invoices for medical supplies.

          1057. On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 1 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent claims

   and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          1058. The racketeering acts set forth herein were carried out on a continued basis for more

   than a one-year period, were related and similar and were committed as part of the ongoing scheme

   of Defendants Reyzis, one or more of the ABC Corporations 1 through 20 and one or more of the

   John Does 1 through 20 to fraudulently bill for DME and/or orthotic devices to defraud insurers,

   and, if not stopped, such acts will continue into the future.

          1059. On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, in as much as RVS Supply continues to

   pursue collection on the fraudulent billing to the present day.



                                                    268
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 269 of 362 PageID #: 269




          1060. As a part of the pattern of racketeering activity and for the purpose of executing the

   scheme and artifice to defraud as described above, Defendant Reyzis, with the knowledge and

   intent of one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, caused mailings to be made through the United States Postal Service in violation of

   18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to defraud

   Plaintiffs and to induce Plaintiffs to issue checks to the RVS Supply enterprise based upon

   materially false and misleading information.

          1061. Through the RVS Supply enterprise, Defendant Reyzis submitted numerous

   fraudulent claim forms seeking payment for DME and/or orthotic devices that were purportedly

   (but not actually) provided to numerous No-fault Claimants as billed. The bills and supporting

   documents that were sent by Defendant Reyzis, as well as the payments that Plaintiffs made in

   response to those bills, were sent through the United States Postal Service. By virtue of those

   activities, Defendants Reyzis, one or more of the ABC Corporations 1 through 20 and one or more

   of the John Does 1 through 20 engaged in a continuous series of predicate acts of mail fraud,

   extending from the formation of the RVS Supply enterprise through the filing of this Complaint.

          1062. A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant Reyzis,

   in furtherance of the scheme as well as the specific misrepresentations identified for each of the

   mailings.

          1063. Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          1064. Each submission of a fraudulent claim constitutes a pattern of racketeering activity

   within the meaning of 18 U.S.C. § 1961(5).




                                                  269
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 270 of 362 PageID #: 270




                                                Damages

          1065. By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company and Allstate Fire and Casualty Insurance Company have been injured in their

   business and property and Plaintiffs have been damaged in the aggregate amount presently in

   excess of $23,000.00, the exact amount to be determined at trial.

          1066. Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Reyzis, one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, jointly and severally, three-fold damages sustained by it, together with the costs of this

   lawsuit and reasonable attorneys’ fees.

                              SEVENTY-THIRD CLAIM FOR RELIEF

                      AGAINST DEFENDANTS RVS SUPPLY AND REYZIS

                                         (Common Law Fraud)

          1067. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          1068. Defendants RVS Supply and Reyzis made material misrepresentations and/or

   omitted material statements in submitting No-fault claims to Plaintiffs Allstate Insurance

   Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity Company, and

   Allstate Property and Casualty Insurance Company for payment.

          1069. On information and belief, each and every bill and supporting documentation

   submitted by Defendants RVS Supply and Reyzis to Plaintiffs set forth false and fraudulent

   amounts for reimbursement for DME and/or orthotic devices that they purportedly supplied to No-

   fault Claimants. The false representations contained therein not only were intended to defraud




                                                    270
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 271 of 362 PageID #: 271




   Plaintiffs but constitute a grave and serious danger to the No-fault Claimants and the consumer

   public.

             1070. On information and belief, Defendants RVS Supply and Reyzis intentionally,

   knowingly, fraudulently and with an intent to deceive, submitted bills, prescriptions, wholesale

   invoices and other documentation that contained false representations of material facts, including,

   but not limited to, the following fraudulent material misrepresentations and/or omissions of fact:

             •     False and misleading statements as to the nature, quality and cost of the DME
                   and/or orthotic devices purportedly supplied to No-fault Claimants;

             •     False and misleading statements as to the amounts RVS Supply was entitled
                   to be reimbursed under the No-fault Law;

             •     With respect to Fee Schedule items, false and misleading statements in the
                   bills and supporting documentation submitted to Plaintiffs that the DME
                   and/or orthotic devices allegedly supplied were in fact the items supplied to
                   the No-fault Claimants;

             •     With respect to Non-Fee Schedule items, false and misleading statements in
                   the bills and supporting documentation submitted to Plaintiffs
                   misrepresenting that the charges for the DME and/or orthotic devices did not
                   exceed the lesser of the actual wholesale cost of the medical equipment to the
                   provider, plus 50%; or the usual and customary price charged to the public;

             •     False and misleading prescriptions for the DME and/or orthotic devices
                   purportedly supplied to No-fault Claimants, generically describing the item
                   to conceal the type of item being prescribed;

             •     False and misleading prescriptions for DME and/or orthotic devices,
                   concealing the fact that the (a) DME and/or orthotic devices were prescribed
                   and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                   Defendant Reyzis, through RVS Supply, paid kickbacks to No-fault Clinics
                   to induce the No-fault Clinics to direct their associated physicians and
                   chiropractors to prescribe large amounts of substantially similar, medically
                   unnecessary DME and/or orthotic devices; (b) DME and/or orthotic devices
                   were not covered by the New York State Medicaid Fee Schedule; and (c)
                   DME and/or orthotic devices were generically described on the prescriptions,
                   all of which was designed to permit Defendant Reyzis, through RVS Supply,
                   to manipulate the payment formulas and their claims submissions in order to
                   maximize the charges that they could submit to Plaintiffs and other insurers.



                                                   271
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 272 of 362 PageID #: 272




          1071. The foregoing was intended to deceive and mislead Plaintiffs into paying Defendant

   RVS Supply’s claims under the No-fault Law. Specific examples of the billing fraud alleged herein

   are contained in the body of this Complaint, as well as the exhibits in the accompanying

   Compendium of Exhibits.

          1072. Defendants       RVS     Supply    and    Reyzis    knew     the   foregoing    material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          1073. Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a result

   of the acts of fraud and deception of Defendants RVS Supply and Reyzis.

          1074. Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, they would not have paid the Defendant RVS Supply’s claims for No-fault

   insurance benefits submitted in connection therewith.

          1075. Furthermore, the far reaching pattern of fraudulent conduct by Defendants RVS

   Supply and Reyzis evinces a high degree of moral turpitude and wanton dishonesty, which, as

   alleged above, has harmed and will continue to harm the public at large, thus entitling Plaintiffs to

   recovery of exemplary and punitive damages.

          1076. By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company have sustained compensatory damages and been injured in its business and

   property in an amount as yet to be determined, but believed to be in excess of $24,000.00, the

   exact amount to be determined at trial, plus interest, costs, punitive damages and other relief the

   Court deems just.




                                                    272
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 273 of 362 PageID #: 273




                            SEVENTY-FOURTH CLAIM FOR RELIEF

                      AGAINST DEFENDANTS RVS SUPPLY AND REYZIS

                                          (Unjust Enrichment)

          1077. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          1078. By reason of their wrongdoing, Defendants RVS Supply and Reyzis have been

   unjustly enriched, in that they have, directly and/or indirectly, received moneys from Plaintiffs

   Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, and Allstate Property and Casualty Insurance Company that are the result of unlawful

   conduct and that, in equity and good conscience, they should not be permitted to keep.

          1079. Plaintiffs are therefore entitled to restitution from Defendants RVS Supply and

   Reyzis in the amount by which it has been unjustly enriched.

          1080. By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company have sustained compensatory damages and been injured in its business and

   property in an amount as yet to be determined, but believed to be in excess of $24,000.00, the

   exact amount to be determined at trial, plus interest, costs and other relief the Court deems just.

                              SEVENTY-FIFTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 1 THROUGH 20

                                         (Aiding and Abetting)

          1081. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.




                                                   273
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 274 of 362 PageID #: 274




          1082. On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and

   Casualty Insurance Company by Defendants RVS Supply and Reyzis.

          1083. On information and belief, the acts taken by the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale invoices

   that deliberately omit any meaningful information regarding the DME and/or orthotic devices,

   including the manufacturer, make and model of the DME and/or orthotic devices that Defendants

   RVS Supply and Reyzis purportedly provided to No-fault Claimants; (ii) knowingly providing the

   fraudulent wholesale invoices so that Defendants RVS Supply and Reyzis could mail fraudulent

   bills to Plaintiff and other insurers; (iii) kicking back a portion of the amounts paid by Defendant

   Reyzis, through RVS Supply, to RVS Supply to create the impression of an actual sale in

   furtherance of the money laundering scheme; (iv) knowingly creating fraudulent wholesale

   invoices by intentionally inflating the amounts represented to constitute the wholesale costs and/or

   quantities of DME and/or orthotic devices in order to support the fraudulent billing submitted to

   Plaintiff, among others, through RVS Supply; and (v) knowingly supporting the negotiation and

   performance of kickback agreements between Reyzis, through RVS Supply, and the No-fault

   Clinics.

          1084. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is critical




                                                    274
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 275 of 362 PageID #: 275




   to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants RVS Supply and Reyzis to obtain fraudulently inflated payments from

   Plaintiffs, among others.

          1085. On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

          1086. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate

   Indemnity Company, and Allstate Property and Casualty Insurance Company to pay money based

   upon the fraudulent charges submitted through RVS Supply in an amount to be determined at trial,

   but in no event less than $24,000.00.

          1087. On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          1088. By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.




                                                   275
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 276 of 362 PageID #: 276




                              SEVENTY-SIXTH CLAIM FOR RELIEF

      AGAINST DEFENDANTS TOKAR, ABC CORPORATIONS 1 THROUGH 20 AND
                        JOHN DOES 1 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          1089. The allegations of paragraphs 1 through 395 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          1090. At all times relevant herein, Salutem Products was an “enterprise” engaged in, or

   the activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. §

   1961(4), and within the meaning of 18 U.S.C. § 1962(c).

          1091. From, in or about April 25, 2018 through the date of the filing of this Complaint,

   Defendant Tokar, one or more of the ABC Corporations 1 through 20 and one or more of the John

   Does 1 through 20, knowingly conducted and participated in the affairs of the Salutem Products

   enterprise through a pattern of racketeering activity, including the numerous acts of mail fraud

   described herein and included in the representative list of predicate acts set forth in the Appendix

   and Compendium of Exhibits accompanying this Complaint, all of which are incorporated by

   reference. Defendants’ conduct constitutes a violation of 18 U.S.C. § 1962(c).

          1092. At all relevant times mentioned herein, Defendant Tokar, together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the Salutem Products

   enterprise and utilized that control to conduct the pattern of racketeering activities that consisted

   of creating, submitting and/or causing to be submitted the fraudulent bills and supporting

   documents to Plaintiffs Allstate Insurance Company, and Allstate Fire and Casualty Insurance

   Company that were based, in part, on the utilization of fraudulent wholesale invoices.




                                                   276
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 277 of 362 PageID #: 277




          1093. On information and belief, one or more of the ABC Corporations 1 through 20 and

   one or more of the John Does 1 through 20 participated in the scheme by providing inexpensive

   DME and/or orthotic devices, to the extent any such items were in fact provided, as well as bogus

   documentation, along with fraudulent wholesale invoices that grossly inflated the purported cost

   of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in the Complaint.

   One or more of the ABC Corporations furnished documents that Defendant Tokar required, in

   furtherance of the scheme to defraud, to obtain payment from Plaintiffs for fraudulent DME and/or

   orthotic device claims, including fictitious wholesale invoices for medical supplies.

          1094. On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 1 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent claims

   and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          1095. The racketeering acts set forth herein were carried out on a continued basis for more

   than a one-year period, were related and similar and were committed as part of the ongoing scheme

   of Defendants Tokar, one or more of the ABC Corporations 1 through 20 and one or more of the

   John Does 1 through 20 to fraudulently bill for DME and/or orthotic devices to defraud insurers,

   and, if not stopped, such acts will continue into the future.

          1096. On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, in as much as Salutem Products continues

   to pursue collection on the fraudulent billing to the present day.

          1097. As a part of the pattern of racketeering activity and for the purpose of executing the

   scheme and artifice to defraud as described above, Defendant Tokar, with the knowledge and intent



                                                    277
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 278 of 362 PageID #: 278




   of one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1 through

   20, caused mailings to be made through the United States Postal Service in violation of 18 U.S.C.

   § 1341. The mailings were made in furtherance of a scheme or artifice to defraud Plaintiffs and to

   induce Plaintiffs to issue checks to the Salutem Products enterprise based upon materially false

   and misleading information.

          1098. Through the Salutem Products enterprise, Defendant Tokar submitted numerous

   fraudulent claim forms seeking payment for DME and/or orthotic devices that were purportedly

   (but not actually) provided to numerous No-fault Claimants as billed. The bills and supporting

   documents that were sent by Defendant Tokar, as well as the payments that Plaintiffs made in

   response to those bills, were sent through the United States Postal Service. By virtue of those

   activities, Defendants Tokar, one or more of the ABC Corporations 1 through 20 and one or more

   of the John Does 1 through 20 engaged in a continuous series of predicate acts of mail fraud,

   extending from the formation of the Salutem Products enterprise through the filing of this

   Complaint.

          1099. A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant Tokar, in

   furtherance of the scheme as well as the specific misrepresentations identified for each of the

   mailings.

          1100. Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          1101. Each submission of a fraudulent claim constitutes a pattern of racketeering activity

   within the meaning of 18 U.S.C. § 1961(5).




                                                  278
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 279 of 362 PageID #: 279




                                                Damages

          1102. By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company and Allstate Fire and Casualty Insurance Company have been injured in their

   business and property and Plaintiffs have been damaged in the aggregate amount presently in

   excess of $38,000.00, the exact amount to be determined at trial.

          1103. Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Tokar, one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, jointly and severally, three-fold damages sustained by it, together with the costs of this

   lawsuit and reasonable attorneys’ fees.

                            SEVENTY-SEVENTH CLAIM FOR RELIEF

                AGAINST DEFENDANTS SALUTEM PRODUCTS AND TOKAR

                                         (Common Law Fraud)

          1104. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          1105. Defendants Salutem Products and Tokar made material misrepresentations and/or

   omitted material statements in submitting No-fault claims to Plaintiffs Allstate Insurance

   Company, Allstate Fire and Casualty Insurance Company, and Allstate Property and Casualty

   Insurance Company for payment.

          1106. On information and belief, each and every bill and supporting documentation

   submitted by Defendants Salutem Products and Tokar to Plaintiffs set forth false and fraudulent

   amounts for reimbursement for DME and/or orthotic devices that they purportedly supplied to No-

   fault Claimants. The false representations contained therein not only were intended to defraud




                                                    279
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 280 of 362 PageID #: 280




   Plaintiffs but constitute a grave and serious danger to the No-fault Claimants and the consumer

   public.

             1107. On information and belief, Defendants Salutem Products and Tokar intentionally,

   knowingly, fraudulently and with an intent to deceive, submitted bills, prescriptions, wholesale

   invoices and other documentation that contained false representations of material facts, including,

   but not limited to, the following fraudulent material misrepresentations and/or omissions of fact:

             •      False and misleading statements as to the nature, quality and cost of the DME
                    and/or orthotic devices purportedly supplied to No-fault Claimants;

             •      False and misleading statements as to the amounts Salutem Products was
                    entitled to be reimbursed under the No-fault Law;

             •      With respect to Fee Schedule items, false and misleading statements in the
                    bills and supporting documentation submitted to Plaintiffs that the DME
                    and/or orthotic devices allegedly supplied were in fact the items supplied to
                    the No-fault Claimants;

             •      With respect to Non-Fee Schedule items, false and misleading statements in
                    the bills and supporting documentation submitted to Plaintiffs
                    misrepresenting that the charges for the DME and/or orthotic devices did not
                    exceed the lesser of the actual wholesale cost of the medical equipment to the
                    provider, plus 50%; or the usual and customary price charged to the public;

             •      False and misleading prescriptions for the DME and/or orthotic devices
                    purportedly supplied to No-fault Claimants, generically describing the item
                    to conceal the type of item being prescribed;

             •      False and misleading prescriptions for DME and/or orthotic devices,
                    concealing the fact that the (a) DME and/or orthotic devices were prescribed
                    and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                    Defendant Tokar, through Salutem Products, paid kickbacks to No-fault
                    Clinics to induce the No-fault Clinics to direct their associated physicians and
                    chiropractors to prescribe large amounts of substantially similar, medically
                    unnecessary DME and/or orthotic devices; (b) DME and/or orthotic devices
                    were not covered by the New York State Medicaid Fee Schedule; and (c)
                    DME and/or orthotic devices were generically described on the prescriptions,
                    all of which was designed to permit Defendant Tokar, through Salutem
                    Products, to manipulate the payment formulas and their claims submissions
                    in order to maximize the charges that they could submit to Plaintiffs and other
                    insurers.


                                                     280
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 281 of 362 PageID #: 281




          1108. The foregoing was intended to deceive and mislead Plaintiffs into paying

   Defendants Salutem Products’ claims under the No-fault Law. Specific examples of the billing

   fraud alleged herein are contained in the body of this Complaint, as well as the exhibits in the

   accompanying Compendium of Exhibits.

          1109. Defendants Salutem Products and Tokar knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          1110. Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a result

   of the acts of fraud and deception of Defendants Salutem Products and Tokar.

          1111. Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, they would not have paid the Defendant Salutem Products’ claims for No-fault

   insurance benefits submitted in connection therewith.

          1112. Furthermore, the far reaching pattern of fraudulent conduct by Defendants Salutem

   Products and Tokar evinces a high degree of moral turpitude and wanton dishonesty, which, as

   alleged above, has harmed and will continue to harm the public at large, thus entitling Plaintiffs to

   recovery of exemplary and punitive damages.

          1113. By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, and Allstate Property and Casualty Insurance Company have

   sustained compensatory damages and been injured in its business and property in an amount as yet

   to be determined, but believed to be in excess of $40,000.00, the exact amount to be determined

   at trial, plus interest, costs, punitive damages and other relief the Court deems just.




                                                    281
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 282 of 362 PageID #: 282




                             SEVENTY-EIGHTH CLAIM FOR RELIEF

                AGAINST DEFENDANTS SALUTEM PRODUCTS AND TOKAR

                                           (Unjust Enrichment)

           1114. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

           1115. By reason of their wrongdoing, Defendants Salutem Products and Tokar have been

   unjustly enriched, in that they have, directly and/or indirectly, received moneys from Plaintiffs

   Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate Property

   and Casualty Insurance Company that are the result of unlawful conduct and that, in equity and

   good conscience, they should not be permitted to keep.

           1116. Plaintiffs are therefore entitled to restitution from Defendants Salutem Products and

   Tokar in the amount by which they have been unjustly enriched.

           1117. By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, and Allstate Property and Casualty Insurance Company have

   sustained compensatory damages and been injured in their business and property in an amount as

   yet to be determined, but believed to be in excess of $40,000.00, the exact amount to be determined

   at trial, plus interest, costs and other relief the Court deems just.

                              SEVENTY-NINTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 1 THROUGH 20

                                           (Aiding and Abetting)

           1118. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.




                                                     282
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 283 of 362 PageID #: 283




          1119. On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, and Allstate Property and Casualty Insurance Company by

   Defendants Salutem Products and Tokar.

          1120. On information and belief, the acts taken by the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale invoices

   that deliberately omit any meaningful information regarding the DME and/or orthotic devices,

   including the manufacturer, make and model of the DME and/or orthotic devices that Defendants

   Salutem Products and Tokar purportedly provided to No-fault Claimants; (ii) knowingly providing

   the fraudulent wholesale invoices so that Defendants Salutem Products and Tokar could mail

   fraudulent bills to Plaintiffs and other insurers; (iii) kicking back a portion of the amounts paid by

   Defendant Tokar, through Salutem Products, to Salutem Products to create the impression of an

   actual sale in furtherance of the money laundering scheme; (iv) knowingly creating fraudulent

   wholesale invoices by intentionally inflating the amounts represented to constitute the wholesale

   costs and/or quantities of DME and/or orthotic devices in order to support the fraudulent billing

   submitted to Plaintiffs, among others, through Salutem Products; and (v) knowingly supporting

   the negotiation and performance of kickback agreements between Tokar, through Salutem

   Products, and the No-fault Clinics.

          1121. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is critical




                                                    283
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 284 of 362 PageID #: 284




   to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants Salutem Products and Tokar to obtain fraudulently inflated payments

   from Plaintiffs, among others.

          1122. On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

          1123. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate

   Property and Casualty Insurance Company to pay money based upon the fraudulent charges

   submitted through Salutem Products in an amount to be determined at trial, but in no event less

   than $40,000.00.

          1124. On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          1125. By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.




                                                   284
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 285 of 362 PageID #: 285




                                    EIGHTIETH CLAIM FOR RELIEF

   AGAINST DEFENDANTS BORUKHOV, ABC CORPORATIONS 1 THROUGH 20 AND
                       JOHN DOES 1 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          1126. The allegations of paragraphs 1 through 395 are hereby repeated and re-alleged as

   though fully set forth herein.

                                       THE RICO ENTERPRISE

          1127. At all times relevant herein, SP One Services was an “enterprise” engaged in, or the

   activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. § 1961(4),

   and within the meaning of 18 U.S.C. § 1962(c).

          1128. From, in or about May 11, 2018 through the date of the filing of this Complaint,

   Defendant Borukhov, one or more of the ABC Corporations 1 through 20 and one or more of the

   John Does 1 through 20, knowingly conducted and participated in the affairs of the SP One

   Services enterprise through a pattern of racketeering activity, including the numerous acts of mail

   fraud described herein and included in the representative list of predicate acts set forth in the

   Appendix and Compendium of Exhibits accompanying this Complaint, all of which are

   incorporated by reference. Defendants’ conduct constitutes a violation of 18 U.S.C. § 1962(c).

          1129. At all relevant times mentioned herein, Defendant Borukhov, together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the SP One Services

   enterprise and utilized that control to conduct the pattern of racketeering activities that consisted

   of creating, submitting and/or causing to be submitted the fraudulent bills and supporting

   documents to Plaintiffs Allstate Insurance Company and Allstate Fire and Casualty Insurance

   Company that were based, in part, on the utilization of fraudulent wholesale invoices.




                                                   285
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 286 of 362 PageID #: 286




          1130. On information and belief, one or more of the ABC Corporations 1 through 20 and

   one or more of the John Does 1 through 20 participated in the scheme by providing inexpensive

   DME and/or orthotic devices, to the extent any such items were in fact provided, as well as bogus

   documentation, along with fraudulent wholesale invoices that grossly inflated the purported cost

   of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in the Complaint.

   One or more of the ABC Corporations furnished documents that Defendant Borukhov required, in

   furtherance of the scheme to defraud, to obtain payment from Plaintiffs for fraudulent DME and/or

   orthotic device claims, including fictitious wholesale invoices for medical supplies.

          1131. On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 1 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent claims

   and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          1132. The racketeering acts set forth herein were carried out on a continued basis for more

   than a one-year period, were related and similar and were committed as part of the ongoing scheme

   of Defendants Borukhov, one or more of the ABC Corporations 1 through 20 and one or more of

   the John Does 1 through 20 to fraudulently bill for DME and/or orthotic devices to defraud

   insurers, and, if not stopped, such acts will continue into the future.

          1133. On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, in as much as SP One Services continues

   to pursue collection on the fraudulent billing to the present day.

          1134. As a part of the pattern of racketeering activity and for the purpose of executing the

   scheme and artifice to defraud as described above, Defendant Borukhov, with the knowledge and



                                                    286
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 287 of 362 PageID #: 287




   intent of one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, caused mailings to be made through the United States Postal Service in violation of

   18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to defraud

   Plaintiffs and to induce Plaintiffs to issue checks to the SP One Services enterprise based upon

   materially false and misleading information.

          1135. Through the SP One Services enterprise, Defendant Borukhov submitted numerous

   fraudulent claim forms seeking payment for DME and/or orthotic devices that were purportedly

   (but not actually) provided to numerous No-fault Claimants as billed. The bills and supporting

   documents that were sent by Defendant Borukhov, as well as the payments that Plaintiffs made in

   response to those bills, were sent through the United States Postal Service. By virtue of those

   activities, Defendants Borukhov, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 1 through 20 engaged in a continuous series of predicate acts of mail fraud,

   extending from the formation of the SP One Services enterprise through the filing of this

   Complaint.

          1136. A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant

   Borukhov, in furtherance of the scheme as well as the specific misrepresentations identified for

   each of the mailings.

          1137. Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          1138. Each submission of a fraudulent claim constitutes a pattern of racketeering activity

   within the meaning of 18 U.S.C. § 1961(5).




                                                  287
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 288 of 362 PageID #: 288




                                                  Damages

             1139. By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company and Allstate Fire and Casualty Insurance Company have been injured in their

   business and property and Plaintiffs have been damaged in the aggregate amount presently in

   excess of $16,000.00, the exact amount to be determined at trial.

             1140. Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Borukhov, one or more of the ABC Corporations 1 through 20 and one or more of the John Does

   1 through 20, jointly and severally, three-fold damages sustained by it, together with the costs of

   this lawsuit and reasonable attorneys’ fees.

                                EIGHTY-FIRST CLAIM FOR RELIEF

                 AGAINST DEFENDANTS SP ONE SERVICES AND BORUKHOV

                                         (Common Law Fraud)

             1141. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

             1142. Defendants SP One Services and Borukhov made material misrepresentations

   and/or omitted material statements in submitting No-fault claims to Plaintiffs Allstate Insurance

   Company and Allstate Fire and Casualty Insurance Company for payment.

             1143. On information and belief, each and every bill and supporting documentation

   submitted by Defendants SP One Services and Borukhov to Plaintiffs set forth false and fraudulent

   amounts for reimbursement for DME and/or orthotic devices that they purportedly supplied to No-

   fault Claimants. The false representations contained therein not only were intended to defraud

   Plaintiffs but constitute a grave and serious danger to the No-fault Claimants and the consumer

   public.




                                                    288
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 289 of 362 PageID #: 289




          1144. On information and belief, Defendants SP One Services and Borukhov

   intentionally, knowingly, fraudulently and with an intent to deceive, submitted bills, prescriptions,

   wholesale invoices and other documentation that contained false representations of material facts,

   including, but not limited to, the following fraudulent material misrepresentations and/or

   omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the DME
                  and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts SP One Services was
                  entitled to be reimbursed under the No-fault Law;

          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to the
                  provider, plus 50%; or the usual and customary price charged to the public;

          •       With respect to rented DME and/or orthotic devices, false and misleading
                  statements that the items were (a) medically necessary when the items were
                  the product of a predetermined protocol of treatment, designed to maximize
                  the reimbursement in furtherance of a scheme to defraud without regard to the
                  actual medical needs of the No-fault Claimants; and (b) that the maximum
                  permissible monthly rental charge for such equipment, supplies and services
                  provided on a rental basis did not exceed the lower of the monthly rental
                  charge to the general public or the price determined by the New York State
                  Department of Health area office, and did not exceed the amount allowed
                  under the Fee Schedule;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that the (a) DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Borukhov, through SP One Services, paid kickbacks to No-fault


                                                   289
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 290 of 362 PageID #: 290




                  Clinics to induce the No-fault Clinics to direct their associated physicians and
                  chiropractors to prescribe large amounts of substantially similar, medically
                  unnecessary DME and/or orthotic devices; (b) DME and/or orthotic devices
                  were not covered by the New York State Medicaid Fee Schedule; and (c)
                  DME and/or orthotic devices were generically described on the prescriptions,
                  all of which was designed to permit Defendant Borukhov, through SP One
                  Services, to manipulate the payment formulas and their claims submissions
                  in order to maximize the charges that they could submit to Plaintiffs and other
                  insurers.

          1145. The foregoing was intended to deceive and mislead Plaintiffs into paying Defendant

   SP One Services’ claims under the No-fault Law. Specific examples of the billing fraud alleged

   herein are contained in the body of this Complaint, as well as the exhibits in the accompanying

   Compendium of Exhibits.

          1146. Defendants SP One Services and Borukhov knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          1147. Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a result

   of the acts of fraud and deception of Defendants SP One Services and Borukhov.

          1148. Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, they would not have paid the Defendant SP One Services’ claims for No-fault

   insurance benefits submitted in connection therewith.

          1149. Furthermore, the far reaching pattern of fraudulent conduct by Defendants SP One

   Services and Borukhov evinces a high degree of moral turpitude and wanton dishonesty, which, as

   alleged above, has harmed and will continue to harm the public at large, thus entitling Plaintiffs to

   recovery of exemplary and punitive damages.




                                                    290
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 291 of 362 PageID #: 291




          1150. By reason of the foregoing, Plaintiffs Allstate Insurance Company and Allstate Fire

   and Casualty Insurance Company have sustained compensatory damages and been injured in their

   business and property in an amount as yet to be determined, but believed to be in excess of

   $16,000.00, the exact amount to be determined at trial, plus interest, costs, punitive damages and

   other relief the Court deems just.

                              EIGHTY-SECOND CLAIM FOR RELIEF

                 AGAINST DEFENDANTS SP ONE SERVICES AND BORUKHOV

                                          (Unjust Enrichment)

          1151. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          1152. By reason of their wrongdoing, Defendants SP One Services and Borukhov have

   been unjustly enriched, in that they have, directly and/or indirectly, received moneys from

   Plaintiffs Allstate Insurance Company and Allstate Fire and Casualty Insurance Company that are

   the result of unlawful conduct and that, in equity and good conscience, they should not be permitted

   to keep.

          1153. Plaintiffs are therefore entitled to restitution from Defendants SP One Services and

   Borukhov in the amount by which they have been unjustly enriched.

          1154. By reason of the foregoing, Plaintiffs Allstate Insurance Company and Allstate Fire

   and Casualty Insurance Company have sustained compensatory damages and been injured in their

   business and property in an amount as yet to be determined, but believed to be in excess of

   $16,000.00, the exact amount to be determined at trial, plus interest, costs and other relief the Court

   deems just.




                                                    291
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 292 of 362 PageID #: 292




                               EIGHTY-THIRD CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 1 THROUGH 20

                                        (Aiding and Abetting)

          1155. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          1156. On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company and Allstate

   Fire and Casualty Insurance Company by Defendants SP One Services and Borukhov.

          1157. On information and belief, the acts taken by the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale invoices

   that deliberately omit any meaningful information regarding the DME and/or orthotic devices,

   including the manufacturer, make and model of the DME and/or orthotic devices that Defendants

   SP One Services and Borukhov purportedly provided to No-fault Claimants; (ii) knowingly

   providing the fraudulent wholesale invoices so that Defendants SP One Services and Borukhov

   could mail fraudulent bills to Plaintiffs and other insurers; (iii) kicking back a portion of the

   amounts paid by Defendant Borukhov, through SP One Services, to Borukhov to create the

   impression of an actual sale in furtherance of the money laundering scheme; (iv) knowingly

   creating fraudulent wholesale invoices by intentionally inflating the amounts represented to

   constitute the wholesale costs and/or quantities of DME and/or orthotic devices in order to support

   the fraudulent billing submitted to Plaintiff, among others, through SP One Services; and (v)




                                                  292
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 293 of 362 PageID #: 293




   knowingly supporting the negotiation and performance of kickback agreements between

   Borukhov, through SP One Services, and the No-fault Clinics.

          1158. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is critical

   to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants SP One Services and Borukhov to obtain fraudulently inflated

   payments from Plaintiffs, among others.

          1159. On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

          1160. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) caused

   Plaintiffs Allstate Insurance Company and Allstate Fire and Casualty Insurance Company to pay

   money based upon the fraudulent charges submitted through SP One Services in an amount to be

   determined at trial, but in no event less than $16,000.00.

          1161. On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.




                                                    293
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 294 of 362 PageID #: 294




          1162. By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                             EIGHTY-FOURTH CLAIM FOR RELIEF

     AGAINST DEFENDANTS YOUNATANOV, ABC CORPORATIONS 1 THROUGH 20
                      AND JOHN DOES 1 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          1163. The allegations of paragraphs 1 through 395 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          1164. At all times relevant herein, Sutphin Supply was an “enterprise” engaged in, or the

   activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. § 1961(4),

   and within the meaning of 18 U.S.C. § 1962(c).

          1165. From in or about March 22, 2018 through the date of the filing of this Complaint,

   Defendant Younatanov, one or more of the ABC Corporations 1 through 20 and one or more of the

   John Does 1 through 20, knowingly conducted and participated in the affairs of the Sutphin Supply

   enterprise through a pattern of racketeering activity, including the numerous acts of mail fraud

   described herein and included in the representative list of predicate acts set forth in the Appendix

   and Compendium of Exhibits accompanying this Complaint, all of which are incorporated by

   reference. Defendants’ conduct constitutes a violation of 18 U.S.C. § 1962(c).

          1166. At all relevant times mentioned herein, Defendant Younatanov together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the Sutphin Supply

   enterprise and utilized that control to conduct the pattern of racketeering activities that consisted

   of creating, submitting and/or causing to be submitted the fraudulent bills and supporting

   documents to Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance



                                                   294
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 295 of 362 PageID #: 295




   Company, and Allstate Property and Casualty Insurance Company that were based, in part, on the

   utilization of fraudulent wholesale invoices.

          1167. On information and belief, one or more of the ABC Corporations 1 through 20 and

   one or more of the John Does 1 through 20 participated in the scheme by providing inexpensive

   DME and/or orthotic devices, to the extent any such items were in fact provided, as well as bogus

   documentation, along with fraudulent wholesale invoices that grossly inflated the purported cost

   of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in the Complaint.

   One or more of the ABC Corporations furnished documents that Defendant Younatanov required,

   in furtherance of the scheme to defraud, to obtain payment from Plaintiffs for fraudulent DME

   and/or orthotic device claims, including fictitious wholesale invoices for medical supplies.

          1168. On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 1 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent claims

   and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          1169. The racketeering acts set forth herein were carried out on a continued basis for more

   than a one-year period, were related and similar and were committed as part of the ongoing scheme

   of Defendants Younatanov, one or more of the ABC Corporations 1 through 20 and one or more

   of the John Does 1 through 20 to fraudulently bill for DME and/or orthotic devices to defraud

   insurers, and, if not stopped, such acts will continue into the future.

          1170. On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, in as much as Sutphin Supply continues

   to pursue collection on the fraudulent billing to the present day.



                                                    295
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 296 of 362 PageID #: 296




          1171. As a part of the pattern of racketeering activity and for the purpose of executing the

   scheme and artifice to defraud as described above, Defendant Younatanov, with the knowledge and

   intent of one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, caused mailings to be made through the United States Postal Service in violation of

   18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to defraud

   Plaintiffs and to induce Plaintiffs to issue checks to the Sutphin Supply enterprise based upon

   materially false and misleading information.

          1172. Through the Sutphin Supply enterprise, Defendant Younatanov submitted

   numerous fraudulent claim forms seeking payment for DME and/or orthotic devices that were

   purportedly (but not actually) provided to numerous No-fault Claimants as billed. The bills and

   supporting documents that were sent by Defendant Younatanov, as well as the payments that

   Plaintiffs made in response to those bills, were sent through the United States Postal Service. By

   virtue of those activities, Defendants Younatanov, one or more of the ABC Corporations 1 through

   20 and one or more of the John Does 1 through 20 engaged in a continuous series of predicate acts

   of mail fraud, extending from the formation of the Sutphin Supply enterprise through the filing of

   this Complaint.

          1173. A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant

   Younatanov, in furtherance of the scheme as well as the specific misrepresentations identified for

   each of the mailings.

          1174. Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).




                                                  296
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 297 of 362 PageID #: 297




          1175. Each submission of a fraudulent claim constitutes a pattern of racketeering activity

   within the meaning of 18 U.S.C. § 1961(5).

                                                  Damages

          1176. By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate Property and

   Casualty Insurance Company have been injured in their business and property and Plaintiffs have

   been damaged in the aggregate amount presently in excess of $10,000.00, the exact amount to be

   determined at trial.

          1177. Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Younatanov, one or more of the ABC Corporations 1 through 20 and one or more of the John Does

   1 through 20, jointly and severally, three-fold damages sustained by it, together with the costs of

   this lawsuit and reasonable attorneys’ fees.

                               EIGHTY-FIFTH CLAIM FOR RELIEF

              AGAINST DEFENDANTS SUTPHIN SUPPLY AND YOUNATANOV

                                        (Common Law Fraud)

          1178. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          1179. Defendants Sutphin Supply and Younatanov made material misrepresentations

   and/or omitted material statements in submitting No-fault claims to Plaintiffs Allstate Insurance

   Company, Allstate Fire and Casualty Insurance Company, and Allstate Property and Casualty

   Insurance Company for payment.

          1180. On information and belief, each and every bill and supporting documentation

   submitted by Defendants Sutphin Supply and Younatanov to Plaintiffs set forth false and




                                                    297
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 298 of 362 PageID #: 298




   fraudulent amounts for reimbursement for DME and/or orthotic devices that they purportedly

   supplied to No-fault Claimants. The false representations contained therein not only were intended

   to defraud Plaintiffs but constitute a grave and serious danger to the No-fault Claimants and the

   consumer public.

          1181. On information and belief, Defendants Sutphin Supply and Younatanov

   intentionally, knowingly, fraudulently and with an intent to deceive, submitted bills, prescriptions,

   wholesale invoices and other documentation that contained false representations of material facts,

   including, but not limited to, the following fraudulent material misrepresentations and/or

   omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the DME
                  and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts Sutphin Supply was
                  entitled to be reimbursed under the No-fault Law;

          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to the
                  provider, plus 50%; or the usual and customary price charged to the public;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that the (a) DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Younatanov, through Sutphin Supply, paid kickbacks to No-fault
                  Clinics to induce the No-fault Clinics to direct their associated physicians and
                  chiropractors to prescribe large amounts of substantially similar, medically
                  unnecessary DME and/or orthotic devices; (b) DME and/or orthotic devices


                                                   298
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 299 of 362 PageID #: 299




                  were not covered by the New York State Medicaid Fee Schedule; and (c)
                  DME and/or orthotic devices were generically described on the prescriptions,
                  all of which was designed to permit Defendant Younatanov, through Sutphin
                  Supply, to manipulate the payment formulas and their claims submissions in
                  order to maximize the charges that they could submit to Plaintiffs and other
                  insurers.

          1182. The foregoing was intended to deceive and mislead Plaintiffs into paying Defendant

   Sutphin Supply’s claims under the No-fault Law. Specific examples of the billing fraud alleged

   herein are contained in the body of this Complaint, as well as the exhibits in the accompanying

   Compendium of Exhibits.

          1183. Defendants Sutphin Supply and Younatanov knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          1184. Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a result

   of the acts of fraud and deception of Defendants Sutphin Supply and Younatanov.

          1185. Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, they would not have paid the Defendant Sutphin Supply’s claims for No-fault

   insurance benefits submitted in connection therewith.

          1186. Furthermore, the far reaching pattern of fraudulent conduct by Defendants Sutphin

   Supply and Younatanov evinces a high degree of moral turpitude and wanton dishonesty, which,

   as alleged above, has harmed and will continue to harm the public at large, thus entitling Plaintiffs

   to recovery of exemplary and punitive damages.

          1187. By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, and Allstate Property and Casualty Insurance Company have

   sustained compensatory damages and been injured in their business and property in an amount as



                                                    299
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 300 of 362 PageID #: 300




   yet to be determined, but believed to be in excess of $10,000.00, the exact amount to be determined

   at trial, plus interest, costs, punitive damages and other relief the Court deems just.

                                EIGHTY-SIXTH CLAIM FOR RELIEF

               AGAINST DEFENDANTS SUTPHIN SUPPLY AND YOUNATANOV

                                           (Unjust Enrichment)

           1188. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

           1189. By reason of their wrongdoing, Defendants Sutphin Supply and Younatanov have

   been unjustly enriched, in that they have, directly and/or indirectly, received moneys from

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate

   Property and Casualty Insurance Company that are the result of unlawful conduct and that, in

   equity and good conscience, they should not be permitted to keep.

           1190. Plaintiffs are therefore entitled to restitution from Defendants Sutphin Supply and

   Younatanov in the amount by which it has been unjustly enriched.

           1191. By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, and Allstate Property and Casualty Insurance Company have

   sustained compensatory damages and been injured in their business and property in an amount as

   yet to be determined, but believed to be in excess of $10,000.00, the exact amount to be determined

   at trial, plus interest, costs and other relief the Court deems just.




                                                     300
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 301 of 362 PageID #: 301




                             EIGHTY-SEVENTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 1 THROUGH 20

                                        (Aiding and Abetting)

          1192. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          1193. On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, and Allstate Property and Casualty Insurance Company by

   Defendants Sutphin Supply and Younatanov.

          1194. On information and belief, the acts taken by the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale invoices

   that deliberately omit any meaningful information regarding the DME and/or orthotic devices,

   including the manufacturer, make and model of the DME and/or orthotic devices that Defendants

   Sutphin Supply and Younatanov purportedly provided to No-fault Claimants; (ii) knowingly

   providing the fraudulent wholesale invoices so that Defendants Sutphin Supply and Younatanov

   could mail fraudulent bills to Plaintiffs and other insurers; (iii) kicking back a portion of the

   amounts paid by Defendant Younatanov, through Sutphin Supply, to Sutphin Supply and

   Younatanov to create the impression of an actual sale in furtherance of the money laundering

   scheme; (iv) knowingly creating fraudulent wholesale invoices by intentionally inflating the

   amounts represented to constitute the wholesale costs and/or quantities of DME and/or orthotic

   devices in order to support the fraudulent billing submitted to Plaintiffs, among others, through



                                                  301
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 302 of 362 PageID #: 302




   Sutphin Supply; and (v) knowingly supporting the negotiation and performance of kickback

   agreements between Younatanov, through Sutphin Supply, and the No-fault Clinics.

          1195. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is critical

   to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants Sutphin Supply and Younatanov to obtain fraudulently inflated

   payments from Plaintiffs, among others.

          1196. On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

          1197. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate

   Property and Casualty Insurance Company to pay money based upon the fraudulent charges

   submitted through Sutphin Supply in an amount to be determined at trial, but in no event less than

   $10,000.00.

          1198. On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.




                                                    302
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 303 of 362 PageID #: 303




          1199. By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                              EIGHTY-EIGHTH CLAIM FOR RELIEF

    AGAINST DEFENDANTS GAVRILOV, ABC CORPORATIONS 1 THROUGH 20 AND
                        JOHN DOES 1 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          1200. The allegations of paragraphs 1 through 395 are hereby repeated and re-alleged as

   though fully set forth herein.

                                       THE RICO ENTERPRISE

          1201. At all times relevant herein, Unicast was an “enterprise” engaged in, or the activities

   of which affected, interstate commerce, as that term is defined by 18 U.S.C. § 1961(4), and within

   the meaning of 18 U.S.C. § 1962(c).

          1202. From, in or about July 11, 2018 through the date of the filing of this Complaint,

   Defendant Gavrilov, one or more of the ABC Corporations 1 through 20 and one or more of the

   John Does 1 through 20, knowingly conducted and participated in the affairs of the Unicast

   enterprise through a pattern of racketeering activity, including the numerous acts of mail fraud

   described herein and included in the representative list of predicate acts set forth in the Appendix

   and Compendium of Exhibits accompanying this Complaint, all of which are incorporated by

   reference. Defendants’ conduct constitutes a violation of 18 U.S.C. § 1962(c).

          1203. At all relevant times mentioned herein, Defendant Gavrilov, together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the Unicast enterprise

   and utilized that control to conduct the pattern of racketeering activities that consisted of creating,

   submitting and/or causing to be submitted the fraudulent bills and supporting documents to

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate



                                                    303
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 304 of 362 PageID #: 304




   Property and Casualty Insurance Company that were based, in part, on the utilization of fraudulent

   wholesale invoices.

          1204. On information and belief, one or more of the ABC Corporations 1 through 20 and

   one or more of the John Does 1 through 20 participated in the scheme by providing inexpensive

   DME and/or orthotic devices, to the extent any such items were in fact provided, as well as bogus

   documentation, along with fraudulent wholesale invoices that grossly inflated the purported cost

   of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in the Complaint.

   One or more of the ABC Corporations furnished documents that Defendant Gavrilov required, in

   furtherance of the scheme to defraud, to obtain payment from Plaintiffs for fraudulent DME and/or

   orthotic device claims, including fictitious wholesale invoices for medical supplies.

          1205. On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 1 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent claims

   and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          1206. The racketeering acts set forth herein were carried out on a continued basis for more

   than a one-year period, were related and similar and were committed as part of the ongoing scheme

   of Defendants Gavrilov, one or more of the ABC Corporations 1 through 20, and one or more of

   the John Does 1 through 20 to fraudulently bill for DME and/or orthotic devices to defraud

   insurers, and, if not stopped, such acts will continue into the future.

          1207. On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, in as much as Unicast continues to pursue

   collection on the fraudulent billing to the present day.



                                                    304
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 305 of 362 PageID #: 305




          1208. As a part of the pattern of racketeering activity and for the purpose of executing the

   scheme and artifice to defraud as described above, Defendant Gavrilov, with the knowledge and

   intent of one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, caused mailings to be made through the United States Postal Service in violation of

   18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to defraud

   Plaintiffs and to induce Plaintiffs to issue checks to Unicast enterprise based upon materially false

   and misleading information.

          1209. Through the Unicast enterprise, Defendant Gavrilov submitted numerous

   fraudulent claim forms seeking payment for DME and/or orthotic devices that were purportedly

   (but not actually) provided to numerous No-fault Claimants as billed. The bills and supporting

   documents that were sent by Gavrilov, as well as the payments that Plaintiffs made in response to

   those bills, were sent through the United States Postal Service. By virtue of those activities,

   Defendants Gavrilov, one or more of the ABC Corporations 1 through 20 and one or more of the

   John Does 1 through 20 engaged in a continuous series of predicate acts of mail fraud, extending

   from the formation of the Unicast enterprise through the filing of this Complaint.

          1210. A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant Gavrilov

   in furtherance of the scheme as well as the specific misrepresentations identified for each of the

   mailings.

          1211. Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          1212. Each submission of a fraudulent claim constitutes a pattern of racketeering activity

   within the meaning of 18 U.S.C. § 1961(5).




                                                   305
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 306 of 362 PageID #: 306




                                                Damages

          1213. By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate Property and

   Casualty Insurance Company have been injured in their business and property and Plaintiffs have

   been damaged in the aggregate amount presently in excess of $41,000.00, the exact amount to be

   determined at trial.

          1214. Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Gavrilov, one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, jointly and severally, three-fold damages sustained by it, together with the costs of this

   lawsuit and reasonable attorneys’ fees.

                               EIGHTY-NINTH CLAIM FOR RELIEF

                      AGAINST DEFENDANTS UNICAST AND GAVRILOV

                                         (Common Law Fraud)

          1215. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          1216. Defendants Unicast and Gavrilov made material misrepresentations and/or omitted

   material statements in submitting No-fault claims to Plaintiffs Allstate Insurance Company,

   Allstate Fire and Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property

   and Casualty Insurance Company for payment.

          1217. On information and belief, each and every bill and supporting documentation

   submitted by Defendants Unicast and Gavrilov to Plaintiffs set forth false and fraudulent amounts

   for reimbursement for DME and/or orthotic devices that they purportedly supplied to No-fault




                                                    306
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 307 of 362 PageID #: 307




   Claimants. The false representations contained therein not only were intended to defraud Plaintiffs

   but constitute a grave and serious danger to the No-fault Claimants and the consumer public.

          1218. On information and belief, Defendants Unicast and Gavrilov intentionally,

   knowingly, fraudulently and with an intent to deceive, submitted bills, prescriptions, wholesale

   invoices and other documentation that contained false representations of material facts, including,

   but not limited to, the following fraudulent material misrepresentations and/or omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the DME
                  and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts Unicast was entitled to be
                  reimbursed under the No-fault Law;

          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to the
                  provider, plus 50%; or the usual and customary price charged to the public;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that the (a) DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Gavrilov, through Unicast, paid kickbacks to No-fault Clinics to
                  induce the No-fault Clinics to direct their associated physicians and
                  chiropractors to prescribe large amounts of substantially similar, medically
                  unnecessary DME and/or orthotic devices; (b) DME and/or orthotic devices
                  were not covered by the New York State Medicaid Fee Schedule; and (c)
                  DME and/or orthotic devices were generically described on the prescriptions,
                  all of which was designed to permit Defendant Gavrilov through Unicast, to
                  manipulate the payment formulas and their claims submissions in order to
                  maximize the charges that they could submit to Plaintiffs and other insurers.



                                                  307
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 308 of 362 PageID #: 308




          1219. The foregoing was intended to deceive and mislead Plaintiffs into paying Defendant

   Unicast’s claims under the No-fault Law. Specific examples of the billing fraud alleged herein are

   contained in the body of this Complaint, as well as the exhibits in the accompanying Compendium

   of Exhibits.

          1220. Defendants Unicast and Gavrilov knew the foregoing material misrepresentations

   to be false when made and nevertheless made these false representations with the intention and

   purpose of inducing Plaintiffs to rely thereon.

          1221. Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a result

   of the acts of fraud and deception of Defendants Unicast and Gavrilov.

          1222. Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, they would not have paid the Defendant Unicast’s claims for No-fault insurance

   benefits submitted in connection therewith.

          1223. Furthermore, the far reaching pattern of fraudulent conduct by Defendants Unicast

   and Gavrilov evinces a high degree of moral turpitude and wanton dishonesty, which, as alleged

   above, has harmed and will continue to harm the public at large, thus entitling Plaintiffs to recovery

   of exemplary and punitive damages.

          1224. By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company have sustained compensatory damages and been injured in its business and

   property in an amount as yet to be determined, but believed to be in excess of $41,000.00, the

   exact amount to be determined at trial, plus interest, costs, punitive damages and other relief the

   Court deems just.




                                                     308
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 309 of 362 PageID #: 309




                                    NINETIETH CLAIM FOR RELIEF

                      AGAINST DEFENDANTS UNICAST AND GAVRILOV

                                         (Unjust Enrichment)

          1225. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          1226. By reason of their wrongdoing, Defendants Unicast and Gavrilov have been

   unjustly enriched, in that they have, directly and/or indirectly, received moneys from Plaintiffs

   Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, and Allstate Property and Casualty Insurance Company that are the result of unlawful

   conduct and that, in equity and good conscience, they should not be permitted to keep.

          1227. Plaintiffs are therefore entitled to restitution from Defendants Unicast and Gavrilov

   in the amount by which it has been unjustly enriched.

          1228. By reason of the foregoing, Plaintiffs have sustained compensatory damages and

   been injured in its business and property in an amount as yet to be determined, but believed to be

   in excess of $41,000.00, the exact amount to be determined at trial, plus interest, costs and other

   relief the Court deems just.

                                  NINETY-FIRST CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 1 THROUGH 20

                                         (Aiding and Abetting)

          1229. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          1230. On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) knowingly aided and



                                                  309
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 310 of 362 PageID #: 310




   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and

   Casualty Insurance Company by Defendants Unicast and Gavrilov.

          1231. On information and belief, the acts taken by the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale invoices

   that deliberately omit any meaningful information regarding the DME and/or orthotic devices,

   including the manufacturer, make and model of the DME and/or orthotic devices that Defendants

   Unicast and Gavrilov purportedly provided to No-fault Claimants; (ii) knowingly providing the

   fraudulent wholesale invoices so that Defendants Unicast and Gavrilov could mail fraudulent bills

   to Plaintiffs and other insurers; (iii) kicking back a portion of the amounts paid by Defendant

   Gavrilov through Unicast to Unicast to create the impression of an actual sale in furtherance of the

   money laundering scheme; (iv) knowingly creating fraudulent wholesale invoices by intentionally

   inflating the amounts represented to constitute the wholesale costs and/or quantities of DME and/or

   orthotic devices in order to support the fraudulent billing submitted to Plaintiffs, among others,

   through Unicast; and (v) knowingly supporting the negotiation and performance of kickback

   agreements between Gavrilov, through Unicast, and the No-fault Clinics.

          1232. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is critical

   to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants Unicast and Gavrilov to obtain fraudulently inflated payments from

   Plaintiffs, among others.




                                                    310
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 311 of 362 PageID #: 311




          1233. On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs Allstate Insurance Company, Allstate

   Fire and Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and

   Casualty Insurance Company into paying charges for DME and/or orthotic devices that were not

   compensable under the No-fault Laws, or were compensable at a much lower rate, because they

   sought to continue profiting through the fraudulent scheme.

          1234. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate

   Indemnity Company, and Allstate Property and Casualty Insurance Company to pay money based

   upon the fraudulent charges submitted through Unicast in an amount to be determined at trial, but

   in no event less than $41,000.00.

          1235. On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          1236. By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just




                                                  311
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 312 of 362 PageID #: 312




                              NINETY-SECOND CLAIM FOR RELIEF

     AGAINST DEFENDANTS BOROOCHOV, ABC CORPORATIONS 1 THROUGH 20
                     AND JOHN DOES 1 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          1237. The allegations of paragraphs 1 through 395 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          1238. At all times relevant herein, Union DME was an “enterprise” engaged in, or the

   activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. § 1961(4),

   and within the meaning of 18 U.S.C. § 1962(c).

          1239. From, in or about August 3, 2018 through the date of the filing of this Complaint,

   Defendant Boroochov, one or more of the ABC Corporations 1 through 20, and one or more of the

   John Does 1 through 20, knowingly conducted and participated in the affairs of the Union DME

   enterprise through a pattern of racketeering activity, including the numerous acts of mail fraud

   described herein and included in the representative list of predicate acts set forth in the Appendix

   and Compendium of Exhibits accompanying this Complaint, all of which are incorporated by

   reference. Defendants’ conduct constitutes a violation of 18 U.S.C. § 1962(c).

          1240. At all relevant times mentioned herein, Defendant Boroochov together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the Union DME

   enterprise and utilized that control to conduct the pattern of racketeering activities that consisted

   of creating, submitting and/or causing to be submitted the fraudulent bills and supporting

   documents to Plaintiffs Allstate Insurance Company and Allstate Fire and Casualty Insurance

   Company that was based, in part, on the utilization of fraudulent wholesale invoices.




                                                   312
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 313 of 362 PageID #: 313




          1241. On information and belief, one or more of the ABC Corporations 1 through 20 and

   one or more of the John Does 1 through 20 participated in the scheme by providing inexpensive

   DME and/or orthotic devices, to the extent any such items were in fact provided, as well as bogus

   documentation, along with fraudulent wholesale invoices that grossly inflated the purported cost

   of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in the Complaint.

   One or more of the ABC Corporations furnished documents that Defendant Boroochov required,

   in furtherance of the scheme to defraud, to obtain payment from Plaintiffs for fraudulent DME

   and/or orthotic device claims, including fictitious wholesale invoices for medical supplies.

          1242. On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 1 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent claims

   and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          1243. The racketeering acts set forth herein were carried out on a continued basis for more

   than a one-year period, were related and similar and were committed as part of the ongoing scheme

   of Defendants Boroochov, one or more of the ABC Corporations 1 through 20, and one or more of

   the John Does 1 through 20 to fraudulently bill for DME and/or orthotic devices to defraud

   insurers, and, if not stopped, such acts will continue into the future.

          1244. On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, in as much as Boroochov continues to

   pursue collection on the fraudulent billing to the present day.

          1245. As a part of the pattern of racketeering activity and for the purpose of executing the

   scheme and artifice to defraud as described above, Defendant Boroochov with the knowledge and



                                                    313
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 314 of 362 PageID #: 314




   intent of one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, caused mailings to be made through the United States Postal Service in violation of

   18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to defraud

   Plaintiffs and to induce Plaintiffs to issue checks to the Union DME enterprise based upon

   materially false and misleading information.

          1246. Through the Union DME enterprise, Defendant Boroochov submitted numerous

   fraudulent claim forms seeking payment for DME and/or orthotic devices that were purportedly

   (but not actually) provided to numerous No-fault Claimants as billed. The bills and supporting

   documents that were sent by Defendant Boroochov, well as the payments that Plaintiffs made in

   response to those bills, were sent through the United States Postal Service. By virtue of those

   activities, Defendants Boroochov, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 1 through 20 engaged in a continuous series of predicate acts of mail fraud,

   extending from the formation of Union DME enterprise through the filing of this Complaint.

          1247. A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant

   Boroochov in furtherance of the scheme as well as the specific misrepresentations identified for

   each of the mailings.

          1248. Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          1249. Each submission of a fraudulent claim constitutes a pattern of racketeering activity

   within the meaning of 18 U.S.C. § 1961(5).




                                                  314
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 315 of 362 PageID #: 315




                                                  Damages

             1250. By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company and Allstate Fire and Casualty Insurance Company has been injured in its

   business and property and Plaintiffs have been damaged in the aggregate amount presently in

   excess of $18,000.00, the exact amount to be determined at trial.

             1251. Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Boroochov, one or more of the ABC Corporations 1 through 20 and one or more of the John Does

   1 through 20, jointly and severally, three-fold damages sustained by it, together with the costs of

   this lawsuit and reasonable attorneys’ fees.

                                NINETY-THIRD CLAIM FOR RELIEF

                    AGAINST DEFENDANTS UNION DME AND BOROOCHOV

                                         (Common Law Fraud)

             1252. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

             1253. Defendants Union DME and Boroochov made material misrepresentations and/or

   omitted material statements in submitting No-fault claims to Plaintiffs Allstate Insurance

   Company, Allstate Fire and Casualty Insurance Company for payment.

             1254. On information and belief, each and every bill and supporting documentation

   submitted by Defendants Union DME and Boroochov to Plaintiffs set forth false and fraudulent

   amounts for reimbursement for DME and/or orthotic devices that they purportedly supplied to No-

   fault Claimants. The false representations contained therein not only were intended to defraud

   Plaintiffs but constitute a grave and serious danger to the No-fault Claimants and the consumer

   public.




                                                    315
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 316 of 362 PageID #: 316




          1255. On information and belief, Defendants Union DME and Boroochov intentionally,

   knowingly, fraudulently and with an intent to deceive, submitted bills, prescriptions, wholesale

   invoices and other documentation that contained false representations of material facts, including,

   but not limited to, the following fraudulent material misrepresentations and/or omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the DME
                  and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts Union DME was entitled
                  to be reimbursed under the No-fault Law;

          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to the
                  provider, plus 50%; or the usual and customary price charged to the public;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that the (a) DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Boroochov, through Union DME, paid kickbacks to No-fault
                  Clinics to induce the No-fault Clinics to direct their associated physicians and
                  chiropractors to prescribe large amounts of substantially similar, medically
                  unnecessary DME and/or orthotic devices; (b) DME and/or orthotic devices
                  were not covered by the New York State Medicaid Fee Schedule; and (c)
                  DME and/or orthotic devices were generically described on the prescriptions,
                  all of which was designed to permit Defendant Boroochov through Union
                  DME, to manipulate the payment formulas and their claims submissions in
                  order to maximize the charges that they could submit to Plaintiffs and other
                  insurers.

          1256. The foregoing was intended to deceive and mislead Plaintiffs into paying Defendant

   Union DME’s claims under the No-fault Law. Specific examples of the billing fraud alleged herein


                                                   316
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 317 of 362 PageID #: 317




   are contained in the body of this Complaint, as well as the exhibits in the accompanying

   Compendium of Exhibits.

          1257. Defendants Union DME and Boroochov knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          1258. Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a result

   of the acts of fraud and deception of Defendants Union DME and Boroochov.

          1259. Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, they would not have paid the Defendant Union DME’s claims for No-fault

   insurance benefits submitted in connection therewith.

          1260. Furthermore, the far reaching pattern of fraudulent conduct by Defendants Union

   DME and Boroochov evinces a high degree of moral turpitude and wanton dishonesty, which, as

   alleged above, has harmed and will continue to harm the public at large, thus entitling Plaintiffs to

   recovery of exemplary and punitive damages.

          1261. By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company have sustained compensatory damages and been injured in its

   business and property in an amount as yet to be determined, but believed to be in excess of

   $18,000.00, the exact amount to be determined at trial, plus interest, costs, punitive damages and

   other relief the Court deems just.




                                                    317
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 318 of 362 PageID #: 318




                              NINETY-FOURTH CLAIM FOR RELIEF

                  AGAINST DEFENDANTS UNION DME AND BOROOCHOV

                                          (Unjust Enrichment)

          1262. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          1263. By reason of their wrongdoing, Defendants Union DME and Boroochov have been

   unjustly enriched, in that they have, directly and/or indirectly, received moneys from Plaintiffs

   Allstate Insurance Company and Allstate Fire and Casualty Insurance Company that are the result

   of unlawful conduct and that, in equity and good conscience, they should not be permitted to keep.

          1264. Plaintiffs are therefore entitled to restitution from Defendants Union DME and

   Boroochov in the amount by which it has been unjustly enriched.

          1265. By reason of the foregoing, Plaintiffs Allstate Insurance Company and Allstate Fire

   and Casualty Insurance Company have sustained compensatory damages and been injured in its

   business and property in an amount as yet to be determined, but believed to be in excess of

   $18,000.00, the exact amount to be determined at trial, plus interest, costs and other relief the Court

   deems just.

                               NINETY-FIFTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 1 THROUGH 20

                                          (Aiding and Abetting)

          1266. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          1267. On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) knowingly aided and



                                                    318
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 319 of 362 PageID #: 319




   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company and Allstate

   Fire and Casualty Insurance Company by Defendants Union DME and Boroochov.

          1268. On information and belief, the acts taken by the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale invoices

   that deliberately omit any meaningful information regarding the DME and/or orthotic devices,

   including the manufacturer, make and model of the DME and/or orthotic devices that Defendants

   Union DME and Boroochov purportedly provided to No-fault Claimants; (ii) knowingly providing

   the fraudulent wholesale invoices so that Union DME and Boroochov could mail fraudulent bills

   to Plaintiffs and other insurers; (iii) kicking back a portion of the amounts paid by Defendant

   Boroochov through Union DME to Union DME to create the impression of an actual sale in

   furtherance of the money laundering scheme; (iv) knowingly creating fraudulent wholesale

   invoices by intentionally inflating the amounts represented to constitute the wholesale costs and/or

   quantities of DME and/or orthotic devices in order to support the fraudulent billing submitted to

   Plaintiffs, among others, through Union DME; and (v) knowingly supporting the negotiation and

   performance of kickback agreements between Boroochov, through Union DME, and the No-fault

   Clinics.

          1269. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is critical

   to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants Union DME and Boroochov to obtain fraudulently inflated payments

   from Plaintiffs, among others.




                                                    319
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 320 of 362 PageID #: 320




          1270. On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs Allstate Insurance Company and

   Allstate Fire and Casualty Insurance Company into paying charges for DME and/or orthotic

   devices that were not compensable under the No-fault Laws, or were compensable at a much lower

   rate, because they sought to continue profiting through the fraudulent scheme.

          1271. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) caused

   Plaintiffs Allstate Insurance Company and Allstate Fire and Casualty Insurance Company to pay

   money based upon the fraudulent charges submitted through Union DME in an amount to be

   determined at trial, but in no event less than $18,000.00.

          1272. On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          1273. By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                               NINETY-SIXTH CLAIM FOR RELIEF

    AGAINST DEFENDANTS MERGOLD, ABC CORPORATIONS 1 THROUGH 20 AND
                       JOHN DOES 1 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          1274. The allegations of paragraphs 1 through 395 are hereby repeated and re-alleged as

   though fully set forth herein.




                                                   320
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 321 of 362 PageID #: 321




                                      THE RICO ENTERPRISE

          1275. At all times relevant herein, US Health Products was an “enterprise” engaged in, or

   the activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. §

   1961(4), and within the meaning of 18 U.S.C. § 1962(c).

          1276. From, in or about July 12, 2012 through the date of the filing of this Complaint,

   Defendant Mergold, one or more of the ABC Corporations 1 through 20, and one or more of the

   John Does 1 through 20, knowingly conducted and participated in the affairs of the US Health

   Products enterprise through a pattern of racketeering activity, including the numerous acts of mail

   fraud described herein and included in the representative list of predicate acts set forth in the

   Appendix and Compendium of Exhibits accompanying this Complaint, all of which are

   incorporated by reference. Defendants’ conduct constitutes a violation of 18 U.S.C. § 1962(c).

          1277. At all relevant times mentioned herein, Defendant Mergold together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the US Health Products

   enterprise and utilized that control to conduct the pattern of racketeering activities that consisted

   of creating, submitting and/or causing to be submitted the fraudulent bills and supporting

   documents to Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance

   Company, and Allstate Property and Casualty Insurance Company that was based, in part, on the

   utilization of fraudulent wholesale invoices.

          1278. On information and belief, one or more of the ABC Corporations 1 through 20 and

   one or more of the John Does 1 through 20 participated in the scheme by providing inexpensive

   DME and/or orthotic devices, to the extent any such items were in fact provided, as well as bogus

   documentation, along with fraudulent wholesale invoices that grossly inflated the purported cost

   of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in the Complaint.




                                                   321
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 322 of 362 PageID #: 322




   One or more of the ABC Corporations furnished documents that Defendant Mergold required, in

   furtherance of the scheme to defraud, to obtain payment from Plaintiffs for fraudulent DME and/or

   orthotic device claims, including fictitious wholesale invoices for medical supplies.

          1279. On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 1 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent claims

   and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          1280. The racketeering acts set forth herein were carried out on a continued basis for more

   than a seven-year period, were related and similar and were committed as part of the ongoing

   scheme of Defendants Mergold, one or more of the ABC Corporations 1 through 20, and one or

   more of the John Does 1 through 20 to fraudulently bill for DME and/or orthotic devices to defraud

   insurers, and, if not stopped, such acts will continue into the future.

          1281. On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, in as much as Mergold continues to

   pursue collection on the fraudulent billing to the present day.

          1282. As a part of the pattern of racketeering activity and for the purpose of executing the

   scheme and artifice to defraud as described above, Defendant Mergold with the knowledge and

   intent of one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, caused mailings to be made through the United States Postal Service in violation of

   18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to defraud

   Plaintiffs and to induce Plaintiffs to issue checks to the US Health Products enterprise based upon

   materially false and misleading information.



                                                    322
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 323 of 362 PageID #: 323




          1283. Through the US Health Products enterprise, Defendant Mergold submitted

   numerous fraudulent claim forms seeking payment for DME and/or orthotic devices that were

   purportedly (but not actually) provided to numerous No-fault Claimants as billed. The bills and

   supporting documents that were sent by Defendant Mergold, well as the payments that Plaintiffs

   made in response to those bills, were sent through the United States Postal Service. By virtue of

   those activities, Defendants Mergold, one or more of the ABC Corporations 1 through 20 and one

   or more of the John Does 1 through 20 engaged in a continuous series of predicate acts of mail

   fraud, extending from the formation of US Health Products enterprise through the filing of this

   Complaint.

          1284. A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant Mergold

   in furtherance of the scheme as well as the specific misrepresentations identified for each of the

   mailings.

          1285. Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          1286. Each submission of a fraudulent claim constitutes a pattern of racketeering activity

   within the meaning of 18 U.S.C. § 1961(5).

                                                Damages

          1287. By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate Property and

   Casualty Insurance Company has been injured in its business and property and Plaintiffs have been

   damaged in the aggregate amount presently in excess of $43,000.00, the exact amount to be

   determined at trial.




                                                  323
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 324 of 362 PageID #: 324




          1288. Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Mergold, one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, jointly and severally, three-fold damages sustained by it, together with the costs of this

   lawsuit and reasonable attorneys’ fees.

                             NINETY-SEVENTH CLAIM FOR RELIEF

             AGAINST DEFENDANTS US HEALTH PRODUCTS AND MERGOLD

                                         (Common Law Fraud)

          1289. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          1290. Defendants US Health Products and Mergold made material misrepresentations

   and/or omitted material statements in submitting No-fault claims to Plaintiffs Allstate Insurance

   Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity Company, and

   Allstate Property and Casualty Insurance Company for payment.

          1291. On information and belief, each and every bill and supporting documentation

   submitted by Defendants US Health Products and Mergold to Plaintiffs set forth false and

   fraudulent amounts for reimbursement for DME and/or orthotic devices that they purportedly

   supplied to No-fault Claimants. The false representations contained therein not only were intended

   to defraud Plaintiffs but constitute a grave and serious danger to the No-fault Claimants and the

   consumer public.

          1292. On information and belief, Defendants US Health Products and Mergold

   intentionally, knowingly, fraudulently and with an intent to deceive, submitted bills, prescriptions,

   wholesale invoices and other documentation that contained false representations of material facts,




                                                    324
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 325 of 362 PageID #: 325




   including, but not limited to, the following fraudulent material misrepresentations and/or

   omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the DME
                  and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts US Health Products was
                  entitled to be reimbursed under the No-fault Law;

          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to the
                  provider, plus 50%; or the usual and customary price charged to the public;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that the (a) DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Mergold, through US Health Products, paid kickbacks to No-fault
                  Clinics to induce the No-fault Clinics to direct their associated physicians and
                  chiropractors to prescribe large amounts of substantially similar, medically
                  unnecessary DME and/or orthotic devices; (b) DME and/or orthotic devices
                  were not covered by the New York State Medicaid Fee Schedule; and (c)
                  DME and/or orthotic devices were generically described on the prescriptions,
                  all of which was designed to permit Defendant Mergold through US Health
                  Products, to manipulate the payment formulas and their claims submissions
                  in order to maximize the charges that they could submit to Plaintiffs and other
                  insurers.

          1293. The foregoing was intended to deceive and mislead Plaintiffs into paying Defendant

   US Health Products’ claims under the No-fault Law. Specific examples of the billing fraud alleged

   herein are contained in the body of this Complaint, as well as the exhibits in the accompanying

   Compendium of Exhibits.


                                                   325
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 326 of 362 PageID #: 326




          1294. Defendants US Health Products and Mergold knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          1295. Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a result

   of the acts of fraud and deception of Defendants US Health Products and Mergold.

          1296. Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, they would not have paid the Defendant US Health Products’ claims for No-fault

   insurance benefits submitted in connection therewith.

          1297. Furthermore, the far reaching pattern of fraudulent conduct by Defendants US

   Health Products and Mergold evinces a high degree of moral turpitude and wanton dishonesty,

   which, as alleged above, has harmed and will continue to harm the public at large, thus entitling

   Plaintiffs to recovery of exemplary and punitive damages.

          1298. By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company have sustained compensatory damages and been injured in its business and

   property in an amount as yet to be determined, but believed to be in excess of $44,000.00, the

   exact amount to be determined at trial, plus interest, costs, punitive damages and other relief the

   Court deems just.




                                                    326
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 327 of 362 PageID #: 327




                              NINETY-EIGHTH CLAIM FOR RELIEF

             AGAINST DEFENDANTS US HEALTH PRODUCTS AND MERGOLD

                                          (Unjust Enrichment)

          1299. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          1300. By reason of their wrongdoing, Defendants US Health Products and Mergold have

   been unjustly enriched, in that they have, directly and/or indirectly, received moneys from

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate

   Indemnity Company, and Allstate Property and Casualty Insurance Company that are the result of

   unlawful conduct and that, in equity and good conscience, they should not be permitted to keep.

          1301. Plaintiffs are therefore entitled to restitution from Defendants US Health Products

   and Mergold in the amount by which it has been unjustly enriched.

          1302. By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company have sustained compensatory damages and been injured in its business and

   property in an amount as yet to be determined, but believed to be in excess of $44,000.00, the

   exact amount to be determined at trial, plus interest, costs and other relief the Court deems just.

                              NINETY- NINTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 1 THROUGH 20

                                         (Aiding and Abetting)

          1303. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.




                                                   327
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 328 of 362 PageID #: 328




          1304. On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and

   Casualty Insurance Company by Defendants US Health Products and Mergold.

          1305. On information and belief, the acts taken by the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale invoices

   that deliberately omit any meaningful information regarding the DME and/or orthotic devices,

   including the manufacturer, make and model of the DME and/or orthotic devices that Defendants

   US Health Products and Mergold purportedly provided to No-fault Claimants; (ii) knowingly

   providing the fraudulent wholesale invoices so that US Health Products and Mergold could mail

   fraudulent bills to Plaintiffs and other insurers; (iii) kicking back a portion of the amounts paid by

   Defendant Mergold, through US Health Products, to US Health Products to create the impression

   of an actual sale in furtherance of the money laundering scheme; (iv) knowingly creating

   fraudulent wholesale invoices by intentionally inflating the amounts represented to constitute the

   wholesale costs and/or quantities of DME and/or orthotic devices in order to support the fraudulent

   billing submitted to Plaintiffs, among others, through US Health Products; and (v) knowingly

   supporting the negotiation and performance of kickback agreements between Mergold, through

   US Health Products, and the No-fault Clinics.

          1306. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is critical




                                                    328
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 329 of 362 PageID #: 329




   to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants US Health Products and Mergold to obtain fraudulently inflated

   payments from Plaintiffs, among others.

          1307. On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs Allstate Insurance Company, Allstate

   Fire and Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and

   Casualty Insurance Company into paying charges for DME and/or orthotic devices that were not

   compensable under the No-fault Laws, or were compensable at a much lower rate, because they

   sought to continue profiting through the fraudulent scheme.

          1308. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate

   Indemnity Company, and Allstate Property and Casualty Insurance Company to pay money based

   upon the fraudulent charges submitted through US Health Products in an amount to be determined

   at trial, but in no event less than $44,000.00.

          1309. On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          1310. By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.




                                                     329
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 330 of 362 PageID #: 330




                             ONE HUNDREDTH CLAIM FOR RELIEF

     AGAINST DEFENDANTS KLIKSHTEYN, ABC CORPORATIONS 1 THROUGH 20
                     AND JOHN DOES 1 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          1311. The allegations of paragraphs 1 through 395 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          1312. At all times relevant herein, VVX was an “enterprise” engaged in, or the activities

   of which affected, interstate commerce, as that term is defined by 18 U.S.C. § 1961(4), and within

   the meaning of 18 U.S.C. § 1962(c).

          1313. From, in or about April 3, 2017 through the date of the filing of this Complaint,

   Defendant Klikshteyn, one or more of the ABC Corporations 1 through 20, and one or more of the

   John Does 1 through 20, knowingly conducted and participated in the affairs of the VVX enterprise

   through a pattern of racketeering activity, including the numerous acts of mail fraud described

   herein and included in the representative list of predicate acts set forth in the Appendix and

   Compendium of Exhibits accompanying this Complaint, all of which are incorporated by

   reference. Defendants’ conduct constitutes a violation of 18 U.S.C. § 1962(c).

          1314. At all relevant times mentioned herein, Defendant Klikshteyn together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the VVX enterprise and

   utilized that control to conduct the pattern of racketeering activities that consisted of creating,

   submitting and/or causing to be submitted the fraudulent bills and supporting documents to

   Plaintiffs Allstate Insurance Company and Allstate Fire and Casualty Insurance Company that was

   based, in part, on the utilization of fraudulent wholesale invoices.




                                                   330
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 331 of 362 PageID #: 331




          1315. On information and belief, one or more of the ABC Corporations 1 through 20 and

   one or more of the John Does 1 through 20 participated in the scheme by providing inexpensive

   DME and/or orthotic devices, to the extent any such items were in fact provided, as well as bogus

   documentation, along with fraudulent wholesale invoices that grossly inflated the purported cost

   of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in the Complaint.

   One or more of the ABC Corporations furnished documents that Defendant Klikshteyn required,

   in furtherance of the scheme to defraud, to obtain payment from Plaintiffs for fraudulent DME

   and/or orthotic device claims, including fictitious wholesale invoices for medical supplies.

          1316. On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 1 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent claims

   and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          1317. The racketeering acts set forth herein were carried out on a continued basis for more

   than a two-year period, were related and similar and were committed as part of the ongoing scheme

   of Defendants Klikshteyn, one or more of the ABC Corporations 1 through 20, and one or more of

   the John Does 1 through 20 to fraudulently bill for DME and/or orthotic devices to defraud

   insurers, and, if not stopped, such acts will continue into the future.

          1318. On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, in as much as Klikshteyn continues to

   pursue collection on the fraudulent billing to the present day.

          1319. As a part of the pattern of racketeering activity and for the purpose of executing the

   scheme and artifice to defraud as described above, Defendant Klikshteyn with the knowledge and



                                                    331
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 332 of 362 PageID #: 332




   intent of one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, caused mailings to be made through the United States Postal Service in violation of

   18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to defraud

   Plaintiffs and to induce Plaintiffs to issue checks to the VVX enterprise based upon materially false

   and misleading information.

          1320. Through the VVX enterprise, Defendant Klikshteyn submitted numerous

   fraudulent claim forms seeking payment for DME and/or orthotic devices that were purportedly

   (but not actually) provided to numerous No-fault Claimants as billed. The bills and supporting

   documents that were sent by Defendant Klikshteyn, well as the payments that Plaintiffs made in

   response to those bills, were sent through the United States Postal Service. By virtue of those

   activities, Defendants Klikshteyn, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 1 through 20 engaged in a continuous series of predicate acts of mail fraud,

   extending from the formation of VVX enterprise through the filing of this Complaint.

          1321. A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant

   Klikshteyn in furtherance of the scheme as well as the specific misrepresentations identified for

   each of the mailings.

          1322. Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          1323. Each submission of a fraudulent claim constitutes a pattern of racketeering activity

   within the meaning of 18 U.S.C. § 1961(5).




                                                   332
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 333 of 362 PageID #: 333




                                                  Damages

          1324. By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company and Allstate Fire and Casualty Insurance Company has been injured in its

   business and property and Plaintiffs have been damaged in the aggregate amount presently in

   excess of $8,300.00, the exact amount to be determined at trial.

          1325. Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Klikshteyn, one or more of the ABC Corporations 1 through 20 and one or more of the John Does

   1 through 20, jointly and severally, three-fold damages sustained by it, together with the costs of

   this lawsuit and reasonable attorneys’ fees.

                     ONE HUNDREDTH AND FIRST CLAIM FOR RELIEF

                       AGAINST DEFENDANTS VVX AND KLIKSHTEYN

                                        (Common Law Fraud)

          1326. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          1327. Defendants VVX and Klikshteyn made material misrepresentations and/or omitted

   material statements in submitting No-fault claims to Plaintiffs Allstate Insurance Company,

   Allstate Fire and Casualty Insurance Company, and Allstate Property and Casualty Insurance

   Company for payment.

          1328. On information and belief, each and every bill and supporting documentation

   submitted by Defendants VVX and Klikshteyn to Plaintiffs set forth false and fraudulent amounts

   for reimbursement for DME and/or orthotic devices that they purportedly supplied to No-fault

   Claimants. The false representations contained therein not only were intended to defraud Plaintiffs

   but constitute a grave and serious danger to the No-fault Claimants and the consumer public.




                                                    333
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 334 of 362 PageID #: 334




          1329. On information and belief, Defendants VVX and Klikshteyn intentionally,

   knowingly, fraudulently and with an intent to deceive, submitted bills, prescriptions, wholesale

   invoices and other documentation that contained false representations of material facts, including,

   but not limited to, the following fraudulent material misrepresentations and/or omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the DME
                  and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts VVX was entitled to be
                  reimbursed under the No-fault Law;

          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to the
                  provider, plus 50%; or the usual and customary price charged to the public;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that the (a) DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Klikshteyn, through VVX, paid kickbacks to No-fault Clinics to
                  induce the No-fault Clinics to direct their associated physicians and
                  chiropractors to prescribe large amounts of substantially similar, medically
                  unnecessary DME and/or orthotic devices; (b) DME and/or orthotic devices
                  were not covered by the New York State Medicaid Fee Schedule; and (c)
                  DME and/or orthotic devices were generically described on the prescriptions,
                  all of which was designed to permit Defendant Klikshteyn through VVX, to
                  manipulate the payment formulas and their claims submissions in order to
                  maximize the charges that they could submit to Plaintiffs and other insurers.

          1330. The foregoing was intended to deceive and mislead Plaintiffs into paying Defendant

   VVX’s claims under the No-fault Law. Specific examples of the billing fraud alleged herein are



                                                  334
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 335 of 362 PageID #: 335




   contained in the body of this Complaint, as well as the exhibits in the accompanying Compendium

   of Exhibits.

          1331. Defendants VVX and Klikshteyn knew the foregoing material misrepresentations

   to be false when made and nevertheless made these false representations with the intention and

   purpose of inducing Plaintiffs to rely thereon.

          1332. Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a result

   of the acts of fraud and deception of Defendants VVX and Klikshteyn.

          1333. Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, they would not have paid the Defendant VVX’s claims for No-fault insurance

   benefits submitted in connection therewith.

          1334. Furthermore, the far reaching pattern of fraudulent conduct by Defendants VVX

   and Klikshteyn evinces a high degree of moral turpitude and wanton dishonesty, which, as alleged

   above, has harmed and will continue to harm the public at large, thus entitling Plaintiffs to recovery

   of exemplary and punitive damages.

          1335. By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, and Allstate Property and Casualty Insurance Company have

   sustained compensatory damages and been injured in its business and property in an amount as yet

   to be determined, but believed to be in excess of $9,000.00, the exact amount to be determined at

   trial, plus interest, costs, punitive damages and other relief the Court deems just.




                                                     335
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 336 of 362 PageID #: 336




                    ONE HUNDREDTH AND SECOND CLAIM FOR RELIEF

                        AGAINST DEFENDANTS VVX AND KLIKSHTEYN

                                           (Unjust Enrichment)

           1336. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

           1337. By reason of their wrongdoing, Defendants VVX and Klikshteyn have been

   unjustly enriched, in that they have, directly and/or indirectly, received moneys from Plaintiffs

   Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate Property

   and Casualty Insurance Company that are the result of unlawful conduct and that, in equity and

   good conscience, they should not be permitted to keep.

           1338. Plaintiffs are therefore entitled to restitution from Defendants VVX and Klikshteyn

   in the amount by which it has been unjustly enriched.

           1339. By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, and Allstate Property and Casualty Insurance Company have

   sustained compensatory damages and been injured in its business and property in an amount as yet

   to be determined, but believed to be in excess of $9,000.00, the exact amount to be determined at

   trial, plus interest, costs and other relief the Court deems just.

                      ONE HUNDREDTH AND THIRD CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 1 THROUGH 20

                                          (Aiding and Abetting)

           1340. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.




                                                     336
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 337 of 362 PageID #: 337




          1341. On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, and Allstate Property and Casualty Insurance Company by

   Defendants VVX and Klikshteyn.

          1342. On information and belief, the acts taken by the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale invoices

   that deliberately omit any meaningful information regarding the DME and/or orthotic devices,

   including the manufacturer, make and model of the DME and/or orthotic devices that Defendants

   VVX and Klikshteyn purportedly provided to No-fault Claimants; (ii) knowingly providing the

   fraudulent wholesale invoices so that VVX and Klikshteyn could mail fraudulent bills to Plaintiffs

   and other insurers; (iii) kicking back a portion of the amounts paid by Defendant Klikshteyn

   through VVX to VVX to create the impression of an actual sale in furtherance of the money

   laundering scheme; (iv) knowingly creating fraudulent wholesale invoices by intentionally

   inflating the amounts represented to constitute the wholesale costs and/or quantities of DME and/or

   orthotic devices in order to support the fraudulent billing submitted to Plaintiffs, among others,

   through VVX; and (v) knowingly supporting the negotiation and performance of kickback

   agreements between Klikshteyn, through VVX, and the No-fault Clinics.

          1343. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is critical

   to the success of the fraudulent scheme because without their actions, there would be no




                                                    337
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 338 of 362 PageID #: 338




   opportunity for Defendants VVX and Klikshteyn to obtain fraudulently inflated payments from

   Plaintiffs, among others.

          1344. On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs Allstate Insurance Company, Allstate

   Fire and Casualty Insurance Company, and Allstate Property and Casualty Insurance Company

   into paying charges for DME and/or orthotic devices that were not compensable under the No-

   fault Laws, or were compensable at a much lower rate, because they sought to continue profiting

   through the fraudulent scheme.

          1345. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate

   Property and Casualty Insurance Company to pay money based upon the fraudulent charges

   submitted through VVX in an amount to be determined at trial, but in no event less than $9,000.00.

          1346. On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          1347. By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.




                                                   338
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 339 of 362 PageID #: 339




                    ONE HUNDREDTH AND FOURTH CLAIM FOR RELIEF

     AGAINST DEFENDANTS CHERNYSHEV, ABC CORPORATIONS 1 THROUGH 20
                      AND JOHN DOES 1 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          1348. The allegations of paragraphs 1 through 395 are hereby repeated and re-alleged as

   though fully set forth herein.

                                       THE RICO ENTERPRISE

          1349. At all times relevant herein, Wallegood was an “enterprise” engaged in, or the

   activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. § 1961(4),

   and within the meaning of 18 U.S.C. § 1962(c).

          1350. From, in or about March 13, 2018 through the date of the filing of this Complaint,

   Defendant Chernyshev, one or more of the ABC Corporations 1 through 20, and one or more of

   the John Does 1 through 20, knowingly conducted and participated in the affairs of the Wallegood

   enterprise through a pattern of racketeering activity, including the numerous acts of mail fraud

   described herein and included in the representative list of predicate acts set forth in the Appendix

   and Compendium of Exhibits accompanying this Complaint, all of which are incorporated by

   reference. Defendants’ conduct constitutes a violation of 18 U.S.C. § 1962(c).

          1351. At all relevant times mentioned herein, Defendant Chernyshev together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the Wallegood enterprise

   and utilized that control to conduct the pattern of racketeering activities that consisted of creating,

   submitting and/or causing to be submitted the fraudulent bills and supporting documents to

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate

   Property and Casualty Insurance Company that was based, in part, on the utilization of fraudulent

   wholesale invoices.



                                                    339
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 340 of 362 PageID #: 340




          1352. On information and belief, one or more of the ABC Corporations 1 through 20 and

   one or more of the John Does 1 through 20 participated in the scheme by providing inexpensive

   DME and/or orthotic devices, to the extent any such items were in fact provided, as well as bogus

   documentation, along with fraudulent wholesale invoices that grossly inflated the purported cost

   of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in the Complaint.

   One or more of the ABC Corporations furnished documents that Defendant Chernyshev required,

   in furtherance of the scheme to defraud, to obtain payment from Plaintiff for fraudulent DME

   and/or orthotic device claims, including fictitious wholesale invoices for medical supplies.

          1353. On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 1 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent claims

   and to induce payment from Plaintiff.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          1354. The racketeering acts set forth herein were carried out on a continued basis for more

   than a two-year period, were related and similar and were committed as part of the ongoing scheme

   of Defendants Chernyshev, one or more of the ABC Corporations 1 through 20, and one or more

   of the John Does 1 through 20 to fraudulently bill for DME and/or orthotic devices to defraud

   insurers, and, if not stopped, such acts will continue into the future.

          1355. On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, in as much as Chernyshev continues to

   pursue collection on the fraudulent billing to the present day.

          1356. As a part of the pattern of racketeering activity and for the purpose of executing the

   scheme and artifice to defraud as described above, Defendant Chernyshev with the knowledge and



                                                    340
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 341 of 362 PageID #: 341




   intent of one or more of the ABC Corporations 1 through 20 and one or more of the John Does 1

   through 20, caused mailings to be made through the United States Postal Service in violation of

   18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to defraud

   Plaintiff and to induce Plaintiffs to issue checks to the Wallegood enterprise based upon materially

   false and misleading information.

          1357. Through the Wallegood enterprise, Defendant Chernyshev submitted numerous

   fraudulent claim forms seeking payment for DME and/or orthotic devices that were purportedly

   (but not actually) provided to numerous No-fault Claimants as billed. The bills and supporting

   documents that were sent by Defendant Chernyshev, well as the payments that Plaintiffs made in

   response to those bills, were sent through the United States Postal Service. By virtue of those

   activities, Defendants Chernyshev, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 1 through 20 engaged in a continuous series of predicate acts of mail fraud,

   extending from the formation of Wallegood enterprise through the filing of this Complaint.

          1358. A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant

   Chernyshev in furtherance of the scheme as well as the specific misrepresentations identified for

   each of the mailings.

          1359. Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          1360. Each submission of a fraudulent claim constitutes a pattern of racketeering activity

   within the meaning of 18 U.S.C. § 1961(5).




                                                   341
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 342 of 362 PageID #: 342




                                                  Damages

          1361. By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate Property and

   Casualty Insurance Company has been injured in its business and property and Plaintiffs have been

   damaged in the aggregate amount presently in excess of $51,000.00, the exact amount to be

   determined at trial.

          1362. Pursuant to 18 U.S.C. § 1964(c), Plaintiff is entitled to recover from Defendants

   Chernyshev, one or more of the ABC Corporations 1 through 20 and one or more of the John Does

   1 through 20, jointly and severally, three-fold damages sustained by it, together with the costs of

   this lawsuit and reasonable attorneys’ fees.

                     ONE HUNDREDTH AND FIFTH CLAIM FOR RELIEF

                 AGAINST DEFENDANTS WALLEGOOD AND CHERNYSHEV

                                        (Common Law Fraud)

          1363. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          1364. Defendants Wallegood and Chernyshev made material misrepresentations and/or

   omitted material statements in submitting No-fault claims to Plaintiffs Allstate Insurance

   Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity Company, and

   Allstate Property and Casualty Insurance Company for payment.

          1365. On information and belief, each and every bill and supporting documentation

   submitted by Defendants Wallegood and Chernyshev to Plaintiffs set forth false and fraudulent

   amounts for reimbursement for DME and/or orthotic devices that they purportedly supplied to No-

   fault Claimants. The false representations contained therein not only were intended to defraud




                                                    342
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 343 of 362 PageID #: 343




   Plaintiffs but constitute a grave and serious danger to the No-fault Claimants and the consumer

   public.

             1366. On information and belief, Defendants Wallegood and Chernyshev intentionally,

   knowingly, fraudulently and with an intent to deceive, submitted bills, prescriptions, wholesale

   invoices and other documentation that contained false representations of material facts, including,

   but not limited to, the following fraudulent material misrepresentations and/or omissions of fact:

             •     False and misleading statements as to the nature, quality and cost of the DME
                   and/or orthotic devices purportedly supplied to No-fault Claimants;

             •     False and misleading statements as to the amounts Wallegood was entitled to
                   be reimbursed under the No-fault Law;

             •     With respect to Fee Schedule items, false and misleading statements in the
                   bills and supporting documentation submitted to Plaintiffs that the DME
                   and/or orthotic devices allegedly supplied were in fact the items supplied to
                   the No-fault Claimants;

             •     With respect to Non-Fee Schedule items, false and misleading statements in
                   the bills and supporting documentation submitted to Plaintiffs
                   misrepresenting that the charges for the DME and/or orthotic devices did not
                   exceed the lesser of the actual wholesale cost of the medical equipment to the
                   provider, plus 50%; or the usual and customary price charged to the public;

             •     False and misleading prescriptions for the DME and/or orthotic devices
                   purportedly supplied to No-fault Claimants, generically describing the item
                   to conceal the type of item being prescribed;

             •     False and misleading prescriptions for DME and/or orthotic devices,
                   concealing the fact that the (a) DME and/or orthotic devices were prescribed
                   and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                   Defendant Chernyshev, through Wallegood, paid kickbacks to No-fault
                   Clinics to induce the No-fault Clinics to direct their associated physicians and
                   chiropractors to prescribe large amounts of substantially similar, medically
                   unnecessary DME and/or orthotic devices; (b) DME and/or orthotic devices
                   were not covered by the New York State Medicaid Fee Schedule; and (c)
                   DME and/or orthotic devices were generically described on the prescriptions,
                   all of which was designed to permit Defendant Chernyshev through
                   Wallegood, to manipulate the payment formulas and their claims submissions
                   in order to maximize the charges that they could submit to Plaintiffs and other
                   insurers.


                                                    343
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 344 of 362 PageID #: 344




          1367. The foregoing was intended to deceive and mislead Plaintiffs into paying Defendant

   Wallegood’s claims under the No-fault Law. Specific examples of the billing fraud alleged herein

   are contained in the body of this Complaint, as well as the exhibits in the accompanying

   Compendium of Exhibits.

          1368. Defendants       Wallegood     and    Chernyshev       knew   the   foregoing   material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          1369. Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a result

   of the acts of fraud and deception of Defendants Wallegood and Chernyshev.

          1370. Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, they would not have paid the Defendant Wallegood’s claims for No-fault

   insurance benefits submitted in connection therewith.

          1371. Furthermore, the far reaching pattern of fraudulent conduct by Defendants

   Wallegood and Chernyshev evinces a high degree of moral turpitude and wanton dishonesty,

   which, as alleged above, has harmed and will continue to harm the public at large, thus entitling

   Plaintiffs to recovery of exemplary and punitive damages.

          1372. By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company have sustained compensatory damages and been injured in its business and

   property in an amount as yet to be determined, but believed to be in excess of $51,000.00, the

   exact amount to be determined at trial, plus interest, costs, punitive damages and other relief the

   Court deems just.



                                                     344
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 345 of 362 PageID #: 345




                     ONE HUNDREDTH AND SIXTH CLAIM FOR RELIEF

                 AGAINST DEFENDANTS WALLEGOOD AND CHERNYSHEV

                                          (Unjust Enrichment)

          1373. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          1374. By reason of their wrongdoing, Defendants Wallegood and Chernyshev have been

   unjustly enriched, in that they have, directly and/or indirectly, received moneys from Plaintiffs

   Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, and Allstate Property and Casualty Insurance Company that are the result of unlawful

   conduct and that, in equity and good conscience, they should not be permitted to keep.

          1375. Plaintiffs are therefore entitled to restitution from Defendants Wallegood and

   Chernyshev in the amount by which it has been unjustly enriched.

          1376. By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company have sustained compensatory damages and been injured in its business and

   property in an amount as yet to be determined, but believed to be in excess of $51,000.00, the

   exact amount to be determined at trial, plus interest, costs and other relief the Court deems just.

                   ONE HUNDREDTH AND SEVENTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 1 THROUGH 20

                                         (Aiding and Abetting)

          1377. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.




                                                   345
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 346 of 362 PageID #: 346




          1378. On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and

   Casualty Insurance Company by Defendants Wallegood and Chernyshev.

          1379. On information and belief, the acts taken by the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale invoices

   that deliberately omit any meaningful information regarding the DME and/or orthotic devices,

   including the manufacturer, make and model of the DME and/or orthotic devices that Defendants

   Wallegood and Chernyshev purportedly provided to No-fault Claimants; (ii) knowingly providing

   the fraudulent wholesale invoices so that Wallegood and Chernyshev could mail fraudulent bills

   to Plaintiffs and other insurers; (iii) kicking back a portion of the amounts paid by Defendant

   Chernyshev through Wallegood to Wallegood to create the impression of an actual sale in

   furtherance of the money laundering scheme; (iv) knowingly creating fraudulent wholesale

   invoices by intentionally inflating the amounts represented to constitute the wholesale costs and/or

   quantities of DME and/or orthotic devices in order to support the fraudulent billing submitted to

   Plaintiffs, among others, through Wallegood; and (v) knowingly supporting the negotiation and

   performance of kickback agreements between Chernyshev, through Wallegood, and the No-fault

   Clinics.

          1380. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is critical




                                                    346
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 347 of 362 PageID #: 347




   to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants Wallegood and Chernyshev to obtain fraudulently inflated payments

   from Plaintiffs, among others.

          1381. On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs Allstate Insurance Company, Allstate

   Fire and Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and

   Casualty Insurance Company into paying charges for DME and/or orthotic devices that were not

   compensable under the No-fault Laws, or were compensable at a much lower rate, because they

   sought to continue profiting through the fraudulent scheme.

          1382. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate

   Indemnity Company, and Allstate Property and Casualty Insurance Company to pay money based

   upon the fraudulent charges submitted through Wallegood in an amount to be determined at trial,

   but in no event less than $51,000.00.

          1383. On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          1384. By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.




                                                   347
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 348 of 362 PageID #: 348




                    ONE HUNDREDTH AND EIGHTH CLAIM FOR RELIEF

        AGAINST DEFENDANTS DAVYDOV, YAGUDAEV, ABC CORPORATIONS 1
                  THROUGH 20 AND JOHN DOES 1 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          1385. The allegations of paragraphs 1 through 395 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          1386. At all times relevant herein, YBD Universal was an “enterprise” engaged in, or the

   activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. § 1961(4),

   and within the meaning of 18 U.S.C. § 1962(c).

          1387. From, in or about May 19, 2017 through the date of the filing of this Complaint,

   Defendants Davydov and Yagudaev, one or more of the ABC Corporations 1 through 20, and one

   or more of the John Does 1 through 20, knowingly conducted and participated in the affairs of the

   YBD Universal enterprise through a pattern of racketeering activity, including the numerous acts

   of mail fraud described herein and included in the representative list of predicate acts set forth in

   the Appendix and Compendium of Exhibits accompanying this Complaint, all of which are

   incorporated by reference. Defendants’ conduct constitutes a violation of 18 U.S.C. § 1962(c).

          1388. At all relevant times mentioned herein, Defendants Davydov and Yagudaev

   together with others unknown to Plaintiffs, exerted control over and directed the operations of the

   YBD Universal enterprise and utilized that control to conduct the pattern of racketeering activities

   that consisted of creating, submitting and/or causing to be submitted the fraudulent bills and

   supporting documents to Plaintiffs Allstate Insurance Company and Allstate Fire and Casualty

   Insurance Company that was based, in part, on the utilization of fraudulent wholesale invoices.




                                                   348
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 349 of 362 PageID #: 349




          1389. On information and belief, one or more of the ABC Corporations 1 through 20 and

   one or more of the John Does 1 through 20 participated in the scheme by providing inexpensive

   DME and/or orthotic devices, to the extent any such items were in fact provided, as well as bogus

   documentation, along with fraudulent wholesale invoices that grossly inflated the purported cost

   of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in the Complaint.

   One or more of the ABC Corporations furnished documents that Defendants Davydov and

   Yagudaev required, in furtherance of the scheme to defraud, to obtain payment from Plaintiffs for

   fraudulent DME and/or orthotic device claims, including fictitious wholesale invoices for medical

   supplies.

          1390. On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 1 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent claims

   and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          1391. The racketeering acts set forth herein were carried out on a continued basis for more

   than a seven-year period, were related and similar and were committed as part of the ongoing

   scheme of Defendants Davydov, Yagudaev, one or more of the ABC Corporations 1 through 20,

   and one or more of the John Does 1 through 20 to fraudulently bill for DME and/or orthotic devices

   to defraud insurers, and, if not stopped, such acts will continue into the future.

          1392. On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, in as much as Davydov and Yagudaev

   continuesto pursue collection on the fraudulent billing to the present day.




                                                    349
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 350 of 362 PageID #: 350




          1393. As a part of the pattern of racketeering activity and for the purpose of executing the

   scheme and artifice to defraud as described above, Defendants Davydov and Yagudaev with the

   knowledge and intent of one or more of the ABC Corporations 1 through 20 and one or more of

   the John Does 1 through 20, caused mailings to be made through the United States Postal Service

   in violation of 18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to

   defraud Plaintiffs and to induce Plaintiffs to issue checks to the YBD Universal enterprise based

   upon materially false and misleading information.

          1394. Through the YBD Universal enterprise, Defendants Davydov and Yagudaev

   submitted numerous fraudulent claim forms seeking payment for DME and/or orthotic devices that

   were purportedly (but not actually) provided to numerous No-fault Claimants as billed. The bills

   and supporting documents that were sent by Defendants Davydov and Yagudaev, well as the

   payments that Plaintiffs made in response to those bills, were sent through the United States Postal

   Service. By virtue of those activities, Defendants Davydov, Yagudaev, one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20 engaged in a continuous

   series of predicate acts of mail fraud, extending from the formation of YBD Universal enterprise

   through the filing of this Complaint.

          1395. A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendants Davydov

   and Yagudaev in furtherance of the scheme as well as the specific misrepresentations identified for

   each of the mailings.

          1396. Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).




                                                   350
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 351 of 362 PageID #: 351




          1397. Each submission of a fraudulent claim constitutes a pattern of racketeering activity

   within the meaning of 18 U.S.C. § 1961(5).

                                                Damages

          1398. By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company and Allstate Fire and Casualty Insurance Company has been injured in its

   business and property and Plaintiffs have been damaged in the aggregate amount presently in

   excess of $25,000.00, the exact amount to be determined at trial.

          1399. Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Davydov, Yagudaev, one or more of the ABC Corporations 1 through 20 and one or more of the

   John Does 1 through 20, jointly and severally, three-fold damages sustained by it, together with

   the costs of this lawsuit and reasonable attorneys’ fees.

                     ONE HUNDREDTH AND NINTH CLAIM FOR RELIEF

         AGAINST DEFENDANTS YBD UNIVERSAL, DAVYDOV AND YAGUDAEV

                                          (Common Law Fraud)

          1400. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          1401. Defendants          YBD   Universal,   Davydov   and   Yagudaev    made    material

   misrepresentations and/or omitted material statements in submitting No-fault claims to Plaintiffs

   Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, and Allstate Property and Casualty Insurance Company for payment.

          1402. On information and belief, each and every bill and supporting documentation

   submitted by Defendants YBD Universal, Davydov and Yagudaev to Plaintiffs set forth false and

   fraudulent amounts for reimbursement for DME and/or orthotic devices that they purportedly




                                                   351
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 352 of 362 PageID #: 352




   supplied to No-fault Claimants. The false representations contained therein not only were intended

   to defraud Plaintiffs but constitute a grave and serious danger to the No-fault Claimants and the

   consumer public.

          1403. On information and belief, Defendants YBD Universal, Davydov and Yagudaev

   intentionally, knowingly, fraudulently and with an intent to deceive, submitted bills, prescriptions,

   wholesale invoices and other documentation that contained false representations of material facts,

   including, but not limited to, the following fraudulent material misrepresentations and/or

   omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the DME
                  and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts YBD Universal was
                  entitled to be reimbursed under the No-fault Law;

          •       With respect to rented DME and/or orthotic devices, false and misleading
                  statements that the items were (a) medically necessary when the items were
                  the product of a predetermined protocol of treatment, designed to maximize
                  the reimbursement in furtherance of a scheme to defraud without regard to the
                  actual medical needs of the No-fault Claimants; and (b) that the maximum
                  permissible monthly rental charge for such equipment, supplies and services
                  provided on a rental basis did not exceed the lower of the monthly rental
                  charge to the general public or the price determined by the New York State
                  Department of Health area office, and did not exceed the amount allowed
                  under the Fee Schedule;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that the (a) DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendants Davydov and Yagudaev, through YBD Universal, paid kickbacks
                  to No-fault Clinics to induce the No-fault Clinics to direct their associated
                  physicians and chiropractors to prescribe large amounts of substantially
                  similar, medically unnecessary DME and/or orthotic devices; (b) DME and/or
                  orthotic devices were not covered by the New York State Medicaid Fee
                  Schedule; and (c) DME and/or orthotic devices were generically described on


                                                   352
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 353 of 362 PageID #: 353




                  the prescriptions, all of which was designed to permit Defendants Davydov
                  and Yagudaev through YBD Universal, to manipulate the payment formulas
                  and their claims submissions in order to maximize the charges that they could
                  submit to Plaintiffs and other insurers.

          1404. The foregoing was intended to deceive and mislead Plaintiffs into paying Defendant

   YBD Universal’s claims under the No-fault Law. Specific examples of the billing fraud alleged

   herein are contained in the body of this Complaint, as well as the exhibits in the accompanying

   Compendium of Exhibits.

          1405. Defendants YBD Universal, Davydov and Yagudaev knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          1406. Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a result

   of the acts of fraud and deception of Defendants YBD Universal, Davydov and Yagudaev.

          1407. Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, they would not have paid the Defendant YBD Universal’s claims for No-fault

   insurance benefits submitted in connection therewith.

          1408. Furthermore, the far reaching pattern of fraudulent conduct by Defendants YBD

   Universal, Davydov and Yagudaev evinces a high degree of moral turpitude and wanton

   dishonesty, which, as alleged above, has harmed and will continue to harm the public at large, thus

   entitling Plaintiffs to recovery of exemplary and punitive damages.

          1409. By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company have sustained compensatory damages and been injured in its business and

   property in an amount as yet to be determined, but believed to be in excess of $28,000.00, the



                                                    353
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 354 of 362 PageID #: 354




   exact amount to be determined at trial, plus interest, costs, punitive damages and other relief the

   Court deems just.

                          ONE HUNDRED TENTH CLAIM FOR RELIEF

                 AGAINST DEFENDANTS YBD UNIVERSAL AND DAVYDOV

                                          (Unjust Enrichment)

          1410. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          1411. By reason of their wrongdoing, Defendants YBD Universal, Davydov and

   Yagudaev have been unjustly enriched, in that they have, directly and/or indirectly, received

   moneys from Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance

   Company, Allstate Indemnity Company, and Allstate Property and Casualty Insurance Company

   that are the result of unlawful conduct and that, in equity and good conscience, they should not be

   permitted to keep.

          1412. Plaintiffs are therefore entitled to restitution from Defendants YBD Universal,

   Davydov and Yagudaev in the amount by which it has been unjustly enriched.

          1413. By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company have sustained compensatory damages and been injured in its business and

   property in an amount as yet to be determined, but believed to be in excess of $28,000.00, the

   exact amount to be determined at trial, plus interest, costs and other relief the Court deems just.




                                                   354
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 355 of 362 PageID #: 355




                       ONE HUNDRED ELEVENTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 1 THROUGH 20

                                        (Aiding and Abetting)

          1414. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          1415. On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and

   Casualty Insurance Company by Defendants YBD Universal, Davydov and Yagudaev.

          1416. On information and belief, the acts taken by the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale invoices

   that deliberately omit any meaningful information regarding the DME and/or orthotic devices,

   including the manufacturer, make and model of the DME and/or orthotic devices that Defendants

   YBD Universal, Davydov and Yagudaev purportedly provided to No-fault Claimants; (ii)

   knowingly providing the fraudulent wholesale invoices so that YBD Universal, Davydov and

   Yagudaev could mail fraudulent bills to Plaintiffs and other insurers; (iii) kicking back a portion

   of the amounts paid by Defendants Davydov and Yagudaev through YBD Universal to YBD

   Universal to create the impression of an actual sale in furtherance of the money laundering scheme;

   (iv) knowingly creating fraudulent wholesale invoices by intentionally inflating the amounts

   represented to constitute the wholesale costs and/or quantities of DME and/or orthotic devices in

   order to support the fraudulent billing submitted to Plaintiffs, among others, through YBD



                                                  355
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 356 of 362 PageID #: 356




   Universal; and (v) knowingly supporting the negotiation and performance of kickback agreements

   between Davydov and/or Yagudaev, through YBD Universal, and the No-fault Clinics.

          1417. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is critical

   to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants YBD Universal, Davydov and Yagudaev to obtain fraudulently inflated

   payments from Plaintiffs, among others.

          1418. On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs Allstate Insurance Company, Allstate

   Fire and Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and

   Casualty Insurance Company into paying charges for DME and/or orthotic devices that were not

   compensable under the No-fault Laws, or were compensable at a much lower rate, because they

   sought to continue profiting through the fraudulent scheme.

          1419. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 1 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate

   Indemnity Company, and Allstate Property and Casualty Insurance Company to pay money based

   upon the fraudulent charges submitted through YBD Universal in an amount to be determined at

   trial, but in no event less than $28,000.00.

          1420. On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 1 through 20) extensive fraudulent




                                                    356
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 357 of 362 PageID #: 357




   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          1421. By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                        ONE HUNDRED TWELFTH CLAIM FOR RELIEF

                              AGAINST ALL RETAIL DEFENDANTS

                           (Declaratory Judgment under 28 U.S.C. § 2201)

          1422. The allegations of paragraphs 1 through 395 are hereby repeated and realleged as

   though fully set forth herein.

          1423. At all relevant times mentioned herein, each and every bill mailed by the Retail

   Owners, through their respective Retailers, to Plaintiffs sought reimbursement in excess of the

   amounts authorized by the No-fault Law and New York State Medicaid Fee Schedule by materially

   misrepresenting the DME and/or orthotic devices provided, if provided at all, as well as the cost

   and quality of the billed for DME and/or orthotic devices.

          1424. To the extent the DME and/or orthotic devices were provided at all, each item was

   a basic, low-quality piece of medical equipment for which the Retailers’ wholesale cost was a mere

   fraction of the amount they charged Plaintiffs and/or was medically unnecessary because it was

   provided pursuant to a predetermined course of treatment, irrespective of medical need.

          1425. At all times relevant herein, the Retail Defendants exploited the No-fault Law and

   New York State Medicaid Fee Schedule through the utilization of various deceptive billing tactics

   engineered to maximize the amount of reimbursement from insurers, in general, and Plaintiffs, in

   particular, through the submission of fraudulent billing documents that misrepresented the nature,




                                                   357
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 358 of 362 PageID #: 358




   quality and cost of items that both are and are not listed on the relevant fee schedule purportedly

   provided to Claimants.

          1426. In view of the Retail Defendants submission of fraudulent bills to Plaintiffs,

   Plaintiffs contend that the Retail Defendants have no right to receive payment for any pending bills

   they have submitted because:

          •       The Retail Defendants made false and fraudulent misrepresentations in the
                  bills and supporting documentation submitted to Plaintiffs to obtain
                  reimbursement far in excess of the maximum permissible charges they could
                  submit to Plaintiffs;

          •       The Retail Defendants made false and fraudulent misrepresentations in the
                  bills and supporting documentation submitted to Plaintiffs seeking
                  reimbursement for DME and/or orthotic devices that they never supplied to
                  No-fault Claimants.

          1427. As the Retail Defendants have knowingly made the foregoing false and fraudulent

   misrepresentations about the DME and/or orthotic devices purportedly supplied to No-fault

   Claimants and the amounts they were entitled to be reimbursed, which they never supplied to No-

   fault Claimants, in order to manipulate the payment formulas under the No-fault Law and New

   York State Medicaid Fee Schedule in their claims submissions and obtain reimbursement far in

   excess of the maximum permissible charges they were entitled to receive, it is respectfully

   requested that this Court issue an order declaring that the Retail Defendants are not entitled to

   receive payment on any pending, previously-denied and/or submitted unpaid claims and Plaintiffs,

   therefore, are under no obligation to pay any of Retail Defendants’ No-fault claims.

          1428. Plaintiffs have no adequate remedy at law.

          1429. The Retail Defendants will continue to bill Plaintiffs for false and fraudulent claims

   for reimbursement absent a declaration by this Court that Plaintiffs have no obligation to pay the




                                                   358
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 359 of 362 PageID #: 359




   pending, previously-denied and/or submitted unpaid claims, regardless of whether such unpaid

   claims were ever denied, regardless of the purported dates of service.

                                           JURY DEMAND

          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury.

          WHEREFORE, Plaintiffs demand judgment as follows:
          i)      Compensatory damages in an amount in excess of $1,200,000.00, the exact amount

   to be determined at trial, together with prejudgment interest;

          ii)     Punitive damages in such amount as the Court deems just;

          iii)    Treble damages, costs and reasonable attorneys’ fees on the First, Fifth, Ninth,

   Thirteenth, Seventeenth, Twenty-First, Twenty-Fifth, Twenty-Ninth, Thirty-Second, Thirty-Sixth,

   Fortieth, Forty-Fourth, Forty-Eighth, Fifty-Second, Fifty-Sixth, Sixtieth, Sixty-Fourth, Sixty-

   Eighth, Seventy-Second, Seventy-Sixth, Eightieth, Eighty-Fourth, Eighty-Eighth, Ninety-Second,

   Ninety-Sixth, One Hundredth, One Hundred Fourth, and One Hundred Eighth Claims for Relief,

   together with prejudgment interest;

          iv)     Compensatory and punitive damages on the Second, Sixth, Tenth, Fourteenth,

   Eighteenth, Twenty-Second, Twenty-Sixth, Thirtieth, Thirty-Third, Thirty-Seventh, Forty-First,

   Forty-Fifth, Forty-Ninth, Fifty-Third, Fifty-Seventh, Sixty-First, Sixty-Fifth, Sixty-Ninth,

   Seventy-Third, Seventy-Seventh, Eighty-First, Eighty-Fifth, Eighty-Ninth, Ninety-Third, and

   Ninety-Seventh, One Hundred First, One Hundred Fifth, and One Hundred Ninth Claims for

   Relief, together with prejudgment interest;

          v)      Compensatory damages on the Third, Seventh, Eleventh, Fifteenth, Nineteenth,

   Twenty-Third, Twenty-Seventh, Thirty-First, Thirty-Fourth, Thirty-Eighth, Forty-Second, Forty-

   Sixth, Fiftieth, Fifty-Fourth, Fifty-Eighth, Sixty-Second, Sixty-Sixth, Seventieth, Seventy-Fourth,

   Seventy-Eighth, Eighty-Second, Eighty-Sixth, Ninetieth, Ninety-Fourth, and Ninety-Eighth, One


                                                   359
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 360 of 362 PageID #: 360




   Hundred Second, One Hundred Sixth, and One Hundred Tenth Claims for Relief, together with

   prejudgment interest;

             vi)     Compensatory and punitive damages on the Fourth, Eighth, Twelfth, Sixteenth,

   Twentieth, Twenty-Fourth, Twenty-Eighth, Thirty-Fifth, Thirty-Ninth, Forty-Third, Forty-

   Seventh, Fifty-First, Fifty-Fifth, Fifty-Ninth, Sixty-Third, Sixty-Seventh, Seventy-First, Seventy-

   Fifth, Seventy-Ninth, Eighty-Third, Eighty-Seventh, Ninety-First, Ninety-Fifth, and Ninety-Ninth,

   One Hundred Third, One Hundred Seventh, and One Hundred Eleventh Claims for Relief, together

   with prejudgment interest;

             vii)    Declaratory relief on the One Hundred Twelfth Claim for Relief, declaring that

   Plaintiffs have no obligation to pay any No-fault claims submitted by the Retail Defendants

   because (1) the Retail Defendants made false and fraudulent misrepresentations in the bills and

   supporting documentation submitted to Plaintiffs about the DME and/or orthotic devices

   purportedly supplied to No-fault Claimants and the amounts they were entitled to be reimbursed

   in order to manipulate the payment formulas under the No-fault Law and New York State Medicaid

   Fee Schedule in their claims submissions and obtain reimbursement far in excess of the maximum

   permissible charges they could submit to Plaintiffs; and (2) The Retail Defendants made false and

   fraudulent misrepresentations in the bills and supporting documentation submitted to Plaintiffs

   about the DME and/or orthotic devices purportedly supplied to No-fault Claimants by submitting

   claims for DME and/or orthotic devices that they never supplied to No-fault Claimants; and

             viii)   Costs, reasonable attorneys’ fees and such other relief that the Court deems just and

   proper.




                                                     360
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 361 of 362 PageID #: 361




   Dated: New York, New York,
          July 23, 2020
                                             Morrison Mahoney LLP



                                             By: __/s/ Lee Pinzow____ ________
                                                  Robert A. Stern, Esq.
                                                  Daniel S. Marvin, Esq.
                                                  James McKenney, Esq.
                                                  Lee Pinzow, Esq.
                                                  Attorneys for Plaintiffs
                                                  Wall Street Plaza
                                                  88 Pine Street, Suite 1900
                                                  New York, New York 10005
                                                  (212) 825-1212




                                       361
Case 1:20-cv-03302-WFK-RER Document 1 Filed 07/23/20 Page 362 of 362 PageID #: 362




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  ALLSTATE INSURANCE COMPANY, ALLSTATE FIRE AND CASUALTY X
  INSURANCE COMPANY, ALLSTATE INDEMNITY COMPANY, AND ALLSTATE ) CIVIL ACTION
  PROPERTY AND CASUALTY INSURANCE COMPANY,                           ) 20-CV-3302
                                Plaintiffs,                          )
                                                                     )
            -against-                                                )
  DAVID ABAYEV, RICHARD ANDERSON, MIKHAIL BAYBEKOV, MARKIEL ) COMPLAINT
  BOROOCHOV, OLEG BORUKHOV, ALEXANDER CHERNYSHEV, YAKUB )
  DAVYOV, MIKHAIL FISUN, VLADIMIR GAVRILOV, OLGA GINDINOVA, )
  STANISLAV GLIKMAN, SOFIA IBORO, VYACHESLAV KHAIMOV, ROMAN )
  KHAITOV, ALINA KHARISOVA, YEFIM KLIKSHTEYN, ARTUR LEVIT, ) (TRIAL BY
  MICHAEL MAGOR, EDUARD MERGOLD, SIMON MIRAKOV, DMITRIY )                 JURY
  PROSOLOV, ROSTISLAV REYZIS, ALBERT RUBINOV, AHARON SHIMONOV, )
                                                                       DEMANDED)
  VYACHESLAV SOROKIN, GRIGORIY TOKAR, PENAY YAGUDAEV, ALBERT )
  YAKUBOV, YAKOV YOUNATANOV, ALENA ZAKHAROVA, AK GLOBAL )
  SUPPLY CORP, AZCARE INC., BIG APPLE MED EQUIPMENT INC, CENTRAL )
  SUPPLIES OF NY CORP, EZ TRIBORO SERVICES, INC., FIVE BOROUGH )
  SUPPLY INC, FRONTLINE FITTERS SURGICAL SUPPLY INC, HEALTH CHOICE )
  PHARMACY INC, HEALTHY LIVING MEDICAL AND SURGICAL PRODUCTS, )
  INC., HEALTHY SUPPORT, INC., ISUPPLY MEDICAL INC, LIVE AGAIN )
  MEDICAL SUPPLY INC., M & M SUPPLIES GROUP INC, METAMED SPORTS )
  & SUPPLY INC., MFS SUPPLY CORP, MOGUL SUPPLIES INC, NEW CAPITAL )
  1 INC., PROTECHMED INC, RVS SUPPLY CORP, SALUTEM PRODUCTS CORP, )
  SP ONE SERVICES, INC., SUTPHIN SUPPLY INC, UNICAST, INC, UNION DME )
  CORP, U.S. HEALTH PRODUCTS INC., V V X, INC., WALLEGOOD INC., YBD )
  UNIVERSAL CORP, JOHN DOES 1 THROUGH 20 AND ABC CORPORATIONS 1 )
  THROUGH 20,                                                        )
                                                                     )
                               Defendants                            X




                                 COMPLAINT
                             MORRISON MAHONEY, LLP
                             ATTORNEYS FOR PLAINTIFFS
                                 WALL STREET PLAZA
                              88 PINE STREET, SUITE 1900
                             NEW YORK, NEW YORK 10005
                             TELEPHONE: (212) 825-1212
